Execution Copy

DEED OF LEASE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                   Page  

Article I BASIC TERMS AND DEFINITIONS

     1   

Article II TENANT’S COVENANTS

     6   

2.1

     Tenant’s Covenant to Pay Rent      6         2.1.1      Rent Payment Date
     6         2.1.2      Late Charge and Interest      6         2.1.3     
Reduced Rent Period      6   

2.2

     Tenant’s Covenant to Pay Additional Rent      7         2.2.1      Defined
Terms      7         2.2.2      Payment Covenant      11         2.2.3     
Monthly Estimated Payments      12         2.2.4      Annual Reconciliation     
13         2.2.5      Additional Provisions      13   

2.3

     Tenant’s Covenant to Pay Security Deposit      15   

2.4

     Tenant’s Covenants Regarding Use and Compliance with Laws      16        
2.4.1      General Use Covenants      16         2.4.2      Covenants Regarding
Compliance with Laws      17         2.4.3      Modifications to Rules and
Regulations      17         2.4.4      Acts Which Are Unlawful or Which Increase
Insurance Premiums      17         2.4.5      Covenants Regarding Medical Waste
at the Premises      18         2.4.6      Tenant’s Covenants Regarding the
Declaration      18   

2.5

     Tenant’s Covenants Regarding Environmental Matters      19         2.5.1
     Defined Terms      19         2.5.2      Tenant’s Warranties and Covenants
     20         2.5.3      Tenant’s Covenants Regarding Solid Wastes and
Recycling      22   

2.6

     Tenant’s Covenant to Allow Landlord Access to the Premises      22   

2.7

     Tenant’s Covenants Regarding Surrender of the Premises      22   

2.8

     Tenant’s Covenants Regarding Financial Disclosure      23   

2.9

     Tenant’s Covenant to Indemnify Landlord      24   

2.10

     Tenant’s and Landlord’s Covenants of Further Assurances      24   

Article III LANDLORD’S COVENANTS

     24   

3.1

     Landlord’s Covenant to Provide Building Services      24         3.1.1     
Building Hours      24         3.1.2      Building Services      25        
3.1.3      Intentionally Deleted      25         3.1.4      Third-Party Property
Management Service      25   

3.2

     Landlord’s Covenant to Comply with Laws      26   

3.3

     Landlord’s Covenant Regarding Environmental Matters      26   

3.4

     Landlord’s Covenant of Quiet Enjoyment      27   

3.5

     Landlord’s Covenant to Indemnify Tenant      27   

3.6

     Future Development Area      27   

 

i



--------------------------------------------------------------------------------

Article IV COVENANTS REGARDING REPAIRS, ALTERATIONS, INSURANCE, CASUALTY,
CONDEMNATION, AND MUNICIPAL INCENTIVES

     28   

4.1

     Repairs and Maintenance      28         4.1.1      Defined Terms      28   
     4.1.2      Landlord’s Responsibilities      28         4.1.3      Tenant’s
Responsibilities      29   

4.2

     Alterations      29         4.2.1      Alterations – Generally      29   
     4.2.2      Additional Covenants Regarding Alterations      31   

4.3

     Insurance      32         4.3.1      Tenant’s Insurance      32        
4.3.2      Landlord’s Insurance      33         4.3.3      Rating; Certificates;
Cancellation      33         4.3.4      Mutual Release of Claims and Waiver of
Subrogation      34   

4.4

     Casualty      34         4.4.1      Damage Repair      34         4.4.2
     Termination for Impossibility      35         4.4.3      Repairs and
Restoration      35         4.4.4      End of Term Casualty      35   

4.5

     Condemnation      36         4.5.1      Taking      36         4.5.2     
Termination for Material or Uninsured Damages      36         4.5.3      Award
     37   

4.6

     Municipal Incentives      37   

Article V SPECIAL RIGHTS AND OBLIGATIONS

     38   

5.1

     Assignment and Subletting      38         5.1.1      Generally      38   
     5.1.2      Proposal and Response Options      38         5.1.3     
Reasonable Consent      39         5.1.4      Approval Terms      39        
5.1.5      Permissive Assignments and Subleases      40   

5.2

     Signage      41   

5.3

     Parking      43         5.3.1      General Use      43         5.3.2     
Parking Facilities Closures and Third Parties      44         5.3.3     
Reserved Parking Spaces      44   

5.4

     Extension Option      45         5.4.1      General      45         5.4.2
     Extension Rent Negotiation Period      46         5.4.3      Three
Appraiser Method – Baseball Method      47         5.4.4      Amendment to Lease
     48         5.4.5      Extension Right Personal to Tenant      48   

5.5

     Tenant Contraction Option      48   

5.6

     Right of First Offer      49         5.6.1      Offer Notice      49   
     5.6.2      Exercise Notice      49   

 

ii



--------------------------------------------------------------------------------

     5.6.3        Other Terms of Sale      50         5.6.4        Failure to
Exercise or Proceed      52         5.6.5        Right to Designate Affiliate as
Grantee      52         5.6.6        Status of Tenant after Exercise Notice     
53         5.6.7        Exempt Transfer      53   

5.7

     Expansion Option      53   

5.8

     Construction and Acceptance of Premises      53         5.8.1        Ready
for Occupancy      53         5.8.2        Acceptance of Premises      54   
     5.8.3        Binding Effect      54   

5.9

     Reserved      54   

5.10

     Generator      54         5.10.1      Tenant’s Generator      54        
5.10.2      Building Generator      55   

5.11

     Fitness Facility      56   

5.12

     Rooftop Equipment      56   

Article VI DEFAULT AND REMEDIES

     58   

6.1

     Definition of Event of Default      58         6.1.1        Rent      58   
     6.1.2        Other Default      58         6.1.3        Assignment      59
        6.1.4        Bankruptcy      59         6.1.5        Event of Default
Without Cure      59         6.1.6        Event of Default With Cure      59   
     6.1.7        Liens      59   

6.2

     Remedies      59         6.2.1        Generally      59         6.2.2  
     Additional Remedies for Default of Environmental Covenants      61        
6.2.3        Equitable Remedies      61         6.2.4        Security Deposit   
  61         6.2.5        Waivers      69   

6.3

     Damages      69         6.3.1        Generally      69         6.3.2       
Timing of Suits      71         6.3.3        Additional Damages      71   

6.4

     Landlord’s Default      71         6.4.1        General      71        
6.4.2        Tenant’s Right to Perform Unperformed Obligations      72   

6.5

     Landlord’s Waiver of Lien      73   

Article VII LENDER PROTECTION

     73   

7.1

     Subordination      73   

7.2

     Estoppel Certificates      74   

7.3

     Mortgagee Protection      74   

7.4

     Attornment      74   

 

iii



--------------------------------------------------------------------------------

Article VIII MISCELLANEOUS

     75   

8.1

     Brokers      75   

8.2

     Notices      75   

8.3

     Attorneys’ Fees      76   

8.4

     Access and Security      76   

8.5

     Reserved      76   

8.6

     Inability to Perform; Force Majeure      76   

8.7

     Additional Provisions Governing Indemnification Obligations      77   

8.8

     Limitations Upon Landlord’s Personal Liability      77   

8.9

     Miscellaneous Provisions      78         8.9.1        No Waiver; No Accord
and Satisfaction      78         8.9.2        Authority, Execution and Delivery
     78         8.9.3        Joint and Several Liability      78         8.9.4  
     Headings      79         8.9.5        Governing Law      79         8.9.6  
     Benefit and Burden      79         8.9.7        Recordation      79        
8.9.8        Partial Invalidity      79         8.9.9        Entire Agreement   
  79         8.9.10      Consents      79         8.9.11      Reservation     
79         8.9.12      Certain Terminology      80         8.9.13      Deed of
Lease      80         8.9.14      Certificate of Lease Commencement      80   
     8.9.15      Survival      80   

8.10

     WAIVER OF JURY TRIAL      80   

8.11

     Prohibited Persons and Transactions      80   

8.12

     Delays in Delivery of Possession      81         8.12.1      Per Mensem
Charges For Failure to Deliver in Required Condition on or before Outside
Completion Date      81         8.12.2      Remedy for Failure to Commence
Construction      82         8.12.3      Remedy for Failure to Complete
Construction      83         8.12.4      Remedy for Failure to Complete Base
Building Work      83         8.12.5      Limitation of Remedies      83   

 

iv



--------------------------------------------------------------------------------

DEED OF LEASE

THIS DEED OF LEASE is made as of this 10th day of December, 2014 (the “Execution
Date”), by and between TC Oaklawn Owner, LLC, a Delaware limited liability
company (“Landlord”), and K2M Group Holdings, Inc., a Delaware corporation
(“Tenant”).

R E C I T A L S:

For and in consideration of the Rent (defined below) and agreements of Tenant
set forth in this Lease, Landlord grants and conveys unto Tenant, and Tenant
hereby accepts and takes from Landlord, a leasehold interest in the Premises
(defined below) for the Term (defined below) hereinafter stated, subject to all
of the terms of this Lease.

NOW THEREFORE Landlord and Tenant hereby agree to the following:

ARTICLE I

BASIC TERMS AND DEFINITIONS

In addition to other terms elsewhere defined in this Lease, the following terms
whenever used in this Lease shall have only the meanings set forth in this
Section, unless such meanings are expressly modified, limited or expanded
elsewhere in this Lease:

“Additional Rent” means and refers to (i) Tenant’s Proportionate Share of
Operating Expenses, as set forth in Section 2.2.1 hereof, (ii) Tenant’s
Proportionate Share of Real Estate Taxes, as set forth in Section 2.2.1 hereof,
and (iii) all other sums or charges due, owed, payable or reimbursable by Tenant
to Landlord under this Lease, but excluding Base Rent. Any payment of monies
called for herein to be made by Tenant to Landlord shall be deemed to constitute
Additional Rent and shall be collectible as Rent payable hereunder.

“Affiliate” shall mean an entity that controls, is controlled by or is under
common control with such entity, or which results from a merger, reorganization
or consolidation with such entity, or which acquires all or substantially all of
the business and assets of such entity.

“Future Development Area” means the parcel of land located adjacent to the Land
and which is described in Exhibit A-3 attached hereto.

“Applicable Submarket” shall mean Eastern Loudoun County, Virginia.

“Base Building Work” shall have the meaning ascribed to such term in the Work
Agreement.



--------------------------------------------------------------------------------

“Base Rent” shall mean the monthly payments of base rent for the Premises, which
are payable, subject to all abatements set forth in this Lease, for each month
during the Term commencing on the Lease Commencement Date, as follows:

 

Months   Annual Base
Rental Rate
Per Square Foot     Annual
Base Rent     Monthly
Base Rent   1 – 12*   $ 22.00      $ 3,208,018.00      $ 267,334.83    13 – 24  
$ 22.55      $ 3,288,218.45      $ 274,018.20    25 – 36   $ 23.11      $
3,370,423.91      $ 280,868.66    37 – 48   $ 23.69      $ 3,454,684.51      $
287,890.38    49 – 60   $ 24.28      $ 3,541,051.62      $ 295,087.64    61 – 72
  $ 24.89      $ 3,629,577.91      $ 302,464.83    73 – 84   $ 25.51      $
3,720,317.36      $ 310,026.45    85 – 96   $ 26.15      $ 3,813,325.29      $
317,777.11    97 – 108   $ 26.80      $ 3,908,658.43      $ 325,721.54    109 –
120   $ 27.47      $ 4,006,374.89      $ 333,864.57    121 – 132   $ 28.16     
$ 4,106,534.26      $ 342,211.19    133 – 144   $ 28.87      $ 4,209,197.62     
$ 350,766.47    145 – 156   $ 29.59      $ 4,314,427.56      $ 359,535.63    157
– 168   $ 30.33      $ 4,422,288.25      $ 368,524.02    169 – 180   $ 31.09   
  $ 4,532,845.45      $ 377,737.12    181 – 186   $ 31.86      $ 4,646,166.59   
  $ 387,180.55   

 

* For the avoidance of doubt, the Base Rent for the first full six (6) calendar
month period shall be referred to herein as “Reduced Rent” and will be abated in
accordance with the terms and conditions of Section 2.1.3 hereof. Accordingly,
if the first month of the Initial Term is a partial calendar month then Tenant
shall be entitled to any abatement of Base Rent equal to the balance of such
calendar month notwithstanding anything to the contrary.

In the event that Tenant exercises the Extension Option with respect to the
Extension Term, Tenant agrees to pay to Landlord, as and for Base Rent for such
Extension Term in accordance with the terms and conditions provided for in
Section 5.4.

“Brokers” mean CBRE, Inc.

“Buildings” means, collectively, the following two buildings to be constructed
on the Land in accordance with the terms and conditions of this Lease: one
(1) three-story office building (“Building 1”) and one (1) one-story office,
research and development building (“Building 2”).

“Declaration” or “Declarations” means (a) that certain Declaration for Oaklawn
at Leesburg dated January 22, 2004 and recorded January 23, 2004 as Instrument
No. 20040123-0006648, as supplemented and amended through the date hereof, as
described on Schedule 2.4.6 attached hereto, and (b) subject to the limitations
in Section 2.4.6, such declarations, easements, encumbrances, covenants,
restrictions and agreements of public record, from time to time, to which the
Property is subject and relating to the operation and maintenance of the
Property, the Future Development Area and adjoining properties, as all such
declarations, covenants, restrictions and agreement may be amended from time to
time.

 

2



--------------------------------------------------------------------------------

“Execution Date” has the meaning given to such term in the introductory
paragraph of this Lease and the parties agree that this Lease shall be fully
binding upon each of the parties hereto as of the Execution Date.

“Extension Option” means Tenant’s option to extend the Initial Term for up to
three (3) separate and successive Extension Terms, as set forth in Section 5.4,
below.

“Extension Term” means an additional term of sixty (60) months for which Tenant
has, or may have, the right to exercise an Extension Option pursuant to
Section 5.4, below.

“Force Majeure” shall have the meaning ascribed to such term in Section 8.6.

“Land” means the parcel of land upon which the Buildings are situated, which is
described in Exhibit A-2 attached hereto, and which shall be deemed to include
all exterior site improvements other than the Buildings unless otherwise set
forth herein.

“Lease Commencement Date” means the five (5) calendar months after the earliest
to occur of the following dates: (a) the date on which the Premises are deemed
Ready for Occupancy pursuant to Section 5.8; or (b) the date upon which Tenant
takes beneficial occupancy of the Premises and commences business operations
therein. The installation of trade fixtures or other tenant improvements by
Tenant shall not be deemed or construed to be beneficial occupancy.

“ Lease Expiration Date” means the last day of the 186th calendar month after
the Lease Commencement Date.

“Lease Year” means and refers to 12-month periods within the Term, the first of
which shall commence on the Lease Commencement Date and terminate on the last
day of the twelfth full calendar month after the Lease Commencement Date. Each
subsequent Lease Year shall commence on the date immediately following the last
day of the preceding Lease Year and shall continue for a period of twelve
(12) full calendar months.

“Life Science Activities” means the use, handling, disposal or otherwise
processing of human or animal tissue, blood, urine and/or other bodily fluids,
materials and/or biological byproducts.

“Notice Address” means, with regard to Landlord: TC Oaklawn Owner, LLC, c/o
Trammell Crow Company, 1055 Thomas Jefferson Street, NW, Suite 600, Washington,
D.C. 20007, Attention: David R. Neuman; and (ii) Tenenbaum & Saas, P.C., 4504
Walsh Street, Suite 200, Chevy Chase, Maryland 20815, Attention: Brian Grindall.
“Notice Address” means, with regard to Tenant, for the period prior to the Lease
Commencement Date, (i) K2M, Inc., 751 Miller Drive SE, Leesburg, Virginia 20175,
Attention: David MacDonald, (ii) K2M, Inc., 751 Miller Drive SE, Leesburg,
Virginia 20175, Attention: Luke Miller, and (iii) Pillsbury Winthrop Shaw
Pittman LLP, 1650 Tysons Boulevard, McLean, Virginia 22102, Attention: R.J.
Davis, and on and after the Lease Commencement Date, at the Premises, with a
copy to Pillsbury Winthrop Shaw Pittman LLP, 1650 Tysons Boulevard, McLean,
Virginia 22102, Attention: R.J. Davis.

 

3



--------------------------------------------------------------------------------

“Permitted Use” shall mean the operation of general office, research,
development and light manufacturing uses, including ancillary office and
administrative uses and all other uses permitted under applicable Laws – all of
the foregoing to be conducted subject to and in compliance with all applicable
Laws.

“Premises” means the entire Building 1 and the entire Building 2 (including the
roof of each such Building subject to the terms and conditions provided for
herein), together with the right to use parking and Exterior Areas in accordance
with the terms and conditions provided for herein (as defined in
Section 2.2.1(C)) as more fully provided in this Lease. The location and
configuration of the Premises is shown on Exhibit A-1 attached hereto. No
easement for light or air is incorporated in the Premises.

“Proffer Condition Amendment” shall have the meaning ascribed to such term on
Schedule 2.4.6 attached hereto.

“Property” means the Land, Building 1, Building 2, Exterior Areas, Parking
Facilities and all other improvements constructed in, on or under the Land and
Building and serving the Land and Building.

“Ready for Occupancy” shall have the meaning ascribed to such term in
Section 5.8.1.

“Rent” means Base Rent plus Additional Rent.

“Rent Payment Address” means TC Oaklawn Owner, LLC, c/o Trammell Crow Company,
1055 Thomas Jefferson Street, NW, Suite 600, Washington, D.C. 20007, Attention:
David R. Neuman. Landlord may, upon twenty (20) days’ prior written notice to
Tenant, designate a new Rent Payment Address.

“Rentable Area” shall initially mean 62,049 rentable square feet with regard to
Building 1 (“Building 1 Rentable Area”) and shall mean 83,770 rentable square
feet with regard to Building 2 (“Building 2 Rentable Area”) and shall mean
145,819 with regard to the Premises (“Premises Rentable Area”), subject to the
terms set forth in this definition. Within sixty (60) business days of
Substantial Completion of the Base Building Work, the actual “as built” total
square footage of the Premises shall, at the expense of Landlord, be measured
utilizing BOMA Z65.1-1996 standards by Landlord’s architect or engineer in the
presence of Tenant or Tenant’s authorized representative. The results of any
such measurement (the “Landlord’s Calculation”) shall be certified in writing by
Landlord’s architect or engineer and a copy shall be delivered to Tenant (along
with all supporting materials) and be subject to confirmation by Tenant’s
architect not later than fifteen (15) business days following Tenant’s receipt
of Landlord’s Calculation, at Tenant’s sole cost. In the event the Rentable Area
figure determined by Tenant’s architect differs by no more than one percent
(1.0%) (higher or lower) from Landlord’s Calculation, then the Rentable Area
shall be the arithmetic average of the two calculations. In the event the
Rentable Area figure determined by Tenant’s architect differs by more than one
percent (1.0%) (higher or lower) from Landlord’s Calculation, then Tenant shall
give Landlord written notice thereof (together with a copy of Tenant’s
architect’s calculations) not later than fifteen (15) business days following
Tenant’s receipt of Landlord’s Calculation, and Landlord and Tenant (in
coordination with their respective architects) shall endeavor in good faith to
resolve the

 

4



--------------------------------------------------------------------------------

discrepancy. If Landlord and Tenant are not able to resolve such discrepancy,
then Landlord and Tenant (in coordination with their respective architects)
shall jointly appoint an independent architect within thirty (30) days following
a request therefor by Landlord or Tenant to resolve such discrepancy and the
determination of such independent architect shall be binding on both parties.
During any such dispute Tenant shall pay base rent (to the extent then payable)
to Landlord based on the arithmetic average of the two figures. If such
independent architect determines that the rentable area differs by no more than
two percent (2.0%) from Landlord’s Calculation, then the fees of such
independent architect shall be borne by Tenant; otherwise such fees shall be
borne by Landlord. Following any such measurement, the Base Rent and all other
charges calculated on the basis of Tenant’s Proportionate Share payable by
Tenant hereunder shall be proportionately adjusted based on the actual measured
square footage, if different from the amount stated above herein (and any such
adjustment shall relate back to the Lease Commencement Date); provided, however,
notwithstanding the foregoing to the contrary, any adjustment in the Rentable
Area resulting from the foregoing measurement, the Tenant Improvement Allowance
and any commissions paid to the Brokers shall remain unchanged. After the
determination of the Rentable Area in accordance with the terms of this
Paragraph (including, without limitation, a deemed confirmation by Tenant), the
Rentable Area shall not be subject to re-measurement, unless the Rentable Area
leased by Tenant during the Term is altered or modified pursuant to Sections 5.4
or 5.5.

“Required Condition” shall have the meaning ascribed to such term in Exhibit C.

“Right of First Offer” means Tenant’s right of first offer to purchase the
Property, as more fully set forth in Section 5.6.1, below.

“Security Deposit” means an amount of immediately available funds equal to Six
Million and 00/100 Dollars ($6,000,000.00) which Landlord agrees to accept in
the form of an irrevocable letter of credit and subject to the terms and
conditions of Section 6.2.4(B).

“Substantial Completion” or “Substantially Complete” shall have the meaning
ascribed to such term in Exhibit C.

“Tenant Delay” shall have the meaning ascribed to such term in Exhibit C.

“Tenant’s Proportionate Share” means, subject to the terms and conditions of
Section 2.2.5(D) and those sections of this Lease that expressly provide for an
adjustment in the size of the Premises, a fraction, the numerator of which shall
be the number of Rentable Area of the Premises from time to time and the
denominator of which shall be the number of rentable square feet of floor space
in the Buildings which contribute on a proportionate share basis to the
pass-through item in question. Based on the measurements stated herein, as of
the date hereof, Tenant’s Proportionate Share equals 100% (i.e., 100% Rentable
Area of the Premises /100% total Rentable Area of the Buildings).

“Term” shall mean and include the Initial Term of this Lease and the Extension
Term provided for under Section 5.4 below, to the extent properly exercised and
effective pursuant to the terms of this Lease. The “Initial Term” shall commence
on the Lease Commencement Date and shall expire on the Lease Expiration Date.

 

5



--------------------------------------------------------------------------------

“Work Agreement” means Exhibit C to this Lease, which governs the design and
construction of all leasehold improvements to be performed in connection with
Tenant’s initial occupancy of the Premises.

ARTICLE II

TENANT’S COVENANTS

2.1 Tenant’s Covenant to Pay Rent.

2.1.1 Rent Payment Date. Rent shall accrue hereunder from the Lease Commencement
Date and Tenant shall pay Landlord the Rent set forth in this Lease in lawful
money of the United States, without notice, demand, deduction or offset except
as otherwise set forth in this Lease. Base Rent shall be paid in advance on or
before the first day of each calendar month, at the Rent Payment Address. All
other payments due under this Lease shall be paid no later than thirty (30) days
after the date Landlord provides Tenant with a written request for payment which
sets forth the amount due. Base Rent due hereunder for any partial calendar
month at the beginning of the Term (if any) shall be prorated based on the Base
Rent in effect for the first calendar month in which Base Rent is payable
hereunder.

2.1.2 Late Charge and Interest. If Tenant fails to make any payment within five
(5) business days after the date due, then Tenant shall pay to Landlord an
administrative late charge (“Late Charge”) of $500.00. In addition, if any Rent
or other amount due from Tenant to Landlord is not paid within five (5) business
days after the date due, such unpaid amount shall bear interest from the date
originally due until the date paid at an annual rate of interest equal to the
Prime Rate plus four percent (4%) per annum (the “Default Rate”), but in no
event shall the Default Rate be greater than the highest annual interest rate
permitted under applicable Laws. The term “Prime Rate” shall mean the “Prime
Rate” of interest as published from time to time in the Wall Street Journal, or
if not so published, then the “Prime Rate” established from time to time by the
bank in which Landlord’s bank accounts for the Building are maintained.
Notwithstanding the foregoing, Landlord shall provide Tenant with written notice
and a period of five (5) business days within which to make such payment before
assessing such Late Charge the first time in each calendar year that Tenant
fails to make a payment when due.

2.1.3 Reduced Rent Period. Provided Tenant shall not be in default hereunder
beyond any applicable notice and cure period, subject to the terms herein,
during that period commencing on the Lease Commencement Date and concluding on
the last day of the sixth (6th) calendar month of the Initial Term (the “Reduced
Rent Period”), Tenant shall not be required to pay Base Rent (the “Reduced
Rent”). Notwithstanding the foregoing, Additional Rent shall be payable during
the Reduced Rent Period and thereafter. Landlord and Tenant acknowledge that the
Reduced Rent Period granted under this Lease by Landlord to Tenant is based on
Landlord’s expectation that Tenant will occupy, and pay Base Rent with respect
to, the entire Premises for the entire duration of the Initial Term, and that if
this Lease is terminated prior thereto solely because of an Event of Default,
Landlord will be deprived of essential consideration for Landlord’s agreement to
grant the Reduced Rent. Accordingly, if an Event of Default has occurred and
this Lease is terminated prior to the scheduled expiration of the Term for
reasons

 

6



--------------------------------------------------------------------------------

other than casualty, failure to provide services, condemnation or Landlord’s
fault, then, in such event, Landlord shall have the right to rescind all of the
unamortized Reduced Rent granted hereunder, and to recover from Tenant as of the
termination date of this Lease (in addition to any other sums recoverable from
or payable by Tenant in connection therewith) an amount equal to the amount of
unamortized Base Rent which would have been payable during the Reduced Rent
Period had Tenant been required to pay for each month thereof the amount of Base
Rent otherwise due for the twelfth full month of the first year of the Term.
Landlord’s election not to rescind Reduced Rent to the extent permitted by this
Section in any one or more instances shall not be deemed as a waiver by Landlord
of its right to so rescind on any subsequent occasion during which Landlord has
the right to do so. For the purposes of this Section 2.1.3, Reduced Rent shall
be amortized over the Initial Term on a straight-line basis.

2.2 Tenant’s Covenant to Pay Additional Rent.

2.2.1 Defined Terms. The following capitalized terms shall have the meanings
indicated:

(A) “Annual Statement” shall mean a written statement setting forth the
Operating Expenses and Real Estate Taxes for a calendar year (or partial
calendar year, as applicable), and Tenant’s share thereof, calculated in
accordance with this Section 2.2.

(B) “Building Systems” shall mean the mechanical, electrical (including the
Building Generator but excluding Tenant Generator), plumbing, heating,
ventilation and air-conditioning (“HVAC”), life safety, fire safety (including
sprinkler) and security systems serving the Building (and the Exterior Areas, to
the extent applicable).

(C) “Exterior Areas” shall mean and refer to all exterior portions of the
Property, including Parking Facilities, driveways and drive aisles, pedestrian
walkways, storm inlets and drains, utility lines and conduits, curbs and
gutters, landscaped areas and storm water management facilities.

(D) “Laws” shall mean all present and future statutes, laws, codes, regulations,
ordinances, orders, rules, bylaws, administrative guidelines, requirements,
directives and actions of any federal, state or local governmental or
quasi-governmental authority, and other legal requirements of whatever kind or
nature that are applicable to the Property (including Environmental Laws) and
any amendments, modifications or changes to any of the foregoing.

(E) (i) “Operating Expenses” shall mean any and all of Landlord’s costs and
expenses actually incurred in operating the Property (except to the extent such
costs and expenses are expressly excluded hereunder), including all of the
following: (a) all expenses and surcharges incurred (without mark-up) or imposed
by the utility provider for electrical, water, gas, sewer, oil, and other
utility services furnished to the Property to the extent not paid directly by
Tenant to the utility provider (the foregoing being referred to herein as
“Utility Charges”); (b) costs of cleaning, trash removal (including recycling)
and maintenance of the Exterior Areas to the extent not performed by Tenant;
(c) costs of window glass replacement, repair and cleaning to the extent
performed by Landlord; (d) costs of achieving ongoing compliance with any Laws
first imposed after the Lease Commencement Date, including charges and

 

7



--------------------------------------------------------------------------------

assessments; (e) cost of premiums for insurance for the Property (including
property insurance, liability insurance, rent interruption insurance and any
insurance required by a first mortgagee of the Land and/or Building);
(f) property management fees at a rate not to exceed three percent (3%) of gross
revenue derived from the Property; (g) the cost of any repairs, replacements
permitted in accordance with the terms hereof and actually furnished by
Landlord, or other services actually furnished by Landlord pursuant to this
Lease (including if due to Tenant’s failure to comply with its maintenance and
repair obligations hereunder) to the extent not otherwise included within this
definition of Operating Expenses; (h) owner’s association assessments or other
assessments for common area maintenance or services, maintenance of storm water
management facilities, or other similar items (allocated in accordance with the
terms hereof), if any, pursuant to any declaration or reciprocal easement
agreement applicable to the Property (including the Declaration) and approved by
Tenant or deemed approved by Tenant in accordance with the terms hereof; (i) any
other expense or charge which, under generally accepted accounting and
management practices, would be considered a reasonable and necessary expense of
maintaining, managing, operating or repairing the Property; (j) any costs of
ordinary day-to-day maintenance and de minimus repairs of Structural Elements
(as such term is defined in Section 4.1.1(B)); (k) any capital expenditures
expressly included in Operating Expenses pursuant to Section 2.2.1(E)(ii); and
(l) reasonable dues or common area maintenance charges imposed by a property
owner’s association or other entity providing services to common areas or
facilities shared by the Property and other properties adjacent, confronting or
proximate to the Property (allocated in accordance with the terms hereof).

(ii) Notwithstanding Section 2.2.1(E)(i) to the contrary, Operating Expenses
shall not include the following items unless the same are expressly requested by
Tenant in writing or otherwise approved or deemed approved by Tenant in an
Annual Estimate in accordance with Section 2.2.3(B) [in which case, such items
expressly requested by Tenant in writing or otherwise approved or deemed
approved by Tenant in an Annual Estimate in accordance with Section 2.2.3(B)
shall constitute Operating Expenses for all purposes herein]: (a) Real Estate
Taxes; (b) salaries, wages, or other compensation paid to officers or executives
of Landlord (or Landlord’s property management firm (provided the foregoing
shall not include costs and expenses associated with a reasonable pro-rated
allocation of rent for an off-site property management office and at any time
neither of the Buildings contain a property management office) (and provided
further that such off-site property management office is not in the same
location as the corporate headquarters of Landlord or its Affiliates which costs
and expenses shall be treated as Operating Expenses); (c) any other expenses
relating to Landlord’s costs and expenses incurred in operating the Property for
which Landlord actually receives direct reimbursement from insurance,
condemnation awards, other tenants of the Building (other than such tenants’
regular contributions to Operating Expenses) or other sources; (d) tenant
allowances, tenant concessions, and other costs and expenses (including permit,
license and inspection fees) incurred in connection with completing, fixturing,
furnishing, renovating, decorating or redecorating, or otherwise improving
leased premises for tenants or other occupants of the Buildings, or vacant,
leasable space in the Building, including space planning/interior architecture
fees and/or engineering for same (but nothing in this subpart (d) will be deemed
or construed to limit Landlord’s rights or remedies under this Lease in the
Event of Default by Tenant); (e) interest or principal on

 

8



--------------------------------------------------------------------------------

mortgages encumbering the Property; (f) any of Landlord’s general overhead not
directly connected with the operation of the Property; (g) costs or expenses
(including fines, penalties and legal fees) incurred due to a material violation
by Landlord, its agents, any tenant (other than Tenant) or other occupant of the
Buildings (other than Tenant’s Occupants), and/or of any valid applicable Laws
that would not have been incurred but for such material violation by Landlord,
its agent, tenant, or other occupant, it being intended that each party shall be
responsible for the costs resulting from its violation of such leases and Laws;
(h) any costs of maintenance, repairs or replacements, or any increases in any
such costs, required because of the gross negligence or willful misconduct of
Landlord and/or Landlord’s employees, agents or contractors; (i) capital
expenditures except (1) capital expenditures made for capital replacements of
Building Systems, Structural Elements and Exterior Areas effected in lieu of
needed repairs – which shall be amortized over the useful life of such items
constituting capital expenditures and included in Operating Expenses (provided
that replacement of the roof surface on the Buildings at any time shall not be
included in Operating Expenses during the first ten (10) Lease Years but shall
thereafter be included in Operating Expenses), (2) upon obtaining Tenant’s prior
consent, capital expenditures intended to result in a reduction in future
Operating Expenses (such as but not limited to the purchase of energy management
or water saving devices) shall be amortized over the useful life of such items
constituting capital expenditures and included in Operating Expenses, and
(3) capital expenditures intended to comply with applicable Laws or insurance
requirements enacted after the Lease Commencement Date; provided, however, that
such costs shall be included on an annual basis only to the extent fully
amortized over the useful life of the capital item (as reasonably estimated by
Landlord, based on manufacturer’s specifications or similar criteria); (j) legal
fees incurred for negotiating leases or collecting rent; (k) costs directly and
solely related to the maintenance and operation of the entity that constitutes
the Landlord, such as accounting fees incurred solely for the purpose of
reporting Landlord’s financial condition; (l) costs of repairs, replacements or
other work occasioned by fire, windstorm or other casualty, or the exercise by
governmental authorities of the right of eminent domain (except a commercially
reasonable deductible), whether such taking be total or partial, to the extent
of any condemnation awards except to the extent expressly provided for otherwise
herein; (m) leasing commissions, attorney’s fees, marketing costs, disbursements
and other expenses incurred by Landlord or its agents in connection with
negotiations for leases with tenants, other occupants or prospective tenants or
other occupants of the Building; (n) penalties for any late payment by Landlord,
including, without limitation, taxes and equipment leases solely caused by
Landlord’s negligence (and not otherwise caused by Tenant’s failure to timely
pay amounts of Rent due and payable hereunder); (o) compensation paid to clerks,
attendants or other persons in commercial concession (such as a snack bar,
restaurant or newsstand, but not including Building amenities such as the
Fitness Facility or the parking facilities); (p) costs of correcting Latent
Defects (as such term is defined in the Work Agreement); (q) costs in connection
with services (including electricity), items or other benefits of a material
type which are not available to Tenant without specific charge therefor, but
which are provided to another tenant or occupant of the Building, whether or not
such other tenant or occupant is specifically charged therefor by Landlord;
(r) depreciation/amortization for capital expenditures included in Operating
Expenses,

 

9



--------------------------------------------------------------------------------

except as expressly permitted above; (s) costs arising from the presence of
Hazardous Substances (hereinafter defined) in, about or below the Land or the
Building brought to, deposited on or disposed of at the Building by Landlord or
Landlord’s contractors, agents or employees; (t) the costs of special services
and utilities separately paid by tenants of the Building other than Tenant;
(u) advertising for vacant space in the Building (but nothing in this subpart
(u) will be deemed or construed to limit Landlord’s rights and remedies under
this Lease in the Event of Default by Tenant); (v) taxes as measured by the net
income of Landlord from the operation of the Building; (w) costs occasioned by
intentional tort of Landlord, or any subsidiary or affiliate of Landlord, or any
employee, contractor or agent of same; (x) costs directly incurred in connection
with the sale, financing, refinancing, mortgaging, selling or change of
ownership of the Building, including attorneys’ and accountants’ fees, closing
costs, title insurance premiums, transfer taxes and interest charges (except to
the extent any such sale, financing, refinancing, mortgaging, selling or change
of ownership of the Building shall result in an increase in Real Estate Taxes
which shall continue to be accounted for and paid for by Tenant in accordance
with the terms hereof); (y) [INTENTIONALLY DELETED]; (z) Landlord’s income and
franchise taxes; (aa) other business taxes except those business taxes which
relate solely to the operation of the Building; (bb) all amounts which would
otherwise be included in Operating Expenses which are paid to any affiliate or
subsidiaries of Landlord, or any representative, employee, contractor or agent
of same, to the extent the costs of such services exceed fair market value; (cc)
costs incurred (less costs of recovery) for any items to the extent covered by a
manufacturer’s, materialman’s, vendor’s or contractor’s warranty which are paid
by such manufacturer, materialman, vendor or contractor to the extent such costs
are actually received by Landlord (in which event Tenant shall receive a credit
for such receipts by Landlord against the next due and owing Annual Estimate);
(dd) [INTENTIONALLY DELETED]; (ee) insurance premiums to the extent any tenant’s
use (other than Tenant’s actual use of the Premises solely for general office
purposes) causes Landlord’s existing insurance premiums to increase or requires
Landlord to purchase additional insurance; (ff) contributions to charitable
organizations; (gg) any cost of acquiring, installing, moving, insuring or
restoring objects of art; (hh) the cost of installing, operating and maintaining
any specialty service, such as, but not limited to, an observatory, broadcasting
facility, luncheon club, cafeteria, retail store, sundry shop, newsstand,
concession, athletic or recreational club, the Fitness Facility, or day care
center, provided that the cost of operating, maintaining and repairing Building
amenities available to all tenants of the Building (such as the Fitness
Facility) shall be included in Operating Expenses; (ii) any advertising,
promotional or marketing expenses for the Building (but nothing in this subpart
(ii) will be deemed or construed to limit Landlord’s rights or remedies under
this Lease in the Event of Default by Tenant); (jj) costs incurred in removing
the property of former tenants or other occupants of the Building; (kk) any
expenses incurred by Landlord for use of any public portions of the Building
including, but not limited to, shows, promotions, kiosks, and advertising,
beyond the normal expenses attributable to providing Building services or
amenities, such as lighting and HVAC to such public portions of the Building, or
concierge or security desks; (ll) the cost of special services for the Building
(such as, but not limited to shuttle buses) supplied by Landlord unless
(1) Tenant has expressly requested such services, or (2) such services are
generally provided

 

10



--------------------------------------------------------------------------------

in other first class office buildings in the Applicable Submarket; and (mm) all
other items which under generally accepted accounting principles as consistently
applied in the real estate industry for first class office Buildings and/or
employed by Landlord for the Premises are properly classified as capital
expenditures except, however, as specifically allowed by this Lease.

(iii) Any Operating Expenses originating or arising after the Lease Commencement
Date applicable to areas or improvements outside or in addition to the Land
and/or the Premises (and also applicable to the Land and/or the Premises) shall
be equitably allocated among such additional areas or improvements. By way of
example only of the preceding sentence, to the extent any Operating Expenses are
allocated to the Premises under a Declaration, such Operating Expenses will be
equitably allocated among all of the applicable areas, buildings and/or property
subject to such Declaration.

(F) “Parking Facilities” shall mean the surface parking lot that serves the
Buildings (as the same may modified from time to time in accordance with the
terms of this Lease), all shipping lanes and receiving areas and all means of
ingress and egress thereto to the extent on the Land.

(G) “Real Estate Taxes” shall mean all taxes and assessments of any kind,
actually assessed or imposed upon the Property, and/or the fixtures, machinery,
equipment or systems in, upon or used in connection with the operation of the
Property (to the extent not paid directly by Tenant or any other tenant). Real
Estate Taxes shall include (a) any taxes actually imposed upon the Property or
the rents payable hereunder in the nature of a sales or use tax or other levy
(but shall exclude any income or franchise tax, net profits tax, estate tax,
inheritance tax or payroll tax), and (b) all reasonable out-of-pocket expenses
(including, but not limited to, attorneys’ fees, consultant’s fees and/or
disbursements) actually incurred by Landlord in obtaining or attempting to
obtain a reduction or refund of Real Estate Taxes. In the event Landlord
succeeds in obtaining a reduction or refund of Real Estate Taxes, then Tenant
shall be entitled to receive Tenant’s Proportionate Share of the amount of any
net reduction obtained or net refund received by Landlord to the extent
allocable to the Term of this Lease, but in no event in excess of the Real
Estate Taxes paid by Tenant allocable to such period. In the event of a
reduction or refund for the calendar year in which the Term expires, Landlord
shall pay Tenant the net overpayment (after deducting therefrom any amounts then
due from Tenant to Landlord) within thirty (30) days following the determination
of the amount of such increase or decrease in the Real Estate Taxes (in the case
of a reduction) or within thirty (30) days following the receipt of proceeds
from the applicable taxing authority.

2.2.2 Payment Covenant. Commencing on the Lease Commencement Date, for each
calendar year or portion thereof during the Term, Tenant shall pay as Additional
Rent to Landlord the sum of (i) Tenant’s Proportionate Share of Operating
Expenses for such calendar year, and (ii) Tenant’s Proportionate Share of Real
Estate Taxes for such calendar year, to the extent not paid directly by Tenant
to the relevant taxing authority as may be expressly permitted herein.

 

11



--------------------------------------------------------------------------------

2.2.3 Monthly Estimated Payments and Annual Estimate.

(A) Monthly payments on account of Tenant’s Proportionate Share of Operating
Expenses and Real Estate Taxes, shall be paid at the same time and in the same
manner as payments of Base Rent, in an amount equal to 1/12 of Landlord’s good
faith estimate of each such item for the then-current calendar year as
determined pursuant to this Section 2.2.3. Tenant’s obligation to make such
monthly payments shall commence on the Lease Commencement Date. Any provision of
this Section 2.2 to the contrary notwithstanding, to the fullest extent
reasonably practicable, Utility Charges shall be determined on the basis of
meter readings from the applicable utility company meter for the entire
Property, based upon Tenant’s actual consumption and without markup.

(B) No later than thirty (30) days prior to the commencement of any calendar
year, Landlord shall provide Tenant with a written estimate of the Tenant’s
Proportionate Share of anticipated Operating Expenses and Real Estates Taxes
(the “Annual Estimate”) for the Property projected for such forthcoming calendar
year. At any time after receipt of such Annual Estimate (but in no event later
than thirty (30) calendar days after receipt thereof), Tenant may return to
Landlord such Annual Estimate with its comments to such Annual Estimate and/or
suggested modifications to those Operating Expenses included in the Annual
Estimate that constitute Controllable Operating Expenses. Unless such action is
taken by Tenant within such thirty (30) calendar days, it will be deemed that
the Annual Estimate initially presented by Landlord is acceptable to and adopted
by Tenant. If the Annual Estimate is returned to Landlord with requested
modifications from Tenant to Controllable Operating Expenses within such thirty
(30) calendar days, then Landlord shall promptly and reasonably accommodate such
requested modifications to the Annual Estimate and the underlying Controllable
Operating Expenses provided such requested modifications are reasonably
consistent with operating the Property in a first class manner and otherwise
compliant with the terms and conditions of this Lease (and the Annual Estimate
shall be adjusted accordingly). In the event Landlord disagrees with Tenant’s
suggested modifications to the Controllable Operating Expenses in the Annual
Estimate, Landlord and Tenant shall meet to negotiate in good faith mutually
agreeable estimates of Controllable Operating Expenses based upon the parties
desire to operate the Property in a first class manner and in a manner that
reasonably contains Controllable Operating Expenses. In the event Landlord and
Tenant have not agreed upon Controllable Operating Expenses prior to the
commencement of a calendar year for any reason, Tenant’s estimated payments for
Controllable Operating Expenses will be based upon the initial Annual Estimate
(not to exceed one hundred ten percent (110%) of the actual amounts incurred for
such Controllable Operating Expense during the prior calendar year) and Tenant’s
estimated payments for Tenant’s Proportionate Share of Real Estate Taxes shall
be as set forth in the Annual Estimate. For purposes of this Section 2.2.3, the
term “Controllable Operating Expenses” means all Operating Expenses with the
exception of the following: (i) the costs of insurance Landlord may be required
to carry by the terms of this Lease (including, without limitation,
Section 4.3.2) or its lender, or any applicable law, ordinance or regulation,
(ii) costs of ice and/or snow removal, (iii) costs and charges relating to
common areas and/or Exterior Areas within the Property (but only to the extent
approved by Tenant, or deemed approved by Tenant, under this Lease), (iv) costs
of any and all repairs to the Property, (v) costs relating to Operating Expenses
necessary to comply with applicable Laws enacted after the Lease Commencement
Date, (vi) Utility Charges, and (vii) reasonable dues or common area maintenance
charges imposed by a property owner’s association or other entity providing
services to common areas or facilities shared by the Property and other
properties adjacent, confronting or proximate to the Property (but only to the
extent approved by Tenant, or deemed approved by Tenant, under this Lease).

 

12



--------------------------------------------------------------------------------

2.2.4 Annual Reconciliation.Within (i) ninety (90) days after the end of each
calendar year, and (ii) fifteen (15) days after the expiration or earlier
termination of the Term, Landlord shall deliver the Annual Statement to Tenant.
Tenant shall pay to Landlord any deficiency between (a) the sum of all actual
amounts paid or incurred by Landlord for such calendar year on account of
Operating Expenses and Real Estate Taxes, and (b) the sum of all estimated
payments made by Tenant on account thereof in accordance with Section 2.2.3,
above. If the payments made by Tenant pursuant to Section 2.2.3 exceed the total
amount shown as being due from Tenant for such calendar year (or partial
calendar year as applicable) in the Annual Statement, the excess amount shall be
applied against the next payment(s) of Base Rent or Additional Rent coming due
hereunder, or, at the end of the Term, refunded to Tenant at the time of
delivery of the Annual Statement. Tenant’s liability for its proportionate share
of the increases in Operating Expenses and Real Estate Taxes as set forth in
Section 2.2.2 of this Lease for the last calendar year falling entirely or
partly within the Term shall survive the expiration (or earlier termination) of
the Term for a period of six (6) months following such expiration or earlier
termination. Similarly, Landlord’s obligation to refund to Tenant the excess, if
any, of the amount of Tenant’s estimated payments on account of such Operating
Expenses and Real Estate Tax increases for the last such calendar year over
Tenant’s actual liability therefor shall survive the expiration (or earlier
termination) of the Term for a period of six (6) months following such
expiration or earlier termination.

2.2.5 Additional Provisions.

(A) Partial Year; End of Term. In any partial calendar year during the Term,
Tenant’s obligation to pay Tenant’s Proportionate Share of Operating Expenses
and Real Estate Taxes shall be prorated by multiplying the amount thereof for
the full calendar year by a fraction, the numerator of which is the number of
days during such partial calendar year falling within the Term and the
denominator of which is three hundred sixty five (365).

(B) Payment Pending Resolution of Dispute. In the event of any dispute
concerning the computation of the amount of any Additional Rent due, Tenant
shall pay the amount specified in good faith by Landlord pending the resolution
of the dispute, provided such payment shall be without prejudice to Tenant’s
right to continue to challenge the disputed computation. In the event that
Tenant successfully challenges the disputed computation, Landlord shall refund
to Tenant the amount of any overpayment of such Additional Rent within thirty
(30) days after the dispute is finally resolved.

(C) Tenant’s Right of Review. Each Annual Statement shall be conclusive and
binding upon Tenant unless Tenant, within ninety (90) calendar days after
receipt thereof, gives Landlord notice (the “Review Notice”) that Tenant is
exercising its right to undertake a more extensive review (the “Review”) of
Operating Expenses and/or Real Estate Taxes for the immediately preceding
calendar year (collectively “Total Expenses”). Any such Review: (a) shall
commence within thirty (30) calendar days after the Review Notice on a mutually
agreeable time and date; (b) shall be completed within sixty (60) days;
(c) shall take place at the offices of Landlord (or other location reasonably
designated by Landlord in the greater Washington, D.C.

 

13



--------------------------------------------------------------------------------

area) during Landlord’s normal business hours; and (d) shall be limited to books
and/or documentation containing the data for and the method used by Landlord in
calculating the Total Expenses. Tenant’s right to review Total Expenses shall be
a one-time right for each calendar year and shall be limited to the two
(2) immediate preceding calendar years (except to the extent the earlier of such
two calendar years was the subject of a prior Review). Tenant may not utilize
any accountant or consultant compensated on the basis of a contingency or
success fee (i.e., a percentage of the savings achieved) to conduct the Review.
In no event will Tenant withhold any Rent (including without limitation any
payment thereof that may be in dispute) during the pendency of any such Review
or any dispute regarding the results of any such Review. Tenant may notify
Landlord of the results of the Review within one hundred twenty (120) calendar
days after the Review Notice; provided, however, in the event Tenant fails to
provide notice to Landlord of the results of such Review within such one hundred
twenty (120) day period, then Tenant shall be deemed to have accepted such
Operating Expenses and/or Real Estate Taxes for the period subject to the Review
and Tenant shall be estopped from objecting to the accuracy of the Total
Expenses subject to Review (notwithstanding the actual results of such Review).
If the Review demonstrates that Landlord has overstated Total Expenses, Landlord
shall credit the amount of such overstatement against Tenant’s next due
payment(s) of Rent, and Tenant shall bear the full cost of its Review, provided
that if Landlord has overstated Total Expenses by five percent (5%) or more,
then Landlord shall also reimburse Tenant for reasonable and actual costs of the
Review. If the Review demonstrates that Landlord has not overstated Total
Expenses, then Landlord may invoice Tenant for any amount by which Total
Expenses was understated, which invoice shall be payable within thirty (30) days
after receipt and Tenant shall bear the full cost of its Review. Further,
Tenant’s liability for its proportionate share of the increases in Operating
Expenses and Real Estate Taxes as set forth in Section 2.2.2 of this Lease for
the last calendar year falling entirely or partly within the Term shall survive
the expiration (or earlier termination) of the Term for a period of six
(6) months following such expiration or earlier termination. Similarly,
Landlord’s obligation to refund to Tenant the excess, if any, of the amount of
Tenant’s estimated payments on account of such Operating Expenses and Real
Estate Tax increases for the last such calendar year over Tenant’s actual
liability therefor shall survive the expiration (or earlier termination) of the
Term for a period of six (6) months following such expiration or earlier
termination. Notwithstanding the foregoing, if Tenant has questions regarding an
Annual Statement or Total Expenses provided by Landlord or believes that any
Annual Statement or Total Expenses includes charges that are not permitted
pursuant to the provisions of this Lease or contains an error, in calculation or
otherwise, then Tenant may provide Landlord with a written statement enumerating
Tenant’s questions regarding such Annual Statement or Total Expenses or Tenant’s
reasonably detailed reasons for Tenant’s objections. In such case, Landlord or
Landlord’s representative and Tenant shall meet to discuss such objections and
Landlord shall provide Tenant with back-up documentation as reasonably requested
by Tenant in connection with such objections.

(D) Further Adjustment to Operating Expenses. In the event Landlord shall
actually furnish any utility or service which is included in the definition of
Operating Expenses (and the cost of which is variable depending upon the level
of occupancy in the Buildings, or the percentage of tenants or occupants who
utilize such utility item or service) to less than 100% of the rentable area of
the Buildings because (i) any such utility or service is not required by or
provided to one or more of the tenants or occupants of the Buildings, (ii) any

 

14



--------------------------------------------------------------------------------

tenant or occupant is itself obtaining or providing any such utility or
services, or (iii) the level of occupancy of the Buildings is less than one
hundred percent (100%), then Tenant’s Proportionate Share of such utility, item
or service shall be grossed-up to one hundred percent (100%), that is equitably
adjusted so that the cost of such utility, item or service is allocated in its
entirety among those tenants who are actually furnished the utilities and
services in question. The intent of the foregoing sentence is to ensure that the
reimbursement of all Operating Expenses is fairly and equitably allocated among
the tenants receiving the utilities and services in question. By way of example
only, and not of limitation, (i) if Landlord contracts for trash removal
services which are provided only to sixty percent (60%) of the tenants of the
Buildings including Tenant (because the other 40% are individually responsible
for their own trash removal or because only 60% of the Buildings are occupied)
and Tenant’s Proportionate Share of the Buildings as a whole was 15% (i.e.,
15/100), Tenant’s Proportionate Share of the cost of such trash removal services
shall be equal to 25% (i.e., 15/60); and (ii) with respect to parking lot
sweeping services, which do not vary based upon the occupancy level of the
Buildings, Tenant’s Proportionate Share of such cost would not be subject to
adjustment even if the Buildings were only 60% occupied.

(E) Tenant’s Right to Contest Certain Real Estate Taxes. So long as Tenant
leases all of the Rentable Area in the Buildings (i.e., Tenant has not exercised
Tenant’s rights under Sections 5.4 or 5.5 to vacate a portion of the Premises),
Tenant shall have the right, in good faith, to contest Real Estate Taxes. Within
ten (10) business days after either party to this Lease receives notice of
valuation or assessment from the relevant appraisal district and/or any other
applicable Governmental Authorities with respect to the Premises (“Tax
Assessment Notice”), such party shall deliver a copy of such Tax Assessment
Notice to the other party. Within thirty (30) days after Tenant receives a copy
of the Tax Assessment Notice from Landlord or a Governmental Authority, Tenant
may deliver to Landlord a written request that Landlord contest or otherwise
appeal the amount or validity of the Tax Assessment Notice (a “Contest Notice”).
Upon receipt of such written request from Tenant, Landlord shall proceed in good
faith to commence and prosecute such contest or appeal efforts with diligent and
commercially reasonable efforts until the same is resolved or otherwise
concluded; provided, however, Landlord shall have no obligation to commence or
otherwise prosecute any such contest or appeal in the event Landlord determines
(in Landlord’s good faith discretion exercised in a commercially reasonable
manner) there is an imminent forfeiture of title to the Premises or any portion
thereof due to such contest. In the event that Landlord elects to proceed with
such a contest or appeal, all actual out-of-pocket costs and expenses
(including, without limitation, expert fees and reasonable attorneys’ fees)
shall be deemed Operating Expenses and reimbursed accordingly pursuant to the
terms and conditions hereof. Any benefits or reductions (less Landlord’s actual
out-of-pocket costs in the pursuit of such appeal) as a result of such appeal
shall accrue to Tenant.

2.3 Tenant’s Covenant to Pay Security Deposit. Tenant shall deliver the Security
Deposit to Landlord in cash, letter of credit, or other immediately available
funds (as determined by Tenant provided the same is in compliance with the terms
and conditions of this Lease). The Security Deposit shall constitute security
for the payment and performance by Tenant of Tenant’s obligations under this
Lease. To the extent applicable, Landlord shall not be obligated to hold the
Security Deposit (or any proceeds related thereto) in a separate account from
other Building or project funds.

 

15



--------------------------------------------------------------------------------

2.4 Tenant’s Covenants Regarding Use and Compliance with Laws.

2.4.1 General Use Covenants.

(A) Tenant covenants and agrees: (1) to use the Premises for the Permitted Use,
and for no other business, activity or purpose; (2) that it shall observe the
Rules and Regulations (as defined in Section 2.4.3) for the Building promulgated
and modified from time to time by Landlord pursuant to Section 2.4.3; (3) that
it will not, without Landlord’s prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed, place a load upon the floor of
the Premises which exceeds the maximum live load per square foot which the
Building was designed to accommodate, as reasonably determined by Landlord;
(4) that it will notify Landlord prior to the installation of any high-density
filing systems, or any unusually heavy equipment or machinery, in the Premises
(and that all such installations shall be subject to Landlord’s reasonable
consent, such consent not to be unreasonably withheld, conditioned or delayed);
(5) that it will not install or operate in the Premises any electrical or other
equipment whose electrical energy consumption exceeds that of normal office
storage, warehouse and light industrial use, without first obtaining the prior
consent in writing of Landlord, which shall not be unreasonably withheld,
conditioned or delayed (provided such consent may be conditioned upon Landlord’s
issuance and Tenant’s approval of a revised Annual Estimate (in accordance with
the issuance and approval provisions of Section 2.2.3) reflecting any increased
costs associated with such increases in electricity or to the capacity of
Building Systems, and other similar requirements); and (6) that it shall not
conduct or permit to be conducted any sale to the general public by auction in
or at the Premises, whether said auction be voluntary, involuntary, pursuant to
any assignment for the payment of creditors or pursuant to any bankruptcy or
other insolvency proceedings.

(B) Provided Tenant has not committed an Event of Default hereunder that has not
been cured during any applicable notice and cure period and Tenant occupies at
least fifty percent (50%) of the Rentable Area in the Buildings for the
Permitted Use hereunder, Landlord hereby agrees not to enter into a lease or
other occupancy agreement for space in any portion of Building 1 or Building 2
by any business which is primarily engaged in offering the Protected Use (as
defined herein). The term “Protected Use” shall mean the direct or indirect
research, design, development, representation, distribution, marketing or
selling, or the preparation to research, design, develop, represent, distribute,
market or sell any medical device implants or medical instrumentation, medical
device imaging, or medical robotics technologies. At any time Tenant either
ceases operations from the Premises or changes its use from the Premises so that
it is no longer actively and continuously operating the Protected Use from the
Premises, the provisions of this Section 2.4.1(B) which restrict Landlord from
entering into leases or agreements allowing the Protected Use shall thereafter
be null and void, and of no further force and effect. If any tenant or occupant
of Building 1 or Building 2 shall use its premises for a Protected Use in
violation of its lease or occupancy agreement, such tenant or occupant shall be
deemed a “Renegade Tenant” and the following provisions of this Section 2.4.1(B)
shall solely apply. Upon Landlord’s receipt of written notice from Tenant that a
tenant or occupant of

 

16



--------------------------------------------------------------------------------

Building 1 or Building 2 is using its premises for a Protected Use, Landlord
shall promptly investigate and commence taking steps to cause such Renegade
Tenant or occupant to cease its violation of the Protected Uses. Landlord shall
not be in breach of this Section 2.4.1(B) (nor be liable to Tenant for any
remedies otherwise provided for in this Lease or at law or in equity) due to any
operation which violates a Protected Use, unless Landlord either: (1) explicitly
granted such tenant or occupant the right to operate such Protected Use in
violation of the terms of this Section 2.4.1(B) or otherwise without Tenant’s
consent, or (2) fails to commence commercially reasonable efforts within ten
(10) business days after receipt of notice from Tenant of such violation and
thereafter to prosecute such efforts diligently to resolve and cease such
violation, provided that if any court of competent jurisdiction subsequently
determines that the allegedly violative use does not in fact violate the terms
of this Section 2.4.1(B), or that this covenant is unenforceable (as an
unreasonable restraint on trade or on any other legal or equitable basis), then
Landlord will be deemed not to be in violation of the terms of this
Section 2.4.1(B).

2.4.2 Covenants Regarding Compliance with Laws. Tenant covenants and agrees that
it will, at its own cost, promptly comply with and carry out all Laws to the
extent that the same apply to (i) the manner of Tenant’s occupation or use of
the Premises, (ii) the conduct of Tenant’s business therein, (iii) the
construction of any improvements in, or Alterations to, the Premises to the
extent performed under Tenant’s direction and/or supervision, (iv) any
assignment, sublease or license of the Premises or any part thereof by Tenant,
(v) any termination of this Lease and surrender of possession by Tenant, whether
or not after an Event of Default, (vi) any corporate reorganization,
consolidation, recomposition, or similar change in Tenant’s organization,
(vii) any acts, omissions or other activities of Tenant in or on the Property,
and/or (viii) any other fact or circumstance, the existence or continuation of
which imposes upon Tenant the obligation to comply with Laws.

2.4.3 Rules and Regulations. Landlord shall have the right, from time to time,
to promulgate rules and regulations or to modify existing rules and regulations
in such manner as may be deemed advisable for safety, care or cleanliness of the
Premises and for preservation of good order therein (“Rules and Regulations”);
provided, however, such modifications or newly promulgated Rules and Regulations
are (a) reasonable, (b) enforced in a uniform and non-discriminatory manner
among all occupants of the Buildings, (c) not inconsistent with, or otherwise
diminish Tenant’s rights or increase Tenant’s costs under, the provisions of
this Lease, (d) communicated to Tenant in writing at least thirty (30) business
days before taking effect, and (e) consistent with prudent management practices
of first class buildings. In the event of a conflict between the Rules and
Regulations or modifications thereto and the Lease, the Lease shall control.

2.4.4 Acts Which Are Unlawful or Which Increase Insurance Premiums. Tenant shall
not perform, nor permit any act to be done in or about the Property by Tenant’s
Agents that is unlawful or that will increase the existing rate of insurance on
the Buildings. In the event the existing rate of insurance is increased because
of any breach of this covenant (or by virtue of the nature of the Permitted
Use), Tenant shall pay to Landlord any and all fines, penalties, and/or
increases in insurance premiums and/or Operating Expenses resulting from such
breach actually imposed on, or incurred by, Landlord.

 

17



--------------------------------------------------------------------------------

2.4.5 Covenants Regarding Medical Waste at the Premises.

(A) To the extent Tenant’s Permitted Use of the Premises in any way involves the
handling, use, disposal and/or processing of medical waste including but not
limited to medical supplies (such as, but not limited to, used syringes, gauze
and bandages, etc.), and/or human or animal tissue, blood, urine and/or other
bodily fluids, materials and/or biological byproducts (collectively, “Medical
Waste”), Landlord consents to such use in amounts that do not violate applicable
Environmental Laws provided it is in strict compliance with the terms and
conditions of this Lease and provided that Tenant shall be solely responsible
for the proper use, storage, removal and disposal of same from the Premises.
Tenant shall make arrangements with a reputable and duly licensed disposal
company or contractor for the proper disposal of Medical Waste, in accordance
with lawfully permitted methods of Medical Waste disposal, and Tenant shall pay
all costs associated with such disposal. Tenant shall not place any Medical
Waste in any common areas located within the Premises without Landlord’s prior
consent, which shall not to be unreasonably withheld, conditioned or delayed. In
its processing, use and disposal of Medical Waste, Tenant shall comply with all
Laws, regulations and ordinances governing the generation, use, processing and
disposal of Medical Waste, as well as any additional requirements which Landlord
may reasonably establish from time to time by thirty (30) calendar days prior
written notice to Tenant.

(B) Tenant shall bear all costs and liability resulting from the presence of
Medical Waste which is caused or permitted by Tenant (or Tenant’s agents,
employees or contractors) in, on or under the Premises, the Buildings or the
Land (including without limitation liability arising from the transportation of
Medical Waste to or from the Premises, Buildings and/or Land and the cleanup of
Medical Waste therefrom).

(C) Tenant shall indemnify Landlord, its agents, employees or contractors, from
and against any and all actual claims, losses, damages, liabilities and expenses
(including reasonable attorneys’ fees) actually incurred, suffered or sustained
by (or brought against) Landlord by a third party arising from or associated
with: (1) the acts or omissions of Tenant, its agents, employees or contractors
with respect to the presence of Medical Waste at the Premises, the Buildings
and/or the Land (including without limitation liability arising from the
transportation of Medical Waste to or from the Premises or the cleanup of
Medical Waste); (2) the storage and disposal of Medical Waste by Tenant, its
agents, employees or contractors; or (3) Tenant’s operations at the Premises
related to the processing, use and disposal of Medical Waste. The foregoing
indemnification and the responsibilities of Tenant under this Section 2.4.5
shall survive the termination or expiration of this Lease.

2.4.6 Tenant’s Covenants Regarding the Declaration. Tenant hereby acknowledges
the following interests (which shall run with the land comprising the Property,
and all present and future owners, occupants, and lien holders thereof): certain
valid, binding, and enforceable covenants, conditions, access, ingress and
egress easements, storm water facilities easements and utility easements
(including the Declaration) that govern, encumber, or otherwise restrict the
Premises, the Property and/or the Future Development Area by virtue of those
instruments listed on Schedule 2.4.6. Tenant agrees that the terms and
conditions of this Lease shall be subject to the terms and conditions of the
Declaration; provided, however, any modification, amendment or

 

18



--------------------------------------------------------------------------------

alteration to the Declaration (or consent to the same) or any additional
Declaration effective and recorded in the land records applicable to the
Property after the Execution Date of this Lease shall be subject to the prior
review and approval of Tenant (such approval not to be unreasonably withheld,
conditioned or delayed), and Landlord shall not impose, amend or modify a
Declaration unless and until Tenant’s approval is obtained in writing. Article 8
of the Declaration (“Restrictions on Use of Lots and Common Area; Rules and
Regulations”) provides for the only effective Rules and Regulations referenced
in Section 8.3 of the Declaration as of the Execution Date; no other Rules and
Regulations have been promulgated as of the Execution Date.

2.5 Tenant’s Covenants Regarding Environmental Matters.

2.5.1 Defined Terms. For purposes of this Lease, the following terms shall have
the following meanings:

(A) “Costs and Claims” shall mean third party claims, liabilities, judgments,
demands, causes of action, losses, damages, penalties, fines, fees, settlement
payments, obligations, actions or causes of actions, encumbrances, and costs and
expenses (including reasonable attorneys’, consultants’, engineers’ and expert
witness fees, expenses and costs).

(B) “Discharge” means releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, disposing or dumping as
defined by Environmental Laws.

(C) “Environmental Laws” means any and all Laws relating to the environment
and/or human health and safety, including the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. §6901 et seq. (“RCRA”); the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C.
§9601 et seq. (“CERCLA”); the Hazardous Materials Transportation Act, as
amended, 49 U.S.C. §1801 et seq.; the Federal Water Pollution Control Act, as
amended, 33 U.S.C. §1251 et seq.; the Clean Air Act, as amended, 42 U.S.C. §7401
et seq.; the Oil Pollution Prevention Act, as amended, 33 U.S.C. §2701 et seq;
the Occupational Safety and Health Act, as amended, 29 U.S.C. 650 et seq.; the
provisions of Chapter 13 of Title 10.1 of the Code of Virginia (pertaining
generally to Air Pollution Control); the Virginia Waste Management Act, Va. Code
§§10.1-1400, et seq.; the Virginia Water Quality Improvement Act of 1997, Va.
Code §§10.1-2117, et seq.; the State Water Control Law, Va. Code §§62.1-44.2, et
seq.; (as each of the foregoing may be amended from time to time) and any and
all regulations promulgated pursuant thereto.

(D) “Environmental Liabilities” mean any and all Costs and Claims actually
suffered, sustained, incurred or required to be paid by any party indemnified
pursuant to Sections 2.9 and 3.5 arising as a result of, or in connection with,
any violation by Tenant or Landlord of its environmental covenants, including
Costs and Claims associated with (1) claims of governmental agencies or third
parties for cleanup costs and costs of assessment, investigation, feasibility
study, remediation and remedial and response actions, removal, discharge and
abatement, (2) permits and licenses required by, or undertaken in order to
comply with, any Environmental Laws, (3) damages for injury to person, property
or natural resources, and (4) satisfaction of all liens, encumbrances and
restrictions on the Property relating to the foregoing.

 

19



--------------------------------------------------------------------------------

(E) “Environmental Notice” includes any summons, citation, directive, order,
claim, litigation, investigation, proceeding, judgment, letter or other
communication, written or oral, actual or threatened, from the Virginia
Department of Environmental Quality (“VDEQ”), the United States Environmental
Protection Agency (“USEPA”) or other Governmental Authorities, or any other
entity or any individual, concerning any act or omission resulting in or which
may result in the Discharge of Hazardous Substances or noncompliance with any
Environmental Law.

(F) “Governmental Authorities” shall mean any and all applicable federal, state
and local governmental agencies, authorities, and/or officials.

(G) “Hazardous Substances” means pollutants, contaminants, flammables,
explosives, radioactive materials, petroleum, oil, dangerous substances, toxic
substances, hazardous wastes, hazardous materials, or hazardous substances as
defined in or controlled in amounts that do not violate applicable Environmental
Laws.

(H) “Permitted Materials” means (i) reasonable amounts of Hazardous Substances
which are typically used in the operation of standard office equipment or for
cleaning purposes, such as office cleaners, printing toners and the like,
(ii) any Hazardous Substances used in Tenant’s manufacturing or business
operations (if any) from the Premises, but only if Tenant first provides
Landlord with a written notice informing Landlord of the exact Hazardous
Substances to be used, and the use thereof is approved in writing by Landlord,
and (iii) Medical Waste in accordance with the terms of this Lease. All
Permitted Materials shall be used, stored and disposed of by Tenant in strict
compliance with all Environmental Laws.

2.5.2 Tenant’s Warranties and Covenants. Tenant warrants, represents, agrees and
covenants that:

(A) Except as (and only to the extent) expressly permitted under this Lease,
Tenant shall not engage in, nor permit, any activities involving, directly or
indirectly, the Discharge, use, generation, treatment, transportation, storage
or disposal of any Hazardous Substances on, in, under, to or about the Property,
other than Permitted Materials (and Tenant shall be responsible for any
Discharge associated with its operations from the Premises whether occurring
prior to or after the Lease Commencement Date). Without limitation, neither
Tenant nor Tenant’s Agents shall cause, permit or suffer, a lien against the
Property pursuant to any Environmental Laws.

(B) The Premises will not, as the result of any acts or omissions of Tenant
(whether occurring prior to or after the Lease Commencement Date), contain
(1) asbestos in any form, (2) urea formaldehyde foam insulation,
(3) transformers or other equipment which contain dielectric fluid containing
levels of polychlorinated biphenyls in excess of 50 parts per million, or
(4) any Hazardous Substances (other than Permitted Materials).

 

20



--------------------------------------------------------------------------------

(C) Tenant shall be permitted to use, store and dispose of Permitted Materials
in the Premises, but solely in compliance with and subject to Section 2.5.
Without limitation, if Tenant uses, stores or disposes of Permitted Materials
other than as expressly permitted by this Lease, then Tenant shall immediately
notify Landlord of the same and shall take such corrective action as is required
by Environmental Laws and/or Governmental Authorities or as may be requested by
Landlord. Tenant’s failure to take such corrective action within forty-eight
(48) hours (or such lesser time period as may be appropriate in the event of
Emergency), shall constitute an Event of Default without requirement of any
further notice or cure rights. If at any time Landlord has a good faith belief
that Environmental Laws are being violated in association with the use and/or
occupancy of the Property, Landlord shall have the right to deliver written
notice of such belief and the reasons therefor, and, within five (5) business
days of receiving such written notice, Tenant shall provide to Landlord a
written list certifying the identity, manner of use and quantity of any
Hazardous Substances then used, handled, stored, generated or processed by
Tenant, Tenant’s sublessees or Occupants, to which a violation of Environmental
Laws are suspected at the Property (and in the case of Tenant’s sublessees or
Occupants, such certification shall be to Tenant’s knowledge after reasonable
inquiry).

(D) Tenant, upon receipt of any Environmental Notice, shall give immediate oral
notice and written notice within two (2) business days to Landlord, detailing
all relevant facts and circumstances regarding the Environmental Notice. Tenant
shall promptly supply to Landlord copies of any and all third-party reports
actually obtained by Tenant in writing that are not privileged and Environmental
Notices relating to the Property made pursuant to Environmental Laws.

(E) In the event a Discharge of Hazardous Substances has occurred for which
Tenant is responsible pursuant to this Lease, including Tenant’s gaining actual
knowledge of any Discharge associated with Tenant’s operations from the Premises
prior to the Lease Commencement Date, Tenant shall immediately notify Landlord
of such Discharge and shall, at Tenant’s sole cost and expense and after
consultation with Landlord, take all actions required by Environmental Laws and
by any Governmental Authorities, including any assessment, investigation,
testing, sampling, monitoring, removal, remediation, or response activities
associated with such Discharge. Tenant shall provide Landlord with advance
notice of any activities to be undertaken by Tenant to address such Discharge,
and shall keep Landlord apprised of the progress and results of same. Tenant’s
failure to take actions required by Environmental Laws in connection with such
Discharge, within the deadlines set out in applicable Environmental Laws or
imposed by Landlord in writing to Tenant, shall constitute an Event of Default
without any requirement of further notice or cure rights. Upon completion of
remediation, Tenant shall deliver a No Further Action letter (or its equivalent)
issued by USEPA, VDEQ and/or the applicable Governmental Authority. Landlord
shall use commercially reasonable efforts to cooperate at no cost or expense to
Landlord with all such efforts and actions of Tenant under this Paragraph
necessary to facilitate Tenant’s compliance with all such Environmental Laws.

(F) Prior to the submission of any report to a Governmental Authority, Tenant
shall provide such report in draft to Landlord for review and comment and Tenant
shall incorporate any reasonable comments provided by Landlord prior to the
submission of any report to the Governmental Authority (and shall provide
Landlord with a copy of such submittal simultaneously with its submission to the
applicable Governmental Authority).

 

21



--------------------------------------------------------------------------------

2.5.3 Tenant’s Covenants Regarding Solid Wastes and Recycling. Tenant shall
comply with all applicable Laws regarding the collection, sorting, separation
and recycling of solid waste products, garbage, refuse and trash (hereinafter
collectively called “Waste Products”) including the separation of such Waste
Products into receptacles reasonably approved by Landlord and the removal of
such receptacles in accordance with any collection schedules prescribed by such
Laws. Landlord reserves the right to refuse to accept from Tenant any Waste
Products that are not prepared for collection in accordance with any such Laws.
Landlord shall use commercially reasonable efforts to cooperate at no cost or
expense to Landlord with all such efforts and actions of Tenant under this
Section necessary to facilitate Tenant’s compliance with all such Laws.

2.6 Tenant’s Covenant to Allow Landlord Access to the Premises. Tenant shall
permit Landlord and Landlord’s Agents to enter the Premises at all reasonable
times and (except in cases of Emergency, as defined in Section 4.1.1(A)) upon
reasonable prior notice, not to exceed two (2) business days for any reasonable
business purpose, including: to inspect the Premises; to show the Premises to
prospective tenants, or interested parties such as prospective lenders and
purchasers; to clean, repair, replace, alter or improve portions of the
Premises; to discharge Tenant’s obligations when Tenant has failed to do so
within any applicable period hereunder; to post notices of non-responsibility
and similar notices and “For Sale” or “For Lease” signs upon or adjacent to the
Building and to place “For Lease” signs upon or adjacent to the Premises at any
time within the twelve (12) calendar month period prior to the Lease Expiration
Date or at any time within the twelve (12) calendar month period prior to the
Contraction Date (as defined in Section 5.5) or at any time after the Premises
has been vacated by Tenant; and to take any actions that may be required by
applicable Laws or as directed by any Governmental Authority. Tenant shall
permit Landlord and Landlord’s Agents to enter the Premises at any time, and
without notice, in the event of an Emergency. Landlord, in the exercise of its
rights under this Section 2.6, shall use commercially reasonable efforts to
minimize disruption of Tenant’s use and occupancy of the Premises.
Notwithstanding the foregoing terms of this Paragraph, Tenant may, from time to
time, in good faith by prior written notice to Landlord reasonably designate
certain areas within the Premises as “Secured Access Areas” due to the sensitive
nature of business conducted by Tenant in accordance with the terms of this
Lease for which Landlord shall not have the right to enter (except in the event
of an Emergency) without the consent of Tenant, such consent not to be
unreasonably withheld, conditioned or delayed, but Landlord and Tenant further
agree that it will be reasonable for Tenant to require any entry by Landlord
upon an escort by Tenant, and compliance by Landlord upon any governmental rule,
regulation or requirement (including without limitation any security clearance
requirements) associated with business conducted by Tenant at the Premises.

2.7 Tenant’s Covenants Regarding Surrender of the Premises. Upon the Lease
Expiration Date (or earlier termination of this Lease) and unless otherwise
specifically instructed in writing by Landlord, Tenant shall promptly and
peacefully surrender the Premises to Landlord, broom clean, and free and clear
of Tenant’s furniture, trade fixtures, equipment, warehoused goods, and personal
property (“Tenant’s Property”), all Alterations expressly required to be

 

22



--------------------------------------------------------------------------------

removed by Tenant in accordance with the terms of this Lease, all of Tenant’s
signs, all Hazardous Substances for which Tenant is responsible hereunder, and
otherwise in good condition, with reasonable use and wear and tear and damage by
insured casualty and condemnation excepted. Tenant shall repair any damage to
the Property caused by such removal of Tenant’s Property, Alterations and signs,
and, except as otherwise provided herein, restore the affected portion of the
Property substantially to its condition prior to the installation thereof,
unless otherwise directed by Landlord. All items of Tenant’s Property,
Alterations and/or signs that are not removed from the Premises or the Building
by Tenant at the Lease Expiration Date or earlier termination of this Lease or
Tenant’s right of possession pursuant hereto shall be deemed abandoned and, at
Landlord’s sole option, shall become the exclusive property of Landlord (and may
be stored or disposed of by Landlord without further notice to or demand upon
Tenant, at Tenant’s sole expense). If Tenant shall remain in possession of the
Premises after the Lease Expiration Date (or the date of sooner termination of
this Lease) without the prior written consent of Landlord (hereinafter, an
“Unauthorized Holdover”), Tenant shall be deemed to be a tenant-at-sufferance,
which tenancy may be terminated immediately by Landlord as provided by
applicable Law; provided, however, during the first six (6) full calendar months
after the Lease Expiration Date, Tenant shall pay to Landlord, as Landlord’s
sole and exclusive remedy for Tenant’s holdover (Landlord hereby waiving any
other right or remedy it may have (including eviction) during such six (6) month
period), an occupancy charge equal to One Hundred Fifty Percent (150%) of the
per diem Base Rent otherwise payable by Tenant during the last calendar month of
the Term then expiring and One Hundred Percent (100%) of the Additional Rent
which is otherwise payable by Tenant under the terms of this Lease. The
foregoing shall not constitute Landlord’s consent for Tenant to holdover. In no
event shall Tenant be responsible or liable for consequential damages arising
out of an Unauthorized Holdover notwithstanding anything to the contrary. For
the avoidance of doubt, Tenant’s continued occupancy of the Premises for up to
the first six (6) full calendar months after the Lease Expiration Date shall not
constitute an Event of Default by Tenant hereunder provided that Tenant timely
complies with the terms and conditions during such period under the Lease
(including, without limitation, the payment of Additional Rent).

2.8 Tenant’s Covenants Regarding Financial Disclosure. Within ten (10) business
days after Landlord’s written request, which request may not be made more than
once during any fiscal quarter for quarterly reports, nor more than once during
any fiscal year for annual reports, Tenant shall deliver to Landlord the
following items: (a) an un-audited quarterly financial statement for Tenant’s
most recent fiscal quarter, and (b) the most current audited annual financial
statement for Tenant’s most recent fiscal year. Such financial statements shall
include, at a minimum, a balance sheet, an income statement, and a statement of
change in financial position or sources and uses of cash, together with any
accompanying notes. Tenant hereby agrees that such financial statements shall be
completed within a reasonable time period (not more than ninety (90) days) after
the applicable reporting period ends. The certified public accountant preparing
any such annual audited financial statement shall provide an opinion that such
financial statement is complete and materially accurate and that the same has
been prepared in accordance with generally accepted accounting principles
consistently applied in Tenant’s jurisdiction of corporate formation.
Notwithstanding the foregoing to the contrary, for so long as Tenant is a
publicly-traded company which files its annual and quarterly financial
statements with the United States Securities and Exchange Commission (the “SEC”)
or with an equivalent financial regulatory body with the authority to monitor
the financial disclosures and accounting practices of Tenant, Tenant’s

 

23



--------------------------------------------------------------------------------

financial reporting obligations relating to quarterly and annual financial
statements under the first grammatically complete sentence of this Section 2.8
shall be deemed satisfied. Within ten (10) business days after receipt of
written request by Landlord, Tenant shall deliver to Landlord a written
statement certifying Tenant’s Fixed Charge Coverage Ratio (as defined in
Section 6.2.4(E)(1) hereof) as of the conclusion of the calendar quarter
immediately preceding the date of Landlord’s written request; provided, however,
such request by Landlord may not be made more than once during any one calendar
year.

2.9 Tenant’s Covenant to Indemnify Landlord. Subject to Section 4.3.4, below,
Tenant shall indemnify, hold harmless and defend Landlord, and each of
Landlord’s shareholders, subsidiaries, affiliates, officers, directors,
partners, members, contractors, subcontractors, employees, agents and trustees,
and any receiver, trustee or other fiduciary appointed for the Property
(collectively, “Landlord’s Related Parties”), from and against any and all Costs
and Claims and Environmental Liabilities asserted against Landlord or Landlord’s
Related Parties by third parties or Occupants (defined in Section 5.1.5(C)), or
otherwise sustained or suffered by Landlord or Landlord’s Related Parties as a
result of such third party claims, arising from (i) Tenant’s use, manner of use,
occupancy, conduct, or operation of the Premises by Tenant or Tenant’s Agents,
(ii) the acts or omissions of Tenant or Tenant’s Agents on or about the
Property, (iii) any Unauthorized Holdover that extends beyond six (6) calendar
months after the Lease Expiration Date, or (iv) any other failure of Tenant to
comply with the terms of this Lease (including the representations, warranties
and covenants contained in this Lease). The terms of this Section 2.9 shall
survive termination of this Lease for a period of two (2) years after the
expiration or earlier termination of this Term. This provision shall not be
construed to make Tenant responsible for Costs and Claims and Environmental
Liabilities resulting from injuries or death to third parties or to the property
of third parties to the extent directly caused by the negligence or willful
misconduct of Landlord, Landlord’s Agents and/or Landlord’s Related Parties, the
breach of this Lease by Landlord, or by the acts or omission of any other
tenants (other than Tenant) or occupants (other than Occupants) of the Building.

2.10 Tenant’s and Landlord’s Covenants of Further Assurances. Tenant and
Landlord agree that each shall give to the other party such further assurances,
execute and deliver such further instruments and confirmatory documents, and do
such further acts and things, as may be reasonably required to carry out the
intent and purposes of this Lease without additional liability or material cost
to either such party.

ARTICLE III

LANDLORD’S COVENANTS

 

3.1 Landlord’s Covenant to Provide Building Services.

3.1.1 Building Hours. The Building operating hours shall be 8:00 a.m. to 6:00
p.m. Monday through Friday and 9:00 a.m. to 1:00 p.m. on Saturdays. Federal
government holidays are excluded. Tenant shall have access to the Buildings and
the Premises twenty-four (24) hours a day, 365 days a year.

 

24



--------------------------------------------------------------------------------

3.1.2 Building Services. Landlord shall arrange for, furnish, and provide the
following building services (“Building Services”) subject to Tenant’s
obligations specified in this Lease: (1) HVAC during the Building Hours in the
seasons they are required, substantially in accordance with the specifications
contained on Schedule 3.1.2, as the same may be modified in accordance with the
Annual Estimate process in Section 2.2.3(B); (2) janitorial service on Monday
through Friday only (excluding Federal government holidays) and only after
6:00pm; (3) electricity service (to be available at all times, commencing prior
to the date on which the Premises are deemed Ready for Occupancy, except in the
event of an Emergency or as otherwise expressly provided in this Lease) and
exterior lighting (to be available at all times except as otherwise expressly
provided in this Lease); (4) standard hot and cold water in Building standard
bathrooms and chilled water in Building standard drinking fountains (to be
available at all times, except in the event of an Emergency); (5) elevator
service (in Building 1) (with at least two (2) elevators in operation at all
times, except in the event of an Emergency or repair); (6) exterior
window-cleaning service, which shall be provided quarterly at a minimum;
(7) landscaping and snow removal during the seasons they are required; and
(8) any other Building Services provided for in any Annual Estimate prepared by
Landlord pursuant to Section 2.2.3(A) of this Lease. All services to be provided
by Landlord under this Lease shall be provided in a first class manner
consistent with other first class office buildings in the Applicable Submarket.
If Tenant requires air-conditioning or heat beyond the Building Hours, then
Landlord will furnish the same, subject to repair and maintenance from time to
time, provided Tenant gives Landlord the following prior notice: (a) in the
event an on-site building engineer is engaged by Landlord, advance notice by
4:00 PM on any business day for such applicable business day of such
requirement, and no less than twenty-four (24) hours advance notice of such
requirement for a non-business day, and (b) in the event an on-site building
engineer is not engaged by Landlord, no less than twenty-four (24) hours advance
notice of such requirement. Tenant shall pay, as Additional Rent, for such extra
service a per-hour, per-zone charge in accordance with Landlord’s standard cost
schedule, as it may be modified from time to time (based on the actual cost
incurred by Landlord to provide such service and without general overhead or a
profit increment); provided, however, that in no event shall Tenant be charged
more for such service on an hourly basis than any other tenant of the Building
is charged. If the same after-hours service is also requested by other tenants
on the same floor as Tenant, the charge therefor to each tenant requesting such
after-hours service shall be a pro-rated amount based upon the square footage of
the leased premises of all tenants on the same floor requesting such after-hours
services. Tenant shall promptly report in writing to Landlord any defective
condition in the Premises actually known to Tenant which Landlord is required to
repair or otherwise maintain, and failure to so report such defects shall excuse
any delay by Landlord in commencing and completing such repair to the extent the
same would otherwise be Landlord’s responsibility under this Lease; provided,
however, Landlord shall not be so excused if Landlord had actual knowledge of
the need for such repair independent of Tenant’s notification.

3.1.3 [INTENTIONALLY DELETED].

3.1.4 Third-Party Property Management Service. Landlord may elect to engage a
third party professional property management service or an affiliate
professional property management service of Landlord to perform the Building
Services. Provided that Tenant occupies the entire Rentable Area of the
Buildings, Tenant shall have the right to approve any

 

25



--------------------------------------------------------------------------------

third party professional management service in conjunction with the review and
approval method prescribed for the Annual Estimate under Section 2.2.3(B) – such
approval by Tenant not to be unreasonably withheld, condition or delayed.
Notwithstanding the foregoing, Tenant hereby approves of CBRE, Inc. to the
extent Landlord elects to engage CBRE, Inc. Tenant shall have no right to
approve or disapprove any professional management service engaged by Landlord
that is actively engaged in third party property management service, which is an
affiliate of Landlord.

3.2 Landlord’s Covenant to Comply with Laws. Except to the extent such
compliance is Tenant’s responsibility pursuant to the terms hereof, Landlord
covenants to comply with and carry out all Laws to the extent that the same
apply to (i) the construction of any improvements or alterations to the Building
or Exterior Areas (excluding any Tenant Work or Alterations to be performed by
Tenant pursuant to Exhibit C or this Lease), (ii) any Laws in effect prior to
the Lease Commencement Date which require modifications to the Building or Land
in order to bring same into compliance therewith and which is not Tenant’s
responsibility under Exhibit C, and/or (iii) any other fact or circumstance, the
existence or continuation of which imposes upon Landlord the obligation to
comply with Laws. Without limiting the foregoing terms of this Paragraph,
Landlord represents and warrants that the Base Building Improvements (as defined
in the Work Agreement) designed and built by Landlord or its agents, as of the
Lease Commencement Date, comply with all applicable codes, Laws and regulations,
including the Americans with Disabilities Act (“ADA”).

3.3 Landlord’s Covenant Regarding Environmental Matters. Landlord represents and
warrants that (i) as of the Lease Commencement Date, the Property is in
compliance with all Laws, including Laws governing Hazardous Substances, (ii) as
of the Lease Commencement Date, there will be no Hazardous Substances in amounts
that violate applicable Environmental Laws located in, on or under the
Buildings, the Property or Premises and there has been no violation thereon of
any law governing Hazardous Substances for which notice has been provided to
Landlord, and (iii) Landlord will not use, generate, handle, store or dispose of
any Hazardous Material in, on, under, upon, or affecting the Building or the
Land in violation of any Environmental Law. If, during the Term, (i) Landlord
Discharges Hazardous Substances in, on or under the Property, or violates the
requirements of any Environmental Laws applicable to Landlord, or (ii) Hazardous
Substances contamination in, on or under the Property which existed prior to
Tenant’s taking occupancy of the Premises is discovered, and, in either case,
such contamination is not the responsibility of Tenant pursuant to Section 2.5,
above, then as between Landlord and Tenant, Landlord, at Landlord’s sole cost
and expense, shall be responsible for taking those actions necessary to comply
with the applicable Environmental Law and Landlord shall defend, indemnify, and
hold harmless Tenant and Tenant’s Related Parties from and against any and all
Costs and Claims and Environmental Indemnities arising from Landlord’s failure
to comply with the provisions of this Section 3.3. This indemnity provision
shall survive termination or the earlier expiration of this Lease. Any costs
associated with such remedial actions shall not be included in Operating
Expenses. Further, in performing any remedial actions for which Landlord may be
responsible under this Section 3.3, if such action directly affects Tenant or
the Premises, Landlord will use commercially reasonable efforts to minimize
interference with and/or disruption to Tenant’s ongoing business operations
(subject to applicable Laws associated with such remediation). The foregoing is
without prejudice to Landlord’s right to seek recovery of damages or losses from
the parties responsible for any Discharge of Hazardous Substances.

 

26



--------------------------------------------------------------------------------

3.4 Landlord’s Covenant of Quiet Enjoyment. Upon Tenant’s paying the Rent and
performing all of Tenant’s other obligations hereunder, Tenant shall have quiet
possession and quiet enjoyment of the Premises for the Term, free from any
disturbance by Landlord, or anyone claiming by, through or under Landlord, but
in all events subject to all the express provisions of this Lease. Landlord
shall exercise commercially reasonable diligence and use good faith diligent
efforts to remedy any interruption, curtailment, stoppage or suspension of
utility services or systems serving the Property and/or Premises.

3.5 Landlord’s Covenant to Indemnify Tenant. Subject to Section 4.3.4, below,
Landlord shall indemnify, hold harmless and defend Tenant, and each of Tenant’s
shareholders, subsidiaries, affiliates, officers, directors, partners,
contractors, subcontractors, employees, agents and trustees, and any receiver,
trustee or other fiduciary appointed for Tenant’s assets (collectively,
“Tenant’s Related Parties”), from and against any and all Costs and Claims and
Environmental Liabilities asserted against Tenant or Tenant’s Related Parties by
third parties, or otherwise sustained or suffered by Tenant or Tenant’s Related
Parties as a result of such third party claims, arising from (i) the use,
occupancy, conduct, operation, or management of the Property by Landlord or
Landlord’s Agents, (ii) the willful misconduct or negligence of Landlord or
Landlord’s Agents, (iii) the acts or omissions of Landlord or Landlord’s Agents
on or about the Property, or (iii) any other failure of Landlord to comply with
the terms of this Lease (including the representations, warranties and covenants
contained in this Lease). This indemnification shall survive termination of this
Lease for a period of one (1) year after the expiration or earlier termination
of the Term. This provision shall not be construed to make Landlord responsible
for Costs or Claims or Environmental Liabilities resulting from injuries or
death to third parties or to the property of third parties to the extent caused
by the negligence or willful misconduct of Tenant, Tenant’s Agents and/or
Tenant’s Related Parties, the breach of this Lease by Tenant, or by the acts or
omission of any other tenants or occupants of the Building.

3.6 Future Development Area. At any time the Future Development Area is owned or
controlled by Landlord or its Affiliate and Landlord commences development of
the Future Development Area, Landlord agrees to use commercially reasonable
efforts to minimize any disruption of Tenant’s occupancy, business, quiet
enjoyment and use of the Premises; provided, however, Tenant agrees to cooperate
in good faith and accept reasonable modifications to the operation of the
Property provided that (i) except as expressly provided for in the Declaration
(as approved by Tenant in accordance with the terms of this Lease), the Future
Development Area shall not be used to provide permanent or temporary vehicular
access to the Land; (ii) Tenant receives prior written notice of scheduled
and/or anticipated interruptions to Tenant’s use of the Premises (except in the
case of an Emergency); (iii) any facilities or site benefits available to Tenant
under the terms of this Lease (including, without limitation, Tenant’s access to
and use of the Premises, the Parking Facilities and loading docks) are not
diminished, interrupted or otherwise reduced as a result of Landlord’s
development of the Future Development Area; (iv) any facilities or site
amenities previously available to Tenant are immediately repaired or otherwise
replaced (at no cost to Tenant (including as a pass-through as an Operating
Expense)) on a timely basis with substantially similar (in like and kind)
facilities or site benefits; (v) the

 

27



--------------------------------------------------------------------------------

Future Development Area shall not be entered through the site on which the
Buildings are located; (vi) Tenant’s access to the Premises remains unencumbered
at all times, and Building 2’s shipping and receiving area shall continue to be
able to accommodate a fifty-three (53) foot tractor trailer twenty-four
(24) hours a day, three hundred and sixty-five (365) days a year; and (vii) the
Future Development Area shall be located and finished in a manner so that
(a) the appearance is groomed and continually maintained so as not to be
visually displeasing and (b) subsequent construction will not impact Tenant’s
access to, or its operating and use of, the Premises. Notwithstanding the
foregoing terms of this Section 3.6, Tenant acknowledges and agrees that
Landlord and its agents may have de minimis pedestrian access across the
Property to the Future Development Area.

ARTICLE IV

COVENANTS REGARDING REPAIRS, ALTERATIONS, INSURANCE, CASUALTY,

CONDEMNATION, AND MUNICIPAL INCENTIVES

4.1 Repairs and Maintenance.

4.1.1 Defined Terms. The following terms shall have the following meanings:

(A) “Emergency” shall mean any situation or circumstance where there is an
immediate or imminent risk of injury or death to persons or damage to property
unless immediate action is taken to address such situation or circumstances, as
reasonably determined by the party invoking such term in good faith.

(B) “Structural Elements” shall mean the roof of the Building, as well as all
structural (i.e., load bearing) components of the Building’s footings,
foundations, exterior structural walls, interior structural columns and other
load-bearing elements of the Building.

4.1.2 Landlord’s Responsibilities. Except as provided in Section 4.1.3 below,
Landlord shall, throughout the Term, promptly make all necessary repairs to
and/or replace (as necessary) any Building Systems, Structural Elements and
Exterior Areas; provided, however, Landlord shall have no responsibility to make
any repairs in the Premises unless and until Landlord receives written notice of
the need for such repair or maintenance or Landlord or Landlord’s property
manager otherwise have actual knowledge of the need for repair or maintenance.
Landlord shall keep and maintain all Exterior Areas of the Property and any
common areas of the Property in a good order and repair, in a clean and orderly
condition, free of accumulation of dirt and rubbish and ice and snow and shall
keep and maintain all landscaped areas within the Property in a neat and orderly
condition. Landlord shall provide and install replacement tubes and bulbs for
all building standard light fixtures. Landlord shall keep the Exterior Areas and
demising walls, load bearing elements, foundations, roof and common areas that
form a part of the Building, the garage, Fitness Facility, exterior windows,
base Building restrooms (including those located on the floors in which the
Premises is located) and the Building Systems good, clean, weather-tight and in
a first class operating condition and promptly after becoming aware of any item
needing repair, will make repairs thereto. Notwithstanding any of the foregoing
to the contrary, maintenance and repair of special Tenant areas (including
without limitation those areas designated as “Secured Access Areas” by Tenant in
accordance

 

28



--------------------------------------------------------------------------------

with Section 2.6), facilities, finishes and equipment (including, but not
limited to, any special fire protection equipment, telecommunications and
computer equipment, kitchen/galley equipment, and all other furniture,
furnishings and equipment of Tenant and all Alterations) and K2M Improvements
shall be the sole responsibility of Tenant and shall be deemed not to be a part
of the Building Systems. All repairs and maintenance shall be done promptly upon
notice in a first class manner in keeping with comparable first class buildings
in the Applicable Submarket. All costs and expenses incurred by Landlord in
connection with Landlord’s obligations under this Section 4.1.2 shall be
included in Operating Expenses unless such cost or expense is expressly excluded
from the definition of Operating Expenses. Except for this Section or as
otherwise expressly set forth in this Lease, Landlord has no repair obligations
under this Lease. All costs and expenses associated with the repair and
maintenance obligations under this Section 4.1.2 shall be deemed “Operating
Expenses”, unless such costs and expenses (a) arise out of Latent Defects within
six (6) months after the Premises are Substantially Completed in the Required
Condition or (b) relate to punch list work performed under the Work Agreement,
as otherwise agreed in writing by Landlord and Tenant, or (c) otherwise
expressly excluded from “Operating Expenses” under the terms of this Lease.

4.1.3 Tenant’s Responsibilities. Except as provided in Section 4.1.2 or
elsewhere in this Lease, Tenant shall throughout the Term (and at Tenant’s sole
cost and expense) keep and maintain the Premises in a neat and orderly condition
and in compliance with applicable Laws. Upon expiration of the Term or earlier
termination of this Lease, Tenant shall leave the Premises in broom clean
condition, ordinary wear and tear, damage by condemnation, fire or other
casualty alone excepted, and for that purpose and except as stated in this
sentence or elsewhere in this Lease, Tenant will make all necessary repairs and
replacements to the Premises to deliver it in such condition. Tenant’s
obligation under this Section 4.1.3 shall include the obligation to maintain all
of Tenant’s exterior signage and to promptly replace all defective signs and
elements thereof, including, but not limited to, lighting equipment. Tenant
shall not permit any waste to the Premises. Tenant shall not use any portion of
the common areas of the Property (including, without limitation, the Parking
Facilities) for any reason other than their intended uses as provided for in
this Lease.

4.2 Alterations.

4.2.1 Alterations – Generally. All alterations, additions and improvements
(collectively, “Alterations”) which Tenant proposes to make to the Premises
shall be subject to the following standards and consent requirements. For
purposes hereof:

(A) “Cosmetic Alterations” shall mean Alterations involving repainting,
decorating, replacement of carpeting, installation of wall covering, etc. to or
in the Premises. Tenant may make Cosmetic Alterations without Landlord’s prior
approval, provided that (i) Landlord is notified in writing prior to
commencement of any Cosmetic Alterations, (ii) the total costs and expenses of
such Alterations do not exceed Two Hundred Thousand and 00/100 Dollars
($200,000) in the aggregate during any one (1) calendar year; (iii) such
Alterations do not require the issuance of a building permit; (iv) such
Alterations do not alter, materially affect or otherwise impact any Structural
Elements; (v) such Alterations are consistent with improvements typically found
in office space with respect to Building 1 or research,

 

29



--------------------------------------------------------------------------------

development and laboratory space with respect to Building 2; (vi) such
Alterations do not void or otherwise impair any warranties associated with the
Buildings; (vii) upon completion of such Alterations, Tenant provides as-built
drawings of the Buildings identifying the Alterations with reasonable
specificity, unless the same are purely cosmetic; (viii) such Alterations are
not visible from outside of the Buildings; and (ix) the same do not diminish the
value of the Premises in more than a de minimis amount. Notwithstanding the
foregoing, areas within the Premises that do not constitute area commonly
available to occupants of the Buildings, Tenant may paint and install wall
coverings, install and remove office furniture, and install and remove carpeting
and other flooring upon satisfaction of the foregoing clauses with the exception
of the delivery of as-built drawings, and the cost limitations noted in the
foregoing clause (ii).

(B) “Exterior Alterations” shall mean Alterations which are visible from the
exterior of the Premises. Any Exterior Alterations shall be subject to
Landlord’s prior written approval, not to be unreasonably withheld, conditioned
or delayed.

(C) “Structural Alterations” shall mean Alterations involving Structural
Elements. Any Structural Alterations shall be subject to Landlord’s prior
written approval, not to be unreasonably withheld, conditioned or delayed, but
it will be reasonable for Landlord to require any such approval to include
Landlord’s receipt of engineering certifications confirming that the Structural
Elements and other Building structures will not be materially adversely affected
in any permanent manner as the result of such Structural Alteration.

(D) “Minor Alterations” shall mean Alterations which are not Cosmetic
Alterations, Structural Alterations or Exterior Alterations. Tenant may make
Minor Alterations subject to Landlord’s prior written approval, which shall not
be unreasonably withheld, conditioned or delayed. Without limitation, it shall
not be unreasonable for Landlord to deny its consent to any Minor Alterations
which would (i) materially diminish the value of the leasehold improvements to
the Premises in more than a de minimis amount; (ii) materially adversely affect,
or require the removal or relocation of, any Building Systems or Structural
Elements, (iii) impose on Landlord any material obligation not specifically
contemplated under this Lease, or (iv) with respect to Building 2, constitute
“non-standard improvements,” meaning improvements which are unusual or
extraordinary for standard research, development and laboratory space; provided,
however, Landlord shall deliver in writing to Tenant a notice of any such
denial, which shall contain a reasonably detailed summary of the reasons for
such denial and the actions required for Landlord’s approval. The foregoing
notwithstanding, (1) Landlord will not withhold its consent to a proposed Minor
Alteration solely on the basis described in clause (iii) if Tenant agrees, at
the time of its request for approval or notice of such Minor Alteration, to pay
all costs associated with Landlord’s meeting any such additional obligations,
and (2) Landlord will not withhold its consent to a proposed Minor Alteration
solely on the basis described in clause (iv) if Tenant agrees, at the time of
its request for approval or notice of such Minor Alterations, to remove such
Minor Alteration(s) and restore the Premises to its condition prior to the
installation thereof, at Tenant’s sole cost and expense, upon the Lease
Expiration Date or sooner termination of this Lease.

 

30



--------------------------------------------------------------------------------

(E) Except for Tenant’s Property and Alterations which Landlord expressly
requires Tenant to remove pursuant to the terms of this Lease, all Alterations
shall become part of the realty immediately upon installation and shall be
surrendered with the Premises. Upon the Lease Expiration Date (or sooner
termination of the Term), Tenant shall, at Tenant’s expense, diligently remove
all those Alterations made by Tenant and expressly noted for removal by Landlord
in Landlord’s initial approval thereof (other than Cosmetic Alterations, which
Cosmetic Alterations shall not be required to be removed or restored) after the
later of (i) the Lease Commencement Date, and (ii) the date Tenant completes all
of its initial improvements to the Premises, and expressly designated by
Landlord or agreed to by Tenant, as the case may be, under the terms of this
Lease, to be removed at the time of Landlord’s approval or Tenant’s request for
approval or notice thereof. Tenant shall not, however, be required to remove at
the end of the Term any (i) Cosmetic Alterations in Building 1, or (ii) any
other Alterations in Building 1 that are reasonably consistent with typical
office use and do not (a) affect the exterior appearance of Building 1,
(b) affect common areas, (c) materially impair the marketability of the office
space in Building 1, and (d) constitute Structural Alterations or Exterior
Alterations.

(F) Non-Approval or Consent. If, at any time in this Section 4.2, Landlord
denies approval or consent, Landlord shall deliver in writing to Tenant a notice
of such disapproval, which shall contain a reasonably detailed summary of the
reasons for such disapproval and the actions required for Landlord’s approval.

4.2.2 Additional Covenants Regarding Alterations.

All Alterations performed by or at the direction of Tenant shall be made (1) at
Tenant’s sole cost and expense, (2) according to plans and specifications
approved in writing by Landlord (to the extent Landlord’s consent is required),
(3) in compliance with all applicable Laws, (4) by a contractor, architect,
engineer or other vendor (as applicable) approved by Landlord, such approval not
to be unreasonably withheld, conditioned or delayed, and duly licensed in the
jurisdiction in which the Premises is located, (5) using only new, first-class
materials, (6) in a good and workmanlike manner conforming in quality and design
with the Premises existing as of the date of this Lease, and (7) if at any time
Tenant is not leasing all of a Building, in a manner so as not to materially
interfere with, or cause unreasonable disturbance to, ongoing operations in the
Building. Without limitation, Tenant shall keep the Property free from any liens
arising in connection with any Alterations performed by Tenant, or under
Tenant’s direction. Tenant shall ensure that all contractors and subcontractors
performing Alterations are (i) fully insured, and (ii) bonded (or at Landlord’s
sole option, bondable) for work involving a cost in excess of $100,000.
Alterations may not commence, nor may Tenant permit its contractors and
subcontractors to commence or continue any such work, until all required
insurance has been obtained, and, if Landlord requests, until certificates of
such insurance have been delivered to Landlord. Without limitation, Tenant shall
cause its contractor to procure and keep in effect during the performance of
such Alterations the following General Contractor’s and Subcontractor’s Required
Minimum Coverages (with policy limits reasonably acceptable to Landlord):
Worker’s Compensation, Employer’s Liability Insurance, any insurance required by
any Employee Benefit Act (or similar statute), Comprehensive General Liability
Insurance (including Contractor’s Protective Liability), Comprehensive
Automotive Liability Insurance (having a minimum limit of $1,000,000 per
occurrence and $2,000,000 aggregate), and Builder’s Risk insurance (in an amount
commensurate with the value of the improvements being constructed). Such
insurance policies shall be issued by companies reasonably acceptable to
Landlord. Landlord, Landlord’s property manager, and

 

31



--------------------------------------------------------------------------------

Landlord’s mortgagee(s) shall be named as additional insureds. Certificates of
such insurance shall provide that no change or cancellation of such insurance
coverage shall be undertaken without thirty (30) days’ prior written notice to
Landlord. To the extent Landlord’s approval is required of a request for an
Alteration pursuant to Section 4.2.1, Landlord agrees to approve or deny such a
request within twenty (20) days following receipt of Tenant’s written request.
If Landlord fails to provide a response within such period of time, Tenant shall
send a second request for such Alteration and Landlord agrees to approve or deny
such request within five (5) business days; provided that Landlord’s failure to
provide a response within such period of time shall be deemed to be Landlord’s
approval of such request. If Landlord denies Tenant’s request, Landlord shall
deliver notice of such disapproval, which shall contain a reasonably detailed
summary of the reasons for such disapproval and the actions required for
Landlord’s approval. In the event Landlord consents to any Alterations, Tenant
shall reimburse Landlord upon thirty (30) days’ written notice for any
reasonable out-of-pocket third-party costs and expenses incurred by Landlord in
connection with engaging consultants to review the plans specifications with
respect to such Exterior or Structural Alterations. Other than the
aforementioned reimbursement, Landlord shall not charge Tenant any fee if Tenant
undertakes any Alterations; provided, however, notwithstanding the foregoing, in
the event Tenant and Landlord enter into a separate written agreement whereby
Landlord manages the construction or completion of any Alterations, Landlord
shall be entitled to a market rate construction fee.

(A) Tenant shall cause its contractor(s) to keep all construction areas
reasonably clean and free of trash and debris and shall otherwise comply with
any other reasonable rules and regulations established by Landlord with regard
to construction activities within the Building. Tenant shall provide to Landlord
copies of all applications for permits, copies of all governmental inspection
reports and/or certificates, and any and all written notices or violations
communicated in writing to Tenant or its contractor by applicable governmental
authorities, promptly upon receipt and/or submission thereof, as the case may
be. Tenant and its contractor performing Alterations shall (a) provide to
Landlord copies of any warranties for Alterations and the materials and
equipment which are incorporated into the Building and Premises in connection
therewith, (b) provide to Landlord all operating and maintenance manuals for all
equipment and materials incorporated into the Building and/or Premises as part
of any Alterations, and (c) either assign to Landlord, or (to the extent not
assignable) enforce on Landlord’s behalf, all warranties on Alterations to the
extent repairs and/or maintenance of warranted items would otherwise be
Landlord’s responsibility under this Lease.

4.3 Insurance.

4.3.1 Tenant’s Insurance. Tenant shall maintain the following insurance naming
the Landlord, Landlord’s managing agent (and upon Landlord’s request, Landlord’s
lenders) and Mortgagee as additional insureds: (A) Commercial general liability
insurance written on an occurrence basis with a broad form, per location
endorsement, having a combined single limit of not less than $1,000,000.00 per
occurrence with a $2,000,000.00 aggregate limit, plus excess umbrella liability
insurance in an amount not less than $8,000,000; (B) Personal property insurance
insuring all equipment, trade fixtures, inventory, and personal property located
within the Premises on an “all risk, fire and extended perils” basis in an
amount equal to 100% of the full replacement value of the aggregate of the
foregoing; (C) Workers’ compensation insurance in

 

32



--------------------------------------------------------------------------------

accordance with statutory laws and employers’ liability insurance with a limit
of not less than $100,000.00 per employee and $500,000.00 per occurrence;
(D) Business interruption insurance in an amount equal to at least the next 12
months of the Base Rent and Additional Rent payable by Tenant hereunder (except
in the event of loss or interruption from an earthquake or flood, in which case
such amount is capped at $1,000,000.00), and which shall not contain a
deductible greater than an amount equal to 72 hours of the Base Rent and
Additional Rent in effect at such time (or an equivalent amount expressed in
dollars) (provided, however, maintenance of the foregoing coverage relating to
business interruption insurance shall not be an obligation on the part of Tenant
to the extent Landlord can provide identical coverage, with any and all charges
associated with such coverage charged to Tenant as an Operating Expense); and
(E) Such other insurance as may be reasonably required by Landlord or the holder
of any deed of trust or mortgage encumbering the Premises and customary for
comparable office buildings in the Applicable Submarket. All liability insurance
described above shall be primary and not contributing to any insurance available
to Landlord, and Landlord’s insurance shall be in excess thereto. Evidence of
insurance, which shall be a certificate of insurance, unless copies of the
policies are specifically requested by Landlord in writing in good faith, shall
be delivered to Landlord on or before the date of this Lease. Tenant shall not
increase the deductible amounts above the amounts maintained by Tenant as of the
date of this Lease without Landlord’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed. Each policy of insurance
maintained by Tenant shall provide notification to Landlord at least thirty
(30) days prior to any cancellation or modification. In no event shall the
limits of any insurance described or required herein be construed to limit the
liability of Tenant under this Lease.

4.3.2 Landlord’s Insurance. Landlord will maintain (a) property insurance on an
“all risk, fire and extended perils” basis covering one hundred percent
(100%) of the full replacement value of the Building and those tenant
improvements and fixtures installed as of the Lease Commencement Date or funded
with the Tenant Improvement Allowance, (b) rent loss insurance in an amount
equal to at least twelve (12) months of the Base Rent and Additional Rent
payable by all tenants and occupants of the Building (including Tenant
hereunder), and (c) public liability and property damage insurance in an amount
customary for properties which are comparable to the Building in the Applicable
Submarket, as determined by Landlord in its reasonable discretion, or such
greater levels of insurance as reasonably required by Landlord’s mortgagee.
Landlord shall also have the right to obtain such other types and amounts of
insurance coverage on the Building and Landlord’s liability in connection with
operating the Building as is customary or advisable for a comparable office
building in the Applicable Submarket. The costs and expenses associated with the
insurance policies required of Landlord pursuant to this Section 4.3.2 shall be
deemed “Operating Expenses.”

4.3.3 Rating; Certificates; Cancellation. The policies required to be maintained
hereunder shall be with companies rated A:X or better in the most current issue
of Best’s Insurance Guide, domiciled in the United States of America, and
licensed to do business in the state in which the Premises are located. Each
party shall have the right to provide insurance coverage which it is obligated
to carry pursuant to the terms hereof in a blanket policy, provided such blanket
policy expressly affords the coverage required by this Lease.

 

33



--------------------------------------------------------------------------------

4.3.4 Mutual Release of Claims and Waiver of Subrogation. Notwithstanding
anything to the contrary in this Lease, Landlord and Tenant, for itself, and for
any insurer claiming rights of subrogation, hereby releases and waives any and
all rights of recovery against the other (and its respective Agents) for (i) any
and all loss or damage to property owned by such party located in, on or about
the Building (including, in the case of Landlord, the Building and any property
as may be attached to the Building), arising out of any of the perils which are
or may be covered under the property insurance policy, with extended coverage
endorsements, that such party is required to maintain under this Lease, whether
or not actually maintained, or such greater insurance as such party may have
obtained, and/or (ii) loss resulting from business interruption or loss of
rental income, at the Premises, arising out of any of the perils which are or
may be covered by under business interruption or loss of rental income insurance
that such party is required to maintain under this Lease, whether or not
actually maintained, or such greater insurance as such party may have obtained.
Landlord and Tenant shall each cause its respective insurance carrier(s) to
consent to the foregoing waiver of subrogation, and to issue an endorsement to
all policies of insurance obtained by such party confirming that the foregoing
release and waiver will not invalidate such policies.

4.4 Casualty.

4.4.1 Damage Repair.

(A) If the Premises shall be destroyed or rendered untenantable, either wholly
or in part, by fire or other casualty, or if access to the Premises shall be
denied by virtue of damage caused in a fire or other casualty, then, unless this
Lease is terminated pursuant to this Section 4.4, Landlord shall, within thirty
(30) days after the date of such casualty, provide Tenant with a good faith
written estimate from an independent third party licensed architect (the
“Estimate”) of how long it will take to complete Landlord’s obligations to
repair or restore the Premises to the extent described in Section 4.4.3, below.

(B) If the Estimate indicates that Landlord will require less than two hundred
seventy (270) days after the date of such casualty to perform and substantially
complete such repairs or restoration then Landlord shall restore the Premises in
accordance with Section 4.4.3, below.

(C) If the Estimate indicates that it will require in excess of two hundred
seventy (270) days after the date of such casualty to restore the Premises in
accordance with this Section 4.4, and such casualty was not due to the gross
negligence or willful misconduct of Tenant or Tenant’s Agents, then within
thirty (30) days after Landlord delivers to Tenant the Estimate, Tenant shall
have the right to terminate this Lease by a written notice to Landlord
specifying the effective date of termination. The effective date of termination
specified in the notice shall not be less than thirty (30) nor more than
forty-five (45) days after the date such notice is given.

(D) If Tenant fails or declines to exercise any termination right pursuant to
this Section 4.4, Landlord shall restore the Premises in accordance with
Section 4.4.3, below. If such restoration is not Substantially Completed within
two hundred seventy (270) days after the date of the casualty (or such longer
period as indicated in the Estimate, if applicable), then for a

 

34



--------------------------------------------------------------------------------

period of up to thirty (30) days after the expiration of such period (but in all
events no later than the date Landlord Substantially Completes its restoration
of the Premises), Tenant, as its sole remedy, shall have the right to terminate
this Lease upon thirty (30) days’ prior written notice to Landlord; provided,
however, that if Landlord completes such restoration prior to the end of such
thirty (30) day notice period, Tenant’s notice of termination shall be deemed
rescinded, and this Lease shall continue in full force and effect. The
provisions of this Section are in lieu of any statutory termination provisions
allowable in the event of casualty damage.

(E) If this Lease is not terminated in connection with a casualty under this
Section 4.4.1, then pending Substantial Completion of restoration and a
reasonable period of time thereafter for Tenant to install trade fixtures,
tenant improvements not furnished by Landlord, furniture, and the like, such
additional period of time not to exceed the time therefor in the initial
installation thereof by Tenant, Rent shall be abated in the same proportion as
the untenantable portion of the Premises bears to the whole thereof.

4.4.2 Termination for Impossibility. If (a) zoning or other applicable Laws or
regulations do not permit repair or restoration of the Premises, or
(b) insurance proceeds are unavailable due solely to Landlord’s mortgagee’s
election to apply such proceeds to reduce any amounts outstanding under such
mortgage, Landlord may, at its election, terminate this Lease by written notice
to Tenant specifying the effective date of termination. The effective date of
termination specified in the notice shall not be less than thirty (30) nor more
than forty-five (45) days after the date such notice is given.

4.4.3 Repairs and Restoration. If this Lease is not terminated pursuant to the
terms of this Section 4.4, then Landlord shall promptly commence and diligently
pursue the restoration of the Premises in accordance with this Section 4.4.3 and
the Work Agreement. Landlord’s restoration obligation shall be subject to all
then existing Laws, and shall be further limited to restoration of the (a) Base
Building Work and (b) any other installations within the Premises paid for or
funded by Landlord (including, without limitation, (i) those Tenant Improvements
expressly required to be constructed or installed by Landlord pursuant to the
terms of the Work Agreement, and (ii) the improvements constructed by K2M and
funded by the Tenant Improvement Allowance or the K2M Improvements Contribution
Fund (as defined in the Work Agreement)) (the foregoing obligations in (b) being
referenced herein as “Landlord’s Secondary Restoration Obligation”), provided
that Landlord’s Secondary Restoration Obligation shall be limited to the extent
Landlord is not required to obtain insurance therefor under the Annual Estimate.
In the event insurance proceeds are not sufficient to pay for the restoration of
all of Base Building Work and the Landlord’s Secondary Restoration Obligation
solely because the insurance Landlord was required to obtain under the Annual
Estimate was insufficient, then Landlord’s restoration obligation hereunder
shall be limited first to the completion of the Base Building Work and
thereafter to the completion of Landlord’s Secondary Restoration Obligation.

4.4.4 End of Term Casualty. Anything herein to the contrary notwithstanding, if
the Premises are destroyed or materially damaged during the last eighteen
(18) calendar months of the Term, then either Landlord or Tenant shall have the
right to terminate this Lease by written notice to the other specifying the
effective date of termination. The effective date of termination

 

35



--------------------------------------------------------------------------------

specified in the notice shall not be less than thirty (30) nor more than
forty-five (45) days after the date such notice is given. The notice of
termination contemplated under this Section 4.4.4 must be delivered within
thirty (30) days after the later of (i) the date of such casualty, or
(ii) Tenant’s receipt of the Estimate, or shall be deemed waived.

4.5 Condemnation.

4.5.1 Taking. If the whole of the Premises is taken by condemnation or by
exercise of the right of eminent domain, or by voluntary transfer made under
threat of condemnation or exercise of right of eminent domain (a “Taking”), and
such Taking is permanent (a “Permanent Taking”), this Lease shall automatically
terminate as of the date (the “Vesting Date”) that title vests in the condemning
authority, and Tenant shall pay all Rent due under this Lease up to the Vesting
Date. Any temporary Taking for a period in excess of twelve (12) consecutive
calendar months shall be deemed to be a Permanent Taking within the meaning of
this Section 4.5. If any Permanent Taking occurs with regard to twenty percent
(20%) or more of the Premises, Tenant shall have the right (to be exercised by
written notice to the other within sixty (60) days after receipt of notice of
said Permanent Taking) to terminate this Lease effective upon the Vesting Date.
If Tenant elects not to terminate this Lease as aforesaid, then Landlord shall
diligently, and within a reasonable time after the Vesting Date, repair and
restore, at Landlord’s expense, the portion of the Premises not subject to such
Taking, so as to render same an architectural whole to the extent reasonably
practicable, and, with regard to any portion of the Premises which is subject to
such Taking, the Base Rent (and Tenant’s Proportionate Share) shall be reduced
(on an equitable basis) in proportion to the portion of the Premises subject to
such Taking. If there is a temporary Taking involving the Premises or Building,
or if less than twenty percent (20%) of the Premises is permanently taken by a
Taking, then this Lease shall not terminate, and Landlord shall, as soon as
reasonably practicable thereafter, repair and restore, at its own expense, the
portion not affected by such Taking so as to render same into an architectural
whole to the fullest extent reasonably practicable. If any portion of the
Premises is subject to a temporary Taking, then the Base Rent (and Tenant’s
Proportionate Share) shall be reduced (on an equitable basis) in proportion to
the portion of the Premises subject to such Taking, but only for the period of
such temporary Taking, that is, from the date upon which Tenant is deprived of
the use of such portion of the Premises until the date Tenant is restored to the
use of such portion of the Premises.

4.5.2 Termination for Material or Uninsured Damages. If (i) the portion of the
Property subject to a Taking is so substantial that restoration is, in
Landlord’s reasonable judgment, not economical or feasible, or (ii) Landlord’s
mortgagee (if any) requires that any condemnation award be applied to reduce any
amounts outstanding under such mortgage, such that Landlord will not have
sufficient funds to rebuild the Premises, then in any such event, Landlord may,
at its election, terminate this Lease by written notice to Tenant specifying the
effective date of termination. The effective date of termination specified in
the notice shall not be less than thirty (30) nor more than forty-five (45) days
after the date such notice is given.

 

36



--------------------------------------------------------------------------------

4.5.3 Award. Landlord reserves all rights to all awards made for damages to the
Premises, the Building, and/or any leasehold interest created by this Lease or
otherwise, arising in connection with any Taking of whatever duration or
magnitude. Tenant hereby assigns to Landlord any right Tenant may have to such
award (including any rights reserved by Tenant in Sections 4.6.1 and 4.6.3, but
excluding any rights reserved by Tenant under Section 4.6.2), and Tenant shall
make no claim against Landlord or the condemning authority for damages for
termination of Tenant’s leasehold interest or for interference with Tenant’s
business as a result of such Taking. The foregoing notwithstanding, Tenant shall
have the right to claim and recover from the condemning authority separate
compensation for any loss which Tenant may incur for Tenant’s moving expenses,
business interruption or taking of Tenant’s Property (but specifically excluding
any leasehold interest in the Building or the Premises) under the then
applicable eminent domain code, provided that Tenant shall not make any claim
that will detract from or diminish any award for which Landlord may make a
claim.

4.6 Municipal Incentives. Tenant shall have the right to pursue municipal
incentives in conjunction with the Lease (“Incentives”), including, without
limitation, the Governor’s Development Opportunity Grant, Virginia Investment
Partnership Program Grant, Economic Development Access Program (“EDAP”) Award,
county grants, county fee waivers, town EDAP matching funds, and town fee
waivers. Consequently, Landlord shall reasonably assist Tenant (at no additional
charge by Landlord to Tenant) in Tenant’s pursuit of any such Incentives. In
addition, if any such Incentives are effectuated by reductions in, for example
without limitation, Operating Expenses or Real Estate Taxes for the Premises or
the cost of site development or construction permits or zoning permits, Landlord
agrees that one hundred percent (100%) of any such Incentives shall be allocated
to Tenant. All Incentives for the benefit of Tenant, if awarded to or flowing
through Landlord (including, without limitation, any waiver of permit,
application or similar fees), shall be passed through to or for the benefit of
Tenant after deducting all actual out-of-pocket third party costs and expenses
associated with such pursuit of Incentives (including, without limitation, CBRE
Incentives), and if there is a reduction of development costs (including the
waiver of any permit, application or similar fees) from any such Incentives,
Landlord shall remit the same amount to Tenant within thirty (30) calendar days
of receipt of the cost reduction or incentive by (i) issuing a check payable to
Tenant for such amount, or (ii) increasing the Tenant Improvement Allowance by
such amount. Tenant shall have the right to audit and inspect Landlord’s books
and records from time to time with respect to the Incentives. Notwithstanding
anything to the contrary, Incentives received by Landlord solely in connection
with the construction of Hope Parkway in excess of $650,000.00 shall not be
allocated to Tenant and shall be awarded to Landlord only. The terms of this
Section 4.6 relating to allocation and audit of Incentives by Landlord to Tenant
shall survive the expiration or earlier termination of this Lease except to the
extent any incentives under Sections 4.6.1 or 4.6.3 are allocable to work that
was then commenced by Landlord prior the date of such expiration or termination
(the “Incentive Work”), in which case such Incentive Work then commenced through
such date shall inure to Landlord.

4.6.1 Lease Incentives. Any Incentives that arise out of the execution or
existence of this Lease or the construction of the Premises shall be allocated
to Tenant in accordance with the terms of Section 4.6 above.

4.6.2 Business Incentives. Landlord agrees that Landlord has no interest in, or
right to, any future municipal incentives that Tenant may pursue or receive that
are (a) solely related to Tenant’s business conduct and (b) not related to this
Lease, the Property, Landlord (or any Affiliate of Landlord), the Future
Development Area, the improvements, or any other party associated with the
Declaration).

 

37



--------------------------------------------------------------------------------

4.6.3 Landlord Incentives. Tenant agrees that Tenant has no interest in, or
right to, any future municipal incentives that are expressly payable to Landlord
and that do not arise out of the execution or existence of this Lease or the
construction of the Premises.

ARTICLE V

SPECIAL RIGHTS AND OBLIGATIONS

5.1 Assignment and Subletting.

5.1.1 Generally. Tenant shall not assign this Lease, nor sublease, encumber,
mortgage, pledge, license, hypothecate or otherwise transfer all or any part of
the Premises (or Tenant’s interest therein), nor permit the use or occupancy of
the Premises by any party other than Tenant, except in accordance with this
Section 5.1.

5.1.2 Proposal and Response Options.

(A) Proposal Notice. Except in the event of an assignment or sublease to an
Affiliate, Tenant must notify Landlord in writing of any proposed assignment or
sublease at least thirty (30) days prior to the commencement date of the
proposed sublease or assignment, which written notice (a “Proposal Notice”) must
include (1) the name and address of the proposed assignee or subtenant, (2) the
nature and character of the business of the proposed assignee or subtenant,
(3) reasonably detailed financial information (including financial statements)
of the proposed assignee or subtenant, (4) the proposed effective date of the
assignment or sublease, which shall be not less than thirty (30) days
thereafter, and (5) a copy of the proposed sublease or assignment agreement.
Tenant shall also thereafter provide any additional information Landlord
reasonably requests in writing regarding such proposed assignment or subletting.

(B) Landlord Response Options. Unless the proposed assignment or sublease is one
which is permitted without Landlord’s consent pursuant to Section 5.1.5, then
within a total of twenty-five (25) days after Landlord receives Tenant’s
Proposal Notice and all required information, Landlord shall have the option
(1) to grant its consent to such proposed assignment or subletting or (2) to
deny its consent to such proposed assignment or subletting; provided, however,
Landlord shall deliver in writing to Tenant a notice of any such denial, which
shall contain a reasonably detailed summary of the reasons for such denial and
the actions required for Landlord’s approval. Provided any sublease or
assignment by Tenant is in compliance with the terms and conditions of this
Lease, Landlord shall not have (or request for approval thereof) any right to
recapture the Premises as a result of sublease or assignment (Landlord hereby
waiving any such right to recapture), but nothing in this sentence shall be
deemed or construed to limit Landlord’s rights or remedies under this Lease
during the continuance of an uncured Event of Default by Tenant. If Landlord
does not exercise one of the two options described above within twenty (20) days
after Landlord receives a complete Proposal Notice from Tenant, then Tenant
shall send a second written notice (the “Second Assignment Notice”) in
compliance with the notice provisions hereof to Landlord and re-

 

38



--------------------------------------------------------------------------------

iterating the terms of the Proposal Notice. The Proposal Notice and the Second
Assignment Notice from Tenant shall contain the following phrase in all bold
capitalized font (no less than 12 point) in a conspicuous manner on the front
page – “NOTICE OF PROPOSAL TO ASSIGN PREMISES – FAILURE TO RESPOND WITHIN
[APPLICABLE NUMBER OF] BUSINESS DAYS MAY RESULT IN DEEMED APPROVAL BY LANDLORD.”
Concurrently with both the Proposal Notice and the Second Assignment Notice,
Tenant shall use commercially reasonable efforts to notify Landlord via
telephone of its request for such approval. If Landlord does not respond to the
Second Assignment Notice within five (5) business days after receipt thereof,
then the transactions proposed by the Proposal Notice (as confirmed in the
Second Assignment Notice) shall automatically be deemed approved and Tenant may
assign or sublease the Premises upon the terms stated in such Proposal Notice
subject to Section 5.1.4.

5.1.3 Reasonable Consent. Landlord agrees that it will not unreasonably
withhold, condition or delay its consent to the assignment or sublease described
in the Proposal Notice. Without limitation, it shall not be unreasonable for
Landlord to deny its consent to any proposed assignment or sublease if (a) as of
the date of the Proposal Notice, there is an uncured Event of Default of Tenant
under this Lease as to which a notice has been sent to Tenant; (b) the proposed
assignee or sublessee is Not Financially Capable (defined below); (c) the
proposed use of the Premises is not for a use substantially identical to
Tenant’s use of the applicable portion of the Premises immediately prior to such
sublease or assignment, or for some other general office, warehouse or
administrative use; (d) the proposed assignee or sublessee is entitled to, or
otherwise enjoys, sovereign or diplomatic immunity; or (e) consenting to the
proposed assignment or sublease could cause Landlord to be in violation under
another lease at, or contractual obligation relating to, the Property (as
determined in Landlord’s good faith discretion exercised in a reasonable
manner); provided, however, Landlord shall deliver in writing to Tenant a notice
of any such denial, which shall contain a reasonably detailed summary of the
reasons for such denial and the actions required for Landlord’s approval. For
purposes of this Lease, a proposed assignee or subtenant shall be deemed “Not
Financially Capable” if such proposed assignee or subtenant (i) will be unable
to meet its financial and other obligations under this Lease after such
assignment or sublease in Landlord’s good faith reasonable determination, or
(ii) has a history of landlord/tenant, debtor/creditor or other contractual
problems (such as, but not limited to, defaults, evictions, enforcement
litigation or other disputes) with Landlord, other landlords and/or creditors or
other contracting parties.

5.1.4 Approval Terms. Except as otherwise provided herein, all subleases and/or
assignments shall be subject to all of the following terms and conditions:

(A) Except in the case of an assignment or sublease to an Affiliate permitted
under Sections 5.1.5(A) and 5.1.5(C) respectively below, Tenant shall pay to
Landlord, as Additional Rent under this Lease, (1) in the case of an assignment,
fifty percent (50%) of all sums received by Tenant in consideration of such
assignment, calculated after Tenant has recovered in full from such
consideration its Transaction Expenses (defined below), and (ii) in the case of
a sublease, fifty percent (50%) of the amount, if any, by which the rent, any
additional rent and any other sums payable by the subtenant to Tenant under such
sublease exceeds that portion of the Base Rent plus Additional Rent payable by
Tenant hereunder which is allocable to the portion of the Premises which is the
subject of such sublease, calculated after

 

39



--------------------------------------------------------------------------------

Tenant has recovered in full its Transaction Expenses from such net amount. The
term “Transaction Expenses” shall mean all reasonable and actual out-of-pocket
expenses incurred by Tenant in procuring such assignment or sublease, including
broker fees and legal fees (if any) paid by Tenant, any improvements (including
allowances therefor (both soft and hard costs)), free rent periods (or
abatement) or similar concessions, which Tenant actually pays, credits or
otherwise incurs to the applicable portion of the Premises at Tenant’s expense
in connection with such assignment or sublease, and any allowances paid by
Tenant to such assignee or subtenant.

(B) No consent to any assignment or sublease shall constitute a waiver of the
provisions of this Section 5.1 or be construed to permit any further assignments
or subleases without compliance with this Section 5.1. Accordingly, each and
every subsequent assignment or sublease will be subject to the provisions of
this Section 5.1.

(C) The assignee under any assignment of this Lease shall be jointly and
severally liable with Tenant for all of the obligations of “Tenant” under this
Lease (and in no event will Tenant be released from any of its obligations under
this Lease, whether accruing before or after the date of such assignment or
sublease).

(D) Any sublease or assignment shall require that the sublessee or assignee
thereunder be subject to and bound in all respects by all of the provisions of
this Lease (but in the case of a sublease, to the extent that such Lease
provisions relate to the portion of the Premises subleased and/or the operations
and conduct of business by the sublessee).

5.1.5 Permissive Assignments and Subleases.

(A) Notwithstanding anything to the contrary in this Lease, provided that there
is no uncured Event of Default of Tenant under this Lease as of the effective
date of the proposed sublease or assignment, Tenant may sublease all or any
portion of the Premises, or assign this Lease, to an Affiliate, provided, that
(1) except in cases of statutory merger, in which case the surviving entity in
the merger shall be liable as the “Tenant” under this Lease, Tenant shall
continue to remain fully liable under the Lease, on a joint and several basis
with the assignee, and (2) following such sublease or assignment, Tenant or such
assignee, as the case may be, shall continue to comply with all of the
provisions of this Lease. Tenant shall be required to give Landlord at least
thirty (30) days’ prior written notice of any sublease or assignment within the
scope of this Section 5.1.5(A) (unless Tenant is prohibited from providing such
prior notice by an arms-length binding confidentiality agreement, in which case
Tenant shall endeavor to provide notice as soon as permitted under such
agreement, but in no event later than concurrent with such sublease or
assignment), and evidence its compliance with this Section 5.1.5(A) prior to the
effective date of the applicable transaction. Except as expressly provided in
this Section 5.1.5(A) or 5.1.5(B) below, any other transfer of more than fifty
percent (50%) of the ownership interests (including, without limitation,
partnership interests, membership interests or stock) in Tenant or of operating
control over Tenant (whether by management agreement, stock sale or other means)
shall be deemed to constitute an assignment of this Lease, and shall be subject
to the provisions of this Section 5.1 as if the subject transaction were an
assignment of this Lease to the new owners of Tenant (an “Unpermitted Change of
Ownership”).

 

40



--------------------------------------------------------------------------------

(B) Notwithstanding Section 5.1.5(A) to the contrary, Landlord agrees that
(i) the offer and sale by Tenant (or any stockholder of Tenant) of any stock
pursuant to an effective registration statement filed pursuant to the Securities
Act of 1933 (including any initial public offering of registered stock of the
Tenant) or pursuant to and in accordance with the securities laws of any foreign
country governing publicly traded companies and not in violation of applicable
Laws, and (ii) the transfer or trading of stock or similar interests in Tenant
through a national or regional exchange, so long as operating control of Tenant
does not change, shall not constitute an assignment of this Lease.

(C) Notwithstanding Section 5.1 to the contrary, Tenant shall have the right,
during the Term upon giving prior written notice to Landlord, to grant a
revocable license to any company, organization or person with which Tenant has a
teaming or other affiliated business relationship which has a bona fide reason
for locating within the Premises in connection with the services such company
provides to Tenant and/or for performance of work at the direction of Tenant
(“Occupants”) for the purposes of temporarily occupying a portion of the
Premises not to exceed fifteen percent (15%) of the Premises Rentable Area
provided that Tenant shall cause all such Occupants to abide by the terms and
conditions of this Lease. The right to grant a license contemplated in this
Section 5.1.5(C) shall not be deemed or otherwise construed to permit an
assignment, sublease or conveyance of a real property interest in the Premises.
At all times during the Term, Tenant shall remain fully and primarily
responsible and liable for (1) the compliance of all such Occupants with the
terms of this Lease and (2) any cost or expense incurred by Landlord as a result
of Occupants’ presence on the Property.

5.2 Signage. Tenant shall have the right to install the following signage, as
Tenant may elect, provided all such signage shall be subject to Landlord’s
approval as to the size, location, materials, colors and method of attachment or
fabrication (which approval shall not be unreasonably withheld, conditioned or
delayed) and shall be installed and maintained in strict compliance with all
applicable Laws in accordance with the following provisions:

(A) One (1) exterior (i) illuminated sign incorporating Tenant’s corporate name
and/or logo(s) on either or both of the Buildings’ façade in a location to be
selected by Tenant and approved by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed, and (ii) at Tenant’s sole option,
illuminated sign incorporating Tenant’s corporate name and/or logo(s) on the
roof of one of the Buildings in a location to be selected by Tenant and approved
by Landlord, such approval not to be unreasonably withheld, conditioned or
delayed (collectively, “Tenant Primary Exterior Sign”). So long as Tenant leases
and occupies one hundred percent (100%) of the Rentable Area of the Buildings,
such right to install the Tenant Primary Exterior Sign shall be exclusive for
the benefit of Tenant. For the avoidance of doubt, “exclusive” means no other
occupant or tenant of a respective Building shall have the right to install or
maintain exterior signage. In the event Tenant leases and occupies less than one
hundred percent (100%) of the Rentable Area of the Buildings (whether pursuant
to Section 5.4 or Section 5.5), such right to install any Tenant Primary
Exterior Sign on either of the Buildings shall be non-exclusive and shall be
enjoyed in common with other tenants of the Buildings; provided that
(1) Tenant’s right to install a Tenant Primary Exterior Sign on Building 2 shall
be conditioned upon Tenant’s continued occupancy of Building 2, and (2) if only
one exterior sign on either or both of the Buildings is permitted under
applicable Law, then the larger

 

41



--------------------------------------------------------------------------------

occupant of the Buildings shall be entitled to such exterior signage on the
Buildings (in which event Tenant will be required to remove its pre-existing
Tenant Primary Exterior Sign, at its sole cost and expense, to accommodate such
other tenant’s sign). Tenant shall be responsible for all costs associated with
the fabrication and installation of Tenant’s Primary Exterior Sign and the
maintenance thereof; provided, however, Tenant may apply proceeds from the
Improvement Allowance (as defined in the Work Agreement) (to the extent
available) for purposes of payment of the costs associated with the initial
fabrication and installation thereof. The design, location and installation of
Tenant’s Primary Exterior Sign(s) shall be subject to (a) Landlord’s reasonable
approval (such approval not to be unreasonably withheld, conditioned or delayed)
as it relates to the structural integrity of the Building and external
appearance as a class A office project, and (b) to the Declaration (that is
approved by Tenant in accordance with the terms of this Lease) and all
regulations and requirements imposed by any Governmental Authority having
jurisdiction over the Property and, once approved, Tenant shall promptly provide
a copy of all such approvals to Landlord. Tenant shall be solely responsible for
obtaining all governmental approvals for the Tenant Primary Exterior Sign under
the Declaration and all governmental regulations and requirements and Landlord
agrees to cooperate in good faith with Tenant in securing such approvals. Any
and all out-of-pocket costs incurred solely by Landlord in connection with the
installation of such signage shall be paid by Tenant promptly on demand. Tenant
shall insure, repair, maintain and replace the Tenant Primary Exterior Sign at
Tenant’s sole cost and expense. At the expiration or earlier termination of the
Term, Tenant shall cause the Tenant Primary Exterior Sign(s) to be removed and
all damage associated therewith to be substantially repaired at Tenant’s sole
cost and expense. Tenant shall not paint, affix or otherwise display on any part
of the exterior or interior of the Building any other sign, advertisement or
notice without the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed.

(B) Interior signage within the Building 1 lobby and electronic lobby directory
as reasonably appropriate for a full building tenant (or on a proportionate
basis if Tenant is not leasing all of the Rentable Area of Building 1), at
Landlord’s sole cost and expense.

(C) A sign panel on any pylon or monument sign, or directional sign, located on
the Property which identifies multiple office tenants within the Buildings
(“Property Monument Sign”). So long as Tenant leases and occupies one hundred
percent (100%) of the Rentable Area of the Buildings, such right to install any
sign panel on the Property Monument Sign shall be exclusive for the benefit of
Tenant. In the event Tenant leases and occupies less than one hundred percent
(100%) of the Rentable Area of the Buildings (whether pursuant to Section 5.4 or
Section 5.5), such right to install any sign panel on the Property Monument Sign
shall be non-exclusive and shall be enjoyed in common with other tenants of the
Buildings, provided that Tenant shall not have less than Tenant’s Proportionate
Share of applicable signage space allocated for the Buildings. Tenant shall be
responsible for all costs associated with the fabrication and installation of
the Property Monument Sign and the maintenance thereof; provided, however,
Tenant may apply proceeds from the Improvement Allowance (as defined in the Work
Agreement) (to the extent available) for purposes of payment of the costs
associated with the initial fabrication and installation thereof. The initial
design, location and installation of the Property Monument Sign shall be
(1) performed by Landlord pursuant to the terms and conditions of the Work
Agreement, (2) consistent with the first-class nature of a new office

 

42



--------------------------------------------------------------------------------

building similar to the Buildings, (3) subject to Landlord’s reasonable approval
as it relates to the external appearance as a Class A office project, and
(4) subject to the Declaration (that is approved by Tenant in accordance with
the terms of this Lease) and all regulations and requirements imposed by any
Governmental Authority having jurisdiction over the Property.

(D) A sign panel on any pylon, monument or directional sign located along
Battlefield Parkway which is intended to provide project-standard signage
identifying multiple office tenants of the Property (“Parkway Monument Sign”),
at Landlord’s sole cost and expense. The initial design, location and
installation of any Parkway Monument Sign shall be (1) subject to the
Declaration (that is approved by Tenant in accordance with the terms of this
Lease) and all regulations and requirements imposed by any Governmental
Authority having jurisdiction over the Property, and (2) subject to Landlord’s
determination as to the size, location, materials, colors and method of
attachment or fabrication of Tenant’s sign panels on any such Parkway Monument
Sign. The provisions of this Section 5.2(D) shall be contingent upon Landlord
electing, in Landlord’s sole, absolute and unfettered discretion, to install a
Parkway Monument Sign.

(E) Landlord shall have the right at its sole cost to install and maintain
signage on the Property directing truck traffic when exiting the Property
towards the south, to turn left only onto Hope Parkway (i.e., prohibiting truck
access right into the Stratford residential community located adjacent to the
Property). Tenant shall use commercially reasonable good faith efforts to
monitor such truck traffic to ensure compliance with the directional signage.

5.3 Parking.

5.3.1 General Use. Subject to this Section 5.3.1, at all times during the Term,
Tenant shall have the right to use up to 3.2 parking spaces per one thousand
(1,000) square feet of the Rentable Area that Tenant is leasing (“Required
Parking Ratio”) and Tenant (and Tenant’s Agents) shall have the non-exclusive
right to access and use those Parking Facilities located on the Property
twenty-four (24) hours a day, seven (7) days a week, three hundred and
sixty-five (365) days a year, which Landlord shall adequately light from dusk to
dawn seven (7) days a week, in common with other tenants of the Property (as
applicable), upon such reasonable terms and conditions as established by
Landlord upon no less than thirty (30) days’ notice, provided such rules are
consistent with the terms of this Lease and do not reduce Tenant’s rights or
increase Tenant’s costs. Landlord shall not assess during the Term any
additional cost, charges or rental payment upon Tenant in connection with
Tenant’s use of the Parking Facilities; provided, however, the costs and
expenses associated with maintaining and operating the Parking Facilities shall
be included in Operating Expenses and payable by Tenant as provided for in
Section 2.2. Tenant agrees to reasonably cooperate with Landlord and other
tenants (as applicable) in use of the Parking Facilities. Landlord reserves the
right in its reasonable discretion to determine whether the Parking Facilities
are properly used or (if Tenant is leasing less than all of the Rentable Area in
the Buildings) are becoming overburdened and to allocate and assign parking
spaces among Tenant and other tenants, and to reconfigure the parking area and
modify the existing ingress and egress from the parking area as Landlord shall
deem appropriate, provided that Tenant’s reasonable access to the Parking
Facilities is not adversely affected thereby and in no event will the Required
Parking Ratio be reduced or diminished.

 

43



--------------------------------------------------------------------------------

Landlord will have reasonable visitor parking rights during any entries to the
Buildings by Landlord or Landlord’s Agents. Notwithstanding the foregoing, so
long as Tenant leases the entire Rentable Area, Tenant shall have the exclusive
right to access and use the Parking Facilities and Landlord shall not
re-configure the Parking Facilities without Tenant’s approval. For the purposes
of this Section 5.3.1, “exclusive” shall mean solely for use by Tenant and its
invitees and not by any third party (except for reasonable use by Landlord and
its agents for the purposes of providing Landlord’s services hereunder).

5.3.2 Parking Facilities Closures and Third Parties. In the event Landlord
closes the Parking Facilities as necessary during periods of unusually inclement
weather or for repairs or cleaning, Landlord shall use commercially reasonable
efforts to minimize the period of closure and shall provide Tenant with
reasonable, convenient alternative parking at no cost to Tenant (including
shuttle service if such alternative parking is more than one (1) block away).
Landlord shall, upon reasonable request from Tenant, use commercially reasonable
efforts to enforce Tenant’s parking rights against other tenants and third
parties.

5.3.3 Reserved Parking Spaces. In the event Tenant leases and occupies at least
fifty percent (50%) of the Rentable Area within the Buildings, Landlord shall
grant Tenant the right to designate a reasonable number of parking spaces
located within the Parking Facilities (which shall be within, and not in
addition to the parking set forth in Section 5.3.1) for Tenant’s reserved use in
locations of the Parking Facilities mutually and reasonably agreeable to
Landlord and Tenant at no additional charge to Tenant, taking into account the
allocable share of the parking spaces within the Parking Facilities, Tenant’s
occupancy level in the Buildings (from time to time), the total Rentable Area in
the Buildings and Tenant’s Required Parking Ratio. Landlord and Tenant agree to
identify the exact location of such reserved parking spaces and the type of
marking or designation and Tenant shall be responsible for the cost of painting
the reserved markings designations. Landlord shall use commercially reasonable
efforts to monitor and enforce the use of such designated spaces. For so long as
Tenant leases and occupies no less than one hundred percent (100%) of the
Rentable Area within the Buildings, Tenant shall be permitted to (i) install
gates and limit access to Parking Facilities provided such gates and apparatus
(a) comply with all Laws, (b) does not impede the access to and use of other
parking spaces allocated to other parties pursuant to the Declaration (as
approved by Tenant in accordance with the terms of this Lease), and (c) shall
provide unfettered access for Landlord at all times; and (ii) have unrestricted
rights to assign reserved spaces within the space provided to employees and
invitees of Tenant or Occupants resident to the Premises.

5.3.4. Shipping and Receiving Areas. Building 2’s shipping and receiving area
shall, at all times, be able to accommodate up to a fifty-three (53) foot
tractor trailer twenty-four (24) hours a day, three hundred and sixty-five
(365) days a year. Notwithstanding the foregoing, Tenant shall be bound by the
terms and conditions of the Proffer Condition Amendment relating to the
requirement that trucks classified by the American Association of State Highway
and Transportation Officials (AASTHO) as Intermediate Semi-trailers WB-40 or
greater in size may access the Property only between the hours of 7 a.m. and 9
p.m. Eastern Time.

5.3.5 Property Lighting. Tenant agrees that all lighting conditions on the
Property shall be subject to the requirements in the Proffer Condition Amendment
and the Site Lighting Plan shown in Exhibit K. The costs of maintaining such
lighting conditions shall be included in the Annual Estimate and payable in
accordance with the provisions of this Lease.

 

44



--------------------------------------------------------------------------------

5.4 Extension Option.

5.4.1 General. Tenant is hereby granted the option (the “Extension Option”) to
extend the Term for up to three (3) separate and successive Extension Terms for
all or any portion of the Premises in accordance with this Section 5.4. The
Extension Term shall commence at the expiration of the Initial Term (in the case
of the first Extension Term) or at the expiration of the previous Extension Term
(in the case of each successive Extension Term). Tenant shall exercise any
Extension Option by delivering written notice of such election (the “Extension
Notice”) to Landlord not less than fifteen (15) calendar months nor more than
twenty-four (24) calendar months prior to the expiration of the initial Term or
the previous Extension Term – which notice shall describe with reasonable
specificity that portion of the Premises to be vacated (if any) upon the
commencement of the Extension Term. If Landlord does not receive the Extension
Notice prior to the expiration of such time period (time being of the essence),
then such Extension Option shall become null and void and of no further force or
effect. It shall be a condition to Tenant’s exercise of any Extension Option
that (a) this Lease is in full force and effect; (b) no uncured Event of Default
of Tenant exists under this Lease either at the time of the delivery of
Extension Notice or on the date on which the Extension Term is scheduled to
commence; (c) (x) with respect to Building 1, should Tenant not exercise its
Extension Option for the entire building, Tenant may only exercise its Extension
Option in Contiguous Full Floor Increments (defined below), and (y) with respect
to Building 2, Tenant must occupy all or none of the Building, and (d) in the
event that, after giving effect to the Extension Option, Tenant will not be
leasing the entire Rentable Area in Building 1, no portion of the Premises
located within Building 1 after the commencement of such Extension Term shall be
used by Tenant for Life Science Activities. Notwithstanding the foregoing to the
contrary, the restriction relating to Life Science Activities in clause (d) of
the immediately preceding sentence shall be of no effect so long as that
(x) Tenant secures and maintains separate access from the Exterior Areas to that
portion of the Premises located in Building 1 utilized for Life Science
Activities such that activity associated with such Life Science Activities is
not conducted in or through common areas of Building 1, (y) the foregoing
separate access from the Exterior Areas is installed and maintained at Tenant’s
sole cost and expense, and (z) Tenant shall also be responsible for ensuring
that any material visible evidence of such Life Science Activities are
prohibited from the Building common areas (the foregoing being referred to
herein as the “Separate Life Science Activities Access Conditions”). Tenant
shall have no option to extend the Term beyond the expiration of all applicable
Extension Terms. The Premises shall be delivered in their then “as is” condition
at the time the applicable Extension Term commences, subject to any renewal of
extension allowances or conditions expressly set forth herein. If Tenant elects
to exercise an Extension Option for Building 1 with respect to less than all of
the Rentable Area in Building 1, then the balance of the Rentable Area in
Building 1 to which Tenant is not exercising such Extension Option shall be
required to be Independently Leasable Space as approved by Landlord (which
approval shall not be unreasonably withheld, conditioned or delayed). To the
extent that Landlord reasonably determines that the balance of the Premises in
Building 1 does not constitute Independently Leasable Space, Tenant agrees to
modify at Tenant’s sole cost and expense the portion of the Premises with
respect to which it is exercising

 

45



--------------------------------------------------------------------------------

its Extension Option to accommodate Landlord’s reasonable requests or otherwise
render the balance of the Premises Independently Leasable Space; provided,
however, in such event, the time period for Tenant to exercise such Extension
Option shall be extended until five (5) business days after Landlord’s final
approval of the applicable configuration of the Premises that will apply under
such Extension Option. The term “Independently Leasable Space” shall mean space
(i) which has reasonable means of ingress, egress or access to the common areas
and facilities of Building 1 located on such floor of Building 1 (including
elevators, bathrooms, telephone and electrical closets, access to emergency
egress as required by local fire codes, etc.) and access to such other portions
of Building 1 as are necessary for the reasonable use and enjoyment of such
space, and (ii) which is otherwise reasonably leasable to third parties in a
bona fide arm’s length transaction without extraordinary discounting for
configuration problems, as approved by Landlord at the time of any applicable
Extension Notice, which approval by Landlord shall not be unreasonably withheld,
conditioned or delayed. For purposes of this Section 5.4.1, the term “Contiguous
Full Floor Increments” shall mean the entire Rentable Area of a divisible floor
in Building 1 and, in the event Tenant elects to renew this Lease in relation to
more than one divisible floor in Building 1, then each such multiple floor
election to renew shall be contiguous to each other. Without limiting the
generality of the foregoing and for purposes of illustration only, Tenant may
elect to renew this Lease in relation to the first floor only, the second floor
only, or the third floor only, a combination of the first and the second floor
or a combination of the second and third floor; however, Tenant may not elect to
renew this Lease in relation to the first floor and the third floor and not the
second floor.

5.4.2 Extension Rent Negotiation Period. If Tenant exercises its Extension
Option in accordance with this Section 5.4, Tenant’s lease of the Premises (or
such portion of the Premises as Tenant has elected to renew) during the
Extension Term shall be upon the same terms and conditions of this Lease subject
only to the determination by the parties in accordance with the terms of this
Section 5.4.2 and Section 5.4.3 of Base Rent during the Extension Term at an
amount equal to one hundred percent (100%) of the annual Base Rent rate equal to
one hundred percent (100%) of the annual fair market rental rate as escalated at
one hundred percent (100%) annual fair market escalation rate (the “FMR”).
Landlord shall, within thirty (30) days after delivery of Tenant’s Extension
Notice, notify Tenant of Landlord’s good faith determination of the FMR, after
taking into account all of the applicable Extension Parameters (as defined
below) (collectively, the “Total FMR”) in writing (“Landlord’s Determination
Notice”). Within the next thirty (30) days following receipt of Landlord’s
Determination Notice, Tenant shall notify Landlord in writing of Tenant’s
acceptance or rejection of Landlord’s determination of the Total FMR. If Tenant
accepts Landlord’s determination of the Total FMR, then this Lease shall be
extended as provided herein and Landlord and Tenant shall enter into an
amendment to this Lease to reflect the extension of the Term and changes in the
Base Rent, Additional Rent, and other terms, if any, consistent with Landlord’s
Determination Notice. If Tenant rejects Landlord’s determination of the Total
FMR by written notice to Landlord delivered within thirty (30) days following
Tenant’s receipt of Landlord’s Determination Notice, or fails to notify Landlord
in writing of Tenant’s acceptance or rejection of Landlord’s determination of
the Total FMR within such thirty (30) day period (which failure will be deemed a
rejection of Landlord’s determination) (such period between the date on which
the Extension Notice is delivered to the Landlord and the date on which Tenant
rejects or is deemed to reject Landlord’s determination of the Total FMR being
referred to herein as the “Extension Rent Negotiation Period”), then the binding

 

46



--------------------------------------------------------------------------------

arbitration process provided for in Section 5.4.3 below may be initiated upon
Tenant delivering written request to Landlord electing to proceed with
arbitration under Section 5.4.3 (an “Arbitration Notice”) within ten
(10) business days following the expiration of the Extension Rent Negotiation
Period. Alternatively, Tenant may withdraw the Extension Notice by delivering
written notice to Landlord (a “Withdrawal Notice”) within ten (10) business days
following the expiration of the Extension Rent Negotiation Period – in which
event the Extension Option shall become null and void and of no further force or
effect. In the event Tenant fails to deliver an Arbitration Notice or a
Withdrawal Notice as expressly provided for in this Section 5.4.2, then Tenant
shall be deemed to have rejected Landlord’s determination of the Total FMR as
provided for in Landlord’s Determination Notice and the parties shall pursue
arbitration pursuant to the terms of Section 5.4.3 herein. The term “Extension
Parameters” shall mean all appropriate factors for determining the fair market
economics of a renewal or extension lease transaction for substantially similar
office and research and development space in buildings of similar class and age
to the Buildings located within the Applicable Submarket (but excluding any
buildings located adjacent to any now existing or future WMATA Metrorail
Stations projected to be completed and operational within five (5) years of
commencement of the applicable Extension Term) during the eighteen (18) month
period prior to the date on which the Tenant delivers the Extension Notice –
such appropriate factors to include the quality, location and visibility of the
Buildings and the desirability of the Property, the size and type of space being
leased pursuant to such lease extension or renewal (including transactions of
buildings with specialized and above-market construction comparable to the
Buildings and research and development facilities), the tenant’s
creditworthiness, any concessions being granted (including rental abatements,
refurbishment allowances, tenant improvement allowances, and the like), leasing
commissions (or the lack thereof), base rental escalations, other pass-through,
and any other criteria or factor that would fairly be taken into consideration
in determining the economics of a market lease renewal transaction in the
Applicable Submarket. Landlord and Tenant shall take into account only completed
and binding renewals or extensions with comparable size tenants. In the event
that sufficient comparable transactions during the prescribed time period do not
exist in the Applicable Submarket, then submarkets comparable to and located
proximate to the Applicable Submarket may be used, provided appropriate
adjustments are made to reflect variances between the Applicable Submarket and
such alternative submarket. Notwithstanding anything herein to the contrary, the
determination of the Total FMR (whether by agreement by Landlord or Tenant or by
arbitration in accordance with Section 5.4.3) shall not modify the obligations
of the Tenant relating to pay as Additional Rent to Landlord the sum of
(i) Tenant’s Proportionate Share of Operating Expenses for such calendar year,
and (ii) Tenant’s Proportionate Share of Real Estate Taxes for such calendar
year, to the extent not paid directly by Tenant to the relevant taxing authority
as may be expressly permitted herein.

5.4.3 Three Broker Method – Baseball Method. If this subsection is applicable,
Landlord and Tenant shall each appoint one broker who, by profession, shall be a
real estate broker duly licensed in the Commonwealth of Virginia, and who shall
have been active over the ten (10) year period ending on the date of the
Extension Notice specializing in the field of leasing or renting of commercial
office properties in the Applicable Submarket and each broker shall be a neutral
person with no financial or personal interest in the result of the arbitration.
Each such arbitrator shall be appointed within thirty (30) days after the
expiration of the Extension Rent Negotiation Period. The two brokers so
appointed by Landlord and Tenant shall,

 

47



--------------------------------------------------------------------------------

within ten (10) days after the date of the appointment of the second broker,
agree upon and appoint a third broker who shall be qualified based upon the same
criteria set forth above for the qualification of the initial two brokers,
except such appraiser shall have no affiliation or prior business relationship
with either Landlord or Tenant. Within ten (10) days after the appointment of
the third broker, Landlord and Tenant shall submit to the panel of brokers, in
writing (and with a copy to each other) what each party believes to be the
appropriate Total FMR for the Premises for the Extension Term. Within ten
(10) days after receipt of the proposed Total FMR, the panel of brokers shall
meet and determine (by majority vote) which of the two proposals most accurately
establishes the Total FMR, which proposal shall thereupon be adopted by the
panel as the Total FMR. Based upon the Total FMR adopted by the brokers in
accordance with the immediate preceding sentence, the brokers will decide upon
the Base Rent during such Extension Term. The decision of the brokers shall
promptly be communicated to, and shall be binding upon, Landlord and Tenant. If
either Landlord or Tenant fails to appoint an broker within the time period
specified in this Section 5.4.3, the broker appointed by one of them shall
constitute the sole broker, and shall alone make the determination of which
proposal most accurately establishes the Total FMR (and notify Landlord and
Tenant thereof), and such broker’s decision shall, in such event, be binding
upon Landlord and Tenant. Each party shall pay the fees and expenses of the one
of the two original brokers appointed by or for such party, and the fees and
expenses of the third broker and all other expenses (not including the
attorney’s fees, witness fees and similar expenses of the parties which shall be
borne separately by each of the parties) of the arbitration shall be borne by
the parties equally.

5.4.4 Amendment to Lease. Upon any partial termination of the Lease, contraction
of the Premises, or renewal of the Term with respect to less than all of the
Premises pursuant to the terms of this Lease: (a) upon the first day of the
applicable Extension Term, Tenant’s Proportionate Share shall automatically be
adjusted to account for the applicable reduction in the Premises Rentable Area
occurring as of such date, and (b) to the extent requested by either party, the
parties will promptly execute an amendment to this Lease which expressly
accounts for all applicable modifications to the terms hereof arising by virtue
of such termination, contraction or renewal (including, without limitation,
providing for rights and obligations to common areas within the Property and/or
accounting for changes in Tenant’s Proportionate Share).

5.4.5 Extension Right Personal to Tenant. Notwithstanding anything to the
contrary in this Lease, Tenant’s right to extend the Term of this Lease pursuant
to this Section 5.4 is and shall be personal to Tenant and may be exercised by
Tenant (and an Affiliate of Tenant whose assignment was permitted by right under
Section 5.1.5) only.

5.5 Tenant Contraction Option. Tenant is hereby granted the option in accordance
with this Section 5.5 (the “Contraction Option”) to terminate the Lease with
respect to the entire third (3rd) floor of Building 1 (the “Contraction Space”)
effective on the last day of the one hundred and twentieth (120th) calendar
month following the Lease Commencement Date (the “Contraction Date”) as if the
Contraction Date were the last day of the Term with respect to that portion of
the Premises constituting the Contraction Space (and provided that the Lease
shall continue in full force and effect as to all portions of the Premises other
than the Contraction Space from and after the Contraction Date). Tenant shall
exercise the Contraction Option, if at all, by providing Landlord written notice
of its exercise of the Contraction Option (the

 

48



--------------------------------------------------------------------------------

“Contraction Notice”) not less than eighteen (18) calendar months nor more than
twenty-four (24) calendar months prior to the Contraction Date. If Landlord does
not receive the Contraction Notice in accordance with the time periods provided
for in the immediately preceding sentence (time being of the essence), then such
Contraction Option shall become null and void and of no further force or effect.
It shall be a condition to Tenant’s exercise of the Contraction Option that
(i) Tenant shall pay the Contraction Payment (defined below) to Landlord on or
before that date which is thirty (30) days before the Contraction Date; (ii) no
uncured Event of Default of Tenant exists under this Lease at the time of the
delivery of Contraction Notice or on the Contraction Date; and (iii) unless
Tenant satisfies the Separate Life Science Activities Access Conditions, Tenant
agrees that no portion of the Premises located within Building 1 after the
Contraction Date may be used for Life Science Activities and Tenant shall be
solely responsible for any and all cost and expense associated with relocating
such Life Science Activities from the Premises in Building 1 to the Premises in
Building 2. The “Contraction Payment” shall be an amount equal to One Million
Six Hundred Ninety-Seven Thousand and Four Hundred Seventy-One and 98/100
Dollars ($1,697,471.98) . Notwithstanding anything to the contrary in this
Lease, Tenant’s right to terminate this Lease as it relates to the Contraction
Space pursuant to this Section 5.5 is and shall be personal to Tenant (and an
Affiliate of Tenant whose assignment was permitted by right under Section 5.1.5)
. Notwithstanding anything to the contrary contained herein, should Tenant
exercise the Contraction Option, Landlord shall have right, but not the
obligation, to place a property management office in the first floor of Building
1 of a size equal to that which exists in comparable properties in the
Applicable Submarket – in which case, Tenant shall thereafter be obligated to
pay for Tenant’s Proportionate Share of the costs and expenses of operating such
management office as an Operating Expense under this Lease.

5.6 Right of First Offer.

5.6.1 Offer Notice. Provided an Event of Default is not then occurring and
subject to the rights of any Exempt Transferee (defined below), Tenant shall,
commencing on the Lease Commencement Date and continuing through-out the Initial
Term of this Lease, have a right of first offer (a “Right of First Offer”) to
purchase all (but not less than all) of the Property, subject to and in
accordance with the terms of this Section 5.6. In the event Landlord shall
determine during the Term, in its sole discretion, that it desires to sell the
Property other than in an Exempt Transfer (as such term is defined below),
Landlord shall notify Tenant in writing of such intent and of the asking price
(the “Offer Price”) pursuant to which Landlord will be marketing the Property
for sale or entering into any agreement to sell the Property (such notice, the
“Offer Notice”) and the time frames related to closing. For the purpose of this
Section 5.6, “sale of the Property” includes the sale or conveyance of all or
substantially all of the ownership interest in “Landlord” and shall exclude any
Exempt Transfer. Each Offer Notice, and as applicable, each Revised Offer Notice
(defined below), from Landlord shall contain the following phrase in all bold
font in a conspicuous manner – “Notice of Offer to Purchase the Property –
Failure to Respond Within Thirty (30) Days May Result in the Termination of
Tenant’s Rights.”

 

49



--------------------------------------------------------------------------------

5.6.2 Exercise Notice. Tenant shall have thirty (30) days after its receipt of
any applicable Offer Notice to notify Landlord in writing that it elects to
purchase the Property (an “Exercise Notice”) at the Offer Price stated in the
Offer Notice and under the terms of Section 5.6.3 below. If Tenant declines or
fails to send an Exercise Notice to Landlord within thirty (30) days after
Tenant’s receipt of the Offer Notice, Landlord shall be free to market the
Property for sale to the public at such price and on such terms as Landlord
deems appropriate in its sole and absolute discretion, subject, however, to
remaining provisions of this Section 5.6.2. If, after Tenant has failed or
declined to send an Exercise Notice to Landlord, Landlord either (i) lowers the
asking price for the Property less than ninety percent (90%) of the original
Offer Price (on a net aggregate basis taking into consideration any other
relevant sale terms), or (ii) intends to enter into a purchase agreement or
similar agreement on Materially More Favorable Terms (as such phase is defined
below) compared to the Offer Notice, then, after satisfying any obligations of
Landlord to any Exempt Transferee (which rights Tenant acknowledges are superior
to Tenant’s rights under this Section 5.6), Landlord shall (and in any event
prior to entering into a purchase agreement (or similar agreement) with a third
party) once again deliver an Offer Notice to Tenant with the revised Offer Price
or Materially More Favorable Terms, whereupon Tenant shall have the right, by
delivering an Exercise Notice to Landlord within thirty (30) days after Landlord
notifies Tenant in writing of the reduced Offer Price or Materially More
Favorable Terms (a “Revised Offer Notice”), to elect to purchase the Property at
the reduced price stated in the Revised Offer Notice and the terms stated in
Section 5.6.3, or on the Materially More Favorable Terms. If Tenant declines or
fails to send an Exercise Notice to Landlord within thirty (30 days) after
Tenant’s receipt of a Revised Offer Notice, then Landlord shall be free to
market the Property for sale to the public at such price and on such terms as
Landlord deems appropriate in its sole and absolute discretion, subject,
however, to the provisions of this Section 5.6.2. For purposes of this
Section 5.6, the phrase “Materially More Favorable Terms” shall mean any such
agreement that provides for additional time in excess of thirty (30) days to
consummate the transaction contemplated therein in excess of sixty (60) days to
the time period specified for consummation in the Offer Notice or modifies the
conveyance from fee simple to leasehold or vice versa.

5.6.3 Other Terms of Sale. If Tenant delivers an Exercise Notice to Landlord,
Landlord shall prepare and deliver to Tenant (within ten (10) days thereafter) a
draft Agreement of Purchase and Sale that contains commercially reasonable
customary terms, including without limitation, customary representations and
warranties by Landlord relating to the Property and limited to Landlord’s actual
knowledge, associated with an “as is, where is” conveyance of fee simple title
to real property (a “PSA”) which provides for the sale of the Property at the
applicable Offer Price, in accordance with the following additional terms and
conditions: (a) except as hereafter provided, Landlord shall have a
non-contingent binding obligation to sell, and Tenant shall have a
non-contingent binding obligation to purchase (subject to Tenant’s rights during
the Study Period (defined below) and any applicable conditions to closing in the
PSA), the Property at the applicable Offer Price; (b) Tenant shall post a good
faith deposit within three (3) business days after execution of the PSA in an
amount equal to (10%) of the applicable Offer Price, with the Washington, D.C.
office of a national title company office selected by Landlord as escrow agent,
which deposit shall be held in an interest bearing escrow account and which,
together with any interest accrued thereon, shall constitute full and complete
liquidated damages in the event of any default by Tenant under the PSA beyond
the expiration of any applicable grace or notice and cure period; (c) Tenant
will be granted a 30-day study period, during which Tenant may terminate the PSA
for any reason whatsoever and the deposit shall be fully refundable (“Study
Period”) within which to evaluate the Property, including review of title,

 

50



--------------------------------------------------------------------------------

survey, environmental matters, and such other matters as Tenant deems
appropriate, and to make such other studies as it elects, and during such
period; and Landlord shall provide (at no cost or expense to Landlord) Tenant,
no later than the commencement of the Study Period, with access to materials
typically and customarily delivered to purchasers in sale transactions for
developed commercial properties; (d) if Tenant does not elect to consummate the
sale transaction prior to 5:00 p.m. Eastern Time on the last day of the Study
Period by written notice to Landlord, the PSA shall automatically terminate and
the deposit shall automatically be refunded to Tenant; (e) closing shall take
place on a date designated by Tenant upon five (5) business days prior written
notice to Landlord, but in no event later than thirty (30) days after the end of
the Study Period, at such location in the Washington, D.C. metropolitan area as
Tenant may reasonably designate; (f) if Tenant terminates the sale transaction
at the end of the Study Period, the deposit (plus interest accrued thereon)
shall be returned to Tenant, less any sums applied to repair or restore any
physical damage to the Property caused by Tenant (or Tenant’s Agents) during the
course of its Study Period activities, and this Right of First Offer shall
thereupon be null and void and of no further force and effect; (g) upon payment
of the applicable Offer Price for the Property, insurable and marketable fee
simple title to the Property will be conveyed by Landlord to Tenant by special
warranty deed, free and clear of monetary liens, but subject to (i) this Lease,
(ii) any and all zoning matters as of the date of the Exercise Notice, (iii) any
and all other legal requirements, (iv) standard exceptions typically found in a
form owner’s title insurance policy that are not otherwise typically deleted
after the title company’s receipt of a customary owner’s affidavit, which
Landlord shall deliver to Tenant’s title company at closing under the PSA, and
(v) all other matters of record in existence as of the date of the PSA; (h) the
Property will, subject to the terms of the PSA otherwise be conveyed on as
“as-is, where-is” basis, with all faults, provided any representation or
warranty breached by Landlord due to Landlord’s fraud shall extend beyond
closing and shall not be merged into the deed; (i) Landlord shall pay all
brokerage commissions for brokers engaged by Landlord for the transaction
contemplated by the terms of this Section 5.6 and Tenant shall pay all brokerage
commissions for brokers engaged by Tenant for the transaction contemplated by
the terms of this Section 5.6 (provided the foregoing shall not be construed to
imply any brokerage commissions be payable to the Brokers for such transaction
contemplated by the terms of this Section 5.6 solely as an extension of the
terms and conditions of the brokerage agreement between Brokers and Tenant
relating to the execution and delivery of this Lease); (j) Tenant’s sole remedy
for Landlord’s default or non-performance will be either specific performance
(and, in the event Seller subsequently conveys the Property to a third-party
purchaser within one hundred eighty days (180) days after the intended date of
consummation of the transaction contemplated under the PSA, then Tenant shall be
entitled to institute an action at law to recover damages measured exclusively
as (Y) the difference between the applicable Offer Price and the effective
purchase price of such subsequent sale to a third-party purchaser, and
(Z) reasonable attorneys’ fees and expenditures incurred by Tenant in
furtherance of an action to enforce specific performance), or termination of the
sale contract and return of its deposit; provided that if the remedy of specific
performance is not feasible or available, Tenant shall have all rights at law
and/or equity; (k) Landlord’s sole remedy for Tenant’s default or
non-performance will be the forfeiture of Tenant’s deposit (plus interest
accrued thereon), and nullification of this Right of First Offer; (l) in the
event of any litigation to enforce the PSA, the non-defaulting party shall also
be entitled to recover from the defaulting party its reasonable attorneys’ fees
and court costs incurred in enforcing the PSA; (m) all income and expenses with
respect to the Property will be prorated to the date of closing; (n) Tenant will

 

51



--------------------------------------------------------------------------------

pay all recordation and transfer taxes associated with the conveyance of the
Property other than the Virginia grantor’s tax (including any congestion relief
fee), which such grantor’s tax will be paid by Landlord; (o) other than
Landlord’s attorneys’ fees associated with the transaction and Tenant’s
attorneys’ fees associated with the transaction, which attorneys’ fees will each
be paid by the respective party, all other closing costs (such as, but not
limited to, due diligence expenses, title insurance premiums, survey expenses,
settlement charges and the like) will be borne by Tenant; (p) except as provided
in Section 5.6.5, Tenant may not assign its interest as buyer under the PSA to a
party that is not an Affiliate of Tenant; (q) such PSA will contain a
commercially reasonable provision requiring each party to cooperate (at no
additional expense or liability) with the other party if the other party wishes
to structure the purchase or sale as part of a tax-free exchange pursuant to
Section 1031 of the Internal Revenue Code; and (r) such PSA will contain other
customary terms and provisions for a purchase contract of commercial real estate
in the Applicable Submarket, but none that would modify the financial terms of
the sale in any material respect, or that would create post-closing liability of
any kind on the part of the buyer and/or seller except as provided above.
Landlord and Tenant shall negotiate the terms thereof in good faith, and Tenant
shall mutually endeavor to execute such agreement within sixty (30) business
days after its receipt of the initial draft of such PSA.

5.6.4 Failure to Exercise or Proceed. In the event Tenant (a) fails or declines
to exercise its Right of First Offer within the requisite time periods under
this Section 5.6, or (b) fails or declines to execute and deliver a PSA within
the requisite time period after a draft PSA complying with Section 5.6.3 is
provided to Tenant (and provided further that Landlord is negotiating in good
faith as set forth above), or (c) elects to terminate a PSA as of the end of the
Study Period, then Tenant’s Right of First Offer shall thereby be extinguished
and be of no further force and effect, and Landlord shall have the right to sell
the Property or any part thereof to any other party without any further
notification to Tenant (except as set forth in Section 5.6.2, above, with regard
to any reduction of the asking price stated in the Offer Notice by more than 10%
from the original Offer Price or Materially More Favorable Terms). If Tenant (or
such designee) defaults in its obligation to purchase the Property beyond the
expiration of any applicable grace or notice and cure period after exercising
this Right of First Offer, then in addition to Landlord’s retention of Tenant’s
good faith deposit, Tenant shall be deemed to have fully and forever waived this
Right of First Offer, which shall thereupon be deemed nullified. In no event
will Tenant file a Lis Pendins against the Property in connection with any
dispute as to the enforcement of this Section 5.6 unless (a) Tenant has
commenced and filed an action or claim to enforce its rights under the terms of
this Section 5.6, (b) such Lis Pendins solely relates to an action for specific
performance associated with Landlord’s default of the terms of the PSA, and
(c) provided further that upon the consummation of any such action, such Lis
Pendins shall be immediately released by Tenant at Tenant’s sole cost and
expense.

5.6.5 Right to Designate Affiliate as Grantee. Tenant shall have the right to
designate an Affiliate to whom title to the Property shall be conveyed at
closing, provided such assignment shall not in any way (a) constitute an
assignment of this Lease by Tenant, nor (b) relieve Tenant of any of its
obligations hereunder, including specifically with respect to this Section 5.6.

 

52



--------------------------------------------------------------------------------

5.6.6 Status of Tenant after Exercise Notice. In the event Tenant exercises its
Right of First Offer as granted herein, pending the date of closing under the
PSA, Tenant agrees that (a) it will remain in possession of the Premises solely
under this Lease and not as a purchaser-in-possession, vendee-in-possession, or
under an alleged pre-occupancy agreement, (b) the grant of fee simple ownership
shall be given only upon the consummation of closing under the PSA, (c) until
consummation of closing under the PSA, Tenant will continue to pay Rent
hereunder as the same becomes due and payable, with the understanding that an
Event of Default hereunder shall entitle Landlord to exercise its rights
hereunder as if the PSA did not exist, (d) in the event of a default under the
PSA or for any reason closing thereunder is not consummated, this Lease shall
remain in full force and effect unaffected thereby, and (e) in no event shall
the estate contemplated under this Lease merge into any estate created under the
PSA prior to the consummation of closing in any capacity as contract purchaser
(including without limitation equitable title). Notwithstanding anything to the
contrary in this Lease, Tenant’s right to purchase the Property pursuant to this
Section 5.6 is and shall be personal to Tenant and any Affiliate, and may be
exercised by Tenant or Affiliate only.

5.6.7 Exempt Transfer. Tenant agrees that Tenant’s Right of First Offer under
this Section 5.6 shall not apply to any option to transfer or occurrence of a
transfer of fee simple title or a conveyance of a long-term leasehold interest
(of at least thirty (30) years) relating to the Property constituting an Exempt
Transfer. For purposes of this Section 5.6, an “Exempt Transfer” means at any
time during the Term, transfer of fee simple title or a conveyance of a
long-term leasehold interest (of at least thirty (30) years) relating to the
Property, to any (a) subsidiary or affiliate of Landlord (including any
subsidiary or affiliate of a successor Landlord); (b) equity partner or
mezzanine lender of Landlord existing as of the first anniversary date of the
Execution Date; or (c) current or future mortgagee, holder of a security
interest or other such lienholder (or assignee thereof) with an interest in the
Property or an interest in Landlord (whether such interest is obtained by grant
or by foreclosure or conveyance of title in lieu of foreclosure) (each of the
foregoing parties being referred to herein as an “Exempt Transferee”). Without
limiting the foregoing, Tenant acknowledges that any option or other such right
consisting of an Exempt Transfer granted to Landlord’s lender shall have
priority over any options rights granted to Tenant pursuant to Section 5.6.

5.7 INTENTIONALLY DELETED.

5.8 Construction and Acceptance of Premises.

5.8.1 Ready for Occupancy. Subject to Landlord obtaining all necessary
approvals, including any site plan for the Property substantially in accordance
with Exhibit A-1, Landlord shall construct improvements upon the Premises in
accordance with the terms and conditions of the Work Agreement attached hereto
as Exhibit C. The Premises shall be deemed to be “Ready for Occupancy” when
Landlord (i) delivers the Required Condition Notice to Tenant in accordance with
the Work Agreement, and (ii) tenders possession of the Premises either by
including a written offer of immediate tender of possession within the Required
Condition Notice or by actual tender of possession. Landlord shall provide
Tenant with a good faith written estimate of the date the Premises will be Ready
for Occupancy no earlier than forty-five (45) days prior to such date and no
later than thirty (30) days prior to such date. In addition, Landlord shall
provide Tenant with ten (10) business days prior written notice of the date the
Premises will be Ready for Occupancy, and such notice shall be delivered to
Tenant no earlier

 

53



--------------------------------------------------------------------------------

than twelve (12) business days prior to the actual date the Premises is Ready
for Occupancy. In no event shall the determination of the date upon which the
Premises are deemed “Ready for Occupancy” be predicated upon the construction or
completion of any of the Tenant’s Work as described in Exhibit C. Within five
(5) days following Landlord’s tender of possession, Landlord and Tenant agree to
participate in a joint walk-through and inspection of the Premises with Tenant,
provided that such inspection shall not delay the “Ready for Occupancy” date nor
Tenant’s obligation to accept delivery of possession of the Premises, to
commence construction of Tenant’s Work (if applicable) and/or to install its
furniture, fixtures, equipment and personal property therein. Notwithstanding
anything to the contrary, if pursuant to the express terms of Section 6 of the
Work Agreement, Tenant first has the right to access Building 1 and not Building
2 (or vice versa) for the purposes of constructing certain tenant improvements
in accordance with the Work Agreement, then Tenant’s rights and obligations
hereunder first arising from and after such occupancy shall be deemed effective
only with respect to such Building 1 or Building 2, as applicable, until such
time as Tenant first has the right to access the other Building, whereupon all
rights and obligations hereunder first arising after such occupancy shall then
be deemed to apply to both Buildings.

5.8.2 Acceptance of Premises. When the Premises are Ready for Occupancy,
Landlord agrees to tender possession of the Premises to Tenant, and Tenant
agrees to accept possession thereof and to proceed with due diligence to perform
Tenant’s Work (if any) as described in Exhibit C, and/or to install its
fixtures, furniture, equipment and personal property therein. Tenant shall
comply with all requirements set forth in Exhibit C and in this Lease with
regard to the performance of Tenant’s Work. Tenant’s acceptance of the Premises
shall not limit Landlord’s obligation to complete any punch-list work, repair
any defects, or otherwise nullify Landlord’s warranties set forth in this Lease
or the Work Agreement. Tenant agrees to furnish to Landlord a temporary or
permanent certificate of occupancy or other equivalent occupancy permit from the
applicable local authorities on or before the Lease Commencement Date; provided,
however, Tenant’s failure to do so shall not delay the Lease Commencement Date.
All provisions concerning the construction of the Premises (including, without
limitation, the construction of the Base Building Improvements and the K2M
Improvements, (as defined in the Work Agreement)) are set forth in the Work
Agreement and reference should be made to the Work Agreement for such
provisions.

5.8.3 Binding Effect. This Lease shall be fully binding upon, and effective
against Landlord and Tenant, from and after the mutual execution and delivery of
this Lease by both parties. Without limiting the foregoing, from and after
Tenant’s acceptance of possession of the Premises until the Lease Commencement
Date, all of the terms and provisions of this Lease shall be in full force and
effect and shall apply to the Premises.

5.9 Reserved.

5.10 Generator.

5.10.1 Tenant’s Generator. Tenant shall have the right at any time during the
Term, at Tenant’s sole option, cost and expense, and subject to plans and
specifications being approved by Landlord, such approval not to be unreasonably
withheld, conditioned or delayed, to connect the Premises to Tenant’s electric
power supply generator and fuel source in the location identified on

 

54



--------------------------------------------------------------------------------

Schedule 5.10.1 (“Tenant’s Generator”), which such space Landlord shall keep
available for Tenant’s Generator during the Term. Prior to connecting any
systems located within the Premises to the Tenant Generator: (a) Tenant shall
submit to Landlord for its approval the plans and specifications therefor
(including the means by which the connection of same to the Premises shall be
effected) prepared by qualified engineers, all in accordance with all applicable
Laws; (b) Landlord shall approve the contractor which shall undertake such
connection, which approval shall not be unreasonably withheld, conditioned or
delayed; (c) Tenant shall obtain all permits and approvals required for such
connection, if any, and installation; and (d) Tenant and the contractor approved
by Landlord to undertake such installation shall obtain such insurance coverages
as Landlord may reasonably require and cause Landlord to be named as an
additional insured under such insurance policies. Landlord will cooperate with
Tenant (at no cost to Landlord) in connection with Tenant’s efforts to obtain
all permits and approvals required for such connection, including by signing any
permit applications relating thereto, but only so long as doing so does not
require that Landlord assume any liability (contingent or otherwise) with
respect to the Tenant Generator or such connection. Landlord shall not
unreasonably withhold, condition or delay its approval of the plans and
specifications for such connection unless Landlord determines that such
connection would permanently materially adversely affect the Building Systems or
Structural Elements, in which event Landlord may approve or reject such plans in
its sole discretion; provided, however, Landlord must cooperate with Tenant to
further design, engineer and take any and all other reasonably necessary steps
to revise Tenant’s plans such that the connection does not materially adversely
affect the Building Systems or Structural Systems (provided the foregoing shall
not be construed to require Landlord to alter the Building Systems or Structural
Elements). Tenant shall indemnify Landlord and hold it harmless from and against
all actual claims, liability, damage or costs, including reasonable attorneys’
fees, suffered or sustained by Landlord which arise out of the connection of the
Tenant Generator to systems within the Premises (and this indemnity shall
survive the expiration of the Term or earlier termination of this Lease). Tenant
shall be solely responsible for the costs and expenses associated with
installing, maintaining, repairing, operating and replacing the Tenant’s
Generator. Upon the expiration of the Term, the Tenant’s Generator shall remain
at the Premises and Tenant shall not be required to remove the same.

5.10.2 Building Generator. Landlord shall install (at Landlord’s sole cost and
expense and not from Tenant’s Improvement Allowance except for those costs
associated with the Building Generator referenced on Schedule C-7 attached to
the Work Agreement the payment of which shall be the sole responsibility of
Tenant), and thereafter Landlord shall maintain at all times during the Term an
electric power supply generator (and such generator’s fuel cell or natural gas
connection and all associated wiring and cabling) (collectively, the “Building
Generator”) to provide back-up for those Building Systems that are typically
backed-up by a generator in comparable buildings located in the Applicable
Submarket and substantially in accordance with the specifications set forth on
Exhibit G (collectively, as such services are modified from time to time during
the Term in accordance with services required of Landlord to operate the
Buildings in accordance with this Lease the “Back-Up Services”). So long as
Tenant leases one hundred percent (100%) of the Buildings, Tenant shall have
right to connect Tenant’s information technology systems to the Building
Generator provided that (a) Tenant shall be solely responsible for the cost and
expense associated with connecting such information technology systems to the
Building Generator, and (b) Landlord shall have the right to temporarily or
permanently suspend

 

55



--------------------------------------------------------------------------------

Tenant’s right to connect to the Building Generator in the event Landlord
determines in good faith that Tenant’s use of the Building Generator as provided
for in this Section 5.10.2 materially adversely impairs the delivery of Back-Up
Services by the Building Generator. Landlord shall maintain the Building
Generator in a first class manner in keeping with comparable first class
buildings in the Applicable Submarket, and the cost of operating the Building
Generator, as well as costs of all such repairs and maintenance of the Building
Generator, shall be included in Operating Expenses provided Landlord maintains
the Building Generator in accordance with such standard. Landlord shall not be
responsible for the quality, action or inaction of the Building Generator or for
any damage or injury to Tenant, its employees, invitees or others, or their
property, resulting from any failure, action or inaction of the Building
Generator; provided, however, if the foregoing is caused by or due to Landlord’s
gross negligence or willful misconduct or the gross negligence or willful
misconduct of Landlord’s employees, agents or contractors, then Landlord shall
be responsible for repairing the Building Generator and/or any damage or injury
to Tenant, its employees, invitees or others, or their property (without
reimbursement as an Operating Expense).

5.11 Fitness Facility. Tenant shall have the right to maintain and operate a
fitness room and related facility (the “Fitness Facility”) during the Term in
Building 2 solely for Tenant’s use (and Tenant’s designees) and no adjustment to
Base Rent or Tenant’s Proportionate Share shall be made to account for the
existence of the Fitness Facility within the Premises. Tenant shall be solely
responsible for the costs and expenses regarding the installation, construction,
maintenance and/or operation of the Fitness Facility, provided that Tenant may
draw upon the Tenant Improvement Allowance for the initial tenant improvements
therein and equipping thereof (but in no event more than in the amount of
Twenty-Five Thousand and 00/100 Dollars ($25,000) from the Tenant Improvement
Allowance). Landlord and Tenant hereby acknowledge and agree that (a) use of the
Fitness Facility shall be limited to employees of Tenant within the Premises
(“Premises Employees”) and any other permitted occupants of the Premises,
(b) Landlord shall permit Tenant’s Premises Employees to use the Fitness
Facility at no additional charge at all times during the Term, subject to such
rules and regulations as Landlord reasonably may promulgate from time to time
with respect to the use of the Fitness Facility, (c) any use of the Fitness
Facility by Tenant’s Premises Employees shall be at their sole risk and Landlord
reserves the right to require that any of Tenant’s Premises Employees who wish
to use the Fitness Facility sign waivers of liability reasonably acceptable to
Landlord, and/or (d) provided Landlord complies with its obligations hereunder,
Landlord shall not be responsible for any injury, loss or damage suffered by
Tenant, or its employees, or any other person using the Facility through
Tenant’s rights under this Section 5.11 (whether or not authorized to do so)
arising out of or in any way connected with or related to their use of the
Fitness Facility. The initial construction of the interior finish of interior
walls, demising partitions and ceiling of the Fitness Facility (excluding
fitness and exercise equipment and/or furniture which shall be the sole
responsibility of Tenant to initially furnish) shall be included in the Landlord
Work (the costs of which shall be paid by Landlord and not from the Tenant
Improvement Allowance).

5.12 Rooftop Equipment. Tenant shall have the right without additional charge to
install and use and operate satellite dishes and/or antennae and communications
equipment necessary or reasonably desirable to Tenant in connection with
Tenant’s business and operations from the Premises and not for resale to or use
by others (excluding affiliates of, or subcontractors of,

 

56



--------------------------------------------------------------------------------

Tenant who are operating such communications equipment ancillary to the
Permitted Use at the Premises), supplemental HVAC equipment or other equipment
necessary for Tenant’s business and operations from the Premises (collectively,
along with any piping, routing, feeders and/or conduits necessary to connect the
foregoing equipment with the Premises being referred to herein as the “Rooftop
Equipment”) including the right to interconnect the Equipment with Tenant’s
other equipment located in the Premises. The location, size, weight, design and
shape of any Rooftop Equipment shall be subject to (a) Landlord’s approval, such
approval not to be unreasonably withheld, conditioned or delayed, relating to
Building Systems and Structural Elements of the Buildings; and (b) to the
Declaration (as approved by Tenant in accordance with the terms of this Lease)
and all Laws by any Governmental Authorities having jurisdiction over the
Property; and (c) Landlord’s approval relating to appearances of the Rooftop
Equipment and it shall not be unreasonable for Landlord to condition any
approval of Rooftop Equipment upon Tenant agreeing to screen the Rooftop
Equipment (at Tenant’s sole cost and expense) in a manner reasonably anticipated
to conceal the existence and operation of such Rooftop Equipment if it can
reasonably be seen from grade level upon adjacent, confronting or adjoining
properties. In addition, if Tenant is not the sole tenant of the Buildings and
such Rooftop Equipment is installed by Tenant after communications equipment has
already been installed upon the roof of the Buildings by a different tenant of
either of the Buildings, Tenant shall be required to ensure that Tenant’s
Rooftop Equipment does not interfere with such prior installed equipment by
other tenants of the Buildings. The installation of any Rooftop Equipment shall
be subject to (a) the Tenant providing reasonably detailed plans and
specifications of the Rooftop Equipment prior to any such installation or
construction thereof for Landlord’s prior review and approval (such approval
shall not be unreasonably withheld, conditioned or delayed), (b) Landlord
requiring Tenant to use a roofing contractor authorized to make roof
penetrations without violating or invalidating Landlord’s roof warranty for the
Buildings to perform such penetrations, and (c) Tenant obtaining Landlord’s
prior approval of any and all contractors and subcontractors anticipated to
perform such installation (such approval by Landlord not to be unreasonably
withheld, conditioned or delayed). Tenant shall operate Tenant’s Rooftop
Equipment in accordance with all federal, state and local regulations. In
addition, Tenant shall be responsible for obtaining any consents, permits and
licenses required to install and operate the Rooftop Equipment whether from
Governmental Authorities or pursuant to the Declaration (as approved by Tenant
in accordance with the terms of this Lease), and Landlord agrees to cooperate
with Tenant to accomplish the same. Tenant shall be solely responsible for all
costs of installation, operation, and maintenance of Tenant’s Rooftop Equipment.
Tenant shall maintain the Rooftop Equipment in a good state of repair and shall
protect, defend, indemnify, save and hold harmless Landlord against and from any
and all actual claims, losses, costs, damages and expenses (including reasonable
attorney’s fees) resulting from, or in connection with, the installation,
maintenance, existence or removal of such Rooftop Equipment; and shall repair
any damage to the Building Systems and Structural Elements of the Buildings
which may have been caused due to the installation, maintenance, existence or
removal of such Rooftop Equipment. Tenant agrees, at its sole cost and expense,
to perform all installations and removal of Tenant’s Rooftop Equipment required
pursuant to this Section and to repair and restore any damage caused thereby at
the expiration or earlier termination of the Term, and in doing so, to utilize a
contractor or subcontractor which is authorized by the manufacturer which issued
the roof warranty for the Buildings to perform roof penetrations and Rooftop
Equipment installations and removal on the roof without invalidating the
existing roof warranty for the Buildings. The

 

57



--------------------------------------------------------------------------------

provisions of this Section shall survive the expiration of the Term or earlier
termination of this Lease. Tenant shall not be permitted to assign, sublet or
license the Rooftop Equipment and operation rights to any other party except in
connection with an Affiliate of Tenant or Occupant (as defined in Section 5.1.5
of this Lease) or any assignee or subtenant approved or deemed approved pursuant
to the terms and conditions of Section 5.1 of this Lease. Landlord shall, as
soon as reasonably practicable after request from Tenant (and in no event later
than one (1) business day after such request) provide Tenant (or any other
permitted party hereunder) access to the roof at all reasonable times in
connection with the provisions stated in this Section 5.12.

ARTICLE VI

DEFAULT AND REMEDIES

6.1 Definition of Event of Default. The occurrence of any of the following shall
constitute an “Event of Default” or a “Default” under this Lease:

6.1.1 Rent. If Tenant shall default in the payment of any Rent when due and such
default shall continue for five (5) business days after written notice thereof
from Landlord, provided however, that if Landlord has delivered two (2) such
notices of default to Tenant in any twelve (12) month period, then any
subsequent default in the payment of Rent shall constitute an Event of Default
without requirement of any written notice of nonpayment and/or opportunity to
cure.

6.1.2 Other Default. If Tenant shall, whether by action or inaction, be in
default of any of its obligations under this Lease (other than a default in the
payment of Rent, which shall be subject to Section 6.1.1) for thirty (30) days
after written notice thereof from Landlord (or such shorter period for
completing a cure of such default as may be required by applicable Laws or by
virtue of an Emergency). The foregoing notwithstanding, if (A) such default
cannot reasonably be cured within such thirty (30) day period despite Tenant’s
due diligence, (B) the continuance of the cure period beyond thirty (30) days
after Landlord’s default notice will not (i) subject Landlord or any mortgagee
of Landlord to prosecution for a crime or any other civil or criminal fine or
charge, or otherwise violate applicable Laws, (ii) subject the Property, or any
part thereof, to being condemned or vacated, (iii) subject the Property, or any
part thereof, to any lien or encumbrance, or (iv) result in the foreclosure of
any mortgage or deed of trust on the Property, (C) an Emergency is not
applicable, and (D) Tenant advises Landlord in writing within the initial thirty
(30) day period of Tenant’s intention to take all steps necessary to cure such
default (including a reasonable description of the steps Tenant intends to
take), and duly commences and thereafter diligently and continuously prosecutes
to completion all steps necessary to cure such default, then such thirty
(30) day cure period shall be extended for a reasonable period of time as
necessary under the circumstances for Tenant to cure such default (but in no
event shall the cure period be extended beyond one hundred twenty (120) days
after the date of Landlord’s default notice to Tenant).

 

58



--------------------------------------------------------------------------------

6.1.3 Assignment. If Tenant shall assign this Lease or sublet the Premises or
any portion thereof in violation of the requirements of Section 5.1 of this
Lease; provided, however, if an Event of Default arises solely from an
Unpermitted Change of Ownership, Landlord’s sole and exclusive remedy
(notwithstanding anything to the contrary) shall be to seek and recover (i) all
amounts due and owing under the Lease as of the date of the Event of Default,
(ii) the present value of the remaining Base Rent due under the then-remaining
Term of this Lease, such amount being discounted at the rate Tenant used to
classify this Lease in accordance with Accounting Standards Codification (“ASC”)
840, plus (iii) Landlord’s out-of-pocket costs and expenses incurred in the
enforcement of this Lease (including reasonable attorneys’ fees actually
incurred) and reasonable costs and expenses to Landlord for any repairs and
other out-of-pocket costs of re-letting (such as broker’s commissions and the
cost of advertising) as a result of such enforcement.

6.1.4 Bankruptcy. If Tenant shall (i) make an assignment for the benefit of
creditors, (ii) acquiesce in a petition in any court in any bankruptcy,
reorganization, composition, extension or insolvency proceedings, (iii) seek,
consent to or acquiesce in the appointment of any trustee, receiver or
liquidator of Tenant of all or any part of Tenant’s property, (iv) file a
petition seeking an order for relief under the Title 11 of the United States
Code, as now or hereafter amended or supplemented (the “Bankruptcy Code”), or by
filing any petition under any other present or future federal, state or other
statute or law for the same or similar relief, or (v) fail to win the dismissal,
discontinuation or vacating of any involuntary bankruptcy proceeding filed under
the Bankruptcy Code, or under any other present or future federal, state or
other statute or law for the same or similar relief, within sixty (60) days
after such proceeding is initiated.

6.1.5 Event of Default Without Cure. If Tenant breaches or fails to perform an
obligation under this Lease which, under any applicable express provision of
this Lease, is deemed to constitute an “Event of Default” without written notice
or opportunity to cure.

6.1.6 Event of Default With Cure. If Tenant breaches or fails to perform an
obligation under this Lease which, under any applicable provision of this Lease,
is deemed to constitute an “Event of Default” upon the expiration of a cure
period that is different than as set forth in Section 6.1.1 or 6.1.2, above, as
applicable (and, without limitation, Tenant agrees that the cure period for
Tenant’s failure to maintain insurance required by this Lease will be five
(5) business days and will not be subject to extension).

6.1.7 Liens. Any lien has been filed against the Property, or any portion
thereof, as a result of Tenant’s acts, omissions or breach of this Lease, and
Tenant fails, within thirty (30) days after the lien is filed, either (1) to
cause said lien to be removed from the Property, and/or (2) to furnish a bond
sufficient to remove the lien or cause a title insurance endorsement to be
issued with respect to such lien, which endorsement shall be satisfactory, in
form and substance to Landlord, in Landlord’s reasonable discretion.

6.2 Remedies.

6.2.1 Generally. Upon the occurrence of an Event of Default, Landlord shall have
the following remedies, in addition to any and all other rights and remedies
provided by law or otherwise provided in this Lease (but in all events excluding
consequential, special, exemplary or punitive damages, Landlord hereby waiving
any right it may have to seek, pursue or collect such damages), any one or more
of which Landlord may resort to cumulatively, consecutively, or in the
alternative:

(A) Landlord may continue this Lease in full force and effect, and collect Rent
when due.

 

59



--------------------------------------------------------------------------------

(B) Landlord may terminate this Lease upon written notice to Tenant to such
effect, in which event this Lease (and all of Tenant’s rights hereunder) shall
immediately terminate, but such termination shall not affect those obligations
of Tenant which are intended by their terms to survive the expiration or earlier
termination of this Lease, nor Tenant’s obligation to pay damages as set forth
in Section 6.3, below. This Lease may also be terminated by a judgment
specifically providing for termination.

(C) Landlord may terminate Tenant’s right of possession without terminating this
Lease upon written notice to Tenant to such effect, in which event Tenant’s
right of possession of the Premises shall immediately terminate, but this Lease
shall continue subject to the effect of this Section 6.2 and Section 6.3, below.

(D) Landlord may, but shall not be obligated to, perform any defaulted
obligation of Tenant, and to recover from Tenant, as Additional Rent, the
reasonable and actual costs incurred by Landlord in performing such obligation.
Landlord may exercise its rights under this Section 6.2.1(D) without prior
notice or upon shorter notice than otherwise required hereunder (and as may be
reasonable under the circumstances) in the event any one or more of the
following circumstances is present: (i) there exists a reasonable risk of
prosecution of Landlord unless such obligation is performed sooner than the
stated cure period; (ii) there exists an Emergency arising out of the defaulted
obligation; and/or (iii) the Tenant has failed to obtain insurance required by
this Lease, or such insurance has been canceled by the insurer without being
timely replaced by Tenant, as required herein.

(E) Landlord shall have the right to recover damages from Tenant, as more fully
set forth in Section 6.3, below.

Upon any termination of this Lease or of Tenant’s right of possession, Landlord,
at its sole election, may (i) re-enter and take possession of the Premises and
all the remaining improvements or property, (ii) eject Tenant or any of Tenant’s
subtenants, assignees or other person or persons claiming any right under or
through Tenant, (iii) remove all personal property of Tenant from the Premises
and either store the same in a public warehouse or elsewhere at Tenant’s
expense, and/or (iv) deem such personal property of Tenant to be abandoned by
Tenant, and, in such event, Landlord may dispose of such property at Tenant’s
expense, free from any claim by Tenant or anyone claiming by, through or under
Tenant. It shall not constitute a constructive or other termination of this
Lease or Tenant’s right to possession if Landlord (a) exercises its right to
repair or maintain the Premises, (b) performs any unperformed obligations of
Tenant, (c) stores or removes Tenant’s personal property from the Premises after
Tenant’s dispossession, (d) attempts to relet, or, in fact, does relet, the
Premises or (e) seeks the appointment of a receiver on Landlord’s initiative to
protect Landlord’s interest under this Lease. Landlord’s rights with respect to
Tenant’s personal property under the terms of this Paragraph are subordinate to
the rights of any party having a security interest therein provided such
subordination is effectuated pursuant to a subordination instrument (as is
approved by Landlord, such approval not to be unreasonably withheld, conditioned
or delayed) providing for (i) identification of the specific collateral relating
to such security interest, (ii) the prompt removal (and in no event later than
thirty (30) days) of such collateral by or on behalf of such secured party upon
a default under the related security interest, and (iii) indemnification of
Landlord by such secured party for damages arising out of such removal.

 

60



--------------------------------------------------------------------------------

6.2.2 Additional Remedies for Default of Environmental Covenants. In the event
of any breach of Tenant’s environmental covenants herein beyond the expiration
of any applicable notice and cure period, including any Discharge of Hazardous
Substances for which Tenant is responsible under this Lease and any failure of
Tenant to comply with any of its obligations provided for in Section 2.5 of this
Lease beyond the expiration of any applicable notice and cure period, in
addition to any other remedies provided for herein or under applicable
Environmental Laws, Landlord, at its sole option, may perform the actions
required by applicable Environmental Laws, in which event Tenant shall reimburse
Landlord for all reasonable, out-of-pocket costs and expenses (including fines
and penalties resulting from Tenant’s failure to perform) incurred by Landlord
in performing such actions. Tenant does hereby expressly grant to Landlord and
Landlord’s Agents a right of access to the Premises, and a license to remove
therefrom any and all Hazardous Substances and otherwise comply with all
applicable Environmental Laws, acting either in its own name or in the name of
the Tenant pursuant to the provisions of this Lease. The foregoing rights of
Landlord shall include the right (but not the obligation) of Landlord to perform
any remediation work required to be performed by Tenant under Section 2.5 on
Tenant’s behalf and at Tenant’s sole cost and expense, and Tenant shall promptly
reimburse Landlord for any and all reasonable out-of-pocket costs associated
with said work if undertaken by Landlord.

6.2.3 Equitable Remedies. Upon the occurrence of an Event of Default by Tenant,
Landlord shall also have the right to injunction, or other appropriate equitable
relief.

6.2.4 Security Deposit.

(A) General. Upon receipt from Tenant of the sum stated in Article I above for
the Security Deposit, which Tenant shall deliver to Landlord immediately upon
Landlord funding the applicable initial Letter of Credit in accordance with
Section 5.8(B) of the Work Agreement, such Security Deposit shall be held by
Landlord without interest as security for the performance by Tenant of Tenant’s
covenants and obligations under this Lease, it being expressly understood that
such deposit is not an advance rental payment or a measure of Landlord’s damages
in the event of any default by Tenant. If at any time during the Term any of the
Rent herein reserved shall be overdue and unpaid beyond the expiration of any
applicable notice and cure period, or any other sum payable by Tenant to
Landlord hereunder shall be overdue and unpaid beyond the expiration of any
applicable notice and cure period, or if Tenant shall fail to keep and perform
any of the other terms, covenants and conditions of this Lease to be kept and
performed by Tenant that can be satisfied by the payment of money beyond the
expiration of any applicable notice and cure period (the foregoing being
referred to in this Section 6.2.4 as a “Monetary Default”), then Landlord at its
option may apply so much of the Security Deposit as may be necessary, to
compensate Landlord for loss, cost or damage sustained, incurred or suffered by
Landlord due to such breach on the part of Tenant. Should the Security Deposit
or any portion thereof be applied by Landlord as herein provided, Tenant shall,
upon written demand of Landlord, remit to Landlord a sufficient amount of
immediately

 

61



--------------------------------------------------------------------------------

available funds to restore the Security Deposit to the original sum deposited,
and Tenant’s failure to do so within five (5) business days after receipt of
such demand shall constitute an Event of Default under this Lease. Should
Landlord choose to apply the Security Deposit against damages suffered by it,
such application shall not establish or signify a waiver of any other rights or
remedies of Landlord hereunder, nor shall such application constitute an accord
and satisfaction.

(B) Issuance of Letter of Credit. Upon the Execution Date, Tenant shall obtain
and maintain through-out the term of this Lease an irrevocable, unconditional,
standby letter of credit (a “Letter of Credit”) in the amount of the Security
Deposit described in Article I (and as such amount may be reduced in accordance
with the terms hereof) issued by and drawable upon a commercial bank, trust
company, national banking association or savings and loan association with
offices for banking and drawing purposes in the state in which the Building is
located (the “Issuing Bank”). The Issuing Bank shall have outstanding,
unsecured, uninsured and unguaranteed indebtedness, or shall have issued a
letter of credit or other credit facility that constitutes the primary security
for an outstanding indebtedness (which is otherwise uninsured and unguaranteed),
that is then rated, without regard to qualification of such rating by symbols
such as “+” or “-” or numerical notation, with respect to certificates of
deposit, short term deposits or commercial paper at least A2 (or equivalent) by
Moody’s Investor Service, Inc. and at least A- (or equivalent) by Standard &
Poor’s Corporation (and is not on credit-watch or similar credit review with
negative implication) (the foregoing standard being the “Minimum LOC Credit
Rating”) (Landlord hereby approving Silicon Valley Bank as an Issuing Bank
provided it meets the Minimum LOC Credit Rating as of the Execution Date of this
Lease; provided, however, such approval shall be automatically rescinded in the
event Silicon Valley Bank shall fail to continue to satisfy the Minimum LOC
Credit Rating at any time during the Term). Each Letter of Credit shall:
(a) name Landlord as beneficiary; (b) be in form and substance reasonably
satisfactory to Landlord (Landlord hereby approving the form of Letter of Credit
attached hereto as Exhibit F-1; (c) at all times be in the amount of the
Security Deposit required hereunder; (d) permit multiple draws; (e) be fully
transferable by Landlord without payment of any fees or charges; (f) at
Landlord’s request, name any Landlord mortgagee as a co-beneficiary; (g) be
payable at sight upon presentment to a local branch of the Issuing Bank in the
city or county in which the Premises are located of a simple sight draft signed
by Landlord or its property manager, accompanied by a certificate stating that
Landlord is permitted to draw upon such Letter of Credit under the express terms
of this Lease, and setting forth the amount that Landlord is drawing; (h) be for
a term of not less than one year; and (i) be deemed automatically renewed,
without amendment, for consecutive one-year periods through the 180th day after
expiration of the Term unless the issuer of such Letter of Credit notifies
Landlord in writing of its intent not to renew such Letter of Credit not less
than sixty (60) days prior to the then-current stated expiration thereof. Tenant
shall promptly execute any documents reasonably requested by Landlord to
accomplish a transfer or assignment of the Letter of Credit – the costs of any
such transfer or assignment by the Issuing Bank shall be the sole responsibility
of Tenant and, to the extent paid by Landlord, such costs shall be due and
payable by Tenant to Landlord as Additional Rent hereunder.

 

62



--------------------------------------------------------------------------------

(C) Return of Letter of Credit. If Tenant shall have fully paid and performed
all of its obligations under this Lease, including, as may be applicable,
payment of all final Operating Expenses and/or Real Estate Taxes due pursuant to
any final reconciliation of Operating Expenses and/or Real Estate Taxes
applicable to the final year of the Term (or earlier termination of the Term),
the Letter of Credit then held by Landlord as Tenant’s Security Deposit shall be
returned to Tenant within thirty (30) days after the expiration date or sooner
termination of this Lease, provided that if an uncured Event of Default is then
occurring, such 30-day period shall not commence until such time as such breach
is fully cured.

(D) Additional Letter of Credit Provisions. Any Letter of Credit delivered
hereunder as the Security Deposit shall constitute security for payment of rent
and for the performance of any and all other obligations of Tenant under this
Lease. Without limitation:

(1) If an Event of Default occurs, then Landlord may, in its sole discretion
(without any waiver of the Event of Default and without any requirement of
further notice to Tenant or opportunity to cure) immediately draw upon all or
any portion of the Letter of Credit posted as the Security Deposit. In such
event, Landlord may (without requirement of notice to Tenant and in its sole
discretion) apply the amount so drawn to any or all of those obligations of
Tenant due or to become due under this Lease, and/or retain any proceeds
thereof, provided Landlord shall credit the amount so retained against those
obligations of Tenant due or to become due under this Lease to which Landlord
applied such sums under any applicable provisions of this Lease. In the event of
any such application, Tenant shall either (a) promptly deliver to Landlord (in
the form of an additional Letter of Credit meeting all requirements of
Section 6.2.4(B) the amount required to restore the Security Deposit to its full
amount within five (5) business days after Landlord sends written notice to
Tenant that it has applied all or a portion of the Security Deposit; or
(b) otherwise cause the face value of the Letter of Credit to be restored to the
full amount of the Security Deposit (and Tenant shall cause the Issuing Bank to
acknowledge to Landlord that such restoration of the full face value of the
Letter of Credit occurred in a timely manner). Tenant’s failure to restore the
Security Deposit to its full amount within such five (5) business day period
shall constitute an automatic Event of Default without requiring any further
notice or opportunity to cure.

(2) Notwithstanding any provision of this Lease to the contrary, prior to
Substantial Completion of the Base Building Improvements, Landlord shall not
have the right to draw upon the Letter of Credit unless the Event of Default
arises from (i) Tenant’s fraud, bankruptcy, willful misconduct, misappropriation
of funds, or illegal acts, or (ii) the Issuing Bank’s bankruptcy or insolvency,
the appointment of a receiver to administer the affairs of the Issuing Bank or
the failure of the Issuing Bank or the Letter of Credit to comply with the terms
and conditions of Section 6.2.4(B), in which case the Letter of Credit shall be
drawn and held in escrow by a third party escrow agent in accordance with the
terms of this Lease.

(3) The terms of this Paragraph 3 shall be subject to the express limitations in
the Work Agreement relating to the period of time prior to Substantial
Completion of the Base Building Improvements. Notwithstanding any provision of
this Lease to the contrary, if Landlord is notified by the Issuing Bank that it
will not renew or extend the term of its Letter of Credit, and if (and only if)
Tenant fails to replace such

 

63



--------------------------------------------------------------------------------

Letter of Credit with a substitute Letter of Credit from an Issuing Bank meeting
all requirements of Section 6.2.4(B) or to supply the then-existing amount of
the Security Deposit in cash within five (5) business days thereafter, such
failure shall constitute an immediate and automatic Event of Default without
requirement for any further written notice or opportunity to cure, and Landlord
may immediately draw upon the Letter of Credit in full. In such event, Landlord
may (without requirement of notice to Tenant and in its sole discretion) apply
the amount so drawn to any or all of those obligations of Tenant due or to
become due under this Lease, and/or retain any proceeds thereof, provided
Landlord shall credit the amounts so retained against those obligations of
Tenant due or to become due under this Lease to which Landlord applied such sums
under any applicable provisions of this Lease. If so applied, upon Tenant’s
posting a substitute Letter of Credit from an Issuing Bank meeting all of the
requirements of Section 6.2.4(B), Landlord shall credit to Tenant any amounts
previously drawn by Landlord under the Letter of Credit and not applied against
obligations of Tenant due or to become due under any applicable provisions of
this Lease.

(4) The terms of this Paragraph 4 shall be subject to the express limitations in
the Work Agreement relating to the period of time prior to Substantial
Completion of the Base Building Improvements. Notwithstanding any provision of
this Lease to the contrary, if the credit rating of any Issuing Bank of a Letter
of Credit is reduced below Minimum LOC Credit Rating, or if the Issuing Bank is
placed into receivership or conservatorship by the Federal Deposit Insurance
Corporation, or any successor or similar entity, or being placed on credit-watch
or similar credit review with negative implication, then Landlord may require
that Tenant obtain from a different Issuing Bank a substitute Letter of Credit
that complies in all respects with the requirements of Section 6.2.4(B) within
thirty (30) days of Tenant receiving notice thereof from Landlord. If Tenant
fails to obtain such substitute Letter of Credit within five (5) business days
after Landlord’s written demand therefor, shall constitute an immediate and
automatic Event of Default without requirement for any further written notice or
opportunity to cure, and Landlord may immediately draw upon the Letter of Credit
in full. In such event, Landlord may (without requirement of notice to Tenant
and in its sole discretion) apply the amount so drawn to any or all of those
obligations of Tenant due or to become due under this Lease, and/or retain any
proceeds thereof, provided Landlord shall credit the amount so retained against
those obligations of Tenant due or to become due under this Lease to which
Landlord applied such sums under any applicable provisions of this Lease. If so
applied, upon Tenant’s posting a substitute Letter of Credit from an Issuing
Bank meeting all of the requirements of Section 6.2.4(B), Landlord shall credit
to Tenant any amounts previously drawn by Landlord under the Letter of Credit
and not applied against obligations of Tenant due or to become due under any
applicable provisions of this Lease.

(5) The proceeds of any Letter of Credit drawn by Landlord are proceeds of a
letter of credit posted by an independent third party financial institution on
an irrevocable standby basis.

 

64



--------------------------------------------------------------------------------

(6) Landlord shall not be obligated to hold the cash proceeds of any draw made
upon the Security Deposit in a separate account from other Building or project
funds, but Landlord shall maintain such funds in one or more accounts with one
or more federally insured institutions.

(E) Adjustments to Amounts Required as Security Deposit. The Security Deposit
amounts required of Tenant pursuant to Article I and this Section 6.2.4 of this
the Lease shall be subject to modification as follows:

(1) Commencing with the third (3rd) anniversary of the Lease Commencement Date
and continuing thereafter on each subsequent anniversary of the Lease
Commencement Date, in the event that (a) Tenant is not in Monetary Default under
the terms of this Lease beyond the expiration of any applicable grace or notice
and cure period, (b) the Tenant maintained an Adjusted EBITDA (defined below) of
at least Twenty-Five Million Dollars ($25,000,000) for the immediately preceding
financial reporting period (i.e., the prior four reporting quarters), (c) the
Tenant maintained a Fixed Charge Coverage Ratio (defined below) of not less than
1.25, and (d) Tenant delivers a written request no earlier than thirty (30) days
of an anniversary of the Lease Commencement Date to Landlord accompanied by
reasonably detailed documentation that these Third Anniversary LOC Conditions
have been satisfied (the foregoing conditions being the “Third Anniversary LOC
Conditions”), then, upon Landlord’s approval of Tenant’s written request (which
approval shall not be unreasonably withheld, conditioned or delayed), Tenant
shall have the right to reduce the then-existing amount of the Letter of Credit
by an amount equal to One Million and 00/100 Dollars ($1,000,000.00) and the
provisions relating to the Security Deposit under this Lease shall be deemed
adjusted to reflect such lesser amount. For purposes of this
Section 6.2.4(E)(1), the term “Adjusted EBITDA” shall have the meaning ascribed
to such term in Tenant’s then most recent 10-K Filing with the SEC prior to the
third (3rd) anniversary of the Lease Commencement Date (provided that such then
effective Adjusted EBITDA is materially consistent with the Adjusted EBITDA in
Tenant’s S-1 Filing with the SEC in May 2014). Further, for purposes of this
Section 6.2.4(E)(1), the term “Fixed Charge Coverage Ratio” means (i) the sum of
Adjusted EBITDA plus Rent, divided by (ii) the sum of Rent plus Current
Maturities (which term means all debt of Tenant) plus net interest expense plus
cash taxes paid plus Unfunded Capital Expenditures (which term means the extent
to which capital expenditures exceed the combination of term financing and
equity issued during a period and utilized to fund such capital expenditures);
provided, however, in the event that Rent is capitalized or otherwise not
treated as an expense for purposes of calculating Adjusted EBITDA, then Fixed
Charge Coverage Ratio shall mean (I) Adjusted EBITDA, divided by (II) the sum of
Rent plus Current Maturities plus net interest expense plus cash taxes paid plus
Unfunded Capital Expenditures.

(2) Commencing with the sixth (6th) anniversary of the Lease Commencement Date
and continuing thereafter on each subsequent anniversary of the Lease
Commencement Date, in the event that (a) Tenant is not in Monetary Default under
the terms of this Lease beyond the expiration of any applicable notice and cure

 

65



--------------------------------------------------------------------------------

period, (b) Tenant (or an Affiliate) leases no less than eighty-five percent
(85%) of the Rentable Area in the Buildings, and (c) Tenant delivers a written
request no earlier than thirty (30) days of an anniversary of the Lease
Commencement Date to Landlord accompanied by reasonably detailed documentation
that these Sixth Anniversary LOC Reduction Conditions have been satisfied (the
foregoing conditions being the “Sixth Anniversary LOC Reduction Conditions”),
then, upon Landlord’s approval of Tenant’s written request (which approval shall
not be unreasonably withheld, conditioned or delayed), Tenant shall have the
right to reduce the then-existing amount of the Letter of Credit by an amount
equal to ten percent (10%) of the outstanding Letter of Credit as of the sixth
(6th) anniversary date (i.e., after taking into account all prior effective
reductions to the Letter of Credit pursuant to this Section 6.2.4 (if any)) and
the provisions relating to the Security Deposit under this Lease shall be deemed
adjusted to reflect such lesser amount.

(3) The foregoing reductions will be available to Tenant until the Letter of
Credit balance is reduced to zero. By way of example only and without limiting
the generality of the foregoing, in the event the Letter of Credit is reduced by
$1,000,000 as a result of Tenant satisfying the Public Offering LOC Condition
and the Letter of Credit remains at $6,000,000 as of the 6th anniversary of the
Lease Commencement Date, then (i) the Letter of Credit may be reduced by
$600,000 (i.e., 10% of $6,000,000) on the 6th anniversary of the Lease
Commencement Date provided that Tenant satisfies the Sixth Anniversary LOC
Reduction Conditions as of the date of the 6th anniversary, (ii) the Letter of
Credit will be further reduced by an additional $600,000 (i.e., 10% of
$6,000,000 on the 6th anniversary of the Lease Commencement Date) on the 7th
anniversary of the Lease Commencement Date provided that Tenant satisfies the
Sixth Anniversary LOC Reduction Conditions as of the date of the 7th
anniversary, and (c) the Letter of Credit will be further reduced by an
additional $600,000 (i.e., 10% of $6,000,000 on the 6th anniversary of the Lease
Commencement Date) on the 8th anniversary of the Lease Commencement Date
provided that Tenant satisfies the Sixth Anniversary LOC Reduction Conditions as
of the date of the 8th anniversary. Further and again by way of example only and
without limiting the generality of the foregoing, in the event the Letter of
Credit is reduced by $1,000,000 as a result of Tenant satisfying the Public
Offering LOC Condition and again reduced by $1,000,000 as a result of Tenant
satisfying the Third Anniversary LOC Reduction Conditions and the Letter of
Credit remains at $5,000,000 as of the 6th anniversary of the Lease Commencement
Date, then (i) the Letter of Credit may be reduced by $500,000 (i.e., 10% of
$5,000,000) on the 6th anniversary of the Lease Commencement Date provided that
Tenant satisfies the Sixth Anniversary LOC Reduction Conditions as of the date
of the 6th anniversary, (ii) the Letter of Credit will be further reduced by an
additional $500,000 (i.e., 10% of $5,000,000 on the 6th anniversary of the Lease
Commencement Date) on the 7th anniversary of the Lease Commencement Date
provided that Tenant satisfies the Sixth Anniversary LOC Reduction Conditions as
of the date of the 7th anniversary, and (c) the Letter of Credit will be further
reduced by an additional $500,000 (i.e., 10% of $5,000,000 on the 6th
anniversary of the Lease Commencement Date) on the 8th anniversary of the Lease
Commencement Date provided that Tenant satisfies the Sixth Anniversary LOC
Reduction Conditions as of the date of the 8th anniversary.

 

66



--------------------------------------------------------------------------------

(4) In the event Tenant submits any request for a reduction of the Security
Deposit in accordance with the terms of this Section 6.2.4(E) (a “Reduction
Request”) and Landlord has the right to review and approve any applicable
conditions (e.g., the satisfaction of a certain Fixed Charge Coverage Ratio),
then Landlord shall immediately review such Reduction Request (and to the extent
applicable review and consult with any named co-beneficiary on a Letter of
Credit) and approve or disapprove any such request in writing with ten
(10) business days. If Landlord disapproves or fails to approve any such
condition in a Reduction Request in writing within seven (7) business days,
Tenant may deliver a second notice of such Reduction Request, after which
Landlord shall have three (3) business to approve or disapprove in writing. If
Landlord fails to respond to such second notice, the Reduction Request shall be
deemed disapproved. If Landlord sends notice of disapproval, then such notice
shall contain a reasonably detailed summary of the reasons for such disapproval
and the actions required for Landlord’s approval. If Landlord disapproves a
Reduction Request or if the Reduction Request is deemed to be disapproved by
Landlord, Tenant shall have the right to request by written notice to Landlord
that the matter of whether the Reduction Request is in strict compliance with
the terms of this Section 6.2.4(E) be submitted to arbitration within thirty
(30) days of Landlord’s notice of disapproval. By written notice to Landlord,
Tenant shall designate a certified professional accountant (“CPA”) that is not
affiliated with and has not been employed during the past three (3) years by
either Tenant or Landlord, to act as the arbitrator (“Arbitrator”) to whom the
controversy shall be submitted, and Landlord shall have ten (10) business days
to approve or disapprove Tenant’s choice of CPA. If Landlord does not approve
such CPA prior to the expiration of such ten (10) business day period, Landlord
shall propose a different, unaffiliated CPA to act as Arbitrator; provided,
however, if Landlord does not propose a different and unaffiliated CPA, then
Tenant’s choice of CPA shall automatically be deemed approved. In the event the
parties are unable to resolve the choice of CPA within twelve (12) business days
after notice of Landlord’s disapproval, the selection of the Arbitrator shall be
conducted pursuant to the rules for resolution of commercial disputes
promulgated by the American Arbitration Association as further set forth below.
The parties shall request a listing of three (3) available arbitrators in
Washington, D.C. from the American Arbitration Association, and if Landlord and
Tenant do not mutually agree on the Arbitrator within ten (10) days after
receipt of such listings, the American Arbitration Association shall select the
Arbitrator. In any event, the Arbitrator alone shall, subject to the terms of
this Agreement, have the power to conduct hearings, gather evidence and question
witnesses and to establish any procedural rules the Arbitrator deems
appropriate, consistent with the expedited procedures contemplated hereby and
the Arbitration Rules for the Real Estate Industry promulgated by the American
Arbitration Association then in effect. Within ten (10) business days of the
selection of the Arbitrator, the Arbitrator will render a decision, which
decision shall be in writing delivered to both Tenant and Landlord; provided,
however, in rendering the decision, the Arbitrator shall not add to, subtract
from or otherwise modify the provisions of this Lease. Any and all costs related
to the arbitration process under this Section 6.2.4(E)(4) shall be paid equally
by Landlord and Tenant; provided, however, if the Reduction Request was deemed
disapproved due to Landlord’s failure to respond to a Reduction Request, and the
Arbitrator determines that the Reduction Request should have been approved, then
Landlord shall pay all reasonable

 

67



--------------------------------------------------------------------------------

costs related to the arbitration process under this Section 6.2.4(E)(4).
Notwithstanding anything to the contrary, Landlord and Tenant hereby agree that
the decision of the Arbitrator shall be final and binding upon both parties
absent manifest error; provided, however, if a party claims the occurrence of
manifest error, then until such time as the party claiming the occurrence of
manifest error shall conclusively prove the same, the decision of the Arbitrator
shall remain binding. Landlord and Tenant waive any right they may have to
determine of a Reduction Request by a method other than arbitration in
accordance with the terms hereof, and further agree that the determination of
such arbitration may be subject to and enforced in accordance with applicable
law.

(5) In the event that (a) there is no uncured Monetary Event of Default of
Tenant under this Lease beyond the expiration of any applicable grace or notice
and cure period, (b) Tenant has exercised the Contraction Option, and (c) Tenant
has delivered the Contraction Payment to Landlord, then Tenant shall have the
right to reduce the then-existing amount of the Letter of Credit to Tenant’s
Proportionate Share of the Rentable Area after taking into account the reduction
in the size of the Premises occurring upon Tenant’s exercise of the Contraction
Option and the provisions relating to the Security Deposit under this Lease
shall be deemed adjusted to reflect such lesser amount. By way of example only
and without limiting the generality of the foregoing, if the Letter of Credit
remains outstanding in an amount of $2,000,000 at the time Tenant exercises the
Contraction Option, and Tenant exercises the Contraction Option such that Tenant
will be leasing eighty-percent (80%) of the original Rentable Area in the
Buildings immediately following such contraction of space, then the Letter of
Credit will be reduced by $400,000.

All modifications to the Letter of Credit contemplated or permitted under this
Section 6.2.4(E) are intended to be available to Tenant on a cumulative basis.
Provided there is no uncured Monetary Event of Default of Tenant under this
Lease beyond the expiration of any applicable notice and cure period, Landlord
will cooperate with Tenant (at no cost to Landlord) in connection with modifying
the Letter of Credit to reflect any adjustments permitted under this
Section 6.2.4(E). In the event that Landlord has drawn from the Letter of Credit
pursuant to Section 6.2.4(D)(2) or Section 6.2.4(D)(3), it shall not be
unreasonable for Landlord to deny its consent to any modification of the Letter
of Credit contemplated under this Section 6.2.4(E) and Landlord will not be
obligated to return any proceeds previously drawn from a Letter of Credit until
the provisions of Section 6.2.4(D)(2) and/or Section 6.2.4(D)(3) have been
satisfied (in Landlord’s good faith discretion).

(F) Costs of Assignment of the Letter of Credit. Notwithstanding anything in
this Lease, the Letter of Credit, or the Work Agreement to the contrary, (i) the
initial Ten Thousand and 00/100 Dollar ($10,000) assignment fee for Landlord’s
assignment of the Letter of Credit payable to Silicon Valley Bank shall be the
only fee payable in connection with the assignment of the Letter of Credit upon
the initial execution and delivery of this Lease and shall be paid by Landlord
without reimbursement; (ii) any subsequent assignment fees charged by any
Issuing Bank for substitution of the Letter of Credit with a replacement letter
of credit at Tenant’s request or renewals of the Letter of Credit shall be paid
by Tenant without reimbursement (provided further, if any such fees are payable
before Substantial Completion of

 

68



--------------------------------------------------------------------------------

the Base Building Improvements, such fees shall be deemed Section 5.6 Third
Party Costs (as defined in the Work Agreement) and payment for the same shall be
adjusted in accordance with the terms of the Work Agreement); (iii) if Landlord
(or Landlord’s Mortgagee) requests a reassignment or further assignment of the
Letter of Credit after the Execution Date to a different party, those assignment
fees stipulated by the Issuing Bank in the form of Letter of Credit attached
hereto as Exhibit F-1 shall be paid by Landlord without reimbursement; (iv) any
assignment fees charged by the Issuing Bank arising out of the issuance of a
replacement letter of credit if the Letter of Credit is lost, stolen or
mutilated, or otherwise destroyed solely as a result of Landlord’s or assignee’s
conduct, shall be paid by Landlord without reimbursement; and (v) any assignment
fees arising solely as a result of a reduction in the Letter of Credit pursuant
to Section 6.2.4(E) above shall be paid by Tenant without reimbursement
(provided further, if any such fees are payable before Substantial Completion of
the Base Building Improvements, such fees shall be deemed Section 5.6 Third
Party Costs) and payment for the same shall be adjusted in accordance with the
terms of the Work Agreement).

6.2.5 Waivers. Tenant, on its own behalf and on behalf of all persons claiming
through or under Tenant, including all creditors, does hereby specifically waive
and surrender any and all rights and privileges, so far as is permitted by law,
which Tenant and all such persons might otherwise have under any present or
future Law: (a) to the service of any notice to quit or of Landlord’s intention
to re-enter or to institute legal proceedings, except the foregoing shall not
waive any notices required under Section 6.1, above; (b) to redeem, re-enter or
repossess the Premises after Tenant’s right of possession has been terminated by
Landlord; (c) to restore the operation of this Lease, with respect to any
dispossession of Tenant by judgment or warrant of any court or judge, or any
re-entry by Landlord, or any expiration or termination of this Lease, whether
such dispossession, re-entry, expiration or termination shall be by operation of
law or pursuant to the provisions of this Lease; or (d) to the benefit of any
law which exempts property from liability for debt or for distress for rent.

6.3 Damages.

6.3.1 Generally.

(A) Upon any termination of this Lease or Tenant’s right of possession, or any
reentry by Landlord under the provisions of Section 6.2, or under any summary
dispossession or other proceeding or action or any provision of law by reason of
any Event of Default by Tenant, then in addition to the aggregate amount of Rent
which Tenant has failed to pay under this Lease through the date of termination
or re-entry (as the case may be) and any other damages recoverable by Landlord
under applicable state law or this Lease, Tenant shall pay to Landlord as
damages, at Landlord’s election, either:

(i) a lump sum which shall be immediately due and payable by Tenant and which,
at the time of termination of this Lease or any such reentry by Landlord, as the
case may be, represents the excess of (a) the aggregate amount of the Base Rent
and Additional Rent which would have been payable by Tenant under this Lease
(provided the Additional Rent reflects those variable Operating Expenses
associated with reduced occupancy) for the period commencing with such
termination or reentry, as the case may be, and ending with the Lease Expiration
Date, over (b) the aggregate amount of Rent

 

69



--------------------------------------------------------------------------------

that Tenant proves should reasonably have been received by Landlord for the same
period (assuming such rent amount accounts for the payment of all costs of
reletting by the replacement tenant, and also accounts for an appropriate
vacancy period to seek and obtain a replacement tenant and fit the Premises out
for such tenant’s occupancy, during which Landlord cannot reasonably be expected
to receive rent), which excess amount shall be discounted to present value using
a discount rate equal to the average yield to maturity of United States treasury
instruments having a maturity comparable to time period between the date of such
termination or reentry and the Lease Expiration Date, above; or

(ii) sums equal to the Base Rent and Additional Rent due or which would have
become due from the date of Tenant’s default through the remainder of the Term,
less the amount of rental, if any, which Landlord receives during such period
from others to whom the Premises may be rented (other than any additional rent
received by Landlord as a result of any failure of such other person to perform
any of its obligations to Landlord), which amount shall be computed and payable
in monthly installments, in advance, on the first day of each calendar month
following Tenant’s default and continuing until the date on which the Term would
have expired but for Tenant’s default, it being understood that separate suits
may be brought from time to time to collect any such damages for any month(s)
(and any such separate suit shall not in any manner prejudice the right of
Landlord to collect any damages for any subsequent month(s)), or Landlord may
defer initiating any such suit until after the expiration of the Term (in which
event such deferral shall not be construed as a waiver of Landlord’s rights as
set forth in this Lease and Landlord’s cause of action shall be deemed not to
have accrued until the expiration of the Term), and it being further understood
that if Landlord elects to bring suits from time to time prior to reletting the
Premises, Landlord shall be entitled to its full damages through the date of the
award of damages without regard to any Base Rent, Additional Rent or other sums
that are or may be projected to be received by Landlord upon reletting of the
Premises.

(B) In addition (but without duplication of amounts for which Tenant is liable
under Section 6.3.1(A) above), Tenant shall immediately become liable to
Landlord for all damages proximately caused by Tenant’s breach of its
obligations under this Lease but in all events excluding consequential damages
and including all costs Landlord incurs in reletting (or attempting to relet)
the Premises or any part thereof, including, without limitation, brokers’
commissions, expenses of cleaning, altering and preparing the Premises for new
tenants, legal fees and all other like expenses properly chargeable against the
Premises and the rental received therefrom and like costs. If the Premises or
any portion thereof be relet by Landlord for the unexpired portion of the Term
before presentation of proof of such damages to any court, commission or
tribunal, the amount of rent reserved upon such reletting shall, prima facie,
constitute the fair and reasonable rental value for the Premises, or part
thereof, so relet for the term of the reletting. Upon any termination of this
Lease or Tenant’s right of possession, or any reentry by Landlord under the
provisions of Section 6.2, or under any summary dispossession or other
proceeding or action or any provision of law by reason of any Event of Default
by Tenant, Landlord shall use commercially reasonable efforts to mitigate its
damages. Provided Landlord uses such commercially reasonable efforts to mitigate
its damages, Landlord shall not be liable in any way whatsoever for its failure
or refusal to relet the Premises, or if the Premises or any part are relet, for
its failure to collect the rent under such reletting, and no such refusal or
failure to relet or failure to collect rent shall release or affect Tenant’s
liability for damages or otherwise under this Lease.

 

70



--------------------------------------------------------------------------------

6.3.2 Timing of Suits. Suit or suits for recovery of such damages or any
installments thereof may be brought by Landlord at any time and from time to
time after they accrue, at Landlord’s election, and the bringing of suit for
that portion of the damages owed by Tenant to Landlord hereunder which has then
accrued shall not prejudice Landlord’s right to bring suit later for damages
thereafter accruing; and nothing contained herein shall be construed to require
Landlord to postpone suit until the Lease Expiration Date, provided Landlord may
at its election bring suit for such damages after the end of the Term originally
contemplated under this Lease, and Tenant agrees that, in such event, Landlord’s
cause of action to recover such damages shall be deemed to have accrued on the
Lease Expiration Date.

6.3.3 Additional Damages. Landlord shall also have the right to recover from
Tenant any other amounts necessary to compensate Landlord for all of the
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease, or which, in the ordinary course of things, would be likely to
result therefrom, including such other amounts (in addition to or in lieu of any
of the items of damage specified herein, but without duplication thereof
including duplication of any amounts under Section 6.3.1(B) above) as may be
permitted from time to time by applicable Laws, including all unamortized
lease-up costs associated with this Lease (such as tenant improvement costs,
brokerage commissions and legal expenses) to the extent not recovered by
application of Section 6.3.1, above.

6.4 Landlord’s Default.

6.4.1 General. It shall constitute a “Landlord Default” if Landlord shall fail
to perform one or more of its obligations under this Lease, and if such failure
(i) arises out of a monetary default, expressly including, without limitation,
Landlord’s failure to pay when payable (to the extent payable pursuant to this
Lease) any portion of the Tenant Improvement Allowance, Per Mensem Delay
Charges, and any amounts due for late delivery pursuant to Section 8.12 set
forth under this Lease (“Monetary Landlord Default”), and such failure continues
for a period of five (5) business days after receipt of written notice,
accompanied by reasonable substantiation of the applicable costs, from Tenant to
Landlord and any Mortgagee (if applicable); (ii) arises out of an Emergency
default of Landlord set forth under this Lease, and such default continues for a
period of two (2) business days after written notice of the occurrence of such
Emergency from Tenant to Landlord and Mortgagee (if applicable); or (iii) arises
out of any other default, including, without limitation, failure to perform any
non-monetary obligations and maintenance or repair obligations, of Landlord set
forth under this Lease (“Other Landlord Default”), and such failure continues
for a period of thirty (30) days after receipt of written notice, accompanied by
reasonable substantiation of the applicable costs, from Tenant to Landlord and
any Mortgagee (if applicable), then Tenant shall have the right to immediately
exercise its right to self-help and Landlord shall reimburse Tenant for the
costs and expenses actually incurred by Tenant in curing any such Landlord
Default, or Tenant shall have the right to set-off against Rent the amount
payable under this Lease until Landlord cures any such

 

71



--------------------------------------------------------------------------------

Monetary Landlord Default. The foregoing clause (iii) notwithstanding, if
(A) such Other Landlord Default cannot reasonably be cured within the time
periods established herein despite Landlord’s due diligence, and (B) Landlord
duly commences and thereafter diligently and continuously prosecutes to
completion all steps necessary to cure such Other Landlord Default, then such 30
day period shall be extended for a reasonable period of time as necessary under
the circumstances for Landlord to cure such Other Landlord Default, but in no
event more than one hundred twenty (120) days after the date of Tenant’s default
notice to Landlord. In the event of a Landlord Default, but not otherwise,
Tenant shall be entitled to pursue all rights and remedies available at law or
in equity (except as limited by this Lease), and in all events excluding
consequential, special, exemplary or punitive damages, Tenant hereby waiving any
right it may have to seek, pursue or collect such damages). In addition, except
as expressly set forth herein to the contrary, Tenant shall not have any right
to terminate this Lease in connection with a Landlord Default, except further to
the extent that such Landlord Default is of a magnitude and materiality that a
constructive eviction is deemed to have occurred under applicable Laws. Tenant
shall use commercially reasonable efforts to mitigate its damages in the event
of any Landlord Default hereunder.

6.4.2 Tenant’s Right to Perform Unperformed Obligations. Among other remedies
permitted to be exercised by Tenant upon a Landlord Default after expiration of
applicable cure periods under Section 6.4.1 above, Tenant may (but shall not be
obligated to) perform any such obligation of Landlord. Within ten (10) business
days following Tenant’s written demand to Landlord accompanied by reasonable
substantiation of the applicable costs, Tenant may recover from Landlord the
reasonable and actual costs incurred by Tenant in performing such Landlord
obligation (together with interest at a rate of eight percent (8%) per annum
from the date such amount was paid by Tenant to the date such amount was fully
recovered by Tenant pursuant to this Section 6.4.2). If Landlord fails to pay
any such amount within such 10 business day period, then without limiting any
other right or remedy Tenant may have, Tenant shall have the automatic right to
recover all such unpaid amounts by offset of such costs and interest against the
next payments of Base Rent and Additional Rent payable by Tenant hereunder. The
foregoing right to perform Landlord’s obligations shall only apply after the
requisite notice and opportunity to cure has been afforded to Landlord in
accordance with Section 6.4.1 above.

6.4.3 Tenant’s Right to Abate Rent. In the event that any of the Building
Services (including utilities) required to be furnished or provided under this
Lease by Landlord are not so furnished or provided by Landlord and if all or a
material portion of the Premises is rendered untenantable or inaccessible as a
result thereof (a “Business Services Interruption”), for a continuous period of
(i) two (2) business days and such Building Services Interruption is a direct
result of Landlord’s gross negligence or willful misconduct, or (ii) five
(5) business days for any other reason and such Building Services Interruption
is covered by insurance required to be maintained by either Landlord or Tenant
pursuant to the terms of this Lease, then, after Tenant gives Landlord written
notice thereof, so long as (x) there shall be no Event of Default on the part of
Tenant under this Lease, and (y) Tenant has used commercially reasonable efforts
to fully utilize all available on-site Building Service sources, e.g. Building
Generator and Tenant Generator, Tenant shall be entitled to an abatement of Base
Rent payable under this Lease for the period beginning on the day after such two
(2) or five (5) business day period (as applicable) ends and continuing until
the Premises are rendered tenantable. Without limiting Tenant’s

 

72



--------------------------------------------------------------------------------

ability to abate rent under clause (ii) hereof, if and only if, Landlord is
complying with its insurance obligations under this Lease to obtain and maintain
rent loss insurance under Section 4.3.2, (provided Tenant has not disapproved
the inclusion of such insurance under the Annual Estimate), and such insurance
coverage is not available to cover the Building Services Interruption, then the
cost of renting or obtaining and maintaining any equipment necessary to provide
the Building Services, i.e., a generator, that is otherwise excluded as an
Operating Expense under the Lease, shall be deemed to be a permitted Operating
Expense during such Business Services Interruption and those periods of time
before and after such Business Services Interruption reasonably related to
Landlord’s provision of such equipment and/or services. Tenant shall use
commercially reasonable good faith efforts to cooperate with Landlord’s efforts
to render the Premises tenantable during such Business Services Interruption
period of time.

6.5 Landlord’s Waiver of Lien. Landlord hereby irrevocably and unconditionally
waives any rights of distraint or rights to a lien it may have at law or equity
on Tenant’s personal property.

ARTICLE VII

LENDER PROTECTION

7.1 Subordination. This Lease (and the provisions hereof) and any extensions,
renewals, replacements or modifications thereof are and shall at all times be
subject and subordinate to the lien and provisions of any mortgage, deed of
trust and all other security documents now or hereafter securing payment of any
indebtedness of Landlord with respect to the Land or Buildings, and to all
advances made or hereafter to be made upon the security thereof and to any
increases, renewals, modifications, substitutions, replacements, consolidations,
restatements and extensions thereof, and/or amendments thereto. Although the
foregoing subordination is self-effectuating, Tenant shall execute and return to
Landlord any documentation requested by Landlord consistent with this Article
VII in order to confirm the foregoing subordination, within ten (10) business
days after Landlord’s written request and Tenant’s approval or deemed approval
of the form of such documentation. Notwithstanding the foregoing, the
subordination of this Lease to any future or existing mortgage or ground lease
shall be conditioned upon the delivery to Tenant of a commercially reasonable
form of subordination, non-disturbance and attornment agreement for Tenant’s
benefit, which provides, inter alia, that so long as no Event of Default under
this Lease exists and Tenant attorns to such mortgagee or ground lessor or any
successor-in-title thereto in the event of a foreclosure or deed-in-lieu of
foreclosure or termination of a ground lease (a “Mortgagee”), the Mortgagee
shall agree (a) not to terminate this Lease or disturb Tenant’s quiet use,
possession and enjoyment of the Premises; (b) not to make Tenant a party to any
foreclosure or other legal action; (c) to recognize any and all rights of Tenant
under this Lease including any set-off and self-help rights expressly granted to
Tenant pursuant to this Lease (and the Work Agreement); and (d) to such other
terms and conditions as are reasonably and customarily contained in a
commercially reasonable form of subordination, non-disturbance and attornment
agreement and approved by Tenant in Tenant’s reasonable discretion (such
agreement, an “SNDA”). Concurrently with the execution and delivery of this
Lease, Landlord, Tenant and the current Mortgagee of the Property shall execute
and deliver the form of SNDA attached hereto as Exhibit E. Landlord shall be
responsible for any expense

 

73



--------------------------------------------------------------------------------

incurred by Landlord in procuring any SNDA (including, without limitation, any
charge or expense of the Mortgagee) and Tenant shall be responsible for any cost
or expense incurred by Tenant in procuring any SNDA. In addition, and
notwithstanding anything to the contrary, for so long as any portion of the
Tenant’s Improvement Allowance is outstanding, Landlord shall cause any
Mortgagee to deliver an SNDA to Tenant in the form of Exhibit E or such other
form reasonably acceptable to Tenant, provided it is deemed reasonable for
Tenant to reject any such other form of SNDA if it does not require such
Mortgagee to fund and deliver all unused portions of the Improvement Allowance
to Tenant. Tenant agrees that it will execute and deliver an SNDA in
substantially the form of Exhibit E to any Mortgagee within twenty (20) days
upon Landlord’s prior written request.

7.2 Estoppel Certificates. Tenant shall, from time to time, within ten
(10) business days of Landlord’s written request, execute, acknowledge and
deliver to Landlord and/or its designee an Estoppel Certificate in the form
attached hereto as Exhibit D, or on such other form as Landlord may reasonably
request (an “Estoppel Certificate”). Landlord shall, from time to time, within
ten (10) business days of Tenant’s written request, execute, acknowledge and
deliver to Tenant and/or its designee an Estoppel Certificate on such form as
Tenant may reasonably request.

7.3 Mortgagee Protection. Provided Tenant has received prior written notice
identifying a then-existing mortgagee and its address for notices, Tenant agrees
to simultaneously give the holder of any deed of trust encumbering the Property,
by registered mail, a copy of any notice of default or termination served upon
the Landlord at a notice address for such mortgagee provided by Landlord to
Tenant in writing (or otherwise set forth in any SNDA executed between Tenant
and such mortgagee). Tenant further agrees that if Landlord shall have failed to
cure such default within the time provided for in this Lease, then the
mortgagee(s) and/or trust deed holder(s) shall have, (i) with respect to
non-monetary defaults during which an Emergency does an exist, an additional
thirty (30) days within which to have the right (but not the obligation) to cure
such default or if such default cannot be cured within that time, then such
additional time as may be necessary if within such thirty (30) days any
mortgagee and/or trust deed holder(s) has commenced and is diligently and
continuously pursuing the remedies necessary to cure such default (including but
not limited to commencement of foreclosure proceedings, if necessary to effect
such cure) (but in no event shall the cure period be extended beyond one hundred
twenty (120) days after the date of notice) and (ii) with respect to a monetary
default, an additional ten (10) business days within which to have the right
(but not the obligation) to cure such default. In such events, Tenant shall not
have the right to pursue any claim against Landlord, such mortgagee and/or such
trust deed holder(s), including any claim of lease termination or actual or
constructive eviction, so long as such remedies are being so diligently and
continuously pursued. Notwithstanding anything to the contrary in this
Section 7.3, if (and only if) an Emergency exists or Tenant’s property is in
immediate danger, Tenant may immediately avail itself of all rights and remedies
under this Lease and shall not be required to delay any such action or right for
an additional period of time for any Mortgagee to cure such situation or event
provided that Tenant immediately provides notices that Tenant is acting during
such Emergency (and in no event later than the next occurring business days
after such Emergency).

 

74



--------------------------------------------------------------------------------

7.4 Attornment. In the event (i) any proceedings are brought for foreclosure,
(ii) the exercise of the power of sale under any mortgage or deed of trust
encumbering the Property, or (iii) of a termination of Landlord’s interest under
any ground lease or underlying lease (or the reversion of Landlord’s interest)
to the lessor thereunder, Tenant shall, subject to the terms of any SNDA, attorn
to the purchaser at any such foreclosure, or to the grantee of a deed in lieu of
foreclosure, or to lessor (or other party taking such reversionary interest)
under such ground lease or underlying lease, and recognize such purchaser,
grantee or lessor (as the case may be) (hereinafter referred to as a “Successor
Landlord”) as the Landlord under this Lease, provided such Successor Landlord
unconditionally assumes, either expressly or by operation of law, the
obligations of “Landlord” arising under this Lease after the date title to the
interest being transferred is so transferred to such purchaser or grantee,
including, without limitation, the obligation to fund and pay the Tenant
Improvement Allowance. Tenant agrees that no Successor Landlord shall, except as
expressly set forth in any SNDA, be (i) bound by any payment of Rent for more
than one (1) month in advance, (ii) liable for damages for any breach, act or
omission of any prior landlord, (iii) subject to any claim of offset or defenses
that Tenant may have against any prior landlord and which have accrued prior to
the date that such Successor Landlord takes legal title to the Land and the
Building (provided nothing herein shall be deemed or construed to limit Tenant’s
set-off or self-help rights hereunder), or (iv) liable for the return of any
security deposit, unless such security deposit has been physically received by
such Successor Landlord. Any such Successor Landlord shall have the right, at
any time, to subordinate to this Lease to any instrument to which this Lease is
otherwise subordinated by operation of Section 7.1, above.

7.5 Casualty Proceeds/Condemnation Awards. Tenant acknowledges that Landlord’s
right to any casualty proceeds or condemnation award may be subject to the
rights of Landlord’s mortgagee (if any) in and to such proceeds or award under
the mortgage or deed of trust (if any) which encumbers the Property.

ARTICLE VIII

MISCELLANEOUS

8.1 Brokers. Landlord and Tenant each represent and warrant to the other that
neither of them has dealt with any real estate broker other than the Brokers in
the negotiating or making of this Lease. Landlord shall pay to the Brokers any
leasing commission due to the Brokers in connection with this Lease, subject to
and in accordance with the provisions of a separate written commission
agreement. Tenant shall indemnify and hold Landlord harmless from and against
any claim for brokerage or other commissions asserted by any broker, agent or
finder employed by Tenant or with whom Tenant has dealt, other than the Brokers,
and Landlord shall indemnify and hold Tenant harmless from and against any claim
for brokerage or other commissions asserted by any broker, agent or finder
employed by Landlord or with whom Landlord has dealt, other than the Brokers.
Tenant’s and Landlord’s indemnities set forth in this Section shall survive the
expiration or earlier termination of the Term.

8.2 Notices. All notices and demands which may be required or permitted to be
given to either party hereunder shall be in writing, and shall be delivered
personally or sent by United States certified mail, postage prepaid, return
receipt requested, or by Federal Express or other reputable overnight carrier,
to such party’s Notice Address. Either party may, upon ten (10) business days’
prior written notice to the other, substitute new persons and/or addresses to
which all notices hereunder shall be directed. A Notice shall be deemed given
upon the earlier of actual receipt or refusal of delivery.

 

75



--------------------------------------------------------------------------------

8.3 Attorneys’ Fees. In any litigation or arbitration between the parties
arising out of this Lease, the non-prevailing party shall pay to the prevailing
party all reasonable expenses, arbitration, and/or court costs, including
attorneys’ fees, costs and expenses incurred by the prevailing party in
connection with such litigation or arbitration, including fees, costs and
expenses associated with any appeals.

8.4 Access and Security. Except in the case of Emergencies during the Term,
Tenant shall have access during the Term to the Building, Parking Facilities and
Premises twenty-four (24) hours a day, seven (7) days a week. Landlord may (but
shall be under no obligation to) exercise such security measures as Landlord
reasonably determines necessary or appropriate for the Property, provided the
same are reasonably consistent with other first class office buildings in the
Applicable Submarket, but subject to Tenant’s rights under Section 2.2.3(B).
Notwithstanding the foregoing to the contrary, Landlord agrees to provide and
maintain a Datawatch security service (or an equivalent electronic building
access control system) providing electronic card access system or equivalent to
the Buildings; provided, however, Landlord agrees to consult Tenant when
selecting such electronic building access control system in order to promote
compatibility between such system serving the Buildings and Tenant’s systems
serving exclusively the Premises. Tenant may install a security system within
the Premises, at Tenant’s sole cost and expense, but subject to Landlord’s prior
written approval, which shall not be unreasonably withheld, conditioned or
delayed; provided, however, that it shall not be unreasonable for Landlord to
deny its approval to any system which is not compatible with the Building’s
overall fire safety and life safety systems, or which is not reasonably usable
by any successor tenant(s) in the Premises; further provided, however, if
Landlord determines such system is not compatible or Landlord otherwise
disapproves such system, Landlord shall deliver in writing to Tenant a notice of
denial, which shall contain a reasonably detailed summary of the reasons for
such denial and the actions required for Landlord’s approval. Landlord shall
furnish at no cost to Tenant a number of security cards providing access to the
Buildings equal to the number of Tenant’s employees located at the Premises as
of the Lease Commencement Date, and any replacement or additional suite keys or
security keys shall thereafter be obtained by Tenant through Landlord, and the
actual cost thereof without mark-up or profit shall be reimbursed by Tenant to
Landlord after written invoice. In the event Landlord offers any other amenities
or services to any other tenants of a Building, such amenities or services shall
be offered to Tenant on the same basis as offered to the other tenants of the
Building.

8.5 Reserved.

8.6 Inability to Perform; Force Majeure. The following events constitute a
“Force Majeure”: war, civil unrest, acts of terrorism or bioterrorism, strike,
labor troubles, unusually inclement weather, governmental delays, inability to
procure services or materials despite reasonable efforts, third party delays,
fire or other casualty, acts of God, or any other cause(s) beyond the reasonable
control of such party. Notwithstanding anything to the contrary contained in
this Lease, with respect to any non-monetary obligation of a party in this Lease
which must be performed within a specific time period, the time period for such
performance shall be extended

 

76



--------------------------------------------------------------------------------

one (1) day for each day of delay suffered by such party as a result of the
occurrence of any Force Majeure, provided, however, that (a) in no event shall
any monetary obligations under this Lease be extended due to Force Majeure,
(b) in no event shall financial inability constitute a cause beyond the
reasonable control of a party, and (c) in order for any party hereto to claim
the benefit of a delay due to Force Majeure, such party shall (i) actually be
delayed, (ii) use commercially reasonable, diligent and continuous efforts to
minimize the extent and duration of such delay, and (iii) notify the other party
of the existence and nature of the cause of such delay in writing within a
reasonable time after such delay first commences and in no event later than
three (3) business days after actual knowledge of such delay. Tenant further
agrees that Landlord’s delay in performance of any of its obligations under this
Lease shall be excused to the extent that such delay is due to any act or
omission of Tenant or Tenant’s Agents.

8.7 Additional Provisions Governing Indemnification Obligations. In the event of
a third party claim which is subject to indemnification pursuant to this Lease,
the party indemnified (the “Indemnified Party”) shall notify the party giving
the indemnity (the “Indemnifying Party”) in writing within ten (10) business
days after receipt of such claim. The failure of such Indemnified Party to so
notify such Indemnifying Party shall not, however, preclude such Indemnified
Party from seeking indemnification hereunder except to the extent such failure
has materially prejudiced the ability of the Indemnifying Party to defend such
claim or has caused such Indemnifying Party to suffer actual loss, in which case
such Indemnifying Party’s obligations hereunder shall be reduced by the amount
of such actual loss. The applicable Indemnifying Party shall promptly defend
such claim by counsel of its own choosing and reasonably acceptable to the
applicable Indemnified Party, and such Indemnified Party shall cooperate with
such Indemnifying Party in the defense of such claim, including the settlement
of the matter on the basis proposed by such Indemnifying Party and consented to
by the Indemnified Party, which consent shall not be unreasonably withheld,
conditioned or delayed (provided that (i) the Indemnifying Party shall be
responsible for all costs and expenses of such settlement, and (ii) in no event
will the Indemnified Party be required to accept any settlement under which it
is required to admit liability or to undertake non-monetary executory
obligations which it does not deem reasonable or acceptable in its sole
discretion). The Indemnified Party shall provide full access, at any reasonable
time, to such information relating to the matter which is the subject to such
indemnification as is not privileged and within the possession, custody or
control of the Indemnified Party, to the extent necessary for the Indemnifying
Party to conduct such defense. If the Indemnifying Party, within a reasonable
time after notice of a claim, fail(s) to defend an Indemnified Party, such
Indemnified Party shall be entitled to undertake the defense, compromise or
settlement of such claim at the expense of and for the account and risk of the
Indemnifying Party.

8.8 Limitations Upon Landlord’s Personal Liability. Anything in this Lease to
the contrary notwithstanding, neither Landlord, nor any of Landlord’s
shareholders, officers, directors, partners, members, employees, agents or
representatives, shall have any personal liability to Tenant or any other party
under this Lease. Accordingly, for the satisfaction of any claim brought by
Tenant against Landlord, Tenant shall look solely to Landlord’s interest in the
Property, Premises and Building, and not to any other assets of Landlord, or any
of Landlord’s shareholders, officers, directors, partners, members, employees,
agents or representatives. In furtherance of the foregoing, if Landlord fails to
perform any provision of this Lease which is

 

77



--------------------------------------------------------------------------------

Landlord’s obligation to perform, and as a consequence of such failure, Tenant
shall recover a money judgment against Landlord, such judgment shall be
satisfied only (i) out of the proceeds of sale received upon levy against the
right, title and interest of Landlord in the Building, and/or (ii) to the extent
not encumbered by a secured creditor, out of the rents or other incomes
receivable by Landlord from the property of which the Premises are a part,
including condemnation proceeds and insurance proceeds. In the event of any
transfer(s) of Landlord’s interest in the Property, including any Security
Deposit then being held by Landlord, other than a transfer for security purposes
only, Landlord shall be automatically released from any and all obligations and
liabilities on the part of Landlord first accruing after the date of such
transfer, to the extent such obligations are unconditionally assumed by the
transferee either expressly or by operation of law. Nothing in this Section 8.8
shall be deemed or construed to limit any rights of Tenant to set-off or
self-help under this Lease.

8.9 Miscellaneous Provisions.

8.9.1 No Waiver; No Accord and Satisfaction. Failure by Landlord to assert (or
waiver by Landlord of) any breach of any provision of this Lease, at any time or
for any duration, shall not be deemed to be a waiver of any of Landlord’s rights
or remedies under this Lease with regard to such breach or with regard to any
subsequent breach of the same or any other provision of this Lease, and failure
by Tenant to assert (or waiver by Tenant of) any breach of any provision of this
Lease, at any time or for any duration, shall not be deemed to be a waiver of
any of Tenant’s rights or remedies under this Lease with regard to such breach
or with regard to any subsequent breach of the same or any other provision of
this Lease. Any waiver by Landlord or Tenant of any provisions of this Lease
must be in a writing signed by Landlord or Tenant respectively. In addition,
Landlord’s acceptance of any payment from Tenant after a termination of this
Lease due to an Event of Default by Tenant shall not have the effect of
reinstating this Lease, nor estop Landlord from exercising any of the rights and
remedies granted to Landlord hereunder arising out of such Event of Default. No
payment by Tenant or acceptance by Landlord of a lesser amount than the Rent and
other sums due hereunder shall be deemed to be other than on account of the
total amount due from Tenant to Landlord, to be applied in such order as
Landlord deems appropriate. In no event shall any endorsement or statement on
any check or any accompanying check or payment be deemed an accord and
satisfaction; and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or other sum and to pursue
any other remedy provided in this Lease.

8.9.2 Authority, Execution and Delivery. Landlord and Tenant each represent and
warrant to the other that it has been duly authorized to execute and deliver
this Lease. This Lease shall only become effective and binding upon full
execution hereof by Landlord and Tenant, and delivery of a signed copy to each
party.

8.9.3 Joint and Several Liability. If there shall be more than one person or
entity which constitute the “Tenant” hereunder, the obligations of Tenant
hereunder shall be joint and several for all such persons and entities.

 

78



--------------------------------------------------------------------------------

8.9.4 Headings. The marginal headings, Table of Contents, and titles to the
Sections of this Lease are for convenience only, are not a part of the Lease and
shall have no effect upon the construction or interpretation of any part hereof.

8.9.5 Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia (without regard to the choice of
law and/or conflict of law principles applicable in the Commonwealth of
Virginia).

8.9.6 Benefit and Burden. The covenants and conditions herein contained, subject
to the provisions as to assignment, shall inure to and bind the heirs,
successors, executors, administrators and assigns of the parties hereto.

8.9.7 Recordation. Except to the extent otherwise required by law, neither
Landlord nor Tenant shall record this Lease, but a short-form memorandum hereof
may be recorded at the request and expense of Landlord.

8.9.8 Partial Invalidity. Any provision of this Lease which shall prove to be
invalid, void, or illegal shall in no way affect, impair or invalidate any other
provision hereof and such other provision(s) shall remain in full force and
effect.

8.9.9 Entire Agreement. This Lease contains the entire agreement of the parties
hereto and supersedes all other agreements or understandings between them,
whether oral or otherwise, and all such other agreements are hereby merged
herein.

8.9.10 Consents; Time of the Essence. If any action, inaction, activity or other
right or obligation of Tenant under this Lease is subject to the prior consent
or approval of Landlord, such approval may be granted or denied in Landlord’s
reasonable discretion, which shall not be unreasonably withheld, conditioned or
delayed, unless the provision in question states that Landlord’s consent or
approval shall be in its sole and absolute discretion. Time is of the essence
with respect to Landlord’s and Tenant’s obligations under this Lease.

8.9.11 Reservation. Nothing set forth in this Lease shall be deemed or construed
to restrict Landlord from making any repairs, renovations, replacements or
improvements to any of the parking and/or Exterior Areas serving the Property,
and Landlord expressly reserves the right to make any such repairs, renovations,
replacements, improvements and modifications to such areas and other facilities
of the Building and common areas as is reasonably necessary. In connection with
the foregoing, Landlord may temporarily close or cover entrances, doors,
windows, corridors, or other facilities without liability to Tenant; however, in
doing so, Landlord shall not reduce the aggregate number of parking spaces
available to Tenant, and will use commercially reasonable efforts to minimize
disruption of Tenant’s use and occupancy of the Premises, including performing
such activities on weekends and after normal business hours, and in all events
Landlord shall provide Tenant no less than ten (10) business days prior written
notice of any such activities, except in the event of an Emergency.

 

79



--------------------------------------------------------------------------------

8.9.12 Certain Terminology. The term(s): (a) “including,” “includes” and terms
of like import shall be interpreted to mean “including, but not limited to”
and/or “includes, without limitation”; (b) “herein,” “hereunder,” “hereinbelow,”
“above” and/or “below,” and any terms of like import, shall be interpreted to
mean this Lease as a whole, and not merely the Section, paragraph or
subparagraph within which such term is set forth; (c) “Landlord’s Agents” shall
mean Landlord’s agents, employees, contractors and subcontractors; and
(d) “Tenant’s Agents” shall mean Tenant’s agents, employees, contractors,
subcontractors, assignees, sublessees, licensees and, while within the Premises,
Occupants, invitees and business visitors. As used in all provisions of this
Lease (i) where Tenant is agreeing to assume responsibility for certain conduct,
actions and/or omissions of “Tenant,” the term “Tenant” shall be construed to
mean Tenant and Tenant’s Agents, and (ii) where Landlord is agreeing to assume
responsibility for certain conduct, actions and/or omissions of “Landlord,” the
term “Landlord” shall be construed to mean Landlord and Landlord’s Agents.

8.9.13 Deed of Lease. To the extent required under applicable Law to make this
Lease legally effective, this Lease shall constitute a deed of lease.

8.9.14 Certificate of Lease Commencement. Landlord and Tenant hereby agree to
execute and deliver a Certificate of Lease Commencement, in the form attached
hereto as Exhibit B, to confirm the Lease Commencement Date and the Lease
Expiration Date. Failure to execute said Certificate of Lease Commencement shall
not affect the Lease Commencement Date or the Lease Expiration Date.

8.9.15 Survival. All provisions of this Lease which (i) contemplate that the
parties will take an action or pay a sum of money within a time frame that may
elapse after the expiration or earlier termination of the Term, (ii) provide
indemnity against Claims arising out of acts or omissions occurring during the
Term even if such Claims are not asserted or resolved until after the expiration
or earlier termination of the Term, and/or (iii) impose liability for damages
due to acts, omissions or Events of Default occurring during the Term even if
such damages are not asserted or incurred until after the expiration or earlier
termination of the Term, shall, to the extent the obligation created under the
applicable provision is not fully satisfied as of the date of expiration or
earlier termination of the Lease, survive such expiration or termination (and
shall not be merged therein).

8.10 WAIVER OF JURY TRIAL. LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER
ARISING OUT OF THIS LEASE, OR THE USE AND OCCUPANCY OF THE PREMISES.

8.11 Prohibited Persons and Transactions. Landlord and Tenant each represents
and warrants that neither Tenant nor Landlord nor any of its respective
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and is not and will not transfer this Lease to, contract with or otherwise
engage in any dealings or transactions or be otherwise associated with such
persons or entities.

 

80



--------------------------------------------------------------------------------

8.12 Delays in Delivery of Possession.

8.12.1 Per Mensem Delay Charges For Failure to Deliver in Required Condition on
or before Outside Delivery Date. Landlord covenants and agrees to use
commercially reasonable efforts to deliver possession of the Premises in the
Required Condition (as defined in Exhibit C) no later than September 11, 2015
(defined in the Work Agreement) (the “Estimated Completion Date”). If Landlord
does not deliver possession of the Premises in the Required Condition on or
before the Estimated Completion Date, Landlord shall not be in default hereunder
and this Lease will continue in full force and effect. Notwithstanding the
foregoing terms of this Section 8.12.1, if Landlord fails, for any reason
whatsoever to deliver possession of the Premises in the Required Condition on or
before December 11, 2015 (the “Outside Delivery Date”), as such Outside Delivery
Date shall automatically be extended on a calendar day-for-day basis for Force
Majeure events (up to two hundred seventy (270) days) and Tenant Delay (without
any limitation on the number of days), then Landlord shall not be in default
under the terms of this Lease provided that Landlord pays when due all Per
Mensem Delay Charges to Tenant. Notwithstanding the preceding sentence,
extension of the Outside Delivery Date for Force Majeure events and Tenant Delay
(as set forth in such sentence) shall only be cumulative if a calendar day of
delay from a Force Majeure event occurs on a calendar day for which there was no
Tenant Delay, and vice versa. By way of example only of the preceding sentence,
if a calendar day of delay occurs on January 1, 2015 because of a Force Majeure
event and on such date a calendar day of Tenant Delay also occurs, then the
Outside Delivery Date shall only be extended by one calendar day; and
conversely, if a calendar day of delay occurs on January 10, 2015 because of a
Force Majeure event (and a calendar day of Tenant Delay is not occurring) and on
January 11, 2015 a calendar day of delay occurs because of a Tenant Delay (but
an event of Force Majeure Event is not occurring), then the Outside Delivery
Date shall be extended by two calendar days. The term “Per Mensem Delay Charges”
is a monthly liquidated penalty charged for Landlord’s delay in delivering the
Premises in the Required Condition on or before the Outside Delivery Date (as
adjusted due to delay caused by Force Majeure and Tenant Delays noted herein) to
be paid on a monthly basis in an amount equal to One Hundred Forty-Two Thousand
Eight Hundred Fifty-Seven and 14/100 Dollars ($142,857.14) per month and up to
One Million and 00/100 Dollars ($1,000,000.00) in the aggregate and shall
terminate upon the earlier to occur of Substantial Completion of the Premises in
the Required Condition or termination of the Lease by Tenant in accordance with
Section 8.12.3 or Section 8.12.4 of this Lease. Any Per Mensem Delay Charges due
and payable by Landlord pursuant to this Section 8.12.1 shall be calculated
based upon the occurrence or non-occurrence of the delivery of the Premises in
the Required Condition as of the Outside Delivery Date and at the expiration of
each subsequent thirty (30) day period after the Outside Delivery Date as
follows: One Hundred Forty-Two Thousand Eight Hundred Fifty-Seven and 14/100
Dollars ($142,857.14) shall be due and payable December 11, 2015; One Hundred
Forty-Two Thousand Eight Hundred Fifty-Seven and 14/100 Dollars ($142,857.14)
shall be due and payable January 11, 2016; One Hundred Forty-Two Thousand Eight
Hundred Fifty-Seven and 14/100 Dollars ($142,857.14) shall be due and payable
February 11, 2016; One Hundred Forty-Two Thousand Eight Hundred Fifty-Seven and
14/100 Dollars ($142,857.14) shall be due and payable March 11, 2016; One
Hundred Forty-

 

81



--------------------------------------------------------------------------------

Two Thousand Eight Hundred Fifty-Seven and 14/100 Dollars ($142,857.14) shall be
due and payable April 11, 2016; One Hundred Forty-Two Thousand Eight Hundred
Fifty-Seven and 14/100 Dollars ($142,857.14) shall be due and payable May 11,
2016; One Hundred Forty-Two Thousand Eight Hundred Fifty-Seven and 14/100
Dollars ($142,857.14) shall be due and payable June 11, 2016; and no further Per
Mensem Delay Charges shall be due thereafter. To the extent the Premises are
delivered by Landlord in the Required Condition after a date on which a Per
Mensem Delay Charge was due and payable but before the next Per Mensem Delay
Charge is due, there shall be no adjustment to the Per Mensem Delay Charge
already paid to Tenant. The parties agree that the amount of the Per Mensem
Delay Charges is a reasonable estimate of the probable loss to Tenant in the
event Landlord fails to deliver the Premises in the Required Condition on or
before the Outside Delivery Date, and that the payment of the Per Mensem Delay
Charges as and when due in such event is intended as full liquidated damages,
and not as a penalty. If Landlord fails to make any payment of Per Mensem Delay
Charges to Tenant as required hereunder, then in addition to, and without
limiting, any other rights and remedies of Tenant, Tenant shall have the right
to (i) offset all such unpaid Per Mensem Delay Charges from Tenant’s obligation
to pay Base Rent and Additional Rent hereunder notwithstanding anything to the
contrary, and (ii) immediately draw upon the Per Mensem Delay Letter of Credit.
As security for Landlord’s obligation to pay Per Mensem Delay Charges in
accordance with this Section 8.12.1, Landlord shall obtain prior to the Outside
Delivery Date and maintain thereafter until the Premises are delivered in the
Required Condition or this Lease is terminated in accordance with the terms
hereof, an irrevocable, unconditional, standby letter of credit (a “Per Mensem
Delay Letter of Credit”) in the amount of One Million and 00/100 Dollars
($1,000,000) issued by and drawable upon an Issuing Bank (defined above) in
compliance with Minimum LOC Credit Rating (defined above). The Per Mensem Delay
Letter of Credit shall be in form consistent with Section 6.2.4(B) hereof;
however, for the purposes of this Paragrah, all references to (a) “Landlord”
shall mean “Tenant” and vice versa, (b) “Letter of Credit” shall mean “Per
Mensem Delay Letter of Credit”, and (c) “Security Deposit” shall mean One
Million and 00/100 Dollars ($1,000,000). In the event Landlord or an Affiliate
of Landlord fails to obtain the Per Mensem Delay Letter of Credit on or before
the Outside Delivery Date, then Tenant shall have the right to terminate this
Lease upon delivering written notice thereof to Landlord. The Per Mensem Delay
Letter of Credit delivered hereunder shall constitute security for payment of
the Per Mensem Delay Charge obligations of Landlord under this Lease. If
Landlord shall have delivered the Premises in the Required Condition prior to
this Lease being terminated in accordance with the terms of this Lease, the Per
Mensem Delay Letter of Credit shall be returned to Landlord within thirty
(30) days after such date of delivery of the Premises.

8.12.2 Remedy for Failure to Commence Construction. If Landlord fails to
Commence Construction (as defined below) for any reason whatsoever on or before
May 10, 2015 (the “Outside Commencement Date”), as such Outside Commencement
Date shall automatically be extended on a calendar day-for-day basis for Tenant
Delay (without any limitation on the number of days) (but not for Force Majeure
events), then Landlord shall not be in default under the terms of this Lease (or
the Work Agreement), but Tenant shall thereafter have the ongoing right to
terminate this Lease by written notice to Landlord delivered at any time prior
to the date Landlord Commences Construction. In the event Tenant elects to
terminate this Lease pursuant to this Section 8.12.2, Landlord and Tenant will
thereupon be released from any and all liabilities or obligations to one another
under this Lease effective immediately upon such

 

82



--------------------------------------------------------------------------------

termination. For purposes of this Section 8.12.2 only, the term “Commence
Construction” or “Commences Construction” shall mean Landlord has caused (a) the
active utilization of commercial construction machinery for clearing, grading or
other site work on the Land and the roads and infrastructure adjacent to the
Land which directly benefits the Land, and (b) the commencement of pouring
concrete footings for both Buildings. If Landlord Commences Construction prior
to Tenant terminating the Lease pursuant to this Section 8.12.2, then the
termination right provided for in this Section 8.12.2 by virtue of delay in
Commencing Construction will cease to apply.

8.12.3 Remedy for Failure to Complete Construction. If Landlord fails to deliver
possession of the Premises to Tenant in the Required Condition for any reason
whatsoever on or before July 12, 2016 (the “Outside Completion Date”) as such
Outside Completion Date shall automatically be extended on a calendar
day-for-day basis for Force Majeure events (up to two hundred seventy
(270) days) and Tenant Delay (without any limitation on the number of days),
then Landlord shall not be in default under the terms of this Lease (or the Work
Agreement) but Tenant shall thereafter have the ongoing right (without limiting
Tenant’s rights under the terms of Section 8.12.1, Section 8.12.2 and/or
Section 8.12.4) to terminate this Lease by written notice to Landlord delivered
at any time prior to the date Landlord delivers possession of the Premises to
Tenant in the Required Condition. Notwithstanding the preceding sentence,
extension of the Outside Completion Date for Force Majeure events and Tenant
Delay (as set forth in such sentence) shall only be cumulative if a calendar day
of delay from a Force Majeure event occurs on a calendar day for which there was
no Tenant Delay, and vice versa. In the event Tenant elects to terminate this
Lease pursuant to this Section 8.12.3, Landlord and Tenant will thereupon be
released from any and all liabilities or obligations to one another under this
Lease effective immediately upon such termination. If Landlord delivers
possession of the Premises to Tenant in the Required Condition prior to Tenant
terminating the Lease pursuant to this Section 8.12.3, then the termination
right provided for in this Section 8.12.3 by virtue of delay in delivering the
Premises in the Required Condition will cease to apply.

8.12.4 Remedy for Failure to Complete Base Building Work. If Landlord fails to
Substantially Complete Base Building Work for any reason whatsoever on or before
the date that is one calendar month after the date Landlord delivers the
Premises to Tenant in the Required Condition (the “Outside Substantial
Completion Date), as such one calendar month period shall automatically be
extended on a calendar day-for-day basis for Tenant Delay (without any
limitation on the number of days) (but not for Force Majeure events), then
Landlord shall not be in default under the terms of this Lease (or the Work
Agreement) provided that (without limiting Tenant’s rights under the terms of
Section 8.12.1, Section 8.12.2, and/or Section 8.12.3) the regularly scheduled
payment of Base Rent pursuant to Section 2.1.1 (as modified by Section 2.1.3)
shall automatically be deferred and extended on a calendar day-for-day basis for
each calendar day after the Outside Substantial Completion Date that the Base
Building Work is not Substantially Complete.

8.12.5 Limitation of Remedies. If this Lease is not terminated by its terms
pursuant to any applicable provision of this Section 8.12, then notwithstanding
the delayed delivery of the Premises to Tenant, this Lease shall continue in
full force and effect for all purposes, and no damages or other penalties shall
be payable except as expressly provided in this Section 8.12.

 

83



--------------------------------------------------------------------------------

Conversely, if this Lease is terminated pursuant to any provision of this
Section 8.12, then Landlord and Tenant will thereupon be released from any and
all liabilities or obligations to one another under this Lease (except as
expressly set forth to the contrary) effective immediately upon such termination
and Landlord shall not be liable to Tenant for losses or damages of any kind
first arising after such termination.

ARTICLE IX

EXHIBITS TO LEASE

The following additional schedules are attached hereto and made a part of this
Lease:

 

EXHIBIT A-1    Location and Configuration of Premises EXHIBIT A-2    Legal
Description of Land EXHIBIT A-3    Legal Description of Future Development Area
Land EXHIBIT B    Certificate of Lease Commencement EXHIBIT C    Work Agreement
EXHIBIT D    Form of Estoppel Certificate EXHIBIT E    Form of SNDA EXHIBIT F   
Letter of Credit EXHIBIT G    Building Generator EXHIBIT H    Site Lighting Plan
SCHEDULE 2.4.6    Permitted Encumbrances SCHEDULE 3.1.2    HVAC Specifications
SCHEDULE 5.10.1    Tenant’s Generator

[END OF TEXT – SIGNATURES ON FOLLOWING PAGES]

 

84



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 2 OF DEED OF LEASE]

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

LANDLORD:

TC Oaklawn Owner, LLC

a Delaware limited liability company

 

 

        By:

      TC Oaklawn Mezz, LLC         a Delaware limited liability company,        
Its Managing Member     By:     TC Oaklawn, LLC        
a Delaware limited liability company         Its Managing Member         By:  
TC Oaklawn Investor, LLC           a Delaware limited liability company        
  Its Managing Member         By:   TC MidAtlantic Development V, Inc.,        
 

a Delaware corporation,

its Managing Member

          By:   /s/ David Neuman           Name:   David Neuman           Title:
  Vice President

 

85



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 2 OF DEED OF LEASE]

 

TENANT: K2M Group Holdings, Inc. a Delaware corporation By:   /s/ Eric Major
Name:   Eric Major Title:   CEO

 

86



--------------------------------------------------------------------------------

EXHIBIT A-1

Location and Configuration of the Premises

 

LOGO [g837554dsp_092.jpg]

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

Legal Description of the Land

Lot B-2, Oaklawn Commercial as recorded in instrument number 20141113-0064076
and as shown on a plat recorded in instrument number 20141113-0064077 consisting
of 9.7067 acres.

Together with the private access easement benefitting the above described parcel
and recorded in instrument number 20141113-0064076 and as shown on a plat
recorded in instrument number 20141113-0064077.

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT A-3

Legal Description of the Future Development Area Land

Lot B-1, Oaklawn Commercial as recorded in instrument number 20141113-0064076
and as shown on a plat recorded in instrument number 20141113-0064077 consisting
of 6.2634 acres.

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

Certificate of Lease Commencement

Attached to and made part of the Lease dated the             day of
            , 200     , entered into by and between [LANDLORD ENTITY NAME] as
Landlord, and [TENANT ENTITY NAME], as Tenant (the “Lease”).

Landlord and Tenant do hereby declare the following: (a) the Lease Commencement
Date (as defined in the Lease) is hereby established to be             ;
(b) that the Lease Expiration Date (as defined in the Lease) is hereby
established to be             ; (c) to the best of Tenant’s knowledge, Landlord
has fully- complied with all of Landlord’s covenants and obligations hereunder
as of the date hereof, [except for:             , and] subject to Latent Defects
and punch list work; and (d) the Rentable Area of Building 1 is             and
the Rentable Area of Building 2 is             , as determined in accordance
with Section 1 of the Lease. The Lease is in full force and effect as of the
date hereof.

EXECUTED as of the             day of             , 201    .

 

LANDLORD:

[LANDLORD ENTITY NAME]

            By:

   

TENANT:

[TENANT ENTITY NAME]

            By:

   

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

Work Agreement

See executed copy attached.



--------------------------------------------------------------------------------

Execution Copy

WORK AGREEMENT

THIS WORK AGREEMENT (this “Work Agreement”) is made as of the 11th day of
December, 2014 (“Effective Date”) by and between TC Oaklawn Owner, LLC, a
Delaware limited liability company (“Landlord”), and K2M Group Holdings, Inc., a
Delaware corporation (“K2M”).

R E C I T A L S:

R-1. Landlord is the owner of an undeveloped tract of land located in the Town
of Leesburg, Virginia with respect to which Landlord plans to develop a
commercial real estate project consisting of a three story commercial office
building (Building 1 under the Lease (defined below)) and a one story research
and development building (Building 2 under the Lease (defined below)) and other
appurtenant on-site and off-site improvements (the “Project”).

R-2. Concurrently with its execution of this Work Agreement, Landlord, as
“Landlord”, and K2M, as “Tenant”, are entering into a Deed of Lease of even date
herewith (“Lease”) pursuant to which Landlord, as landlord, will be leasing to
Tenant, as tenant, certain premises to be constructed within the Project (the
“Premises”).

R-3. Landlord and K2M wish to enter into this Work Agreement in order to
establish a single work agreement that will govern the legal rights and
obligations of Landlord and K2M, both (1) in connection with the initial
development of the Buildings by Landlord (including establishing the terms and
conditions that will apply to the design, permitting and construction of the
Base Building Improvements (defined below)) and (2) in connection with the
construction of the K2M Improvements (defined below) including provisions
relating to (a) the design of the Base Building Improvements, (b) the design of
the K2M Improvements, (c) covenants that apply to the parties while engaged in
construction activities pursuant hereto, (d) provisions which address the
administration of construction activities (including the allocation and payment
of all costs associated with the construction of each party’s respective
improvements), and (e) the rights and remedies that will apply in connection
with either party’s breach of its obligations with respect to such design,
permitting and construction (including if delivery of the Premises to K2M is
delayed beyond the dates provided for herein, and/or if either party causes
delay in the performance by the other party of its construction work pursuant
hereto).

W I T N E S S E T H :

NOW, THEREFORE, in consideration of the execution and delivery of the Lease by
Landlord and K2M, ten dollars ($10.00) in hand paid, the mutual promises and
covenants hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Landlord and K2M hereby
agree as follows:

1. DEFINED TERMS.

1.1 Capitalized Terms Defined Herein. In addition to other terms elsewhere
defined in this Work Agreement, the following terms whenever used in this Work
Agreement shall have only the meanings set forth in this Section, unless such
meanings are expressly modified, limited or expanded elsewhere in this Work
Agreement:



--------------------------------------------------------------------------------

“ASC Cap” shall mean the amount of any payments, costs, liabilities and/or
damages due and owing by K2M shall not exceed, and will be automatically limited
to, eighty-nine percent (89%) of the actual, out-of-pocket hard costs of
construction then incurred by Landlord that are appropriately capitalized under
GAAP (specifically excluding land acquisition costs and costs incurred as a
result of Force Majeure) in accordance with ASC 840-40-55-10 through 55-13, as
reasonably determined by K2M and certified by K2M in writing to Landlord.

“Available Allowance” shall mean the remaining undisbursed portion of the
Improvement Allowance from time to time.

“Base Building Improvements” shall mean, collectively, (a) all of the
improvements to, and consisting of, the Buildings as set forth on Schedule
C-1(A), Schedule C-1(B), and Schedule C-1(C), (b) all site improvements on the
Property (including, without limitation, the Parking Facilities) as set forth on
Schedule C-1(B), (c) all Base Building Systems, including those building system
components and other interior improvements which are necessary to prepare the
Premises for delivery to K2M in the “Required Condition,” (as defined in
Schedule C-2), and (d) all off-site improvements required to be constructed as
part of the initial development of the Buildings pursuant to the development
approvals to be obtained by Landlord under this Work Agreement and the Lease, as
set forth on Schedule C-1(B). In the event of a conflict among the terms of
Schedule C-1(A) and Schedule C-1(B), the terms of Schedule C-1(B) shall control.

“Base Building Plans” shall have the meaning assigned to such term in
Section 3.1(A) below.

“Base Building Shell Condition Specifications” shall mean, collectively, the
shell condition specifications set forth on Schedule C-1(A) and Schedule C-1(B).

“Base Building Systems” shall mean and refer to the mechanical, electrical,
plumbing, heating, ventilation and air-conditioning, backup generator, life
safety, fire safety and other similar systems serving the Building and
constructed by Landlord as part of the Base Building Improvements.

“Base Building Work” shall mean the construction of the Base Building
Improvements by Landlord under this Work Agreement.

“Base Building Work Schedule” means that construction schedule attached hereto
as Schedule C-3 containing certain Milestone Completion Dates.

“BB Completion Notice” has the meaning assigned to such term in
Section 3.2(B)(3).

“BB Dispute Notice” has the meaning assigned to such term in Section 3.2(B)(3)
below.

“Buildings”, “Building 1” and “Building 2” shall each have the respective
meanings assigned to such term in the Lease.

“CDs” shall mean and refer to the design drawings and documents which have been
approved by K2M and Landlord as of the Effective Date hereof, and which are
referenced in Schedule C-1(B) attached hereto and made a part hereof.

“Comparable Buildings” shall mean first-class office and/or warehouse/flex
buildings, as applicable, in the Applicable Submarket (as defined in the Lease)
of a size reasonably comparable to the Buildings.

 

2



--------------------------------------------------------------------------------

“Construction Lender” means the one or more third party institutional lenders or
institutional financing sources which consummate the Construction Loan which
Landlord may obtain for purposes of constructing the Project.

“Construction Loan” means Landlord’s construction loan financing sufficient to
develop and construct the Base Building Improvements in accordance with this
Work Agreement.

“Construction Rules” has the meaning assigned to such term in Section 6.2(B)
below.

“County” shall mean and refer to Loudoun County, Virginia, and all applicable
regulatory authorities in Loudoun County, Virginia.

“Delivery Date Notice” shall have the meaning ascribed to such term in
Section 3.1(E).

“Engineers” has the meaning assigned to such term under Section 4.3 below.

“Executive Negotiation Period” means a period of five (5) business days
following the delivery of an Acceleration Requirement Notice (as defined in
Section 3.2(A)) during which one or both of the Landlord’s Representative and
the K2M’s Representative shall negotiate in good faith to resolve the dispute
with respect to the Acceleration Requirement at issue.

“Exterior Areas” has the meaning assigned to such term in the Lease.

“Final Delivery Date” means the date upon which Landlord has Substantially
Completed the Base Building Improvements. For the avoidance of doubt, with
recognition that Base Building Work may be delivered separately for each
Building, the Final Delivery Date shall not occur until the Base Building
Improvements have been Substantially Completed for both Buildings.

“Force Majeure” has the meaning assigned to such term in the Lease.

“Improvement Allowance” has the meaning assigned to such term in Section 5.2(A)
below.

“K2M Caused Delay” or “Tenant Delay” shall mean any actual delay in the
commencement, performance or completion of the Base Building Work to the extent
solely attributable to (a) the actions, omissions or interference of K2M or
K2M’s Agents with respect to any aspect of the design, permitting or performance
of the Base Building Work; (b) any delay by K2M in the review and/or approval of
(or in requesting modifications to) the Base Building Plans beyond the time
periods provided for herein, including (i) the failure of K2M to respond to any
Landlord submission of plans for approval within the time periods expressly
provided for below, and (ii) the assertion of objections by K2M to, or the
disapproval by K2M of, the Base Building Plans for reasons or on a basis not
provided for or recognized as a valid basis for objection under Sections 3.1(A),
3.1(B) and 3.1(C) of this Work Agreement, which results in delay in the parties’
approval of, or processing for development approval/building permit purposes of,
the Base Building Plans; (c) changes to the Premises by K2M under Section 4.5,
any items added to the Base Building Work, or modifications to the Base Building
Plans after final approval of the Base Building Plans and any Modification
Drawings, as provided herein, solely attributable to a K2M-requested change
order or request to make such change in order to accommodate K2M Work under any
applicable provision of this

 

3



--------------------------------------------------------------------------------

Work Agreement; (d) any failure to achieve Substantial Completion of any portion
of the Base Building Work, or to obtain an inspection approval with respect
thereto, solely to the extent caused by the failure of the K2M Improvements to
comply with applicable Legal Requirements, including due to the non-completion
of any such K2M Improvements; (e) any breach by K2M of its obligations under
this Work Agreement to the extent the same results in a delay in the
commencement, performance or completion of the Base Building Work; and (f) any
other cause specifically defined in this Work Agreement as a “K2M Caused Delay”
(or which K2M agrees will constitute a K2M Caused Delay as a condition to
securing Landlord’s consent to a proposed modification to the Base Building Work
prior to final approval of the Base Building Plans, in accordance with the
provisions of this Work Agreement); provided, however, in order for Landlord to
claim the benefit of a delay due to a K2M Caused Delay/Tenant Delay, Landlord
shall (i) actually be delayed, (ii) use commercially reasonable, diligent and
continuous efforts to minimize the extent and duration of such delay (at no
additional cost or expense to Landlord), and (iii) notify K2M of the existence
and nature of the cause of such delay in writing within a reasonable time after
such delay first commences and in no event later than three (3) business days
after actual knowledge of such delay. For purposes of determining whether the
work and materials to be performed or provided as part of the Base Building Work
on or before any applicable deadline have been satisfied by Landlord in
accordance with the terms hereof, then the time period for such performance
shall be extended one (1) day for each day of delay suffered by Landlord as a
result of the occurrence of any K2M Caused Delay; (and the extension of such
time periods shall not be cumulative for a Force Majeure event if a calendar day
of delay from a Force Majeure event occurs on a calendar day for which there is
also a K2M Caused Delay); provided, however, in the event a provision of the
Lease or this Work Agreement provides for a specific limitation or condition
associated with the application of a K2M Caused Delay or Force Majeure
(including, without limitation, a limitation on the aggregate amount of days
available for credit associated with Landlord’s performance), then such specific
limitation or condition shall govern the application of K2M Caused Delay and/or
Force Majeure.

“K2M Construction Contract” has the meaning assigned to such term in Section 6.1
below.

“K2M Construction Costs” has the meaning assigned to such term in Section 5.1(A)
below.

“K2M Contract Documents” has the meaning assigned to such term in Section 4.4(B)
below.

“K2M Improvements” mean improvements to be constructed by K2M located in the
interior of the Premises in order to improve the same from the Required
Condition to the fully finished condition provided for in the K2M Contract
Documents and which would allow for issuance of a permanent certificate of
occupancy and use permit (or other equivalent occupancy permit) by the County
allowing K2M to commence business operations within the Premises.

“K2M Improvements Budget” shall mean the budget attached to this Work Agreement
as Schedule C-6, as the same may be amended from time to time in accordance with
this Work Agreement.

“K2M Improvements Contribution Fund” shall mean that sum of money equal to the
difference of (a) the total K2M Construction Costs on the K2M Improvement
Budget, minus (b) the aggregate of (i) the Improvement Allowance, (ii) the K2M
Personalty Costs, and (iii) those K2M Construction Costs incurred and paid for
by K2M prior to the Effective Date of this Work Agreement. Based

 

4



--------------------------------------------------------------------------------

upon the K2M Improvement Budget attached hereto as Schedule C-6, the K2M
Improvements Contribution Fund as of the Effective Date of this Work Agreement
is Six Million Six Hundred Sixty Seven Thousand Three Hundred Six and 07/100
Dollars ($6,667,306.07) and shall be subject to adjustment from time to time in
accordance with this Work Agreement.

“K2M Improvements Disbursement Rules” shall have the meaning set forth in
Section 5.1(B) hereof.

“K2M Personalty Costs” shall mean those K2M Construction Costs constituting
actual direct costs for furniture, trade fixtures, equipment and data and
telecommunications cabling and wiring, security systems (in addition to security
systems that are in addition to Base Building Work), backup power systems (that
are in addition to the Building Generator), audio visual systems for the
Premises or other such items of the nature of K2M’s personal property which are
not intended to become fixtures within the Premises.

“K2M Work” or “Tenant Work” shall mean the construction of the K2M Improvements
by K2M pursuant to the CDs in accordance with the terms and conditions of this
Work Agreement.

“K2M’s Agents” shall, for purposes of this agreement, mean and refer to the
agents, employees, contractors and/or representatives of K2M and/or any entities
controlled by or under common control with K2M.

“K2M’s Architect” shall mean SKB Architecture and Design or such other architect
as is selected by K2M (subject to Landlord’s approval, not to be unreasonably
withheld, conditioned, or delayed) to perform design and construction oversight
services in connection with the K2M Improvements.

“K2M’s Contractor” has the meaning assigned to such term in Section 6.1 below.

“K2M’s Representative” shall mean David MacDonald and Luke Miller, either of
whom may act individually and independent of the other for purposes of binding
K2M, or such other representative of K2M as is designated by written notice from
K2M to Landlord, provided K2M’s Representative shall in all events be authorized
to approve in writing all plans, drawings, specifications, change orders,
charges and approvals required of K2M pursuant to this Work Agreement (and the
act of K2M’s Representative shall be deemed sufficient to bind K2M to such
decisions, approvals or other actions). The designation of K2M’s Representative
shall not change any obligations of Landlord with regard to giving notices or
requests for approval to each of the parties designated in Section 7.

“Land” means that certain tract or parcel of land owned by Landlord and
identified on Exhibit A-2 of the Lease.

“Landlord’s Architect” shall mean Morgan Gick McBeath & Associates, or such
other architect as is selected by Landlord to perform design and construction
oversight services in connection with the Base Building Improvements and other
Landlord responsibilities hereunder.

“Landlord’s Contractor” shall mean Vantage Construction, or such other
contractor selected by Landlord to perform the Base Building Work, which
contractor shall be licensed in the Commonwealth of Virginia. Prior to the date
hereof, Landlord has delivered a copy of the construction contract between
Landlord and Vantage Construction for construction of the Base Building Work,
which Landlord agrees Landlord shall not modify or amend unless (i) the modified

 

5



--------------------------------------------------------------------------------

contract does not materially increase K2M’s costs (unless arising out of a
K2M-requested change), (ii) such modified contract provides for the timely
Substantial Completion of the Base Building Work (and in no event later than the
date specified in such contract as of the date of this Work Agreement, unless
arising out of a K2M-requested change), and (iii) Landlord provides K2M with a
complete copy of all such amendments or modifications (including any change
order). Landlord shall require any of Landlord’s subcontractors (or the
subcontractors to Landlord’s Contractor) whose contracts are for work in an
amount equal to or in excess of fifty-thousand dollars ($50,000) to provide
payment and performance bonds in favor of Landlord and/or its Construction
Lender relating to the Base Building Work, K2M agreeing that it shall not be a
third-party beneficiary to any such bonds.

“Landlord Forward Advance Payments” shall mean all costs and expenses incurred
prior to the Substantial Completion of the Base Building Improvements payable to
any party other than Landlord for (a) Section 5.6 Third-Party Costs, (b) Base
Building Systems Change Costs and (c) Material Change Costs.

“Landlord’s Representative” shall mean Ray Goins, Michael Manley, David Neuman
or Jerry Ricciardi, any of whom may act individually and independent of the
other for purposes of binding Landlord, or such other representative of Landlord
as is designated by written notice from Landlord to K2M, provided Landlord’s
Representative shall in all events be authorized to approve in writing all
plans, drawings, specifications, change orders, charges and/or approvals
required of Landlord pursuant to this Work Agreement (and the act of Landlord’s
Representative shall be deemed sufficient to bind Landlord to such decisions,
approvals or other actions).

“Latent Defects” shall mean defects or errors in construction of the Base
Building Improvements by Landlord which are not reasonably capable of being
discovered by K2M at the time of (or within the later of (i) six (6) months
after the date on which any applicable portion of the Premises is deemed Ready
for Occupancy by virtue of the nature of such defect or non-compliance, or
(ii) the earlier to occur of (a) the expiration of any applicable warranty, or
(b) one (1) year after the completion of the labor and/or delivery of the
materials associated with such warranty. In order to constitute a Latent Defect
within the meaning of this Work Agreement, (a) K2M must notify Landlord in
writing of such defect or error prior to the later of (i) six (6) months, or
(ii) the earlier to occur of (y) the expiration of any applicable warranty, or
(z) one (1) year after the completion of the labor and/or delivery of the
materials associated with such warranty, after K2M’s acceptance of possession of
any portion of the Premises which is affected by such Latent Defect, and
(b) such defect or error in construction of the Base Building Improvements shall
not be caused by K2M Work.

“Lease” has the meaning assigned to such term in Recital R-2 above.

“Legal Requirements” means all federal, state and local laws, regulations,
proffers, codes, ordinances, directives, executive orders, judicial orders,
public works agreements, public development agreements and other legal
requirements of any kind and nature applicable to the design, construction and
initial operation of the Building, including (a) all building (e.g., electrical,
mechanical, and other) codes, parking codes, life safety codes and/or fire
safety codes applicable to the construction of office buildings in Loudoun
County, Virginia, (b) all Environmental Laws, and (c) the Americans with
Disabilities Acts, all as the same may be amended from time to time hereafter
(subject to any grandfathering provided for as part of any such amendment(s)).

 

6



--------------------------------------------------------------------------------

“Major Subcontractors” shall mean any subcontractor of Landlord’s Contractor or
K2M’s Contractor which performs work or provides materials relating to the
Project pursuant to a subcontract which involves aggregate sums payable to such
subcontractor in an amount equal to or greater than Two Hundred Fifty Thousand
and 00/100 Dollars ($250,000).

“Material Changes” has the meaning assigned to such term in Section 4.6(A)
below.

“Milestone Completion Dates” shall mean each of the applicable dates specified
in Schedule C-3.

“Modification Drawings” has the meaning assigned to such term in Section 3.1(C)
below.

“Neutral Architect” shall mean SmithGroup, who shall serve as the final
arbitrator of determining the Substantial Completion of those specific items of
the Base Building Improvements expressly noted in any BB Dispute Notice (if any)
issued by K2M in accordance with Section 3.2(B)(3) of this Work Agreement.

“Premises” has the meaning assigned to such term in the Lease.

“Possession Date” shall mean the date upon which the Base Building Improvements
have been Substantially Completed in the Required Condition. For the avoidance
of doubt, with recognition that Base Building Work may be delivered separately
for each Building, the Possession Date shall not occur until the Base Building
Improvements have been Substantially Completed in the Required Condition for
both Buildings.

“Punch List Items” shall mean items of construction of the Base Building
Improvements which require correction or completion solely due to one or more
minor or insubstantial details of construction, decoration, mechanical
adjustment or installation, and that will not, as applicable, unreasonably and
adversely affect K2M’s ability to commence or complete construction of the K2M
Improvements. Landlord and K2M agree to participate in a joint walk-through and
inspection of the Base Building Improvements, no later than five (5) business
days after Substantial Completion of Base Building Improvements in the Required
Condition, with Landlord’s Architect, provided that such inspection shall not
delay the “Ready for Occupancy” date provided for in the Lease nor K2M’s
obligation to accept delivery of possession of the Premises, to commence
construction of the K2M Work and/or to install its furniture, fixtures,
equipment and personal property therein in accordance with the terms of this
Work Agreement.

“Qualifying Approval Notice” shall mean a written notice which seeks or requests
the written consent or approval of K2M to a plan submission, action or other
decision (specified in such Qualifying Approval Notice under this Work
Agreement), which (a) identifies the Section of this Work Agreement which
references the requirement for such written consent or approval, (b) states the
number of days allotted to K2M under this Work Agreement to provide the
requested written approval or consent, and (c) conspicuously states, in all
capitalized letters and bold print, that K2M’s failure to respond thereto within
the time period allotted will be deemed to constitute a K2M Caused Delay
hereunder, without further notice or opportunity to cure.

“Qualifying Deemed Approval Notice” shall mean a written notice, following a
Qualifying Approval Notice, as contemplated in Section 3.1(C) below, which seeks
or requests the written consent or approval of K2M to a plan submission, action
or other decision (specified in such Qualifying Deemed Approval Notice under
this Work Agreement), which (a) identifies the Section

 

7



--------------------------------------------------------------------------------

of this Work Agreement which references the requirement for such written consent
or approval, (b) states the number of days allotted to K2M under this Work
Agreement to provide the requested written approval or consent, and
(c) conspicuously states, in all capitalized letters and bold print, that K2M’s
failure to respond thereto within the time period allotted will be deemed to
constitute K2M’s deemed approval of such plan submission, action or other
submission (specified in such Qualifying Deemed Approval Notice), without
further notice or opportunity to cure.

“Required Condition” shall mean the Substantial Completion of those building
system components and other interior improvements which are necessary to prepare
the Premises and Base Building Improvements for delivery to K2M as defined in
further detail on Schedule C-2 attached hereto and made a part hereof.

“Required Condition Notice” has the meaning assigned to such term in
Section 3.2(B)(2).

“Structural Elements” shall have the meaning assigned to such term in the Lease.

“Substantial Completion”, “Substantially Complete” and phrases of a similar
nature shall mean, with regard to particular work, completion of the applicable
work in accordance with the approved plans therefor (as modified by any approved
change orders thereto), other than minor modifications due to the unavailability
of specified equipment or materials and exclusive of incomplete or defective
items of the type normally included within a punch list. Substantial Completion
of the Base Building Improvements to the level of the Required Condition shall
mean, (i) that the Base Building Improvements have been completed in accordance
with the Required Condition (as integrated within the CDs) other than Punch List
Items and other minor defects which will not unreasonably and adversely
interfere with K2M’s ability to commence or complete construction of the K2M
Improvements, (ii) Landlord shall have obtained all permits and certificates of
completion and/or occupancy with respect to Substantial Completion of the Base
Building Improvements in the Required Condition (to the extent the same may be
obtained prior to the completion of the K2M Improvements and, to extent the same
is not available prior to the completion of the K2M Improvements then the
foregoing requirement of clause (ii) shall be excused); and (iii) Landlord’s
Architect has certified to Landlord and K2M on a standard AIA Form that the Base
Building Improvements are sufficient to achieve the Required Condition in
accordance with the terms of this Work Agreement. Substantial Completion of the
Base Building Improvements as a whole shall mean, (i) that the Base Building
Improvements have been completed in accordance with the approved CDS other than
Punch List Items and other minor defects which will not unreasonably and
adversely interfere with K2M’s ability to commence or complete construction of
the K2M Improvements, (ii) Landlord shall have obtained all permits and
certificates of completion and/or occupancy with respect to Substantial
Completion of the Base Building Improvements (to the extent the same may be
obtained prior to the completion of the K2M Improvements and, to extent the same
is not available prior to the completion of the K2M Improvements then the
foregoing requirement of clause (ii) shall be excused); and (iii) Landlord’s
Architect has certified to Landlord and K2M on a standard AIA Form that the Base
Building Improvements are Substantially Complete in accordance with the terms of
this Work Agreement.

“Target Final Delivery Date” shall mean that date which is thirty (30) days
after the Target Possession Date, as the same may be extended in accordance with
the terms hereof.

“Target Possession Date” shall mean September 11, 2015, as the same may be
extended in accordance with the terms hereof.

 

8



--------------------------------------------------------------------------------

“Tenant Change Cap” shall mean hard costs of One Million Dollars ($1,000,000.00)
in the aggregate.

“Work Agreement Rate” shall mean an annual interest rate equal to the greater of
(a) the rate of interest per annum quoted in the “Money Rates” section of The
Wall Street Journal (or, if not published, as established by the then largest
national banking association in the United States of America) from time to time
and designated as the “Prime Rate” plus three percent (3%) per annum, or
(b) eight percent (8%) per annum.

1.2 Other Defined Terms. Capitalized terms not otherwise defined in this Work
Agreement shall have the meanings set forth in the Lease (a copy of which is
attached hereto as Schedule E). In addition: (a) the terms “including”,
“includes”, and/or terms of like import shall be construed to mean “including
without limitation” or “including but not limited to” so as to denote the
non-exclusivity of any specific item(s) referenced as having been included;
(b) the terms “herein,” “hereunder,” “hereinbelow,” “above” and/or “below,” and
any terms of like import, shall be interpreted to mean this Work Agreement as a
whole, and not merely the Section, paragraph or subparagraph within which such
term is set forth; and (iii) the term “business day(s)” shall mean and refer to
every day other than Saturdays, Sundays and holidays during which banks in the
Commonwealth of Virginia are closed.

2. GENERAL COVENANTS.

2.1 Covenant to Build. Subject to and in accordance with the terms, covenants,
conditions and requirements of this Work Agreement and the Lease: (a) Landlord
shall construct, at Landlord’s sole cost and expense (except as otherwise
expressly set forth to the contrary herein), the Base Building Improvements
substantially in accordance with the Base Building Shell Condition
Specifications, Base Building Plans and all applicable Legal Requirements, and
in a first-class quality similar to Comparable Buildings, and (b) K2M shall
construct, at K2M’s sole cost and expense (except as otherwise set forth in
herein), the K2M Improvements, substantially in accordance with the K2M Contract
Documents and all applicable Legal Requirements, and in a first-class quality,
commensurate with the level of improvements for a first-class tenant in a
Comparable Building. By its execution of this Work Agreement, K2M hereby
confirms its approval of the Base Building Shell Condition Specifications
(including the CDs integrated therewith) (existing as of the Effective Date) and
hereby evidences its agreement that the same satisfy the first-class quality
standard provided for above.

2.2 General Intention. It is the intent of this Work Agreement (a) that K2M
shall be permitted freedom in the design and layout of the interior portions of
the Premises only, consistent with applicable Legal Requirements, and with sound
architectural and construction practice in Comparable Buildings, provided that
neither the design nor the implementation of the K2M Improvements shall cause
any material adverse interference to the operation of the Base Buildings Systems
or other systems or to other operations or functions of the Buildings, nor
materially increase maintenance or utility charges for operating the Buildings
(other than additional utility costs for server rooms or similar above-standard
improvements, for which K2M pays (or agrees to pay) all costs thereof), (b) that
this Work Agreement governs the design, permitting, construction and scheduling
of the Base Building Improvements, and the design, permitting and construction
of

 

9



--------------------------------------------------------------------------------

the K2M Improvements for the Premises and thus applies with equal force to the
Lease, and (c) that a default by either party of its obligations under this Work
Agreement (after giving effect to any notice and cure periods provided for
herein) shall also be deemed to constitute a default by such party under the
Lease, subject, however, to any remedies expressly provided for in this Work
Agreement which, by the terms hereof, are either expressly stated to constitute,
or clearly intended to constitute, exclusive remedies for such default (and
which exclusive remedies will be deemed to supersede any remedies otherwise
provided for in the Lease). In the event a notice and cure period for a default
or an Event of Default is not expressly provided for in this Work Agreement, the
terms of Sections 6.1.1 and/or 6.1.2 of the Lease, as applicable, shall
automatically apply; provided, however, the provisions of Section 8.12 of the
Lease and the acceleration provisions of Section 3.2(A) of this Work Agreement
shall exclusively govern the rights and remedies of K2M in the event of any
delay by Landlord in achieving the Possession Date or the Final Delivery Date as
and when noted below or as set forth in the Lease. Without limiting the
foregoing, the term “Work Agreement” as used in the Lease will be deemed to mean
and refer to this Work Agreement (as the same may be amended from time to time
in accordance herewith).

2.3 Reconciliation of Agreements. This Agreement will be reconciled to the
fullest extent possible with the Lease provided that, in the event of any
irreconcilable conflict between the terms hereof, on the one hand, and those
terms of the Lease which pertain to the design and construction of the Base
Building Improvements and/or K2M Improvements, on the other hand, the terms of
this Work Agreement shall control. Notwithstanding anything contained herein to
the contrary, in the event of any termination of the Lease (other than by virtue
of the consummation of a transaction contemplated under Section 5.6 of the Lease
whereby K2M acquires the Property), this Work Agreement shall terminate and be
of no further force and effect.

3. BASE BUILDING WORK.

3.1 Base Building Work. Landlord shall construct, at Landlord’s sole cost and
expense, the Base Building Improvements substantially in accordance with the
Base Building Shell Condition Specifications, Base Building Plans and all
applicable Legal Requirements. The Base Building Work shall be performed by
Landlord’s Contractor pursuant to the construction contract between Landlord and
Landlord’s Contractor, which construction contract shall provide for the
warranties set forth in the CDs, which warranties shall be transferrable and,
upon final completion of the Base Building Work, shall be (a) assigned by
Landlord to K2M (at no expense to K2M) to the extent applicable to Base Building
Improvements in the Premises as to which K2M has repair or maintenance
responsibility under the Lease, and (b) retained by Landlord to the extent
applicable to Base Building Improvements in the Premises as to which Landlord
has repair or maintenance responsibility under the Lease, provided that, (i) to
the extent a single warranty covers certain Base Building Improvements for which
Landlord has repair or maintenance responsibility, and certain other Base
Building Improvements for which K2M has repair or maintenance responsibility,
and the applicable warrantor will not permit multiple beneficiaries of such
warranty, then such warranty shall be retained by Landlord, and in such event,
to the extent such warranty covers an improvement in the Premises for which K2M
has repair or maintenance responsibility, Landlord shall be obligated to use
diligent efforts to enforce such warranty on K2M’s behalf (at no expense to K2M)
within a reasonable time period after being notified in writing by K2M of a
construction or warranty defect which is within the scope of such warranty, and
(ii) to the extent an equipment warranty which covers equipment located in the
Premises for which K2M has repair or maintenance responsibility under the Lease
is, by its terms, not assignable, Landlord shall be obligated to use

 

10



--------------------------------------------------------------------------------

diligent efforts to enforce such warranty on K2M’s behalf (at no expense to K2M)
within a reasonable time period after being notified in writing by K2M of a
defect which is within the scope of such warranty. The foregoing provisions
which require Landlord to enforce warranties on K2M’s behalf shall not be in
effect to the extent such repair responsibility is solely the result of the
negligence or misconduct of K2M or K2M’s Agents. All finishes used by Landlord
in constructing the Base Building Improvements that are selected by Landlord
shall be consistent with the Base Building Shell Condition Specifications and
CDs (and shall be subject to K2M approval as and to the extent provided for
below). Without limiting the foregoing:

A. Landlord shall cause Landlord’s Architect and engineering team to prepare and
complete plans and specifications and construction documents for construction of
the Base Building Improvements materially consistent with the specifications in
the Base Building Shell Condition Specifications (the “Base Building Plans”). So
long as the Base Building Plans are in conformity with the Base Building Shell
Conditions Specifications, Landlord shall determine the contents of the Base
Building Plans in its sole, but reasonable discretion, consistent with the
materials, finishes, and equipment contemplated under the Base Building Shell
Condition Specifications. Notwithstanding the foregoing, in connection with the
preparation of the Base Building Plans by Landlord’s Architect, K2M shall have
the right to reasonably review all drafts of construction drawings submitted by
Landlord’s architectural and engineering team as they relate to their adherence
with the Base Building Shell Condition Specifications, which drafts Landlord
shall timely provide to K2M from time to time. In addition, Landlord shall
consider in good faith any reasonable comments submitted by K2M to Landlord in
writing within five (5) business days after any such drafts are provided to K2M
to the extent that K2M’s comments relate to the adherence of such submission
with the Base Building Shell Condition Specifications.

B. Subject to the limitations of Section 3.1(C), until a building permit shall
be issued with respect to the Base Building Plans, Landlord shall have the
right, upon written notice to K2M, to modify the Base Building Plans from time
to time in Landlord’s reasonable discretion, provided that, unless consented to
by K2M (which consent shall not be unreasonably withheld, conditioned or
delayed), such modifications to the Base Building Plans (1) shall not cause any
material and adverse deviation between the quality of the Base Building
Improvements, as designed and modified therein, and the Base Building Shell
Condition Specifications, and (2) shall not materially affect the Premises or
otherwise materially diminish K2M’s ability or increase K2M’s cost (soft or
hard) relating to K2M’s obligation to construct the K2M Improvements, or
(3) otherwise materially adversely impair K2M’s anticipated use of the
Buildings. Once a building permit has been issued with respect to the Base
Building Plans, Landlord shall not have the right to materially amend or modify
the Base Building Plans to the extent such amendments or modifications affect
the Buildings’ design, structural elements or Base Building Systems, without
K2M’s approval (not to be unreasonably withheld, conditioned or delayed), unless
such change (a) is necessary to (i) comply with Legal Requirements, (ii) address
any Force Majeure event, or (iii) accommodate or address unforeseen site
conditions or delays, or reduce reasonably unanticipated costs or expenses in
the construction or permitting of the construction of the Buildings (provided,
however, that if modifications are made due to clauses (ii) and (iii) above
herein, any replacement materials or equipment, and the resulting construction,
must have specifications and/or quality of finishes equal to or exceeding the
item(s), equipment or construction being replaced or modified), and (b) does not
materially affect the Premises or require any non-de minimis modification to the
K2M Contract Documents. Landlord shall promptly provide K2M with copies of all
proposed amendments or modifications (and actual amendments or modifications) to
the Base Building Plans.

 

11



--------------------------------------------------------------------------------

C. If Landlord desires to make any material modification to the approved Base
Building Plans which adversely affect the Premises and such modification is not
permitted without K2M’s consent under Section 3.1(B) above, then Landlord shall
be required to deliver to K2M a request for approval thereof accompanied by
copies of the drawings and specifications depicting the requested modification
(the “Modification Drawings”). K2M shall review and provide comments to the
Modification Drawings within five (5) business days after K2M’s receipt thereof,
provided that, as long as such Modification Drawings are provided to K2M in the
form of a Qualifying Approval Notice, then K2M’s failure to respond to a request
for approval of Modification Drawings within such five (5) business day period
shall be deemed to constitute a K2M Caused Delay within the meaning of this Work
Agreement without requirement of further notice or opportunity to cure. Within
five (5) business days after Landlord’s receipt of any comments from K2M,
Landlord shall respond to any comments received from K2M, and resubmit revised
Modification Drawings to K2M for further review and approval, with any comment
thereto by K2M to be (1) limited to matters which have changed on the revised
Modification Drawings or which reasonably are impacted thereby, and (2) given
within five (5) business days after Landlord’s resubmission thereof to K2M
(failing which the same shall constitute K2M’s approval thereof in accordance
with the terms of this Section). This process shall continue until the
Modification Drawings (if approved by K2M) become part of the approved Base
Building Plans. K2M’s approval of the Modification Drawings shall not be
unreasonably withheld, conditioned, or delayed (provided that K2M agrees that it
shall not deny such Modification Drawings in the event such Modification
Drawings do not materially affect K2M’s ability, or cost, to construct the K2M
Improvements, or otherwise materially adversely affect K2M’s anticipated use of
the Buildings). Further, in the event that K2M shall fail to respond to a
request for approval in the form of a Qualifying Approval Notice within such
five (5) business day period, then, if, after the expiration of such five
(5) business day period, Landlord shall thereafter send K2M a Qualifying Deemed
Approval Notice, and if K2M shall fail to respond thereto within three
(3) business days after K2M’s receipt thereof, then K2M shall be deemed to have
approved such Modification Drawings. None of the foregoing K2M review periods
(with respect to any single proposed requested modification) shall be deemed to
constitute a K2M Caused Delay hereunder. Once approved, the Modification
Drawings shall be deemed to supplement or supersede the corresponding drawings
that are part of the Base Building Plans, as applicable.

D. The construction of the Base Building Improvements shall be performed
substantially in accordance with the approved Base Building Plans (as such may
be modified from time to time in accordance with this Work Agreement) and shall
comply with all applicable Legal Requirements. Landlord shall permit K2M and its
construction advisors to attend regularly scheduled construction meetings (which
meeting shall be held no less frequently than every two (2) weeks). Landlord
shall permit K2M to inspect any of the construction of any portion of the Base
Building Improvements from time to time to ensure compliance with the Base
Building Plans (provided, however, any such inspection shall be conducted at
such a time and in such a manner as reasonably coordinated with Landlord so as
to avoid any unreasonable interference with the construction of the Base
Building Improvements). Landlord shall complete the Punch List Items as soon as
practically possible thereafter (but in any event within ninety (90) days after
creation of such punch list by K2M and Landlord in accordance with the
definition of the term “Punch List Items”). Other than the Base Building Work,
Landlord shall have no obligation to perform or cause the performance or
construction of any improvements in or to the Premises.

 

12



--------------------------------------------------------------------------------

E. Landlord shall give K2M prior written notice of the anticipated Possession
Date no earlier than forty-five (45) days prior to such date and no later than
thirty (30) days prior to such date (the “Delivery Date Notice”); provided,
however, if Landlord delivers to K2M Building 1 prior to Building 2 (or vice
versa), Landlord shall give separate written notice of delivery for each
respective Building in accordance with the terms of this sentence. Landlord
shall also give K2M prior written notice of the anticipated Final Delivery Date
no earlier than forty-five (45) days prior to such date and no later than thirty
(30) days prior to such date; provided, however, if Landlord delivers to K2M
Building 1 prior to Building 2 (or vice versa), Landlord shall give separate
written notice of delivery for each respective Building in accordance with the
terms of this sentence. Upon completion of the Base Building Improvements,
Landlord’s Architect shall execute a certificate certifying to Landlord, K2M and
each of their respective lenders that Substantial Completion of the Base
Building Improvements has occurred in substantial accordance with the approved
Base Building Plans, and setting forth the actual Rentable Area of the
Buildings, determined by Landlord’s Architect in accordance with “American
National Standard ANSI/BOMA Z65.1-1996: Standard Method for Measuring Floor Area
in Office Buildings” issued by the Building Owners and Managers Association
International (“Measurement Standard”), along with all supporting calculations
and drawings, including as-built drawings, in accordance with the Lease and this
Work Agreement.

3.2 Schedule for Performance of Base Building Improvements.

A. General Covenant and Milestone Dates. Subject to Force Majeure and K2M Caused
Delays, Landlord agrees to use its commercially reasonable good faith diligent
efforts to (1) cause the Possession Date to occur no later than the Target
Possession Date, and (2) cause the Final Delivery Date to occur no later than
the Target Final Delivery Date. In furtherance thereof, but subject to Force
Majeure and K2M Caused Delays, Landlord shall use commercially reasonable good
faith diligent efforts to achieve each of the Milestone Completion Dates
identified on the Base Building Work Schedule attached hereto as Schedule C-3 by
the associated Milestone Completion Date; provided, however, in the event
Landlord determines (in Landlord’s sole, good faith discretion exercised in a
reasonable manner) that any one of the noted milestones will not be satisfied
within thirty (30) days of the respective milestone goal date due solely to
Force Majeure, then, subject to all applicable Legal Requirements, Landlord
shall use commercially reasonable, good faith, diligent efforts to accelerate
the construction of the Base Building Improvements to achieve adherence to the
Milestone Completion Dates (including, without limitation, causing Landlord’s
Contactor to employ long-days, double shifts and expedited delivery practices or
such other reasonable and customary efforts to expedite construction of projects
substantially similar to the Project located within the greater metropolitan
Washington, D.C. area and subject to substantially similar delays as those Force
Majeure Delays in question) after taking into account that Landlord may be
capable of accelerating other aspects of seeking development approvals and
building permits, and performing construction of the Base Building Improvements,
to achieve timely completion of construction even when it has failed to achieve
interim deadlines or milestone dates provided for herein (collectively, the
“Acceleration Requirement”). The foregoing Acceleration Requirement shall not
apply to delays associated with K2M Caused Delays. Landlord shall promptly
provide K2M evidence of all such efforts to accelerate construction of the Base
Building Improvements, including, without limitation, providing K2M copies of
all notices or change orders to the construction). K2M shall have no obligation
to reimburse Landlord for Landlord’s efforts to comply with the Acceleration
Requirement. In the event that K2M reasonably believes in good faith that
Landlord has failed to comply with the Acceleration Requirement then,

 

13



--------------------------------------------------------------------------------

K2M shall deliver written notice to Landlord (the “Acceleration Requirement
Notice”) setting forth in reasonable detail the alleged failure by Landlord to
satisfy the Acceleration Requirement and which specific efforts K2M proposes
Landlord to employ to meet the Acceleration Requirement. Upon receipt of an
Acceleration Requirement Notice from K2M, (i) resolution of the dispute will
first be subject to the Executive Negotiation Period, and (ii) K2M and Landlord
shall request within five (5) business days of the Acceleration Requirement
Notice a listing of available arbitrators in the greater Washington, D.C.
metropolitan area from the Washington, D.C. office of the American Arbitration
Association. If the parties fail to reach a resolution during the Executive
Negotiation Period, K2M and Landlord shall select a single arbitrator (the
“Arbitrator”) within ten (10) business days of the Acceleration Requirement
Notice, and if K2M and Landlord fail to select the Arbitrator within such ten
(10) business day period, then the American Arbitration Association shall
immediately designate the Arbitrator. The Arbitrator shall give written notice
to each party as to the time and the place of the arbitration, which shall be
held in the greater Washington D.C. area. (the “Arbitration”). The Arbitration
shall take no longer than one (1) business day and within two (2) business days
thereafter, the Arbitrator shall render its decision, which decision shall be
final and binding upon K2M and Landlord. In rendering its decision and making
awards, the Arbitrator shall not add to, subtract from, or otherwise modify, the
provisions of the Lease or this Work Agreement. In the event Landlord fails to
comply with the Arbitrator’s decision, K2M may seek and obtain specific
performance of the Arbitrator’s decision (and to recover all reasonable
attorneys’ fees) (which shall expressly exclude any and all other costs,
expenses and damages associated with the Acceleration Requirement investigation
and subsequent specific performance action (including, without limitation, the
exclusion of damages associated with pursuit of a specific performance action);
provided, however, nothing in this sentence shall be deemed or construed to
limit K2M’s right (if any) to claim those damages or remedies from Landlord
which are expressly provided for in Section 8.12 of the Lease. The costs of the
Arbitration shall be paid equally by Landlord and K2M. K2M shall use
commercially reasonable good faith efforts, at no cost, expense, or liability to
K2M, to cooperate with Landlord’s efforts to adhere to the Milestone Completion
Dates. Any extensions for Force Majeure or K2M Caused Delay under this
Section 3.2(A), shall only (i) be extended on a calendar day-for-day basis, and
(ii) be cumulative if a calendar day of delay from a Force Majeure event occurs
on a calendar day for which there was no K2M Caused Delay, and vice versa. By
way of example only of the preceding sentence, if a calendar day of delay occurs
on January 1, 2015 because of a Force Majeure event and on such date a calendar
day of K2M Caused Delay also occurs, then the Target Possession Date shall only
be extended by one calendar day; and conversely, if a calendar day of delay
occurs on January 10, 2015 because of a Force Majeure event (and a calendar day
of K2M Caused Delay is not occurring) and on January 11, 2015 a calendar day of
delay occurs because of a K2M Caused Delay (but an event of Force Majeure Event
is not occurring), then the Target Possession Date shall be extended by two
calendar days.

B. Delivery of Possession.

(1) K2M acknowledges that the Premises will be delivered to K2M in accordance
with the terms of this Section 3.2(B). As a general matter, although this Work
Agreement requires that Landlord use commercially reasonable, good faith,
diligent efforts to deliver the Base Building Improvements to K2M in the
Required Condition by the Target Possession Date, the intent of the parties is
that Landlord will deliver possession of each Building and the entire Premises
promptly after the same has been completed by Landlord to a Required Condition.
Specifically, Landlord shall (a) tender possession of Building 1 and/or Building
2, as

 

14



--------------------------------------------------------------------------------

applicable, to K2M on or promptly after the date upon which the Base Building
Work relating to the respective Building has been Substantially Completed in the
Required Condition, and (b) tender possession of the Premises to K2M on or
promptly after the date upon which the Base Building Improvements have been
Substantially Completed in the Required Condition. For purposes of determining
the Lease Commencement Date, if Landlord tenders possession of Building 1 and
Building 2 separately to K2M, the Possession Date shall be the date both
Building 1 and Building 2 have been delivered in the Required Condition, and, in
any event, it shall be the date of delivery of the entire Premises in the
Required Condition. Provided that, if K2M first has the right to access Building
1 and not Building 2 (or vice versa) for the purposes of constructing K2M
Improvements, then K2M’s rights and obligations hereunder first arising from and
after such occupancy shall be deemed effective only with respect to such
Building 1 or Building 2, as applicable, until such time as K2M first has the
right to access the other Building, whereupon all rights and obligations
hereunder first arising after such occupancy shall then be deemed to apply to
both Buildings.

(2) Without limiting Landlord’s obligation to give notice under Section 3.1(E)
herein, at least five (5) business days after the date on which Building 1
and/or Building 2 are Substantially Completed to the level of Required
Condition, and are otherwise ready for delivery to K2M in accordance with the
terms of this Work Agreement, Landlord will notify K2M in writing that Building
1 and/or Building 2 (as applicable) are Substantially Complete in the Required
Condition (the “Required Condition Notice”). Landlord will afford K2M the
opportunity, on or about the date possession of each such Building is delivered
to K2M, to inspect the Base Building Work applicable to such Building in
accordance with the provisions of Section 3.2(B)(3) hereof. Subject to the
conclusion of the inspection contemplated in Section 3.2(B)(3) hereof, K2M shall
be deemed to have accepted possession of any portion of the Premises that are
Substantially Complete in the Required Condition when the same has been
delivered by Landlord; provided, however, the foregoing shall not relieve
Landlord of its obligations relating to completing Punch List Items and/or
addressing Latent Defects in accordance with the terms hereof. Upon taking
possession of each Building within the Premises, but subject to any further
requirements of this Work Agreement pertaining to the construction of the K2M
Improvements therein (including any requirements that apply to K2M Work which
takes place prior to the Possession Date and/or prior to the Final Delivery
Date), K2M shall have the right to commence construction of the K2M Improvements
in such portion of the Premises pursuant to this Work Agreement.

(3) After delivering the Premises to K2M in the Required Condition, Landlord
shall diligently continue its performance of the Base Building Work in
accordance with the construction schedule therefor, using commercially
reasonable good faith diligent efforts to achieve Substantial Completion of all
Base Building Improvements no later than the Target Final Delivery Date.
Promptly after the Final Delivery Date is achieved, Landlord shall notify K2M in
writing of the Final Delivery Date (but without limiting Landlord’s obligation
to give notice under Section 3.1(E)). Upon Substantial Completion of the Base
Building Improvements, Landlord shall deliver to K2M notice that all Base
Building Improvements are Substantially Complete within the meaning of the Lease
and this Work Agreement, which notice shall contain the following phrase in all
bold and capitalized letters (no less than 12-point font) in a conspicuous
manner – “Notice of BB Completion Notice – Failure to Respond Within Ten
(10) Business Days May Result in K2M Deemed Acceptance” (such notice, a “BB
Completion Notice”) (and the BB Completion Notice shall not be considered
delivered if it does not substantially conform to such requirements). Upon
delivery of the BB Completion Notice and Landlord tendering possession of
Building 1 and/or Building 2, as applicable, K2M will have the right, subject to
the provisions of Section 3.2(B) of

 

15



--------------------------------------------------------------------------------

this Work Agreement below, to inspect the Base Building Improvements for
purposes of verifying whether the same is or is not Substantially Complete. K2M
shall, if applicable, deliver a written notice to Landlord within ten
(10) business days after its receipt of the BB Completion Notice disputing with
reasonable specificity Landlord’s assertion that any portion of the Base
Building Improvements are Substantially Complete (including a listing of all
items of Base Building Work that K2M asserts are defective or have been
performed improperly or items of Base Building Improvements that are not
Substantially Complete and including a statement of the basis for such
assertion) (such notice, a “BB Dispute Notice”), and K2M’s failure to deliver a
BB Dispute Notice shall be deemed to constitute K2M’s acceptance and
acknowledgement that the Base Building Improvements are Substantially Complete
as of the date provided for in such BB Completion Notice (subject to Punch List
Items and Latent Defects). In the event K2M delivers a timely BB Dispute Notice
to Landlord, Landlord’s Representative, Landlord’s Architect and K2M’s
Representative will meet promptly thereafter to review all items of Base
Building Improvements which K2M asserts are not Substantially Complete, and
otherwise use good faith efforts to resolve their differences concerning the
accuracy of the BB Completion Notice, provided that, if Landlord and K2M are not
able to resolve such dispute despite their good faith efforts within ten
(10) business days after the date of K2M’s BB Dispute Notice, then the
certificate of the Neutral Architect shall be binding and conclusive in the
absence of manifest error, the cost of whose services shall be paid equally by
Landlord and K2M. Landlord shall complete the portions of Base Building Work
that Landlord’s Architect and/or the Neutral Architect determine are not
Substantially Complete as soon as practically possible thereafter and in no
event later than the Lease Commencement Date. Within ten (10) days after the
date on which the Base Building Improvements are Substantially Completed, K2M
shall execute and deliver to Landlord the Declaration of Substantial Completion
attached as Schedule B to this Work Agreement (the “Declaration”).

C. Parking Facilities. Landlord shall cause the Parking Facilities to be fully
and finally constructed, excluding final top-coat and striping, upon Substantial
Completion of the Base Building Improvements. Landlord shall cause final
top-coat and striping to be complete no later than the date K2M anticipates
opening and occupying the Premises for its intended business purposes – subject,
however, to the requirement that K2M shall give Landlord no less than forty-five
(45) days prior written notice of the date on which K2M anticipates opening and
occupying the Premises for its intended business purposes, which notice shall
contain the following phrase in all bold and capitalized letters (no less than
12-point font) in a conspicuous manner – “Notice of Intent to Open and Occupy at
the Premises for Intended Business Purposes” (such notice shall not be
considered delivered if it does not substantially conform to such requirements).

3.3 Delay in Substantial Completion of Base Building Work.

A. The provisions of Section 8.12 of the Lease and the acceleration provisions
of Section 3.2(A) of this Work Agreement shall exclusively govern the rights and
remedies of K2M in the event of any delay by Landlord in achieving the
Possession Date or the Final Delivery Date as and when noted above or as set
forth in the Lease; provided, however, nothing in this sentence will be deemed
or construed to limit K2M’s rights or remedies for any other obligation of
Landlord under this Work Agreement not otherwise relating to timeliness of
Substantial Completion of Base Building Work. By way of example only and without
limiting the generality of the foregoing, K2M shall have all of its rights and
remedies if Landlord amends the Base Building Plans in violation of the terms of
this Work Agreement.

 

16



--------------------------------------------------------------------------------

B. Solely for the purposes of determining the Lease Commencement Date, the Lease
Commencement Date shall be the date on which Landlord would have delivered to
K2M the Buildings Substantially Completed in the Required Condition but for the
occurrence of K2M Caused Delay(s) and without accounting for delays associated
with Force Majeure. Landlord shall notify K2M’s Representative of the existence
and cause of a K2M Caused Delay in writing within a reasonable time after such
K2M Caused Delay first commences and in no event later than three (3) business
days after actual knowledge of such K2M Caused Delay. Notwithstanding the
preceding sentence, if Landlord fails to so notify K2M’s Representative in the
time required hereunder, then any period of delay prior to such notice shall not
constitute K2M Caused Delay; provided, however, that no notice shall be required
with respect to any K2M Caused Delays caused by clauses (b), (c), and (e) of the
definition of K2M Caused Delays in Section 1.1 above.

C. Landlord shall notify K2M’s Representative of the existence and cause of an
event of Force Majeure in writing within a reasonable time after such event of
Force Majeure first commences and in no event later than five (5) business days
after actual knowledge of such event of Force Majeure.

D. Each party shall use commercially reasonable and diligent efforts to perform
its construction work and other responsibilities under this Work Agreement
diligently and without unreasonable delay, and to avoid and minimize the
duration of any delays for which such party is responsible; and each party
further covenants to use commercially reasonable efforts (but without material
out-of-pocket expense) to mitigate any damages and adverse effects of any delay
for which the other party is responsible, including, if reasonably acceptable to
the party performing such work, through the acceleration of work, provided that
the costs and expenses of accelerating such work shall be borne by the party
responsible for the applicable delay.

3.4 Insurance Requirements Applicable to Base Building Work. Before any Base
Building Work is commenced or any of Landlord’s Contractor’s (or any
subcontractors’) equipment is moved onto any part of the Building, Landlord
shall deliver to K2M policies or certificates evidencing the following types of
insurance coverage in the following minimum amounts, (A) which policies shall be
issued by companies meeting the requirements of the Landlord’s Construction
Lender, (B) which policies shall be maintained by Landlord and/or by Landlord’s
Contractor at all times during the performance of the Base Building Improvements
by Landlord, and (C) which general liability and umbrella liability policies
shall name K2M as an additional insured:

(1) Worker’s compensation coverage in the maximum amount required by law and
employer’s liability insurance in an amount not less than $500,000.00 and
$500,000.00 per disease;

(2) Comprehensive general liability policy to include products/completed
operations, premises/operations, blanket contractual broad form property damage
and contractual liability with limits in an amount per occurrence of not less
than $1,000,000.00 Combined Single Limit for bodily injury and property damage
and $1,000,000.00 for personal injury;

 

17



--------------------------------------------------------------------------------

(3) Umbrella Liability Insurance providing excess liability coverage with
respect to the commercial general liability, automobile liability and employers
liability policies described in this subsection with limits of at least Ten
Million Dollars ($10,000,000) per occurrence and Ten Million Dollars
($10,000,000) general aggregate and products/completed operations aggregate
(with such insurance to be written with a form that provides coverage that is at
least as broad as the primary insurance policies);

(4) Automobile liability coverage, with bodily injury limits of at least
$1,000,000.00 per accident; and

(5) Builder’s risk insurance, covering the Base Building Improvements and
Landlord’s property in the Building, in an amount not less than that required by
Landlord’s insurance company to avoid the application of any coinsurance
provision.

4. K2M IMPROVEMENTS – DESIGN AND CONSTRUCTION.

4.1 General Covenant to Construct K2M Improvements. Within one (1) year after
the Final Delivery Date, subject to extension for Force Majeure K2M shall, at
its sole cost and expense subject to the application of the Improvement
Allowance and the K2M Improvements Contribution Fund, furnish and install in the
Premises, in accordance with the terms of this Work Agreement, the K2M
Improvements in accordance with the K2M Contract Documents (which shall be
subject to Landlord’s approval in accordance with the provisions of
Section 4.4(B), below). Except as expressly provided herein to the contrary
(including the application of the Improvement Allowance to such costs in
accordance with the terms hereof), all costs of design, space planning, and
architectural and engineering work for or in connection with the K2M
Improvements including without limitation all drawings, plans, specifications,
licenses, permits or other approvals relating thereto, and all insurance and
other requirements and conditions hereunder, and all hard and soft costs of
construction thereof, including supervision thereof, shall be performed by K2M
or K2M’s Agents, and paid for at K2M’s sole cost and expense. K2M shall be
solely responsible for ensuring that all aspects of the K2M Improvements comply
with all applicable Legal Requirements.

4.2 K2M’s Architect. K2M shall retain the services of K2M’s Architect, or such
other architectural firm approved by Landlord, such approval not to be
unreasonably withheld, conditioned, or delayed, to design the K2M Improvements
and prepare the Final Space Plan (hereinafter defined) and the K2M Contract
Documents. K2M’s Architect shall prepare all space plans, working drawings, and
plans and specifications described in Section 4.4 below in conformity with the
Base Building Plans (which shall be delivered by Landlord to K2M when completed)
and K2M’s Architect shall coordinate its plans and specifications with the
Engineers (defined below) and Landlord. All fees of K2M’s Architect shall be
borne solely by K2M, subject to application of the Improvement Allowance and K2M
Improvements Contribution Fund as hereinafter provided.

4.3 Engineers. K2M shall retain the services of mechanical, electrical, plumbing
and structural engineers approved by Landlord, such approval not to be
unreasonably withheld, conditioned or delayed (the “Engineers”) to assist K2M’s
Architect in its preparation of all space plans, working drawings, and plans and
specifications described in Section 4.4 below. All fees of the Engineers shall
be borne solely by K2M, subject to application of the Improvement Allowance and
K2M Improvements Contribution Fund as hereinafter provided.

 

18



--------------------------------------------------------------------------------

4.4 Time Schedule.

A. Prior to the Effective Date of this Work Agreement, K2M has caused K2M’s
Architect to prepare a proposed detailed space plan for the K2M Improvements
(the “Final Space Plan”) which remains subject to Landlord’s review and approval
as provided herein. Landlord shall advise K2M in writing (including a detailed
list of Landlord’s objections, if any) of Landlord’s approval or disapproval of
the Final Space Plan within five (5) business days after K2M submits the Final
Space Plan to Landlord. Landlord shall not unreasonably withhold, condition or
delay its approval of the Final Space Plan, provided that, without limitation,
it shall not be unreasonable for Landlord to disapprove the Final Space Plan if
any K2M Improvements depicted thereon would (1) materially adversely affect the
Base Building Improvements or any Building Systems reflected in the Base
Building Plans, (2) cause non-de minimis delays in Landlord’s permitting,
performance or completion of the Base Building Improvements, or (3) otherwise
delay Landlord in delivering the Premises to K2M in Required Condition by the
Target Possession Date; unless, however, Landlord and K2M mutually agree that
the delay shall constitute a K2M Caused Delay. K2M shall revise the proposed
Final Space Plan to meet Landlord’s reasonably detailed written objections, if
any, and resubmit the Final Space Plan to Landlord within ten (10) business days
after K2M’s receipt thereof, and Landlord shall advise K2M in writing (including
a detailed list of Landlord’s objections and the actions required for Landlord’s
approval) of Landlord’s approval or disapproval of the Final Space Plan within
five (5) business days thereafter. The foregoing provisions shall continue, with
exchanges of comments and resubmissions (if and as required), except that
response and resubmission times shall, in each instance after Landlord’s second
review of the Final Space Plan, be reduced from five (5) business days to three
(3) business days, until the Final Space Plan has been approved by Landlord.
Landlord and K2M acknowledge that prior to the Effective Date of this Work
Agreement, Landlord reimbursed K2M for the costs and expenses associated with
K2M’s test-fit of the Premises in an amount equal to the lesser of twelve cents
($0.12) per Rentable Area of the Premises or the actual billed time and expenses
– which amount shall not be constitute a deduction from the Improvement
Allowance or the K2M Improvements Contribution Fund.

B. After the Final Space Plan has been approved by Landlord and Landlord has
delivered complete and approved Base Building Plans to K2M, K2M shall furnish to
Landlord for its review and approval, all architectural plans, working drawings
and specifications (the “K2M Contract Documents”) necessary and sufficient
(1) for the construction of the K2M Improvements; and (2) to enable K2M to
obtain a building permit for the construction of the K2M Improvements by K2M’s
Contractor (hereinafter defined). The K2M Contract Documents shall contain the
information and otherwise comply with the requirements therefor described in
Schedule C-4 attached hereto and shall set forth the location of any core
drilling by K2M (which shall be subject to Landlord’s approval, not to be
unreasonably withheld, conditioned, or delayed). Landlord shall not unreasonably
withhold, condition, or delay its approval of the K2M Contract Documents.
Landlord shall advise K2M in writing of Landlord’s approval or disapproval of
the K2M Contract Documents, or any of them, within five (5) business days after
K2M submits the K2M Contract Documents to Landlord. If Landlord rejects the K2M
Contract Documents, Landlord’s written rejection notice to K2M shall contain a
detailed explanation of the reasons for such rejection and the items or actions
required for Landlord’s approval. K2M shall revise the K2M Contract Documents,
to meet Landlord’s objections, if any, and resubmit the K2M Contract Documents
to Landlord for its review and approval within a commercially reasonable time
period after K2M’s receipt of Landlord’s rejection notice. Landlord shall advise
K2M of Landlord’s approval or disapproval of the revised Contract Documents
within five (5) business days after K2M resubmits the same to Landlord.
Notwithstanding anything herein to the contrary, approval by Landlord of the K2M
Contract Documents shall not constitute an assurance by Landlord that the K2M
Contract Documents: (a) satisfy Legal Requirements, and (b) are sufficient to
enable K2M to obtain a building permit for the undertaking of the K2M
Improvements in the Premises. The foregoing provisions shall continue until
Landlord has approved the K2M Contract Documents. The Final Space Plan and the
K2M Contract Documents are sometimes referred to collectively herein as the “K2M
Plans.”

 

19



--------------------------------------------------------------------------------

C. The K2M Improvements shall be of first-class quality, commensurate with the
level of improvements for a first-class tenant in Comparable Buildings. The K2M
Plans shall be prepared in accordance with a Data Cadd or convertible DXF format
for working drawings (using 1/8” reproducible drawings) in reasonable conformity
with the Base Building Plans and with information furnished by and in
coordination with Landlord and Engineers. K2M Plans (1) shall comply with all
applicable Legal Requirements, (2) except as provided in Section 4.5 below,
shall not contain any improvements which could materially adversely interfere
with or require any material changes to or modifications of the Buildings’
Systems or other systems or to other operations or function of the Building, and
(3) unless K2M agrees in writing (or is otherwise obligated under the Lease) to
pay all such excess costs or charges, shall not increase maintenance or utility
charges for operating the Building in excess of the standard requirements for
Comparable Buildings. Notwithstanding anything to the contrary contained in this
Work Agreement, Landlord shall have the right to disapprove, in its commercially
reasonable good faith discretion, any portion of the K2M Plans that Landlord
believes will or may materially adversely affect the Exterior Areas or
Structural Elements of the Buildings or will or may materially adversely affect
the Building Systems.

4.5 Base Building Changes. If K2M requests work to be done in the Premises (or
for the benefit of the Premises) that necessitates material revisions or changes
in the design or construction of the Base Building Improvements or which could
materially adversely affect any of the Base Building Systems, any such changes
shall be subject to the prior written approval of Landlord, in its sole
discretion; provided, however, that if K2M Improvements that are reasonably
necessary for the conduct of K2M’s business (e.g., backup generator, secured
communications lines), as verified by Landlord in its reasonable good faith
discretion, require modifications to Base Building Systems, Landlord shall use
commercially reasonable good faith efforts to accommodate such improvement(s)
(“Base Building Systems Changes”); provided further, K2M shall not, prior to
Substantial Completion of the Base Building Improvements, request Base Building
Systems Changes in excess of the Tenant Change Cap. Prior to Substantial
Completion of the Base Building Improvements, and subject to reimbursement by
K2M to Landlord in accordance with Section 5.1(B)(3), as applicable, Landlord
shall be responsible for payment of all actual out-of-pocket costs resulting
from design revisions or construction changes of the type described in this
Section 4.5 (the “Base Building Systems Change Costs”), which payments shall,
notwithstanding anything to the contrary, be drawn from the Available Allowance
(and not from the K2M Improvements Contribution Fund); provided however, it
shall be a condition precedent to Landlord’s obligation to pay any such Base
Building Systems Change Costs that (i) K2M use commercially reasonable efforts
to minimize such costs and any associated delays, and (ii) K2M shall deposit
additional funds in the K2M Improvements Contribution Fund in an amount equal to
such Base Building Systems Change Costs, such funds to be held and disbursed in
accordance with Section 5.2 of this Work Agreement. Without limitation: (a) Base
Building Systems Change Costs under this Section 4.5 will include out-of-pocket
amounts for architectural and engineering services, third party inspections,
special permits or permit fees (including permit revision fees and/or permit
expediting expenses) and any out-of-pocket increased construction costs arising
out of such modifications to the Base Building Improvements (to be reflected in
change orders to the Base Building), and (b) all delay in the commencement,
performance or completion of the Base Building Work which is solely

 

20



--------------------------------------------------------------------------------

attributable to any such modifications shall constitute K2M Caused Delays within
the meaning of this Work Agreement. Landlord shall use commercially reasonable
efforts to promptly advise K2M of any anticipated or expected K2M Caused Delay
resulting from any of the modifications to Base Building Systems requested by
K2M under this Section 4.5, and further, Landlord shall cooperate (at no cost or
expense to K2M) in assisting K2M’s evaluation of any anticipated delays and/or
increase in costs arising out of a proposed K2M-requested modification from time
to time. K2M reserves the right to revoke and/or modify any such requested
modification from time to time, provided such revocation occurs prior to
Landlord directing Landlord’s Contractor to perform such work.

4.6 Material Changes to Contract Documents.

A. For purposes hereof, the term “Material Changes” means, after the approval of
the K2M Contract Documents, any changes to the K2M Improvements as designed in
the K2M Contract Documents (or, if arising in the context of a proposed change
to the Final Space Plan, as depicted in the Final Space Plan), that (1) impacts
the exterior or structure of the Buildings, (2) may materially increase the cost
of completion of the K2M Improvements or any category thereof as shown on the
K2M Improvements Budget, (3) impacts any Base Building Systems in any material
adverse manner, and/or (4) would otherwise require Landlord’s approval if K2M
proposed the same as an Alteration to constructed improvements in the Premises
(pursuant to the Lease) or the Declarant’s approval under the Declaration if K2M
proposed the same as an alteration to the Property pursuant thereto.

B. Prior to Substantial Completion of the Base Building Improvements, and
subject to reimbursement by K2M to Landlord in accordance with
Section 5.1(B)(3), as applicable, Landlord shall be responsible for payment of
all reasonable, actual third party costs and expenses (1) resulting from any
Material Changes to the K2M Contract Documents or the Final Space Plan if
requested by K2M after Landlord has approved same, or (2) resulting from a
determination by Landlord’s Architect, Landlord’s Contractor, or any
governmental plan reviewer (and, in the case of Material Changes arising from a
request of governmental plan reviewer, as separately confirmed by Landlord’s
Architect), that any Material Changes to the K2M Contract Documents (even if
prepared in accordance with the Final Space Plan) (A) do not conform to the Base
Building Plans in any material respect, (B) deviate from applicable Legal
Requirements or (C) contain improvements which will or may materially interfere
with and/or materially adversely affect the Building or any Base Building
Systems (collectively, the “Material Change Costs”), which payments shall,
notwithstanding anything to the contrary, be drawn from the Available Allowance
(and not from the K2M Improvements Contribution Fund); and any delays in the
commencement, performance or completion of the Base Building Improvements
attributable thereto shall constitute a K2M Caused Delay under this Work
Agreement, provided K2M will use commercially reasonable efforts to minimize
such costs and delays. Such expenses may include, without limitation and if and
to the extent applicable, the following: (i) additional architectural or
engineering services and related design expenses, (ii) any changes to materials
in process of fabrication, (iii) cancellation or modification of supply or
fabricating contracts, (iv) removal or alteration of work or plans completed or
in process, and/or (v) delay claims made by any subcontractor. Tenant shall not,
prior to Substantial Completion of the Base Building Improvements, request
Material Changes to the K2M Contract Documents or the Final Space Plan in excess
of the Tenant Change Cap, unless the Material Changes or costs and expenses
result from a determination by Landlord’s Architect, Landlord’s Contractor, or
any governmental plan reviewer (and, in the case of Material Changes

 

21



--------------------------------------------------------------------------------

arising from a request of governmental plan reviewer, as separately confirmed by
Landlord’s Architect), that any Material Changes to the K2M Contract Documents
(even if prepared in accordance with the Final Space Plan) (A) do not conform to
the Base Building Plans in any material respect, (B) deviate from applicable
Legal Requirements or (C) contain improvements which will or may materially
interfere with and/or materially adversely affect the Building or any Base
Building Systems

C. Material Changes to the K2M Contract Documents shall require the prior
written approval of Landlord, which shall not be unreasonably withheld,
conditioned or delayed, provided that (1) changes which impact the exterior of
the Buildings in any material respect may be approved or disapproved in
Landlord’s sole discretion, and provided further that Landlord may condition its
approval of changes to the Premises which impacts the Building structure in any
material adverse manner (and that are not entirely within the interior of the
Premises) upon K2M’s agreement to remove the applicable structural change and
restore all affected components of the Building to their original intended
design and condition upon surrender of possession of the Premises pursuant to
the Lease, all at K2M’s sole expense, and (2) approval of changes that increase
the cost of completion of the K2M Improvements or any category thereof as shown
on the K2M Improvements Budget (as determined in Landlord’s reasonable
discretion) may be conditioned upon (a) K2M depositing additional funds in the
K2M Improvements Contribution Fund to cover such increased K2M Construction
Costs, such funds to be held and disbursed in accordance with Section 5.2 of
this Work Agreement, and/or (b) K2M causing K2M Contractor to revise all payment
and performance bonds (or any letter of credit or cash escrow provided in lieu
of such bonds) associated with the K2M Work to reflect such K2M Construction
Cost increase and to promptly furnish such revised bonds (or letter of credit or
cash escrow) to Landlord. Upon Landlord approving any Material Changes to the
K2M Contract Documents, the K2M Improvements Budget shall be revised by Landlord
accordingly to reflect increases, decreases or other changes in the K2M
Construction Costs. K2M shall notify Landlord of, and provide Landlord with
plans for non-de minimis, non-Material Changes to the K2M Contract Documents,
but such non-de minimis, non-Material Changes to the K2M Contract Documents
shall not be subject to Landlord’s prior review and approval.

D. Within five (5) business days after Landlord’s receipt of a request for
approval of one or more Material Changes from K2M, accompanied by complete plans
and construction drawings depicting the proposed Material Change(s) (including
MEP drawings if reasonably necessary for Landlord’s review), Landlord shall
notify K2M in writing of its approval or disapproval of the proposed change(s),
together with a reasonably detailed explanation of the basis for Landlord’s
disapproval of any Material Changes disapproved by Landlord and the actions
required for Landlord’s approval.

E. Except to the extent the same is directly attributable to Landlord’s failure
to respond to K2M’s request for approval of the Final Space Plan and/or K2M
Contract Documents within the time frames provided for herein, or any other
breach by Landlord under this Work Agreement or the Lease, Landlord shall not be
responsible for any delay in occupancy by K2M which occurs as a result of
(i) any Material Changes to the Final Space Plan or K2M Contract Documents after
the same have been approved by Landlord, or (ii) any failure of the K2M Contract
Documents to comply with applicable Legal Requirements.

 

22



--------------------------------------------------------------------------------

F. K2M shall be required to pay to Landlord the reasonable, actual third party
costs incurred by Landlord in connection with reviewing any Material Changes or
Base Building Systems Changes to the K2M Contract Documents and/or Final Space
Plan, in full within thirty (30) days after invoice, subject to Section 5.7
below. Landlord shall use commercially reasonable efforts to promptly advise K2M
of any anticipated or expected K2M Caused Delay resulting from any Material
Changes to K2M Contract Documents and/or Final Space Plan requested by K2M under
this Section 4.6, and further, Landlord shall cooperate (at no cost or expense
to Landlord) in assisting K2M’s evaluation of any anticipated delays and/or
increase in costs arising out of a proposed Material Change to K2M Contract
Documents from time to time; provided, however, notwithstanding the foregoing to
the contrary, Landlord’s failure to timely notify K2M of any anticipated or
expected K2M Caused Delay shall not excuse or otherwise negate such K2M Caused
Delay. K2M reserves the right to revoke and/or modify any such requested
modification from time to time, provided such revocation occurs prior to
Landlord directing Landlord’s Contractor to perform such work.

5. PAYMENT OF COSTS AND ALLOWANCES—K2M IMPROVEMENTS

5.1 K2M Construction Costs and Disbursement Rules.

A. The term “K2M Construction Costs” shall mean all costs of construction of the
K2M Improvements, including without limitation the costs of all governmental and
quasi-governmental approvals and permits required therefor, any actual
out-of-pocket costs incurred by Landlord because of changes requested by K2M to
the Base Building Improvements or for which K2M is expressly responsible under
this Work Agreement, all construction costs, contractors’ overhead and profit,
insurance and other requirements, the cost of K2M’s furniture, fixtures,
equipment and telecommunications cabling and wiring, security systems, back-up
power systems (other than the Building Generator except for those costs
associated with the Building Generator referenced on Schedule C-6 attached to
this Work Agreement the payment of which shall be the sole responsibility of
K2M), audio visual systems to be installed in the Premises, K2M’s signage costs
(except to the extent Landlord is expressly obligated to pay for signage costs
under the Lease), and all other actual costs and expenses incurred in connection
with the K2M Improvements, and the K2M Construction Costs shall, notwithstanding
the foregoing, specifically exclude all costs of construction management
directed by K2M and all costs of architectural and engineering work directed by
K2M related to the construction of the K2M Improvements which costs shall be the
sole and exclusive responsibility of K2M. Landlord and K2M have jointly prepared
the K2M Improvements Budget attached hereto as Schedule C-6 which shows all
costs and expenses of construction and equipping of the K2M Improvements,
evidence of K2M’s Improvements Contribution Fund and all other items of cost
incidental thereto and such K2M Improvements Budget shall not be changed,
amended, modified or otherwise supplemented without the prior written approval
of Landlord, which approval shall not be unreasonably withheld, conditioned or
delay (provided further that it shall not be unreasonable for Landlord to
withhold such approval unless and until K2M has placed into the K2M Improvements
Contribution Fund an amount sufficient to pay the costs and expenses associated
with such change, amendment, modification or supplement to the K2M Improvements
Budget, and Landlord shall cooperate with K2M, at no cost to Landlord, in any
such modification or amendment). Subject to the application of the Improvement
Allowance and the K2M Improvements Contribution Fund in accordance with the
terms of this Work Agreement, all K2M Construction Costs shall be paid by K2M
under this Work Agreement. Without limitation, K2M shall be considered
“responsible” for any changes to the Base

 

23



--------------------------------------------------------------------------------

Building Work that flow from K2M’s failure to achieve proper architectural and
engineering integration of the K2M Improvements with the Base Building
Improvements provided for and depicted in the final Base Building Plans, and to
the extent that K2M incurs costs for such changes prior to the Substantial
Completion of the Base Building Improvements, such costs shall be deemed to be
Base Building Systems Change Costs.

B. The “K2M Improvements Disbursement Rules” shall mean the following rules
which govern the distribution of proceeds from the Available Allowance and/or
the K2M Improvements Contribution Fund for payment of K2M Construction Costs
associated with the Premises:

(1) At any time prior to Substantial Completion of the Base Building
Improvements, upon K2M’s written request and delivery of the Draw Request
Materials (defined below), Landlord shall pay the Landlord’s Forward Advance
Payments to K2M or its designee within thirty (30) days of such request from the
Improvement Allowance regardless of whether or not, under the Lease or this Work
Agreement, K2M is in default. Notwithstanding anything herein to the contrary,
in the event that Landlord is obligated to pay Landlord Forward Advance Payments
under this Section 5.1(B)(1), then such Landlord Forward Advance Payment shall
be drawn from the Improvement Allowance, and, in the event the Improvement
Allowance is insufficient to pay such Landlord Forward Advance Payments,
Landlord shall pay to K2M or its designee such Landlord Forward Advance Payments
without regard to the Improvement Allowance. Upon Substantial Completion of the
Base Building Improvements, the terms of this Section 5.1(B)(1) shall be null
and void;

(2) Subject to any retainage or holdback requirements provided for in this Work
Agreement, the Available Allowance and/or K2M Improvements Contribution Fund
shall be available and applied to payment of K2M Construction Costs based upon
the following schedule of disbursements: (a) first, fifty percent (50%) of the
funds held in the K2M Improvements Contribution Fund shall be made available and
applied to payment of K2M Construction Costs pursuant to Draw Requests in
accordance with Section 5.2(C); (b) second, a total of one hundred percent
(100%) of the Available Allowance shall be made available and applied to payment
of K2M Construction Costs pursuant to Draw Requests in accordance with
Section 5.2(C); and (c) finally, the balance of the funds held in the K2M
Improvements Contribution Fund shall be made available and applied to payment of
K2M Construction Costs pursuant to Draw Requests in accordance with
Section 5.2(C); and

(3) In the event proceeds from the Improvement Allowance or any other Landlord
funds are distributed to K2M or its designee for costs associated with
Landlord’s Forward Advance Payments, then (a) if K2M has not previously
deposited additional funds into the K2M Improvements Contribution Fund for the
Base Building Systems Change Costs or Material Change Costs, then K2M shall
immediately deposit additional funds into the K2M Improvement Contribution Fund
in an amount equal to the aggregate Base Building Systems Change Costs and
Material Change Costs (which amounts shall be held in accordance with the Escrow
Agreement, and (b) upon Substantial Completion of the Base Building
Improvements, K2M shall deposit additional funds into the K2M Improvements
Contribution Fund in an amount equal to the aggregate Section 5.6 Third Party
Costs (which amounts shall be held in accordance with the Escrow Agreement),
provided, if the aggregate amount of Landlord’s Forward Advance Payments exceeds
the Improvement Allowance (the “Overage”), then Landlord shall be reimbursed for
such Overage through an increase in Base Rent over the first three (3) full
calendar years following the Lease Commencement Date, amortized in equal monthly
payments at an interest rate of eighteen percent (18%).

 

24



--------------------------------------------------------------------------------

5.2 Improvement Allowance and K2M Improvement Contribution Fund.

A. Provided that (1) no Event of Default under the Lease has occurred and is
then continuing and no material breach or default by K2M under this Work
Agreement, beyond the expiration of any notice and cure period, has occurred and
is then continuing, (2) Landlord has approved the K2M Improvements Budget, and
(3) K2M has funded or caused to be funded the entire K2M Improvements
Contribution Fund in accordance with the terms hereof, Landlord agrees to
provide to K2M an allowance (the “Improvement Allowance”) for the K2M
Construction Costs associated with the K2M Work in the amount of Seven Million
Four Hundred Sixty Eight Thousand Nine Hundred Twenty and 49/100 Dollars
($7,468,920.49); provided, however, the amount of the Improvement Allowance
available to K2M to apply to those K2M Construction Costs associated with audio
visual systems, furniture, fixtures and equipment, moving expenses and signage
costs shall not exceed One Million Four Hundred Fifty-Eight Thousand One Hundred
Ninety and 00/100 Dollars ($1,458,190.00) (the “Capped Personalty and Relocation
Costs”). The Improvement Allowance shall not be subject to adjustment in the
event that the Rentable Area of the Premises initially leased by K2M pursuant to
the Lease changes as a result of the re-measurement of the Premises under
Article 1 of the Lease.

B. No later than the Execution Date, K2M shall fund or cause to be funded the
entire K2M Improvements Contribution Fund into one or more separate escrow
accounts established with Commonwealth Land Title Insurance Company, subject to
an escrow agreement in form substantially similar to that form attached hereto
as Schedule A (“Escrow Agreement”). The amount of the K2M Improvements
Contribution Fund is subject to change from time to time as disbursements are
made pursuant to the terms of this Work Agreement or in the event the K2M
Improvements Budget is amended in accordance with the terms hereof. In the event
of a Material Change to the K2M Contract Documents resulting in an anticipated
increase in the K2M Construction Costs (as determined pursuant to
Section 4.6(C)) such that K2M Improvement Contribution Fund no longer maintains
a sufficient amount of proceeds to pay for the balance of the K2M Work (as
determined by Landlord in its commercially reasonable discretion), K2M shall
immediately deposit additional funds into the K2M Improvement Contribution Fund
necessary to satisfy the K2M Improvements Disbursement Rules. In the event of a
decrease in the K2M Construction Costs (as certified by K2M’s contractor to
Landlord) in accordance with K2M Contract Documents approved by Landlord,
subject to the requirement that K2M deposit funds sufficient to satisfy the
requirements described in Section 5.1(B)(3) hereof, K2M shall, after the date
that the Base Building Improvements are Substantially Complete, have the right
to withdraw such difference from the K2M Improvements Contribution Fund and
Landlord agrees to release such difference from the escrow account(s).
Notwithstanding anything to the contrary, prior to Substantial Completion of the
Base Building Improvements, the K2M Improvements Contribution Fund shall be used
solely for the purpose of funding K2M Improvements, and shall not, under any
circumstance (other than arising from K2M’s fraud, bankruptcy, willful
misconduct, misappropriation of funds, or illegal acts), be held (or withheld)
by Landlord in the event of a default by K2M (under the Lease or this Work
Agreement) or be utilized to fund any other amounts (including, without
limitation, compensation to Landlord in the event of a K2M default), and in the
event the Lease is terminated for any reason whatsoever (other than arising from
K2M’s fraud,

 

25



--------------------------------------------------------------------------------

bankruptcy, willful misconduct, misappropriation of funds, or illegal acts), all
amounts in the K2M Improvements Contribution Fund shall automatically be
delivered to K2M (notwithstanding anything to the contrary); Landlord waiving
any rights or interests in and to the K2M Improvements Contribution Fund in the
event the Lease is terminated by K2M for any reason whatsoever (other than
arising from K2M’s fraud, bankruptcy, willful misconduct, misappropriation of
funds, or illegal acts).

C. Provided that K2M has fully performed all of its then due obligations under
the Lease and this Work Agreement, Landlord shall disburse proceeds from the
Available Allowance and/or the K2M Improvements Contribution Fund (as
applicable) in accordance with the K2M Improvements Disbursement Rules for
payment of K2M Construction Costs associated with the Premises as and when such
costs are actually incurred by K2M, provided that K2M shall submit to Landlord,
from time to time, but not more often than once per calendar month, requests in
the form attached hereto as Schedule D (each, a “Draw Request”) providing for
direct payments to third parties, or reimbursement to K2M, of any such K2M
Construction Costs incurred by K2M out of the Available Allowance and/or the K2M
Improvements Contribution Fund (as applicable); provided, however, K2M shall not
submit a Draw Request for any costs of construction management or any costs of
architectural and engineering work related to the construction of the K2M
Improvements, and Landlord shall not be obligated to fund any such costs of
construction management or architectural and engineering work, except to the
extent such costs are Section 5.6 Third Party Costs. Each Draw Request shall
include or be accompanied by (a) paid receipts or invoices substantiating the
costs for which payment is requested; (b) a signed statement from K2M (or K2M’s
Contractor) certifying that the costs were actually incurred for the stated
amount; (c) partial lien waivers from the Major Subcontractors supplying the
services or materials for which payment is sought (conditioned only upon the
payment of funds due and payable in relation to such lien waiver); (d) a
certified factually accurate and complete (in all material respects) AIA
G702/G703 form; and (e) such other information as Landlord reasonably requires.
Items (a)-(d) in the previous sentence along with a Draw Request, which shall be
in compliance with the Tenant Change Cap prior to Substantial Completion of the
Base Building Improvements, are the “Draw Request Materials.” In the event that
K2M (or K2M’s Contractor) delivers to Landlord an approved Draw Request prepared
as set forth above on or before the fifth (5th) business day of any calendar
month, Landlord shall, subject to the terms of this Work Agreement, pay the
costs covered by such Draw Request within two (2) business days after receipt of
such funds from Landlord’s Construction Lender and in no event later than the
last day of the immediately following calendar month. In the event that K2M
delivers to Landlord an approved Draw Request prepared as set forth above after
the fifth (5th) business day of any calendar month, Landlord shall, subject to
the terms of this Work Agreement, pay the costs covered by such Draw Request
within two (2) business days after receipt of such funds from Landlord’s
Construction Lender and in no event later than the last day of the second
calendar month following the month in which such Draw Request is received by
Landlord. Notwithstanding the foregoing, Landlord shall not be obligated to make
more than one (1) such payment in any calendar month. No portion of the
Improvement Allowance shall be disbursed by Landlord prior to the expiration (or
written waiver) of K2M’s Termination Right pursuant to Section 8.12.2 of the
Lease. Notwithstanding the foregoing, in no event shall Landlord be obligated to
pay in the aggregate an amount in excess of ninety percent (90%) of the
Improvement Allowance until satisfaction of the following conditions: (1) the
earlier to occur of K2M’s occupancy of any portion of the Premises for the
conduct of its business (which such occupancy may consist of just one portion of
a Building) or within two (2) business days after receipt of such funds from
Landlord’s Construction Lender (Landlord acknowledging that Landlord

 

26



--------------------------------------------------------------------------------

will request such funds from Landlord’s Construction Lender at the earliest
possible date under the loan documents governing the disbursement of such funds
in light of the requirements under this Work Agreement and the associated loan
documents); (2) K2M’s execution and delivery to Landlord of the Declaration
attached as Schedule B to this Work Agreement upon Landlord’s prior written
request (2) receipt by Landlord of appropriate paid receipts or invoices and a
conditional final lien waiver from each Major Subcontractor and the K2M
Contractor covering all work performed by such Major Subcontractors and all
materials used in connection with the construction of the K2M Improvements; and
(3) K2M’s delivery to Landlord of all receipts, invoices or other documentation
reasonably necessary to substantiate all costs applicable to the Improvement
Allowance.

B. If K2M does not expend all of the Improvement Allowance for K2M Construction
Costs as permitted hereunder within one (1) year after the Final Delivery Date
(the “Outside TI Date”) as such date shall automatically be extended on a
day-for-day basis for Force Majeure events, including a casualty, then any
unused portion of the Improvement Allowance shall automatically be applied as a
credit (to the extent available) to the first three (3) full calendar months of
Base Rent and estimated monthly payments of Tenant’s Proportionate Share of
Operating Expenses and Real Estate Taxes otherwise payable by K2M to Landlord
under the Lease as of the Outside TI Date. Without limiting the generality of
the foregoing and for illustration purposes only, in the event the unused
portion of the Improvement Allowance as of the Outside TI Date equals
$1,000,000.00 and the first three (3) months of Base Rent and estimated monthly
payments of Tenant’s Proportionate Share of Operating Expenses and Real Estate
Taxes as of the Outside TI Date totals $800,000.00, then the maximum amount of
such unused portion available to apply as a credit to Rent will be $800,000.00
and remaining $200,000.00 balance of such unused portion shall be forfeited by
K2M to Landlord.

5.3 Costs Exceeding Available Allowance.

A. All K2M Construction Costs in excess of the Available Allowance shall be paid
solely by K2M (including through amounts in the K2M Improvements Contribution
Fund), and, if such excess amounts were previously actually paid by Landlord,
shall, subject to the express terms and limitations of this Work Agreement, be
reimbursed to Landlord by K2M within thirty (30) days after receipt by K2M of
reasonably detailed invoices therefor (including lien waivers as applicable)
from Landlord, and K2M agrees to indemnify Landlord from and against any such
excess costs actually paid by Landlord and not reimbursed by K2M in accordance
with the terms of this Work Agreement. All amounts payable by K2M pursuant to
this Work Agreement with respect to the Premises (in excess of the Improvement
Allowance) shall be deemed to be Additional Rent for purposes of the Lease
(regardless of whether the same arise in connection with the construction of K2M
Improvements within the Premises), shall bear interest at the Work Agreement
Rate accruing from the date K2M was otherwise required to fund such amount under
the terms hereof, and Landlord shall have the right to bring a direct legal
action against K2M to collect any such amounts due from K2M or enforce K2M’s
obligation to pay the same to any third parties, regardless of whether Landlord
declares an Event of Default under the Lease.

B. Upon the prior written request of Landlord, K2M agrees to provide reasonable
evidence from time to time that K2M has sufficient funds available to pay all
K2M Construction Costs in excess of the Available Allowance, if requested by
Landlord or Landlord’s Construction Lender; provided, however, if K2M has fully
funded the K2M Improvements Contribution Fund, then K2M will be deemed to have
satisfied any such request.

 

27



--------------------------------------------------------------------------------

5.4 K2M Offset Right.

A. Subject to the provisions of Section 5.4(B) and without limiting any other
rights and remedies K2M may have, unless Landlord, acting reasonably and in good
faith, challenges in writing the validity or amount of specific line items of a
Draw Request submitted by K2M (or K2M’s Contractor) or Landlord’s obligation to
pay such specific line items of the Draw Request, including the reasons for such
challenge and the actions required for Landlord to fund such specific line items
of the Draw Request, within ten (10) business days after Landlord’s receipt of
such Draw Request, then if (a) Landlord fails to fund any such line items of the
Draw Request (accompanied by all of the information and documentation required
by Section 5.2(C) above) within the time frames set forth in Section 5.2(C)
above, and (b) Landlord continues to refuse to fund such line items of the Draw
Request (and also fails to challenge the same in writing in accordance with the
terms of this sentence) within ten (10) business days after receipt of written
notice of such non-payment from K2M (which written notice may not be delivered
by K2M prior to the date on which payment of such Draw Request was due), K2M
shall have the right to deduct (1) the amount reflected in the applicable Draw
Request (not to exceed the Available Allowance in the aggregate), plus
(2) interest on the amount Landlord was required to fund under the preceding
clause (1) (as reduced by any actual partial payments, either directly or
through right of offset, made against such amount by Landlord), accruing from
the date Landlord was otherwise required to fund such amount under
Section 5.2(C) until the same is paid in full, at an annual rate of interest
equal to the Work Agreement Rate from Rent (including both Base Rent and
Additional Rent) payable under the Lease, until such amount shall have been
fully credited against Rent. Notwithstanding the foregoing to the contrary,
prior to the date on which the Buildings are Substantially Completed, Landlord
shall be permitted to challenge the validity or amount of specific line items of
a Draw Request solely for reason of K2M’s fraud, bankruptcy, wilful misconduct,
misappropriation of funds, or illegal acts.

B. If (1) Landlord challenges the validity or amount of specific line items of a
Draw Request on the basis that a portion or all of the work associated with such
Draw Request does not constitute K2M Construction Costs subject to reimbursement
from the Available Allowance or K2M Improvements Contribution Fund and/or K2M is
not compliant with the K2M Improvements Disbursement Rules after giving effect
to such Draw Request, and (2) Landlord and K2M are unable to resolve such
dispute within ten (10) business days after the date on which Landlord objected
to K2M’s Draw Request, then K2M’s Architect and Landlord’s Architect will meet
to resolve the dispute. If K2M’s Architect and Landlord’s Architect are unable
to resolve the dispute within ten (10) business days, then Landlord and K2M
shall jointly engage the Neutral Architect who shall make a final determination
concerning the disputed matters and inform the parties within ten (10) business
days thereof, the cost of whom shall be paid equally by Landlord and K2M. In
either event, the final decision shall be binding and conclusive.
Notwithstanding the foregoing to the contrary, prior to the date on which the
Buildings are Substantially Completed, the foregoing shall be limited to a
challenge by Landlord of the validity or amount of specific line items of a Draw
Request solely for reason of K2M’s fraud, bankruptcy, wilful misconduct,
misappropriation of funds, or illegal acts.

 

28



--------------------------------------------------------------------------------

5.5 INTENTIONALLY DELETED.

5.6 Third-Party Payments Prior to Substantial Completion of the Base Building
Improvements. Notwithstanding anything to the contrary in this Work Agreement or
the Lease, prior to Substantial Completion of the Base Building Improvements
(and without regard to whether the Lease Commencement Date has occurred), if and
to the extent K2M shall be required to pay any costs to any third party (i.e., a
party other than Landlord) associated with K2M Work or Base Building Work in
accordance with the terms of this Work Agreement, the Lease, or the Escrow
Agreement, which are not for normal and customary tenant improvements as
reasonably determined by K2M in good faith (and certified by K2M’s Architect
solely with respect to whether such items of K2M Work or Base Building Work are
not normal and customary tenant improvements) (including, without limitation,
any obligations to maintain insurance or pay indemnities directly to a third
party under Sections 2.4.5(C) or 2.9 of the Lease) (“Section 5.6 Third Party
Costs”), then the Improvement Allowance shall be available to pay, and applied
to the payment of, such Section 5.6 Third Party Costs in accordance with the
terms hereof (including, without limitation, the terms of Section 5.1(B)(1)). If
the Lease is terminated prior to Substantial Completion of the Base Building
Improvements (other than a termination arising from K2M’s fraud, bankruptcy,
willful misconduct, misappropriation of funds, or illegal acts), K2M shall not
have any obligation to reimburse the Section 5.6 Third Party Costs to Landlord
notwithstanding anything to the contrary. Landlord and K2M shall reasonably
cooperate with the other party to allow, cause, and permit Landlord to make such
payments directly to such third parties in accordance with the terms of this
Section 5.6. The obligation of Landlord under this Section 5.6 shall be null and
void upon the Substantial Completion of the Base Building Improvements.

5.7 Limitation on Payments Prior to Substantial Completion of Base Building
Improvements. Notwithstanding anything to the contrary in this Work Agreement or
the Lease, prior to Substantial Completion of the Base Building Improvements,
(a) if and to the extent K2M shall be required to make any payments to Landlord
under the Lease or this Work Agreement arising out of K2M’s actions or failures
to act, including without limitation, Tenant Delays and/or payments of damages,
and (b) if K2M is required or obligated to make any payments or incurs any costs
or liabilities under the Lease or this Work Agreement, including, without
limitation, the payment of Rent, liabilities due to K2M’s defaults under the
Lease or this Work Agreement, or K2M’s obligations to indemnify under the Lease
or this Work Agreement, then the amount of such payments, costs, liabilities
and/or damages shall be limited to the ASC Cap as of the date such payment is
due; provided, however, the foregoing limitation on damages, costs, and expenses
shall not apply (i) to such damages, costs, and expenses arising out of K2M’s
fraud, bankruptcy, willful misconduct, misappropriation of funds, or illegal
acts, or (ii) for damage claims arising out of K2M’s own actions that are not
related to K2M’s completion of construction of the K2M Improvements.
Furthermore, the foregoing limitation associated with ASC Cap shall apply to
each Building individually and for such costs that are not directly allocable to
one Building or the other, including without limitation, costs for construction
of the Parking Facilities, project common areas such as (but not limited to)
sidewalks, base building connections between the Buildings, landscaping, site
improvements and infrastructure, costs for roads (including Hope Parkway), real
estate taxes incurred prior to Substantial Completion of the Base Building
Improvements, permit costs and fees, inspection and testing fees, development
fees, incurred contingency costs representing hard and soft costs, and soft
costs including costs and fees for architectural, engineering and other
consulting services incurred, and legal fees, then such costs shall be allocated
to each Building according to the Rentable Area of each Building, as reasonably
determined by K2M. In the event K2M is required to make payments or incurs costs
that are subject to the limitations of the terms of this Section 5.7, then upon
K2M’s written request (to be delivered no

 

29



--------------------------------------------------------------------------------

later than one hundred eighty days (180) days after the Lease Commencement
Date), Landlord shall reasonably cooperate to provide evidence of the actual,
out-of-pocket hard costs of construction then incurred by Landlord that are
appropriately capitalized under GAAP (including such costs on a per-Building
basis) (the “Back-Up Cost Cooperation”). Except for the Back-Up Cost
Cooperation, the obligation of Landlord under this Section 5.7 shall be null and
void upon the Substantial Completion of the Base Building Improvements.

5.8 Limitations on Letter of Credit Prior to Substantial Completion of Total
Base Building Improvements.

A. Notwithstanding anything to the contrary in this Work Agreement or the Lease,
prior to Substantial Completion of the Base Building Improvements, other than
arising from K2M’s fraud, bankruptcy, willful misconduct, misappropriation of
funds, or illegal acts, Landlord’s sole and exclusive remedy under Sections
6.2.4(D)(3) or 6.2.4(D)(4) of the Lease shall be to request that K2M obtain a
substitute Letter of Credit, and K2M’s failure to obtain such substitute Letter
of Credit shall not constitute a default under the Lease. The obligation of
Landlord under this Section 5.8A shall be null and void upon the Substantial
Completion of the Base Building Improvements.

B. Notwithstanding anything to the contrary in this Work Agreement or the Lease,
Landlord shall pay all actual costs and fees (i) of K2M to initially obtain any
Letter of Credit first issued prior to the date of Substantial Completion of the
Total Base Building Improvements, and (ii) incurred by K2M prior to the date of
Substantial Completion of the Base Building Improvements payable to a third
party to maintain any Letter of Credit, including, without limitation, costs of
maintaining or obtaining any replacement Letter of Credit arising out of the
credit rating of any Issuing Bank of a Letter of Credit being reduced below the
Minimum LOC Credit Rating ((i) and (ii) collectively, the “LOC Costs”), and such
LOC Costs shall be deemed to be Section 5.6 Third Party Costs. The obligation of
Landlord with regard to payment of LOC Costs under this Section 5.8(B) shall be
null and void upon the Substantial Completion of the Base Building Improvements.

5.9 Base Building 2 Mechanicals and Generator. Landlord and K2M have agreed upon
a specified list of mechanical improvements in Building 2 (including the
purchase and installation of a Base Building 2 generator) to be performed as
part of the Base Building Improvements by Landlord and the cost and scope of
each such specific mechanical improvement and generator work as further set
forth on Schedule C-1(C). To the extent reasonably practicable, Landlord shall
cause Landlord’s Contractor to bid the work of such improvements to at least
three (3) different subcontractor parties on an open-book basis and select the
lowest cost qualified bidder in each case, and if the foregoing is not
reasonably practicable, Landlord shall reasonably involve K2M in all processes
involving all material aspects of pricing and contracting relating to any sole
sourcing of the contract(s) for the work of any such improvement. Upon Landlord
commencing construction of the Base Building Improvements, Landlord and K2M
shall, at the end of each calendar month thereafter until the completion of
construction of all line items on Schedule C-1(C), use commercially reasonable
efforts to reconcile in good faith the actual cost for all line items on
Schedule C-1(C) completed in a particular calendar month (“Base Building 2
Reconciliation”), which determination of whether any applicable line items have
been completed (including all work consisting of such line items) shall be
determined by Landlord in its reasonable discretion. If the actual cost incurred
by Landlord for all of the mechanical or generator improvements completed in a
particular calendar month is less than the cost allocated thereto on Schedule
C-1(C) in the

 

30



--------------------------------------------------------------------------------

aggregate of all such reconciled line items, the Improvement Allowance shall
automatically be increased on a dollar-for-dollar basis in the amount of such
difference. The actual costs incurred by Landlord associated with the foregoing
shall include a) all directly related actual architectural and engineering costs
of Landlord and b) a construction management fee equal to two and a half percent
(2.5%) multiplied by the sum of a) the applicable K2M Construction Costs in this
Section 5.9, plus b) the applicable Managed Soft Costs of the K2M Improvements
in this Section 5.9. If the actual cost incurred by Landlord for all of the
mechanical or generator improvements completed in a particular calendar month is
more than the cost allocated thereto on Schedule C-1(C) in the aggregate of all
such reconciled line items, then Landlord shall receive a credit for such
difference and may offset such difference in the following month’s Base Building
2 Reconciliation (or subsequent calendar month). If the actual cost incurred by
Landlord of the total mechanical or generator improvements completed in the
final calendar month of construction of the line items on Schedule C-1(C) is
more than the cost allocated thereto on Schedule C-1(C) (taking into
consideration all applicable credits thereto under the terms of this
Section 5.9), then Landlord shall pay such difference without any reimbursement
by K2M (whether directly or through a decrease in any allowance).

5.10 Municipal Incentives. Notwithstanding anything to the contrary in the Lease
or this Work Agreement, if K2M terminates the Lease pursuant to Section 8.12 of
the Lease, then if, and only if, (a) K2M is required to repay any Incentives (as
defined in the Lease) to applicable governmental authorities, (b) Landlord has
not previously delivered to K2M a cash payment made out-of-pocket by Landlord
associated with any such Incentive for a fee that was waived by a governmental
authority or any other pecuniary payment or allocated savings associated with
the Project, and (c) Landlord actually received those amounts or the benefit
thereof as of the date of the termination of the Lease, then Landlord shall
reimburse K2M all such amounts that K2M is required to repay. As a condition to
the foregoing obligation of payment on the part of Landlord, K2M shall
immediately upon receiving such a claim of repayment (and in no event later than
five (5) business days) notify Landlord of such claim. The terms of this
Section 5.10 shall survive the expiration or termination of the Lease and Work
Agreement.

6. CONSTRUCTION – K2M IMPROVEMENTS

6.1 General Contractor. K2M shall retain a general contractor licensed in the
Commonwealth of Virginia and approved by Landlord (such approval not to be
unreasonably withheld, conditioned or delayed) to undertake construction of the
K2M Improvements (“K2M’s Contractor”), pursuant to a construction contract
approved by Landlord (such approval not to be unreasonably withheld, conditioned
or delayed, Landlord hereby approving HITT, Vantage Construction, James G Davis
Construction, or Whiting Turner) which construction contract shall provide for
commercially reasonably warranties in favor of K2M (the “K2M Construction
Contract”), and shall be approved by Landlord in the same manner that Landlord
approves the K2M Plans pursuant to Section 4.4(B) above. The K2M Contractor or
K2M shall be responsible for obtaining, at K2M’s cost, all permits and approvals
required for the construction of the K2M Improvements. K2M shall require K2M’s
Contractor to provide payment and performance bonds in favor of K2M relating to
the K2M Improvements, and shall require Landlord and the Construction Lender to
be additional obligees thereunder. Except as expressly set forth in the Lease or
this Work Agreement, no delay by K2M or K2M’s Contractor in (a) obtaining
permits or approvals required for the construction of the K2M Improvements, or
(b) completing construction of the K2M Improvements, shall delay or otherwise
affect the Lease Commencement Date or K2M’s obligation to pay full Rent owing
under this Lease from and after such date.

 

31



--------------------------------------------------------------------------------

6.2 Construction by the K2M Contractor. In undertaking the K2M Improvements, K2M
and the K2M Contractor shall strictly comply with the following conditions:

A. No work materially involving or materially affecting the Building’s structure
or Base Building Systems shall be undertaken without (1) the prior written
approval of Landlord (under substantially the same standard of review that
applies to Landlord’s approval of Material Changes in the K2M Contract Documents
proposed by K2M), whether pursuant to its approval of K2M’s Contract Documents
or otherwise, (2) the supervision of Landlord’s Representative, who shall be
available upon no less than one (1) business day’s notice; (3) compliance by K2M
with the insurance requirements set forth in Section 6.2(C) below; and
(4) compliance by K2M with all of the terms and provisions of this Work
Agreement; provided, however, that Landlord shall use commercially reasonable
good faith efforts to conduct its review of any such work proposed by K2M, and
to make Landlord’s Representative available for the aforesaid supervisory
purposes within a timeframe that will minimize or avoid unreasonable delay in
K2M’s completion of the Final Space Plan, K2M Contract Documents, and/or its
construction of the K2M Improvements, and provided further, during periods of
active construction of the K2M Improvements, Landlord shall designate one or
more individuals who will be on-site at all times during such periods of active
construction and be responsible for engagement of on-site activities on behalf
of K2M.

B. All K2M Work shall be performed substantially in accordance with (1) the
final approved K2M Contract Documents; (2) all Legal Requirements relating to
the Building and the Premises; (3) valid building permits and other
authorizations from appropriate governmental agencies when required, which shall
be obtained by K2M or K2M’s Contractor on behalf of K2M, at K2M’s expense
(subject to the application of the Improvement Allowance and K2M Improvements
Contribution Fund); and (4) Landlord’s construction policies, rules and
regulations attached hereto as Schedule C-5 as the same may be reasonably
modified by Landlord from time to time with no less than thirty (30) days prior
written notice to K2M (“Construction Rules”). Any work not acceptable to the
appropriate governmental agencies or which fails to satisfy the requirements of
this Work Agreement shall be promptly replaced or modified at K2M’s sole
expense. Landlord shall have no responsibility for the compliance of the K2M
Work with the requirements set forth in clauses (1) – (4) above notwithstanding
any failure by Landlord to reject or otherwise object to the K2M Contract
Documents.

C. Before any K2M Work is commenced or any of K2M’s Contractor’s or
subcontractors’ equipment is moved onto any part of the Property, K2M or K2M’s
Contractor shall deliver to Landlord policies or certificates evidencing the
following types of insurance coverage in the following minimum amounts,
(1) which policies shall be issued by companies meeting the reasonable
requirements of the Landlord’s Construction Lender that are delivered to K2M no
later than thirty (30) days prior to the effectiveness of the same, (2) which
policies shall be maintained by K2M and/or K2M’s Contractor at all times during
the performance of the K2M Improvements by K2M, and (3) which general liability
and umbrella liability policies shall name Landlord, the Construction Lender and
Landlord’s designee for purposes of overseeing the K2M Work as an additional
insured:

 

32



--------------------------------------------------------------------------------

  (a) Worker’s compensation coverage in the maximum amount required by law and
employer’s liability insurance in an amount not less than $500,000.00 and
$500,000.00 per disease;

 

  (b) Comprehensive general liability policy to include products/completed
operations, premises/operations, blanket contractual broad form property damage
and contractual liability with limits in an amount per occurrence of not less
than $1,000,000.00 Combined Single Limit for bodily injury and property damage
and $1,000,000.00 for personal injury (with excess liability coverage;

 

  (c) Umbrella Liability Insurance providing excess liability coverage with
respect to the commercial general liability, automobile liability and employers
liability policies described in this subsection with limits of at least Ten
Million Dollars ($10,000,000) per occurrence and Ten Million Dollars
($10,000,000) general aggregate and products/completed operations aggregate
(with such insurance to be written with a form that provides coverage that is at
least as broad as the primary insurance policies);

 

  (d) Automobile liability coverage, with bodily injury limits of at least
$1,000,000.00 per accident; and

 

  (e) Builder’s risk insurance, covering the K2M Improvements and K2M’s property
in the Building, in an amount not less than that required by K2M’s insurance
company to avoid the application of any coinsurance provision.

D. After delivery of all or any portion of the Premises to K2M in the Required
Condition, K2M shall have access to the Premises (or the portion(s) thereof
delivered to K2M) and all other necessary parts of the Buildings for the purpose
of constructing the K2M Improvements, provided that K2M shall not unreasonably
interfere with any ongoing Base Building Work then being performed by Landlord’s
Contractor in portions of the Project outside of the Premises. Landlord and K2M
shall cooperate, as necessary, to schedule K2M’s work in a manner that minimizes
interference with the Base Building Work, but permits construction of the K2M
Improvements to the extent reasonably possible. Without limiting the foregoing:

(1) at all times prior to completion of the Base Building Work, Landlord’s
Contractor shall have “priority of use” of the Building’s freight elevator for
hoisting purposes, and for other shared facilities (and/or in relation to any
concurrent construction activities taking place in the Building during such
period);

(2) prior to the Possession Date, Landlord will have a priority right to perform
its scheduled Base Building Work within any portions of the Premises delivered
to K2M prior to the Possession Date (and a priority right to use any shared
facilities within the Building in connection therewith), provided Landlord will
exercise such right in a manner which does not interfere unnecessarily with
K2M’s and Landlord’s concurrent construction activities in any portions of the
Premises delivered to K2M prior to the Possession Date;

 

33



--------------------------------------------------------------------------------

(3) after the Possession Date, K2M and Landlord shall cause their respective
contractors to coordinate their respective work within the Premises and on the
rooftop so that each party’s work is timely completed with minimal interference
with the other party’s work (and, without limitation, Landlord will use good
faith, commercially reasonable efforts to schedule the activities of Landlord’s
Contractor during such period in a manner that does not unnecessarily prevent
K2M from performing, or unnecessarily interfere with K2M’s performance of, K2M’s
own scheduled construction activities, provided that in the event such
interference cannot practicably be avoided without material expense or delay in
completion of the Base Building Work, K2M’s Contractor will be required to defer
to Landlord’s contractor in the concurrent performance of construction work
within the affected portions of the Premises);

(4) upon request of K2M from time to time (but no more frequently than once
during any thirty (30) day period), Landlord will provide K2M with an updated
version of the Base Building Work Schedule attached hereto as Schedule C-3, once
finalized, in order to facilitate K2M’s ability to sequence and schedule K2M’s
construction activities in a manner reasonably calculated to minimize the
potential for interference after the Possession Date due to concurrent work by
Landlord and K2M in portion(s) of the Premises during such period(s);

(5) K2M’s Contractor will limit construction staging for the K2M Improvements to
the interior of the Premises, or other areas on the Property which are approved
by Landlord, such approval not be unreasonably withheld, conditioned or delayed;
and

(6) subject to the principles and processes described in the introductory
provisions of this Paragraph D, and in clauses (1) – (5) above, at all times
prior to completion of the Base Building Work, Landlord’s Contractor shall have
the right to reasonably control the coordination of any concurrent construction
activity, and to give priority in such coordination to contractors and
subcontractors performing Base Building Work.

E. Notwithstanding any provision of this Work Agreement to the contrary,
Landlord and its contractors shall continue to have access to the Premises at
all times after the Final Delivery Date as reasonably necessary to complete
remediation of any Punch List Items, provided that, following that date which is
thirty (30) days after the Final Delivery Date, in the event such Punch List
Items will materially interfere with the K2M Improvements, K2M’s Contractor
shall have “priority.”

F. Subject to the foregoing terms of Section 6.2, upon the Possession Date the
Premises will be in such a condition as to readily receive K2M’s deliveries upon
the start of the K2M Improvements, including operational and dedicated receiving
docks and elevators; provided, however, if Base Building docks and elevators are
not readily available, Landlord shall provide preferred access to the Base
Buildings through existing lifts, temporary facilities, and any other reasonable
means of preferred access.

G. Landlord agrees that all core bathrooms (including without limitation, full
floors leased by K2M), Base Building doorways, stairs, path of travel,
elevators, stairwells, parking areas, site access, etc. (to the extent included
in Base Building Work for a particular Building) shall be ADA compliant to the
extent possible prior to the completion of the K2M Work. Without limiting the
generality of the foregoing to the contrary, the parties acknowledge that
Building 2 will not be ADA compliant upon completion of the Base Building Work
(especially with regard to bathrooms) and K2M shall be responsible assuring the
same are ADA compliant.

 

34



--------------------------------------------------------------------------------

6.3 Permits and Licenses. K2M shall be solely responsible for procuring, at its
sole cost and expense, all permits and licenses necessary to undertake
construction of the K2M Improvements and, upon completion of the K2M
Improvements, to occupy the Premises (provided that Landlord has obtained all
permits and licenses arising out of the Base Building Improvements). Except as
otherwise provided in this Work Agreement or the Lease, K2M’s inability to
obtain, or delay in obtaining, any such license or permit for the K2M
Improvements shall not delay or otherwise affect the Possession Date, Final
Delivery Date or Lease Commencement Date under the Lease, or any of K2M’s other
obligations under the Lease; provided, however, that Landlord shall, at no
additional out-of-pocket expense to Landlord (unless such delay is caused by
Landlord or its affiliates, or their respective agents, contractors or
employees) cooperate as reasonably necessary to facilitate K2M’s ability to
procure such permits and licenses without unreasonable delay.

6.4 Inspection. Landlord is authorized, at its sole cost and expense, to make
such inspections of the Premises during construction as it deems reasonably
necessary or advisable, provided that, in doing so, Landlord shall use
commercially reasonable efforts not to unreasonably interfere with the
construction of the K2M Improvements by K2M’s Contractor.

6.5 Indemnification. K2M shall indemnify Landlord and hold it harmless from and
against all claims, injury, damage or loss (including reasonable attorneys’
fees) sustained by Landlord solely as a result of the construction of the K2M
Improvements in the Premises except to the extent caused by the gross negligence
or willful acts or willful omission of Landlord, its affiliates, or their
respective agents, contractors, and employees, and not covered under any
builder’s risk insurance carried (or required to be carried) by K2M and/or K2M’s
Contractor hereunder. Landlord shall indemnify K2M and hold it harmless from and
against all claims, injury, damage or loss (including reasonable attorneys’
fees) by third parties sustained by K2M solely as a result of the construction
of the Base Building Improvements except to the extent caused by the gross
negligence or willful acts or willful omission of K2M, its affiliates, or their
respective agents, contractors, and employees, and not covered under any
builder’s risk insurance carried (or required to be carried) by Landlord and/or
Landlord’s Contractor hereunder.

6.6 Furniture/Equipment Installation. At any time after delivery of the Delivery
Date Notice, so long as K2M does not unreasonably interfere with Landlord’s
completion of the Base Building Work, K2M shall have the right to access the
Premises for purposes of installing its furniture, fixtures and equipment
subject to the following: (a) if K2M desires to conduct such work prior to the
completion of the Base Building Improvements, K2M will notify Landlord and
Landlord’s Contractor in writing at least five (5) business days prior to the
desired date for any planned installation, to confirm that such installation
will not interfere with the performance of the Base Building Work and to
coordinate the timing thereof; (b) if Landlord or Landlord’s Contractor
determine (in its sole discretion exercised in a reasonable manner) that K2M’s
and/or K2M’s Contractor’s installation of furniture, fixtures, and equipment in
the Premises will delay Landlord’s performance or completion of the Base
Building Improvements, K2M agrees to refrain from any such work relating to
installation its furniture, fixtures and equipment; (c) if such work occurs
prior to the completion of the Base Building Improvements, any delay in the
performance of the Base Building Improvements attributable to K2M’s failure to
comply with its obligations under this Section 6.6 shall constitute a K2M Caused
Delay within the meaning of this Work Agreement; (d) if

 

35



--------------------------------------------------------------------------------

such work occurs prior to the completion of the Base Building Improvements, all
furniture, equipment, and other bulky matter shall be delivered only through the
delivery entrance(s) of the Buildings reasonably designated by Landlord; and
(e) K2M and K2M’s Contractor shall bear the full risk of loss for any materials,
equipment or other property which K2M or K2M’s Contractor introduces to the
Buildings or the Premises in connection with any such installation of furniture,
fixtures and equipment prior to the completion of the Base Building
Improvements, which shall be at K2M’s sole risk unless caused by the gross
negligence or willful misconduct of Landlord or Landlord’s agents. Except as
expressly provided for otherwise in this Work Agreement, K2M shall have no right
to access the Premises at any time prior to the Substantial Completion of the
Base Building in the Required Condition unless expressly authorized in writing
by Landlord.

6.7 Construction Management. Landlord will provide an experienced project
coordinator to supervise and coordinate the Base Building Work and the K2M Work
including the performance of the services listed on Schedule C-7 attached
hereto. As compensation for Landlord’s management of the construction of the K2M
Improvements, K2M shall pay to Landlord a construction management fee (the
“Construction Management Fee”) in an amount equal to one percent (1.00%) of
(i) the hard costs of the K2M Construction Costs (excluding the hard costs of
the applicable K2M Construction Costs for the Base Building 2 Mechanicals and
Base Building 2 generator under Section 5.9 above which shall be the subject of
a separate fee as specifically provided in Section 5.9) less the K2M Personalty
Costs, (ii) the hard costs and the soft costs for the construction of Base
Building Systems Changes and Material Changes, and (iii) the Managed Soft Costs
of the K2M Improvements (excluding the Managed Soft Costs of the K2M
Improvements for the Base Building 2 Mechanicals and Base Building 2 generator
under Section 5.9 above which shall be the subject of a separate fee as
specifically provided in Section 5.9). The “Managed Soft Costs of the K2M
Improvements” shall mean the costs of third-party professionals engaged in the
design and engineering of the K2M Improvements. The Construction Management Fee
may be payable to Landlord as a deduction from the Available Allowance in equal
monthly installments over the initial nine (9) months of construction of the
Base Building Improvements. In the event that the K2M Construction Costs are
increased as a result of a change order or in the event that the costs and
expenses associated with the Base Building Work are increased as a result of a
change order by K2M, the Construction Management Fee will be increased by an
amount equal to one percent (1.00%) of the hard and soft costs associated with
such change order.

7. NOTICES; REQUESTS FOR APPROVAL

All notices or requests for approval required or permitted hereunder (including,
without limitation any Qualifying Approval Notice and any Qualifying Deemed
Approval Notice) shall be in writing and shall be served on the Parties (and to
all other persons or entities required to be sent copies of the notice being
sent to such party, all of whom will be deemed required notice recipients
hereunder), at the following addresses:

 

If to Landlord:        TC Oaklawn Owner, LLC    c/o Trammell Crow Company   
1055 Thomas Jefferson Street, NW    Suite 600    Washington, D.C. 20007   
Attention: David R. Neuman

 

36



--------------------------------------------------------------------------------

with a copy to:    c/o Trammell Crow Company    1055 Thomas Jefferson Street, NW
   Suite 600    Washington, D.C. 20007    Attention: Michael Manley with a copy
to:    Tenenbaum & Saas, P.C.    4504 Walsh Street, Suite 200    Chevy Chase, MD
20815    Attention: Brian M. Grindall, Esquire If to K2M:    K2M Group Holdings,
Inc.    751 Miller Drive SE    Leesburg, Virginia 20175    Attention: David
MacDonald with a copy to:    K2M Group Holdings, Inc.    751 Miller Drive SE   
Leesburg, Virginia 20175    Attention: Luke Miller    Pillsbury Winthrop Shaw
Pittman LLP    1650 Tysons Boulevard    McLean, VA 22102    Attention: R.J.
Davis with a copy to:    HDC, Inc.    10720 Beaverdam Road    Cockeysville, MD
21030    Attention: John Harmon

Any such notices may be sent by (a) certified mail, return receipt requested, in
which case notice shall be deemed delivered five (5) business days after
deposit, postage prepaid in the U.S. mail, (b) hand delivery, in which case
notice shall be deemed delivered upon the earlier to occur of actual receipt or
refusal of delivery, or (c) a nationally recognized overnight courier, in which
case notice shall be deemed delivered one (1) business day after deposit with
such courier, provided that, notwithstanding the foregoing time periods for
deemed receipt of a notice sent hereunder, all notices shall be deemed given
upon actual receipt thereof by the intended recipient. The above addresses may
be changed by written notice to the other party; provided that no notice of a
change of address shall be effective until actual receipt of such notice.

8. ADDITIONAL PROVISIONS REGARDING ASSIGNMENT BY LANDLORD.

8.1 Assignment to SPE. K2M acknowledges and agrees that Landlord will have the
right to assign this Work Agreement (in its entirety), and Landlord’s rights,
duties and obligations hereunder, to a single-purpose entity (“SPE”) which is
controlled by, or under common control with, Landlord, provided (a) Landlord
simultaneously conveys fee simple title to the Property to

 

37



--------------------------------------------------------------------------------

such SPE, (b) Landlord simultaneously assigns the Lease (in its entirety) to
such SPE, (c) such SPE assumes all of Landlord’s rights, duties and obligations
under this Work Agreement and the Lease from and after the date of such
assignment, and (d) Landlord delivers concurrent written notice of the
assignment and a copy of such assignment to K2M (and, upon any such assignment
to, and assumption by, an SPE, the Landlord originally named herein shall be
released from any and all obligations, liabilities and duties first arising or
accruing under this Work Agreement after the effective date of such assignment
and assumption). Landlord shall not have the right to assign this Work Agreement
to any party unless Landlord simultaneously assigns the Lease, and, in all
events, the “landlord” under this Work Agreement and the Lease shall be the same
party.

8.2 Collateral Assignment to Construction Lender. K2M acknowledges and agrees
that Landlord will be required to collaterally assign this Work Agreement, and
Landlord’s rights, duties and obligations hereunder, to Construction Lender
pursuant to the terms of the Construction Loan, and that, upon any foreclosure
or deed-in-lieu of foreclosure thereunder, such Construction Lender shall have
the right to take an absolute assignment of this Work Agreement, and Landlord’s
rights, duties and obligations hereunder, in the exercise of its remedies under
the Construction Loan, either directly or through a wholly owned or affiliated
entity (a “Lender SPE”) or to a successor-in-title by foreclosure or
deed-in-lieu thereof (a “Successor Landlord”).

9. EXHIBITS AND SCHEDULES. The following Exhibits and Schedules are attached to
and form a part of this Work Agreement and are hereby expressly incorporated
into this Lease by reference:

 

Schedule A    Form of K2M Improvements Contribution Fund Escrow Agreement
Schedule B    Declaration of Substantial Completion Schedule C-1(A)    Base
Building Shell Condition Schedule C-1(B)    List of Plans and Specifications
Schedule C-1(C)    Base Building 2 Mechanical Improvements Schedule C-2   
Required Condition Schedule C-3    Base Building Work Schedule Schedule C-4   
Requirements for K2M Contract Documents Schedule C-5    Construction Rules and
Regulations Schedule C-6    K2M Improvements Budget Schedule C-7    Project
Coordinator Services Schedule D    Form of Draw Request Schedule E    Lease

[TEXT ENDS – SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

38



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 2 OF WORK AGREEMENT]

IN WITNESS WHEREOF, Landlord and K2M have executed this Work Agreement as of the
day and year first above written.

LANDLORD:

TC Oaklawn Owner, LLC

a Delaware limited liability company

 

    By:    TC Oaklawn Mezz, LLC       a Delaware limited liability company,   
   Its Managing Member           By:    TC Oaklawn, LLC         
a Delaware limited liability company          Its Managing Member         
    By:    TC Oaklawn Investor, LLC            
a Delaware limited liability company                Its Managing Member         
       By:    TC MidAtlantic Development V, Inc.,               

a Delaware corporation,

its Managing Member

               By:   

/s/ David Neuman

               Name:    David Neuman                Title:    Vice President   



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 2 OF WORK AGREEMENT]

 

K2M: K2M Group Holdings, Inc. a Delaware corporation By:  

/s/ ERIC MAJOR

Name:   ERIC MAJOR Title:   CEO



--------------------------------------------------------------------------------

SCHEDULE A

FORM OF K2M IMPROVEMENTS CONTRIBUTION FUND ESCROW AGREEMENT

ESCROW AGREEMENT

This Escrow Agreement (the “Agreement”), dated as of                     , 2014,
is entered into by and among TC OAKLAWN OWNER, LLC, a Delaware limited liability
company (“Landlord”), K2M GROUP HOLDINGS, INC., a Delaware corporation
(“Tenant”), and COMMONWEALTH LAND TITLE INSURANCE COMPANY, a Nebraska
corporation (“Escrow Agent”).

RECITALS

A. Simultaneously with the execution and delivery of this Agreement, Landlord
and Tenant have entered into (1) that certain Deed of Lease (the “Lease”) with
respect to certain premises located at             , Leesburg, Virginia, as more
particularly described in the Lease (the “Premises”), and (2) that certain Work
Agreement (the “Work Agreement”) pertaining to certain improvements to be made
to the Premises, all as more particularly described therein (all capitalized
terms used, but not defined, herein shall have the meanings given to them in the
Work Agreement);

B. Pursuant to the Work Agreement, Tenant has agreed to escrow with Escrow Agent
the K2M Improvements Contribution Fund, and Landlord has agreed to make the
Improvement Allowance and the K2M Improvements Contribution Fund available for
the payment of, and to actually pay, the K2M Construction Costs associated with
the Premises;

C. Landlord and Tenant have agreed that the initial amount of the K2M
Improvements Contribution Fund shall be $                    , and Tenant shall
deposit such sum into escrow with the Escrow Agent to ensure that there are
sufficient funds available to meet Tenant’s obligations with respect to the K2M
Construction Costs.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, Landlord, Tenant, and Escrow Agent hereby agree as follows:

1. Establishment of Escrow Account. There is hereby established in the custody
of the Escrow Agent a special escrow fund designated as the K2M Escrow Account
(the “Escrow Account”) to be held and administered by the Escrow Agent in trust
for the benefit of Landlord and Tenant in accordance with this Agreement.

2. Deposit to Escrow Account. Within ten (10) business days of Landlord’s
approval of the K2M Improvements Budget (such approval to be communicated in
writing to Tenant and Escrow Agent), Tenant shall deposit the sum of
$                     into the Escrow Account in cash or other immediately
available funds. Landlord, Tenant and Escrow Agent agree that the amount of that
the Tenant is required to maintain in the Escrow Account is subject to change
from time to time in accordance with the Work Agreement provided that any such

 

Schedule A-1



--------------------------------------------------------------------------------

change shall be promptly communicated to Escrow Agent in writing. Upon receipt
of a duly executed IRS Form W-9 from Tenant stating the Tenant’s Federal Tax
Identification Number, the funds in the Escrow Account shall be held in escrow
in an interest-bearing Federally-insured account by the Escrow Agent until
disbursed as set forth in this Escrow Agreement, and any interest earned thereon
shall belong to Tenant. The funds shall be held at a federally-insured financial
institution with offices in the District of Columbia (the “Depository”) and be
invested by the Escrow Agent in a money market account or similar investment.
Tenant consents to the selection of Bank of America, N.A., as the Depository and
has made an independent inquiry of the Depository. If the financial condition of
the Depository changes in any adverse way which may prohibit the ability of the
Escrow Agent to withdraw such funds in accordance with the terms of this Escrow
Agreement, then the Escrow Agent may move the Escrow Account to another
financial institution that satisfies the requirements of this paragraph. Escrow
Agent shall have no liability in the event of failure, insolvency or inability
of the Depository to pay such funds, or accrued interest upon demand or
withdrawal. In no event shall Escrow Agent incur any liability for levies by
taxing authorities based upon the taxpayer identification number provided to
Escrow Agent and used to establish the money market account.

3. Termination of Escrow Account. The Escrow Account shall terminate upon the
earlier of (a) the disbursement of all the funds in the Escrow Account in
accordance with Section 6 below, (b) the delivery to Escrow Agent of a written
notice, signed by both Landlord and Tenant requesting termination of this Escrow
Agreement or (c) the termination of the Lease in accordance with its terms. Upon
termination of the Lease, Landlord and Tenant will deliver to Escrow Agent a
written notice thereof. Escrow Agent shall have no duty to make an independent
determination of the termination of the Lease. Upon termination of the Escrow
Account as described in clause (b) or (c) of this Section 3, any amount
remaining in the Escrow Account shall be paid to Tenant.

4. Duties of Escrow Agent. The duties of the Escrow Agent are determined solely
by this Escrow Agreement and shall be purely ministerial in nature. If any
dispute arises between the parties as to whether or not the Escrow Agent is
obligated to disburse any funds from the Escrow Account, the Escrow Agent is not
obligated to make any such disbursement, but may hold such funds in escrow until
receipt of a written authorization signed by Landlord and Tenant, directing the
disposition thereof. In the absence of a written authorization, the Escrow Agent
may hold such funds in the Escrow Account until the rights of the parties have
been finally determined in an appropriate proceeding. Moreover, the Escrow Agent
may bring an appropriate proceeding for leave to deposit the funds in the Escrow
Account pending a determination of the rights of the parties. If threatened with
litigation, the Escrow Agent may interplead all interested parties in an
appropriate action and may deposit the funds in the Escrow Account with the
clerk of the court; thereupon the Escrow Agent will have no further liability
under this Escrow Agreement. Escrow Agent shall not be liable for any mistake of
fact or error of judgment, or for any acts or omissions, unless caused by its
gross negligence, bad faith or willful misconduct. Landlord and Tenant each
release Escrow Agent from any act done or omitted to be done by Escrow Agent in
good faith in performance of its obligations under this Escrow Agreement. Escrow
Agent is entitled to rely on any document or signature believed by it to be
genuine and may assume that any person purporting to give any writing or
instruction in connection with this Escrow Agreement is duly authorized to do so
by the party on whose behalf

 

Schedule A-2



--------------------------------------------------------------------------------

such writing or instruction is given. Subject to the terms of the Work
Agreement, Landlord and Tenant jointly and severally agree to indemnify, defend,
and hold harmless the Escrow Agent against any and all losses, liabilities,
costs (including legal fees), and other expenses in any way incurred by the
Escrow Agent incurred in connection with or as a result of any disagreement
between Landlord and Tenant under this Escrow Agreement unless caused directly
or indirectly (in any way) by the gross negligence, bad faith, or willful
misconduct of the Escrow Agent. It is the intent of Landlord and Tenant that the
Escrow Agent shall not be liable for, and shall be indemnified against, the
ordinary negligence of Escrow Agent.

5. Escrow Agent’s Compensation. Escrow Agent shall be paid a flat fee for all
services under this Escrow Agreement, such fee to be paid by Landlord pursuant
to a separate agreement between Landlord and Escrow Agent. Escrow Agent shall be
reimbursed by Landlord for any reasonable expenses, including the actual
out-of-pocket cost of outside legal services should Escrow Agent reasonably deem
it necessary to retain an outside attorney.

6. Disbursement of Escrow Funds for K2M Improvements. At such time as Tenant
shall desire to obtain a disbursement from the Escrow Account with respect to
the K2M Improvements, but no more frequently than once per calendar month,
(a) Tenant shall deliver to Landlord, Escrow Agent, and Construction Lender an
executed Draw Request in substantially the form attached to the Work Agreement
together with the accompanying materials required under Section 5.2(C) of the
Work Agreement, and (b) Landlord shall deliver to Tenant, Escrow Agent and
Construction Lender a certificate indicating any objection that Landlord has to
such Draw Request and directing Escrow Agent to disburse the amount of any the
Draw Request less any amounts objected to by Landlord. Upon receipt of the
required documentation set forth above with respect to any Draw Request, the
Escrow Agent shall forthwith (but no later than five (5) business days from the
Escrow Agent’s receipt of such documentation) disburse the amount enumerated in
such Draw Request, less the amount objected to by Landlord, directly to Tenant
or Tenant’s contractor, as specified in the Draw Request. Each such draw request
shall be funded by the Escrow Agent from the funds in the Escrow Account as set
forth above. In the event Landlord has an objection to any requested
disbursement set forth in a Draw Request, Escrow Agent shall not disburse such
objectionable amount until it receives a certificate executed by Landlord and
Tenant indicating that the objection has been resolved and directing Escrow
Agent to disburse all or any portion of the amount withheld from such Draw
Request.

7. Lease and Work Agreement. For so long as the Escrow Agent is the same party
for which Tenant has entered into a subordination, non-disturbance and
attornment agreement (“SNDA”), then Escrow Agent shall not have approval or
consent rights to any amendment or modification of the Lease or Work Agreement,
except as set forth in the SNDA. If the Escrow Agent is any other party, Escrow
Agent shall have no consent rights over any amendments or modifications to the
Lease or Work Agreement.

8. K2M Improvements Contribution Fund. Notwithstanding anything to the contrary,
Landlord and Escrow Agent acknowledge and agree the amounts in the Escrow
Account represent the K2M Improvements Contribution Fund which shall be used
solely for the purpose of funding K2M Improvements, and shall not, under any
circumstance, be held (or withheld) by Escrow Agent or the Construction Lender
in the event of a default by Tenant under the Lease or Work Agreement or be
utilized to fund any other amounts. In the event the Lease is

 

Schedule A-3



--------------------------------------------------------------------------------

terminated for any reason whatsoever, all amounts in the Escrow Account shall
automatically be delivered to Tenant upon satisfaction of the notice
requirements to Escrow Agent as described in Section 3 above (notwithstanding
anything to the contrary); Landlord, Escrow Agent and Construction Lender
waiving any rights or interests in and to the Escrow Account in the event the
Lease is terminated by Tenant for any reason whatsoever.

9. Notices. All notices or other communications required or provided to be sent
by either party shall be in writing and shall be: (i) sent by United States
Postal Service, certified mail, return receipt requested, (ii) sent by any
nationally known overnight delivery service for next day delivery,
(iii) delivered in person or (iv) sent by telecopier or facsimile machine which
automatically generates a transmission report that states the date and time of
the transmission, the length of the document transmitted and the telephone
number of the recipient’s telecopier or facsimile machine (with a copy thereof
sent thereafter in accordance with clause (i), (ii) or (iii) above). All notices
shall be deemed to have been given upon receipt. All notices shall be addressed
to the parties at the addresses below:

 

If to Landlord:    TC Oaklawn Owner, LLC    c/o Trammell Crow Company    1055
Thomas Jefferson Street, NW    Suite 600    Washington, D.C. 20007    Attention:
David R. Neuman with a copy to:c/o    Trammell Crow Company    1055 Thomas
Jefferson Street, NW    Suite 600    Washington, D.C. 20007    Attention:
Michael Manley with a copy to:    Tenenbaum & Saas, P.C.    4504 Walsh Street,
Suite 200    Chevy Chase, MD 20815    Attention: Brian M. Grindall, Esq. If to
Tenant:    K2M Group Holdings, Inc.    751 Miller Drive SE    Leesburg, VA 20175
   Attention: David MacDonald with a copy to:    K2M Group Holdings, Inc.    751
Miller Drive SE    Leesburg, VA 20175    Attention: Luke Miller

 

Schedule A-4



--------------------------------------------------------------------------------

with a copy to:    Pillsbury Winthrop Shaw Pittman LLP    1650 Tysons Boulevard
   McLean, VA 22102    Attention: R.J. Davis, Esq. To Escrow Agent:   
Commonwealth Land Title Insurance Company    1015 15th Street, NW, Suite 300   
Washington, DC 20005    Attn: David P. Nelson, Vice President    Facsimile No.:
(202) 737-4108

Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 9. The inability to
deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.

9. Costs and Attorneys Fees. In the event that a dispute arises with respect to
a party’s performance of the obligations set forth in this Agreement, or with
respect to any provision(s) of this Agreement, the prevailing party shall be
entitled to recover costs and reasonable attorneys’ fees. Upon the request of
Tenant, Escrow Agent shall promptly identify the location of the institution
where the Escrow Account is located and all other identifying characteristics of
such account, including without limitation, all applicable account numbers.

10. Applicable Law and Jurisdiction. This Agreement shall be governed by and
construed as a contract in accordance with the laws of the Commonwealth of
Virginia, without respect to its choice of law provisions.

11. Counterparts. This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single agreement.

[Balance of Page Left Blank; Signatures on Next Page]

 

Schedule A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord, Tenant and Escrow Agent have executed this
Agreement as of the date and year first above written.

 

LANDLORD:       TENANT: TC OAKLAWN OWNER, LLC,       K2M GROUP HOLDINGS, INC., a
Delaware limited liability company       a Delaware corporation By:   

 

      By:   

 

   Name:   

 

      Name:   

 

   Title:   

 

      Title:   

 

 

ESCROW AGENT: COMMONWEALTH LAND TITLE INSURANCE COMPANY    By:   

 

      Name:   

 

      Title:   

 

  

 

Schedule A-6



--------------------------------------------------------------------------------

SCHEDULE B

DECLARATION OF SUBSTANTIAL COMPLETION

THIS DECLARATION is attached to and made a part of that certain Work Agreement
dated as of the              day of                     , 201    , (the “Work
Agreement”) entered into by and between                     , a
                     (“Landlord”) and K2M Group Holdings, Inc., a Delaware
corporation (“K2M”), and also pertains to that certain Deed of Lease, of even
date with the Work Agreement, between Landlord, as landlord and K2M, as tenant
(the “Lease”). All capitalized terms used herein shall have the same meaning as
was ascribed to such terms in the Work Agreement, unless otherwise indicated.

1. With respect to the Premises, Landlord and K2M do hereby declare that as of
the date hereof:

 

  (a) the “Final Delivery Date” is hereby established to be
                    , 201    ;

 

  (b) the “Possession Date” is hereby established to be                     ,
201    ;

 

  (c) the “Lease Commencement Date” is hereby established to be
                    , 201    ;

 

  (d) commencing on the Lease Commencement Date, the monthly payments by Tenant
on account of Tenant’s Proportionate Share of Operating Expenses and Real Estate
Taxes for each calendar month are hereby established to be                     ;

 

  (e) the Lease Term shall initially expire on                     ;

 

  (f) the Lease is in full force and effect as of the date hereof;

 

  (g) The outstanding balance of the Available Allowance as of the date hereof
is $                    ; and

 

  (h) Except as stated on the Exhibit A attached hereto, K2M to its knowledge
has no right of setoff against any rentals due under the Lease.

2. To K2M’s knowledge, Landlord has fulfilled all of its obligations under the
Work Agreement required to be fulfilled by Landlord on or prior the date hereof,
with the exception of (a) final correction of the Punch List Items attached
hereto, (b) Latent Defects, and (c)                     ;

[TEXT ENDS – SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

Schedule B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and K2M have executed this Declaration as of the
             day of                     , 201    .

LANDLORD:

TC Oaklawn Owner, LLC

a Delaware limited liability company

 

    By:    TC Oaklawn Mezz, LLC          a Delaware limited liability company,
         Its Managing Member           By:    TC Oaklawn, LLC         
a Delaware limited liability company          Its Managing Member         
    By:    TC Oaklawn Investor, LLC            
    a Delaware limited liability company             Its Managing Member      
          By:    TC MidAtlantic Development V, Inc.,                  

a Delaware corporation,

its Managing Member

                       By:   

 

                  Name:   

 

                  Title:   

 

  

 

TENANT:   

K2M Group Holdings, Inc.

a Delaware corporation

   By:   

 

   Name:   

 

   Title:   

 

  



--------------------------------------------------------------------------------

SCHEDULE C-1(A)

BASE BUILDING SHELL CONDITION SPECIFICATIONS

600 AND 610 HOPE PARKWAY, S.E., LEESBURG, VA 20175

COMPLETED SHELL DEFINITION

 

Architect: Morgan, Gick, McBeath & Associates PC

Structural

Engineer: Cardno Haynes Whaley

 

MEP Engineer: Jordan Skala Engineers

 

Civil Engineer: Paciulli Simmons & Associates

Description of Work: The Project Office and Research and Development Buildings
consist of full site development to accommodate two structures. The first is a
three story, 62,049 sf, shell office building and the second is a one story,
83,770 sf shell production structure. The Office Building has two traction type
mid-rise elevators. Each building has a composite tilt-up concrete exterior skin
with cast brick inlays, sunscreens and a painted metal roof screen. Each
building will include shell finishes building preparation to receive tenant
finishes designed by another consultant. To the extent possible, taking into
consideration any applicable improvements yet to be constructed by K2M as part
of the K2M Improvements, prior to K2M commencing construction of the K2M
Improvements, all base building systems shall be fully functional and Landlord
shall power all base building systems and have them be controlled. Glazing shall
be Kawneer Trifab 451T with Solarban 60, or equal, glazing utilizing tinted
glass with low-E coating. Full shell interior utilities shall be included with
restrooms, emergency and exit lighting, janitor’s facilities and ADA water
coolers. Site work will be per civil design, but not be limited to, clearing,
rough and final grading, potable water, storm water system, sanitary sewer,
electrical primary, voice/data cabling and full Loudoun County code compliant
best practices for site development. Parking and loading facilities are provided
for each structure. Final paving shall include asphalt parking surface with full
striping. Site lighting and signage shall be provided. The specifications on
Schedule C-1(B) and this Schedule C-1(A) shall be reconciled to the fullest
extent possible, but (a) in the event of an irreconcilable conflict with respect
to a performance line item, the chart below shall take precedence, and (b) in
the event of an irreconcilable conflict with respect to any other item on this
Schedule C-1(A) that does not constitute a performance line item, then Schedule
C-1(B) shall control.



--------------------------------------------------------------------------------

PROJECT OFFICE BUILDING

 

         Base    Leasehold         

Building

  

Improvements

ARCHITECTURAL

Gypsum board partitions (paint ready):       •   Perimeter (exterior) walls
above/below windows including engaged columns    X    •   Core Partitions (Lease
Area side) including enclosures for engaged columns per base building
construction documents    X    •   Multi-tenant Corridor and Demising Partitions
      X •   Partitions in Tenant Areas       X •   Other interior column
enclosures       X Wall finishes and base in Tenant Areas    X Floor finishes in
Tenant Areas    X Typical elevator lobby       •   Finish ceiling with light
fixtures, mechanical diffusers, smoke detector and fire alarm requirements      
X •   Wall finishes       X •   Carpet and base       X Acoustic Ceilings in
Tenant Areas       •   Ceiling grid materials and installation       X •  
Framing for perimeter slot diffusers       X Horizontal Mini-blinds at Exterior
   X    Doors and Hardware in Tenant Areas:       •   Doors       X •   Hardware
(latchsets & locksets)       X Millwork    X Appliances    X FF&E       X
STRUCTURAL Building will support all required loads for standard tenant
construction without any tenant reinforcement – 100 lbs p.s.f. maximum    X   
ELECTRICAL/TELECOMMUNICATIONS Two (2) diverse conduit paths to the street each
consisting of four inch (4”) dedicated conduits    X    In addition to any power
necessary for HVAC and other base building systems, 7 watts per square foot for
office /outlet power and lighting per floor for every usable s.f.    X   
Electrical Distribution       •   Electrical distribution to include
high-voltage transformers and low-voltage panels.    X    •   Local (by floor)
electrical distribution for the tenant improvements including all main breakers,
conduit, wire, and panels    X    •   Branch breakers and final electrical
distribution       X Ground bar in all electric rooms and telephones closets   
X    Base code approved fire alarm system, with installed capacity, for standard
tenant improvements and specialty areas (expansion panels and related equipment
by Tenant)    X   

 

Schedule C-1(A)-2



--------------------------------------------------------------------------------

Lighting in Tenant Areas      

•       Light fixtures (fluorescent)

      X

•       Light fixtures (incandescent and specialty fixtures)

      X

•       Lighting installation, wiring, and connections

      X

•       Core Areas (Restrooms, Electrical/Sprinkler RMs)

   X    Electrical Power Outlets & Switches in Tenant Areas       X Fire Alarm
System in Tenant Areas      

•    Shell building pull stations, strobe/horn units base building construction
documents and have installed capacity for tenant’s work

   X   

•    Addition of new and/or relocation of base building pull stations,
strobe/horn units, and speakers (as required)

      X Exit Lighting in Tenant Areas:      

•    Exit lights per base building construction documents

   X   

•    Additional exit lights in Tenant Areas

      X Telephone/Data Distribution:      

•    Vertical backbone (floor sleeves) in base building telephone room

   X   

•    Plywood backboard in base building telephone room

   X   

•    Horizontal distribution and outlets

      X

•    Telephone equipment

      X

•    Fiber and copper telephone service drop

   X    MECHANICAL       Subject to further modification in accordance with the
terms and conditions of the Lease, the initial HVAC performance specifications
are as follows:    X    Summer Indoor - 75 degrees F.D.B. and 50% RH.      
Summer Outdoor - Based on local 2-1/2% design conditions as specified in the
latest edition of the “ASHRE Handbook of Fundamentals”.       Winter Indoor -70
degrees F.D.B.       Winter Outdoor - Based on local 97-1/2 design conditions as
specified in the latest edition of the “ASHRE Handbook of Fundamentals”.      
Fresh air system shall be code compliant and have capacity to match tenant’s
program and have distribution to all areas of the base building. Any upgrades to
this system as a result of the tenant standard office improvements shall be the
landlord’s sole cost and expense.    X    Horizontal connection between
buildings (provided by tenant and shown on Architect Shell Documents)    X    X

 

Schedule C-1(A)-3



--------------------------------------------------------------------------------

Powered Induction Units (PIU’s or also known as VAV’s) basic distribution,
including installed/connected and working thermostats coiled above ceiling grid
   X    Installation of thermostats and connection to base building EMS (energy
management system)    X    Additional Powered Induction Units (PIU’s), as
required by Tenant design, including power, controls, all ductwork and
diffusers, thermostats, and EMS wiring, connections and programming       X
Ductwork/Distribution:      

•       Primary distribution from main air handling unit to Base Building PIU’s

   X   

•       Secondary distribution from Base Building PIU’s including diffusers
(exterior zones)

      X

•       Secondary distribution from Base Building PIU’s including duct/flex
run-outs and diffusers (interior zones)

      X

•       Diffusers

      X Supplemental A/C Units including power, piping, and controls, and all
ductwork and diffusers       X FIRE PROTECTION       Sprinkler System:      

•    Main loop, branches, and upturned heads

   X   

•    Modifications for Tenant Improvements

      X Fire Extinguishers/Cabinets      

•    Core Areas (as required by code)

   X   

•    Additional in Tenant Areas as required by code

      X Fire Valve Cabinets in Tenant Areas (if required)       X PLUMBING      
Building wet columns    X    Plumbing for all items in Tenant Areas that connect
to base building systems       X SECURITY ACCESS CONTROL       After Hours
Access Control to 4 leaves of building entry/exit    X    After Hours Access
Control in designated elevators (conduit and pull string)    X    After Hours
Access Control in individual suites       X Access Control in Tenant Areas –
base building system will have the installed capacity to coordinate with
tenant’s full access control needs       X Inside and outside security cameras
      X Electric for all security including main building exit/entry and
elevators       X Exterior locks on exterior doors (coordinate with Tenant
security needs)    X   

 

Schedule C-1(A)-4



--------------------------------------------------------------------------------

PROJECT RESEARCH AND DEVELOPMENT BUILDING

          

Base Building

  

Leasehold
Improvements

ARCHITECTURAL

      Gypsum board partitions (paint ready):      

•    Perimeter (exterior) walls above/below windows including engaged columns

      X

•    Core Partitions (Lease Area side) including enclosures for engaged columns
per base building construction documents

      X

•    Multi-tenant Corridor and Demising Partitions

      X

•    Partitions in Tenant Areas

     

•    Other interior column enclosures

      X       X Wall finishes and base in Tenant Areas       X Floor finishes in
Tenant Areas       X Typical elevator lobby             X

•    Finish ceiling with light fixtures, mechanical diffusers, smoke detector
and fire alarm requirements

      X

•    Wall finishes

      X

•    Carpet and base

      Acoustic Ceilings in Tenant Areas             X

•    Ceiling grid materials and installation

      X

•    Framing for perimeter slot diffusers

      Horizontal Mini-blinds at Exterior    X    Doors and Hardware in Tenant
Areas:      

•    Doors

      X

•    Hardware (latchsets & locksets)

      X Millwork       X Appliances       X FF&E       X STRUCTURAL       

 

Schedule C-1(A)-5



--------------------------------------------------------------------------------

Building will support all required loads for standard tenant construction
without any tenant reinforcement – 100 lbs p.s.f. minimum    X   
ELECTRICAL/TELECOMMUNICATIONS       Two (2) diverse conduit paths to the street
each consisting of four inch (4”) dedicated conduits    X    In addition to any
power necessary for HVAC and other base building systems, 7 watts per square
foot for office / outlet power and lighting per floor for every usable s.f.    X
   Electrical Distribution      

•    Electrical distribution to include high-voltage transformers and
low-voltage panels in main electric room.

   X   

•    Local electrical distribution for the tenant improvements including all
main breakers, conduit, wire, and panels

      X

•    Branch breakers and final electrical distribution

      X Ground bar in all electric rooms and telephones closets    X    Base
code approved fire alarm system, with installed capacity, for standard tenant
improvements and specialty areas (expansion panels and related equipment by
Tenant)    X    Lighting in Tenant Areas      

•       Light fixtures (fluorescent)

      X

•       Light fixtures (incandescent and specialty fixtures)

      X

•       Lighting installation, wiring, and connections

      X

•       Core Areas (Restrooms, Electrical/Sprinkler RMs)

   X    Electrical Power Outlets & Switches in Tenant Areas       X Fire Alarm
System in Tenant Areas      

•    Shell building pull stations, and strobe/horn units base building
construction documents and have installed capacity for tenant’s work

   NA   

•    Addition of new and/or relocation of base building pull stations,
strobe/horn units, and speakers (as required)

      X Exit Lighting in Tenant Areas:      

•    Exit lights per base building construction documents

   X   

•    Additional exit lights in Tenant Areas

      X Telephone/Data Distribution:      

•    Vertical backbone (floor sleeves) in base building telephone room

   NA   

•    Plywood backboard in base building telephone room 

      X

 

Schedule C-1(A)-6



--------------------------------------------------------------------------------

•    Horizontal distribution and outlets

      X

•    Telephone equipment

      X

•    Fiber and copper telephone service drop

   X    MECHANICAL       Subject to further modification in accordance with the
terms and conditions of the Lease, the initial HVAC performance specifications
are as follows: Summer Indoor - 75 degrees F.D.B. and 50% RH. Summer Outdoor -
Based on local 2-1/2% design conditions as specified in the latest edition of
the “ASHRE Handbook of Fundamentals”. Winter Indoor -70 degrees F.D.B. Winter
Outdoor - Based on local 97-1/2 design conditions as specified in the latest
edition of the “ASHRE Handbook of Fundamentals”.    X    Fresh air system shall
be code compliant and have capacity to match tenant’s program and have
distribution to all areas of the base building. Any upgrades to this system as a
result of the tenant standard office improvements shall be the landlord’s sole
cost and expense.    X    Horizontal conduit connection between buildings
(provided by tenant and shown on Architect Shell Documents)    X    Powered
Induction Units (PIU’s or also known as VAV’s) basic distribution, including
installed/connected and working thermostats coiled above ceiling grid    X   
Installation of thermostats and connection to base building EMS (energy
management system)    X    Additional Powered Induction Units (PIU’s), as
required by Tenant design, including power, controls, all ductwork and
diffusers, thermostats, and EMS wiring, connections and programming       X
Ductwork/Distribution:      

•    Primary distribution from main air handling unit to Base Building PIU’s

   X   

•    Secondary distribution from Base Building PIU’s including diffusers
(exterior zones)

      X

•    Secondary distribution from Base Building PIU’s including duct/flex
run-outs and diffusers (interior zones)

      X

•    Diffusers

      X Supplemental A/C Units including power, piping, and controls, and all
ductwork and diffusers       X

 

Schedule C-1(A)-7



--------------------------------------------------------------------------------

FIRE PROTECTION       Sprinkler System:      

•    Main loop, branches, and upturned heads

   X   

•    Modifications for Tenant Improvements

      X Fire Extinguishers/Cabinets      

•    Core Areas (Main Electrical and Sprinkler Room)

   X   

•    Additional in Tenant Areas as required by code

      X Fire Valve Cabinets in Tenant Areas (if required)       X PLUMBING      
Building wet columns    NA    Plumbing for all items in Tenant Areas that
connect to base building systems       X SECURITY ACCESS CONTROL       After
Hours Access Control to 4 leaves of building entry/exit    X    After Hours
Access Control in designated elevators    NA    After Hours Access Control in
individual suites       X Access Control in Tenant Areas – base building system
will have the installed capacity to coordinate with tenant’s full access control
needs       X Inside and outside security cameras       X Electric for all
security including main building exit/entry and elevators       X Exterior locks
on exterior doors (coordinate with Tenant security needs)    X   

 

Schedule C-1(A)-8



--------------------------------------------------------------------------------

SCHEDULE C-1(B)

LIST OF PLANS AND SPECIFICATIONS

Section 1. Contract Drawings –

(a) Site/Civil Drawings – Drawings are by the Civil Engineer (Paciulli,
Simmons & Associates, Ltd.) and dated as stated herein and are issued for
construction.

 

Sheet

  

Title

  

Date

  

Latest

Issuance

1    TOWN OF LEESBURG COVER SHEET    10/21/2014    TDL#01 2    TOWN OF LEESBURG
GENERAL NOTES    8/15/2014    BID SET 3    STANDARD LEGEND    8/15/2014    BID
SET 4    DETAILS    8/15/2014    BID SET 4A    DUMPSTER & GENERATOR ENCLOSURE
DETAILS    8/15/2014    BID SET 5    EXISTING CONDITIONS & DEMOLITION PLAN   
8/15/2014    BID SET 6    EXISTING CONDITIONS & DEMOLITION PLAN    8/15/2014   
BID SET 7    EXISTING CONDITIONS & DEMOLITION PLAN    8/15/2014    BID SET 8   
SITE GEOMETRY PLAN    10/21/2014    TDL#01 9    SITE GEOMETRY PLAN    10/21/2014
   ADD #13 10    SITE GEOMETRY PLAN    8/15/2014    BID SET 11    GRADING PLAN
   10/21/2014    TDL#01 12    GRADING PLAN    10/21/2014    ADD #13 13   
GRADING PLAN    9/2/2014    ADD #07 14    PAVING PLAN    8/15/2014    BID SET 15
   SANITARY SEWER PROFILES    8/15/2014    BID SET 16    WATERLINE PROFILES   
9/2/2014    ADD #07 17    WATERLINE PROFILES    9/2/2014    ADD #07 18    STORM
DRAINAGE PROFILES    10/21/2014    ADD #13 19    STORM DRAINAGE PROFILES   
9/2/2014    ADD #07 20    STORM DRAINAGE PROFILES    10/21/2014    ADD #13 20A
   ROOF DRAIN PROFILES    10/21/2014    ADD #13 21    STORM DRAINAGE DIVIDES MAP
   8/15/2014    BID SET 22    OFFSITE STORM DRAINAGE DIVIDES MAP    8/15/2014   
BID SET 23    STORM DRAINAGE COMPUTATIONS    9/2/2014    ADD #07 24    OVERLAND
RELIEF MAP    8/15/2014    BID SET 25    OVERLAND RELIEF X-ING AND COMPUTATIONS
   8/15/2014    BID SET 26    OFFSITE STORM WATER MANAGEMENT ANALYSIS   
8/15/2014    BID SET 27    BMP IMPERVIOUS AREA MAP    8/15/2014    BID SET 28   
STRATFORD LAKE BMP COMPUTATIONS    8/15/2014    BID SET 29    EROSION & SEDIMENT
CONTROL PLAN—PHASE I    10/21/2014    ADD #13



--------------------------------------------------------------------------------

29A    EROSION & SEDIMENT CONTROL PLAN—PHASE I    10/21/2014    ADD #13 30   
EROSION & SEDIMENT CONTROL PLAN—PHASE II    8/15/2014    BID SET 31    EROSION &
SEDIMENT CONTROL—NARRATIVE & NOTES & DETAILS    8/15/2014    BID SET 31A   
EROSION & SEDIMENT CONTROL—SEDIMENT BASIN COMPUTATIONS    8/15/2014    BID SET
32    LANDSCAPE PLAN    10/21/2014    ADD #13 32A    LANDSCAPE BUFFER & PARKING
PLAN    8/15/2014    BID SET 33    LANDSCAPE PLAN NOTES & DETAILS    10/21/2014
   ADD #13 34    SANITARY SEWER DETAILS & COMPUTATIONS    8/15/2014    BID SET
35    SANITARY SEWER COMPUTATIONS & LATERAL PROFILES    9/2/2014    ADD #07 36
   WATER DETAILS    8/15/2014    BID SET 36A    WATER DETAILS    8/15/2014   
BID SET 37    WATER SYSTEM MAP    8/15/2014    BID SET 38    WATER SYSTEM
COMPUTATIONS    8/15/2014    BID SET 39    FIRE HYDRANT COVERAGE & FIRE LANE MAP
   8/15/2014    BID SET 40    PAVEMENT MARKING & SIGNAGE PLAN    10/21/2014   
ADD #13 41    ACCESSIBLE RAMP DETAILS    8/15/2014    BID SET 42    BOUNDARY
SURVEY    8/15/2014    BID SET 43    TRUCK TURN ANALYSIS    8/15/2014    BID SET
44    TRUCK TURN ANALYSIS    8/15/2014    BID SET 45    GEOTECHNICAL
REQUIREMENTS    8/15/2014    BID SET 46    GEOTECHNICAL REQUIREMENTS   
8/15/2014    BID SET 47    GEOTECHNICAL REQUIREMENTS    8/15/2014    BID SET 48
   PHOTOMETRIC LIGHTING PLAN    8/15/2014    BID SET 49    LIGHTING DETAILS   
8/15/2014    BID SET

Office Building Documents

(b) Structural Drawings – Drawings are by the Structural Engineer (Cardno Haynes
Whaley) and dated as stated herein and are issued for construction.

 

Sheet

  

Title

  

Date

  

Latest

Issuance

S0.1    STRUCTURAL NOTES    8/15/2014    BID SET S1.1    FIRST FLOOR FOUNDATION
PLAN    10/1/2014    ADD #11 S2.1    SECOND FLOOR FRAMING PLAN    8/15/2014   
BID SET S2.2    THIRD FLOOR FRAMING PLAN    8/15/2014    BID SET S3.1    ROOF
FRAMING PLAN    10/1/2014    ADD #11 S3.2    ROOF SCREENING FRAMING PLAN   
10/1/2014    ADD #11 S4.1    FOUNDATION DETAILS    10/1/2014    ADD #11

 

Schedule C-1(B)-2



--------------------------------------------------------------------------------

S4.2    FOUNDATION DETAILS    8/15/2014    BID SET S4.3    FOUNDATION DETAILS   
10/1/2014    ADD #11 S5.1    FLOOR FRAMING DETAILS    10/21/2014    TDL#02 S5.2
   FLOOR FRAMING DETAILS    8/15/2014    BID SET S6.1    ROOF FRAMING DETAILS   
10/1/2014    ADD #11 S6.2    ROOF FRAMING DETAILS    8/15/2014    BID SET S6.3
   ROOF FRAMING DETAILS    8/15/2014    BID SET S7.1    STANDARD STEEL DETAILS
   8/15/2014    BID SET S7.2    STANDARD STEEL DETAILS    8/15/2014    BID SET
S8.1    ROOF DIAGRAMS    10/1/2014    ADD #11 S9.1    TYPICAL PANEL ELEVATION,
EMBEDDED PLATES AND DETAILS    8/20/2014    ADD #01 S10.1    PANEL ELEVATIONS   
8/20/2014    ADD #01 S10.2    PANEL ELEVATIONS    8/20/2014    ADD #01 S10.3   
PANEL ELEVATIONS    8/20/2014    ADD #01

(c) Architectural Drawings – Drawings are by the Architect (Morgan, Gick,
McBeath & Associates) and dated as stated herein and are issued for
construction.

 

Sheet

  

Title

  

Date

  

Latest

Issuance

AO.O    COVERSHEET    10/21/2014    TDL#02 AO.1    PROJECT NOTES    10/21/2014
   TDL#02 A1.1    EGRESS PLANS    8/15/2014    BID SET A1.2    RATED ASSEMBLIES
   8/15/2014    BID SET A1.3    RATED ASSEMBLIES    8/15/2014    BID SET A1.4   
RATED ASSEMBLIES    8/15/2014    BID SET A2.1    ARCHITECTURAL SITE PLAN   
8/15/2014    BID SET A2.2    DUMPSTER AND CONNECTOR DETAILS    8/15/2014    BID
SET A2.3    WALKWAY CANOPY DETAILS    8/15/2014    BID SET A3.1    FIRST FLOOR
PLAN    8/15/2014    BID SET A3.2    SECOND FLOOR PLAN    8/15/2014    BID SET
A3.3    THIRD FLOOR PLAN    10/1/2014    ADD #11 A3.5    ROOF PLAN AND DETAILS
   10/1/2014    ADD #11 A4.1    REFLECTED CEILING PLAN—FIRST FLOOR    8/15/2014
   BID SET A4.2    REFLECTED CEILING PLAN—SECOND FLOOR    8/15/2014    BID SET
A4.3    REFLECTED CEILING PLAN—THIRD FLOOR    10/1/2014    ADD #11 A5.1   
BUILDING ELEVATIONS    8/15/2014    BID SET A5.2    BUILDING ELEVATIONS   
8/15/2014    BID SET A6.1    BUILDING SECTIONS    8/15/2014    BID SET A6.2   
WALL SECTIONS    10/21/2014    ADD #12

 

Schedule C-1(B)-3



--------------------------------------------------------------------------------

A6.3    WALL SECTIONS    10/21/2014    ADD #12 A6.4    WALL SECTIONS   
10/21/2014    ADD #12 A7.1    DETAILS    10/21/2014    ADD #12 A8.1    WINDOW
ELEVATIONS AND DETAILS    10/21/2014    TDL#01 A8.2    WINDOW ELEVATIONS AND
DETAILS    10/21/2014    TDL#01 A10.1    STAIR PLANS AND DETAILS    8/15/2014   
BID SET A10.2    ELEVATOR PLANS AND DETAILS    10/21/2014    TDL#01 A11.1   
TOILET PLANS    10/21/2014    ADD #12 A11.2    TOILET DETAILS    10/21/2014   
ADD #12 A12.1    PARTITION DETAILS    8/15/2014    BID SET A13.1    SCHEDULES
AND DETAILS    10/21/2014    TDL#01

(d) Mechanical Drawings – Drawings are by the MEP Consultant (Jordan & Skala
Engineers) and dated as stated herein and are issued for construction.

 

Sheet

  

Title

  

Date

  

Latest

Issuance

M0.1    LEGEND, GENERAL NOTES AND DRAWING LIST—HVAC    8/15/2014    BID SET M0.2
   SCHEDULES AND EQUIPMENT—HVAC    10/1/2014    ADD #11 M0.3    DETAILS—HVAC   
8/15/2014    BID SET M3.1    FIRST FLOOR PLAN—HVAC    10/1/2014    ADD #11 M3.2
   SECOND FLOOR PLAN—HVAC    10/1/2014    ADD #11 M3.3    THIRD FLOOR PLAN—HVAC
   10/1/2014    ADD #11 M3.4    ROOF PLAN—HVAC    10/1/2014    ADD #11

(e) Electrical Drawings – Drawings are by the MEP Consultant (Jordan & Skala
Engineers) and dated as stated herein and are issued for construction.

 

Sheet

  

Title

  

Date

  

Latest

Issuance

E0.1    LEGEND, GENERAL NOTES AND DRAWING LIST—ELECTRICAL    10/21/2014    ADD
#13 E0.2    DETAILS—ELECTRICAL    8/15/2014    BID SET E1.1    SITE
PLAN—ELECTRICAL    10/21/2014    ADD #13 E3.1    FIRST FLOOR PLAN—ELECTRICAL   
10/1/2014    ADD #11 E3.2    SECOND FLOOR PLAN—ELECTRICAL    10/1/2014    ADD
#11 E3.3    THIRD FLOOR PLAN—ELECTRICAL    10/1/2014    ADD #11 E3.4    ROOF
PLAN—ELECTRICAL    8/15/2014    BID SET E4.1    FIRST FLOOR PLAN—LIGHTING   
10/1/2014    ADD #11 E4.2    SECOND FLOOR PLAN—LIGHTING    10/1/2014    ADD #11
E5.1    RISER DIAGRAM—ELECTRICAL    8/15/2014    BID SET E6.1    PANEL
SCHEDULES—ELECTRICAL    8/15/2014    BID SET E6.2    PANEL SCHEDULES—ELECTRICAL
   8/15/2014    BID SET

 

Schedule C-1(B)-4



--------------------------------------------------------------------------------

(f) Plumbing Drawings – Drawings are by the MEP Consultant (Jordan & Skala
Engineers) and dated as stated herein and are issued for construction.

 

Sheet

  

Title

  

Date

  

Latest

Issuance

P0.1    LEGEND, GENERAL NOTES AND DRAWING LIST—PLUMBING    8/15/2014    BID SET
P0.2    DETAILS—PLUMBING    8/15/2014    BID SET P3.1    FIRST FLOOR
PLAN—PLUMBING    10/1/2014    ADD #11 P3.2    SECOND FLOOR PLAN—PLUMBING   
8/15/2014    BID SET P3.3    THIRD FLOOR PLAN—PLUMBING    8/15/2014    BID SET
P3.4    ROOF PLAN—PLUMBING    8/15/2014    BID SET P4.1    PART PLANS—PLUMBING
   8/15/2014    BID SET

Production Building Documents

(g) Structural Drawings – Drawings are by the Structural Engineer (Cardno Haynes
Whaley) and dated as stated herein and are issued for construction.

 

Sheet

  

Title

  

Date

  

Latest

Issuance

S0.1    STRUCTURAL NOTES    8/15/2014    BID SET S1.1    PARTIAL FOUNDATION
PLAN—NORTH    10/21/2014    ADD #13 S1.2    PARTIAL FOUNDATION PLAN—SOUTH   
10/21/2014    ADD #13    ENTRANCE FOUNDATION AND ROOF FRAMING    10/1/2014   
ADD #11 S1.3    PLANS       S2.1    PARTIAL ROOF FRAMING PLAN—NORTH   
10/21/2014    TDL#02 S2.2    PARTIAL ROOF FRAMING PLAN—SOUTH    10/21/2014   
TDL#02 S3.1    FOUNDATION DETAILS    10/1/2014    ADD #11 S3.2    FOUNDATION
DETAILS    10/1/2014    ADD #11 S4.1    ROOF FRAMING DETAILS    10/1/2014    ADD
#11 S4.2    ROOF FRAMING DETAILS    10/1/2014    ADD #11 S4.3    ROOF FRAMING
DETAILS    10/1/2014    ADD #11 S5.1    ROOF DECK DIAGRAM    10/1/2014    ADD
#11 S6.1    TYPICAL PANEL EMBEDS    8/15/2014    BID SET S7.1    TYPICAL PANEL
ELEVATIONS    10/1/2014    ADD #11 S8.1    PANEL ELEVATIONS    10/21/2014    ADD
#13 S8.2    PANEL ELEVATIONS    10/21/2014    ADD #13 S8.3    PANEL ELEVATIONS
   10/21/2014    ADD #13 S8.4    PANEL ELEVATIONS    10/21/2014    ADD #13 S8.5
   PANEL ELEVATIONS    10/21/2014    ADD #13

 

Schedule C-1(B)-5



--------------------------------------------------------------------------------

(h) Architectural Drawings – Drawings are by the Architect (Morgan, Gick,
McBeath & Associates) and dated as stated herein and are issued for
construction.

 

Sheet

  

Title

  

Date

  

Latest

Issuance

AO.O    COVERSHEET    10/21/2014    TDL#02 AO.1    PROJECT NOTES    10/21/2014
   TDL#02 A1.1    EGRESS PLANS    8/15/2014    BID SET A2.1    ARCHITECTURAL
SITE PLAN    10/21/2014    TDL#01 A2.2    DUMPSTER AND CONNECTOR DETAILS   
10/21/2014    TDL#01 A3.1    OVERALL FLOOR PLAN    10/21/2014    ADD #12 A3.2   
ROOF PLAN    10/21/2014    ADD #12 A5.1    BUILDING ELEVATIONS    10/21/2014   
ADD #12 A5.2    BUILDING ELEVATION DETAILS    10/21/2014    ADD #12 A6.1   
BUILDING SECTIONS    10/21/2014    ADD #12 A6.2    WALL SECTIONS    8/15/2014   
BID SET A6.3    WALL SECTIONS    8/15/2014    BID SET A6.4    WALL SECTIONS AND
DETAILS    8/15/2014    BID SET A7.1    PLAN DETAILS    8/15/2014    BID SET
A7.2    SUNSHADE DETAILS    8/15/2014    BID SET A7.3    DETAILS    8/15/2014   
BID SET A7.4    DETAILS    8/15/2014    BID SET A8.1    WINDOW ELEVATIONS AND
DETAILS    8/15/2014    BID SET A12.1    PARTITION DETAILS    8/15/2014    BID
SET A13.1    SCHEDULES AND FINISH LEGEND    10/21/2014    ADD #12

(i) Mechanical Drawings – Drawings are by the MEP Consultant (Jordan & Skala
Engineers) and dated as stated herein and are issued for construction.

 

Drawing #

  

Drawing Title

  

Date

  

Latest

Issuance

M0.1    LEGEND, GENERAL NOTES AND DRAWING LIST—HVAC    8/15/2014    BID SET M0.2
   SCHEDULES AND EQUIPMENT—HVAC    8/15/2014    BID SET M0.3    DETAILS—HVAC   
8/15/2014    BID SET M3.1    OVERALL FLORO PLAN—HVAC    8/15/2014    BID SET

 

 

Schedule C-1(B)-6



--------------------------------------------------------------------------------

(j) Electrical Drawings – Drawings are by the MEP Consultant (Jordan & Skala
Engineers) and dated as stated herein and are issued for construction.

 

Drawing #

  

Drawing Title

  

Date

  

Latest

Issuance

E0.1    LEGEND, GENERAL NOTES AND DRAWING LIST—ELECTRICAL    10/21/2014    ADD
#13 E0.2    DETAILS—ELECTRICAL    8/15/2014    BID SET E1.1    SITE
PLAN—ELECTRICAL    10/21/2014    ADD #13 E3.1    OVERALL FLOOR PLAN—ELECTRICAL
   10/1/2014    ADD #11 E5.1    RISER DIAGRAM—ELECTRICAL    8/15/2014    BID SET

(k) Plumbing Drawings – Drawings are by the MEP Consultant (Jordan & Skala
Engineers) and dated as stated herein and are issued for construction.

 

Drawing #

  

Drawing Title

  

Date

  

Latest

Issuance

P0.1    LEGEND, GENERAL NOTES AND DRAWING LIST—    8/15/2014    BID SET   
PLUMBING    8/15/2014    BID SET P3.1    ENLARGED WEST FLOOR PLAN—PLUBMING   
10/1/2014    ADD #11 P3.2    ENLARGED EAST FLOOR PLAN—PLUMBING    10/1/2014   
ADD #11

Section 2. Contract Specifications

The Project Manual as prepared by the Architect, Structural Engineer, and MEP
Consultant and dated August 15, 2014 and amended by Addenda stated herein.

Section 3. Bid Addendums and TDLs –

Addendum #1 dated August 20, 2014

Addendum #2 dated August 25, 2014

Addendum #3 dated August 25, 2014

Addendum #4 dated August 27, 2014

Addendum #5 VOID

Addendum #6 dated August 29, 2014

Addendum #7 dated September 3, 2014

 

 

Schedule C-1(B)-7



--------------------------------------------------------------------------------

Addendum #8 VOID

Addendum #9 VOID

Addendum #10 dated September 30, 2014

Addendum #11 dated October 2, 2014

Addendum #12 dated October 21, 2014

Addendum #13 dated October 21, 2014

TDL #1 dated October 21, 2014

TDL #2 dated October 21, 2014

TDL #3 dated November 14, 2014

TDL #4 dated November 18, 2014

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

Schedule C-1(B)-8



--------------------------------------------------------------------------------

SCHEDULE C-1(C)

BASE BUILDING MECHANICALS AND GENERATOR

[Attached]

 

Schedule C-1(C)-1



--------------------------------------------------------------------------------

LOGO [g837554dsp_162.jpg]

 

Schedule C-1(C)-2



--------------------------------------------------------------------------------

LOGO [g837554dsp_163.jpg]

 

Schedule C-1(C)-3



--------------------------------------------------------------------------------

LOGO [g837554dsp_164.jpg]

 

Schedule C-1(C)-4



--------------------------------------------------------------------------------

LOGO [g837554dsp_165.jpg]

 

Schedule C-1(C)-5



--------------------------------------------------------------------------------

LOGO [g837554dsp_166.jpg]

 

Schedule C-1(C)-6



--------------------------------------------------------------------------------

LOGO [g837554dsp_167.jpg]

 

Schedule C-1(C)-7



--------------------------------------------------------------------------------

LOGO [g837554dsp_168.jpg]

 

Schedule C-1(C)-8



--------------------------------------------------------------------------------

LOGO [g837554dsp_169.jpg]

 

Schedule C-1(C)-9



--------------------------------------------------------------------------------

LOGO [g837554dsp_170.jpg]

 

Schedule C-1(C)-10



--------------------------------------------------------------------------------

LOGO [g837554dsp_171.jpg]

 

Schedule C-1(C)-11



--------------------------------------------------------------------------------

LOGO [g837554dsp_172.jpg]

 

Schedule C-1(C)-12



--------------------------------------------------------------------------------

LOGO [g837554dsp_173.jpg]

 

Schedule C-1(C)-13



--------------------------------------------------------------------------------

SCHEDULE C-2

REQUIRED CONDITION

Office Building

Electrical rooms on each floor shall be substantially complete. If the
individual floors have not been energized, Landlord shall provide temporary
electric for Tenant’s use until those facilities can be obtained. Communication
Sleeves will be installed on each floor and ready for Tenant’s use.

The Ductwork VAV boxes and condenser water loop and valves shall be installed on
each floor ready for Tenant’s modifications. Plumbing to include wet stack,
shall be installed. If permanent water supply has not been provided, Landlord
shall provide temporary water to each floor for tenant’s construction needs. VAV
box testing, programming of the EMS, balancing and commissioning of HVAC
equipment may occur during the construction of the Tenant improvements.

Fire suppression piping shall be completed with-in the demised premises. Fire
Alarm devices shall be completed with-in the demised premises. Tenant will be
required to avoid the modification of these improvements until authorized by
Loudoun County Fire Marshal. If possible the same fire alarm and sprinkler
contractors shall be used by both parties.

Provide hoisting capability to all tenant floors on an equally shared basis with
the base building contractor.

Wet columns with sanitary and vent risers completely installed. Toilet rooms
demised and doors installed. All core drywall installed, taped and finished on
tenant facing walls.

Building exterior skin substantially complete on Tenant’s floors and the demised
premises protected from weather. Perimeter drywall at exterior walls and columns
installed, taped and finished. Roof shall be installed over the majority of the
building. Perimeter terminations and flashing may occur after Tenant has started
its construction.

Tenant floors cleared of excessive base building construction materials, debris
or components.

Research and Development Building

Building exterior skin substantially complete on Tenant’s floors and the demised
premises protected from weather. Perimeter drywall at exterior walls and columns
installed, taped and finished. Roof shall be installed. Base Building Envelope
will be completed with Main Electrical and Sprinkler rooms shall be
substantially complete.

Main loop of fire suppression piping shall be completed with-in the demised
premises. Fire Alarm devices shall be completed with-in the demised premises as
required for the shell building. Tenant will be required to avoid the
modification of these improvements until authorized by Loundon County Fire
Marshal. If possible the same fire alarm and sprinkler contractors shall be used
by both parties.

Building will have minimal lighting, slab will be broomed swept cleaned.

 

Schedule C-2



--------------------------------------------------------------------------------

SCHEDULE C-3

BASE BUILDING WORK SCHEDULE

 

Mobilization & commence of site work      12/20/2014    Commence Office building
foundations      2/1/2015    Commence Installation site utilities      2/9/2015
   Commence Production building foundation      2/9/2015    Commence Erection
structural steel- office      4/17/2015    Commence Erection structural steel-
production building      5/4/2015    Commence MEP rough-in- production building
     6/16/2015    Commence MEP rough-in- office building      6/21/2015   

 

Schedule C-3



--------------------------------------------------------------------------------

SCHEDULE C-4

REQUIREMENTS FOR K2M CONTRACT DOCUMENTS

Final architectural detail and working drawings, finish schedules and related
plans (three (3) reproducible sets) including without limitation the following
information and/or meeting the following conditions:

 

  •   Provide three (3) reproducible sets, include CADD and PDF files of a
complete set sufficient for submission for relevant permits, certificates and
applications of each of the following: Contract Documents, Contract
Specifications and Addenda as required of sufficient clarity and detail for
construction of the K2M Improvements.

 

Schedule C-4



--------------------------------------------------------------------------------

SCHEDULE C-5

CONSTRUCTION RULES AND REGULATIONS

The following requirements have been developed to ensure that the Base Building
Improvements and K2M Improvements are completed to the proper building standard
while maintaining a level of safety and consistent with industry standards;
however, in the event of a conflict between these Construction Rules and the
terms of the Work Agreement, the terms of the Work Agreement shall control. The
review of K2M Contract Documents by Landlord and/or its insurers, consultants or
representatives does not imply that any plans so reviewed comply with applicable
Legal Requirements. Nor does Landlord’s review or approval imply that any work
is to be performed at Landlord’s expense.

Landlord has the explicit right to remove from the Project any persons who does
not comply with these Construction Rules.

 

  I. General

 

  A. Prior to commencing construction, a building permit must be obtained and
displayed, and a copy of such permit must be provided to Landlord.

 

  B. At the completion of the work, the contractor shall furnish the Landlord
one (1) set of reproducible drawings, two (2) sets of red-line prints and one
complete CADD.DWG disk file and one complete PDF disk file showing the final
as-built construction work performed.

 

  C. If requested by Landlord in writing, the contractor must notify Landlord of
all work scheduled and must provide Landlord with a list of all personnel
working in a building.

 

  D. If requested by Landlord in writing, the contractor must provide the
Landlord with a list of all subcontractors including emergency phone numbers
prior to commencing work.

 

  E. The contractor must provide an onsite project superintendent at all times
the construction work is underway. This supervisor must be knowledgeable of the
project’s scope of work and have adequate onsite reference materials including
plans, specifications and MSDS information on all materials used in the
performance of work.

 

  F. All workers must be dressed appropriately. Shirts must be worn at all
times.

 

  G. All carts must be furnished with pneumatic tires and rubber bumpers, no
carts are to be moved through the stairways.

 

  H. No smoking is allowed in the building.

 

  I. The use of radios is prohibited.

 

Schedule C-5-1



--------------------------------------------------------------------------------

  J. Dumping of construction debris into building drains, mop sinks, trash
dumpster, etc. is strictly prohibited. If this does occur, the contractor shall
be charged the actual out-of-pocket cost of clearing any drain, where evidence
of this is found.

 

  K. Base Building restrooms within the construction area will be available for
use by the contractor unless the Landlord dedicates an alternate location. The
contractor shall be responsible for any damage to the restrooms during
construction. All other Base Building restrooms shall be locked and are not to
be used by construction personnel.

 

  L. Use of building stairwells for moving construction materials and
construction personnel shall be limited to stairwells reasonably designated by
Landlord.

 

  M. The contractor shall repair all existing public area finishes damaged by
the contractor’s or subcontractor’ personnel.

 

  N. All applicable portions of slabs must be x-rayed and x-rays reviewed by
Landlord’s designated personnel prior to core drilling or power driven
penetrations greater than  1⁄2” in length. If obstructions are detected, a
structural engineer reasonably designated by the Landlord must approve the work
in writing.

 

  O. Any roof-related that could affect a roof warranty work must be performed
by roofing contractor reasonably designated by Landlord and reasonably
acceptable to K2M.

 

  P. The contractor shall promptly report all accidents to Landlord in writing
after first notifying Landlord by phone.

 

  Q. Landlord shall provide K2M with reasonable use of power and water during
the construction of the K2M Improvements.

 

  II. Insurance

A. Prior to any commencement of work, the contractor shall provide a Certificate
of Insurance (COI) to the Property Manager consistent with the limits of
liability and other related insurance requirements set forth in the Work
Agreement.

 

  III. Life Safety

 

  A. Contractor shall furnish Landlord one set of sprinkler shop drawings and
hydraulic calculations once they are completed by subcontractor and ready for
submittal to the Fire Marshal. Once approved by the Fire Marshal, the contractor
shall furnish Landlord one set of approved sprinkler shop drawings.

 

  B. Contractor will not disconnect, tamper with, delete, obstruct, relocate, or
expand any life safety equipment, except as indicated on drawings approved by
the Landlord. Contractor shall not interfere with or delay any other inspections
scheduled prior to contractor’s inspections or testing.

 

Schedule C-5-2



--------------------------------------------------------------------------------

  C. The contractor must take all necessary precautions to prevent accidental
fire alarms. Any fees or cost charged to the Landlord by the local fire
department that arise from accidental fire alarms caused by contractors will be
paid by the contractor. The Landlord strongly suggests that, during any work
that increase the likelihood of an accidental fire alarm such as demolition or
sprinkler work, a person approved by the Landlord be designated to “watch” the
fire alarm panel.

 

  D. Any unit or device temporarily incapacitated will be tagged “Out of
Service” and the Landlord will be alerted prior to the temporary outage.

 

  E. The Base Building fire alarm system shall monitor all K2M-installed special
fire extinguishing/alarm detection systems. The connection to the Base Building
fire alarm system will be at K2M’s expense commensurate with market rates, and
performed by Landlord’s contractor reasonably acceptable to K2M.

 

  F. All K2M-installed fire alarm initiation and notification devices that
connect with the Base Building fire alarm system shall match the Base Building
system and be reasonably approved by Landlord.

 

  G. All connections into a Building existing fire alarm system are to be made
only by Landlord’s designated contractor (reasonably acceptable to K2M).

 

  H. All fire alarm testing will be scheduled at least 72 hours in advance with
Landlord and must occur after normal business hours if the Building is occupied.

 

  I. Combustible and hazardous materials that will not be incorporated into the
improvements are not allowed to be stored in the Building without prior written
approval by the Landlord. Material safety data sheets on all materials to be
stored in the building must be kept onsite and a copy presented to the Landlord.

 

  J. Dust protection of smoke detectors must be installed and removed (if
operational) each day. Dust protection is required during construction to avoid
false alarms and damaging of detector system. Filter media must be installed
over all return air paths to any equipment rooms prior to work. The media must
be maintained during construction and removed at substantial completion.

 

  K. The Building is to be fully protected by automatic sprinkler systems in
accordance with applicable laws and codes.

 

  L. All sprinkler systems and equipment are to be designed and installed in
accordance with the current standards of the National Fire Protection
Association.

 

  M. All equipment, devices and material used in the installation must be listed
by UL and FM approved.

 

  N. Connections to the Base Building sprinkler system/standpipe riser shall be
provided with a control valve and water flow alarm device. Sprinkler system
control valves shall be UL Listed and FM Approved, clockwise closing, indicating
valves with supervisory switches.

 

Schedule C-5-3



--------------------------------------------------------------------------------

  O. The entire sprinkler system should be designed and installed in accordance
with NFPA Pamphlet NO. 13,231 and 231C latest issue.

 

  P. All corrective work to the fire alarm system due to the contractor’s work
shall be charged to the contractor.

 

  Q. All fire alarm wiring in public areas (outside demising walls) shall be in
rigid conduit.

 

  IV. Parking – Loading Dock

 

  A. Contractors, subcontractors and their personnel will not use the Building
loading dock areas for parking without first obtaining permission from the
Landlord 48 hours in advance to assure dock availability. Unauthorized vehicles
will be ticketed and towed at the contractor’s risk and expense.

 

  B. Materials that do not fit into the service elevators must be delivered
through a window opening. The contractor will be required to properly remove and
replace the glass and to adequately protect the window framing with prior
approval from the Landlord, such approval not to be unreasonably withheld,
conditioned or delayed.

 

  C. Landlord’s designated glazing contractor (which is reasonably acceptable to
K2M) must perform removal and replacement of all exterior glass.

 

  V. Utilities

 

  A. There shall be no charge to K2M for utilities consumed during the
construction of the K2M Improvements.

 

  VI. Security

 

  A. The contractor will be responsible for controlling any key or access cards
furnished by the Landlord.

 

  B. The contractor will be responsible for locking any secure area made
available to the contractor whenever that area is unattended.

 

  C. All contractors may be required to wear identification badges, in which
case the badges will be supplied by the contractor.

 

  VII. Elevators

 

  A. No passenger elevator will be used to move construction materials or
construction personnel unless appropriate protective measures are installed.

 

Schedule C-5-4



--------------------------------------------------------------------------------

  B. The freight elevators can be used to move construction personnel at any
time during the day, provided the elevator doors are not held open. The freight
elevators of the Building may be used to move construction materials.

 

  C. Any cost to repair damage to the elevator (including dust or dirt in
machine rooms or shaft, or cost for service calls) resulting from the
contractor’s operations will be charged to the contractor.

 

  D. Any work on the elevators, call buttons and signal lanterns must be done by
building designated elevator contractor.

 

  E. Landlord shall provide hoisting, without cost to K2M, with access prior to
completion and inspection of the Base Building elevators (with Landlord’s
contractor for the Base Building Improvements to have priority of use of all
such hoisting capability until the Base Building Improvements are substantially
completed, provided Landlord will provide, at no expense to K2M, an exterior
lift for K2M’s exclusive hoisting purposes during any period in which Landlord’s
priority of use of the Base Building’s elevators prevents K2M from satisfying
its reasonable hoisting requirements). Thereafter, K2M shall be provided
hoisting, without cost to K2M, on the Base Building freight elevators (to be
coordinated with the hoisting requirements of Landlord and/or other Building
tenants and/or occupants so that all applicable construction contractors have
reasonable hoisting capability available to them during the applicable
construction period).

 

  VIII. Cleaning

 

  A. The contractor will remove all trash and debris daily or as often as
necessary to maintain cleanliness in the Building. The trash compactor or
containers for the Building are not to be used for any construction debris.

 

  B. Walk-off mats or other protection must be provided at door entrances where
work is being performed.

 

  C. Carpeting shall be protected by plastic runners or hardboard as necessary
to maintain cleanliness and to protect carpets from damage.

 

  D. Tile, granite and wood floors shall be protected from damage as necessary.

 

  E. Contractor will furnish a vacuum with a supply of clean bags and an
operator to facilitate ongoing clean-up.

 

  F. Trash removal will be scheduled and coordinated with the Landlord.

 

  G. Contractor must remove all food cartons and related debris from the work
area on a daily basis.

 

  H. Driveway and street cleaning by contractor will be required when contractor
work has created mud or debris.

 

Schedule C-5-5



--------------------------------------------------------------------------------

  IX. Mechanical and Electrical Work

 

  A. Before any new electrical or mechanical equipment is installed in the
Building, the contractor must submit a copy of the Manufacturers’ data sheets
along with complete shop drawing and submittals to the Landlord for approval,
such approval not to be unreasonably withheld, conditioned or delayed.

 

  B. Any installation or modification to the Building HVAC or electrical systems
must be first submitted to the Landlord for review, such approval not to be
unreasonably withheld, conditioned or delayed. This includes Base Building as
well as supplemental units and/or exhaust systems.

 

  C. The mechanical and electrical plans must be prepared by a licensed engineer
and must show size and location of all supply and return grilles. Landlord may
require the Landlord’s MEP engineer review the MEP drawings.

 

  D. Contractors modifying ductwork, air grilles, VAV boxes, etc. must balance
the air and water system in the entire suite affected by construction. All air
balancing is to be done in the presence of the Landlord’s representatives, who
shall be available at all times during active construction, and in all other
instances, who Landlord will make available upon reasonable prior written notice
by K2M. Two copies of the balance reports shall be submitted to the Landlord for
review and approval.

 

  E. Any domestic or condenser water connections must be made to the Building’s
piping system, must include a high quality isolation valve, (brass bodied gate
or ball-type) and must include adequate system drain valves. If the system
piping is of a different material a dielectric union must be installed. All
valves and equipment must be easily accessible (access doors are required in
drywall or other fixed construction).

 

  F. Exhaust fans used for cooking or smoking areas may not discharge into
return ceiling plenum. Such fans will be ducted to the outside via exhaust
shafts or other routes as reasonably approved by Landlord

 

  G. The installation of tenant equipment (except emergency lighting per code or
as otherwise specified in plans approved by Landlord) on a Base Building
emergency power supply is not permitted.

 

  H. Any existing mechanical or electrical systems and their controls shall be
properly commissioned. That is, at the beginning of the job the system will be
turned over to the contractor in working condition by the Landlord. Before
beginning any work, the contractor should inspect any mechanical or electrical
systems and their controls to ensure they’re in working condition. The
contractor shall advise the Landlord of any noted deficiencies. At the end of
the job, the contractor will be responsible for the proper operation of the
mechanical and electrical systems. If the contractor fails to note any
deficiencies at the outset of the job, the contractor will nevertheless, be
required to correct the problems before the Landlord accepts the system.

 

  I. All circuit breaker panels must be clearly and accurately identified with
typed labels.

 

Schedule C-5-6



--------------------------------------------------------------------------------

  J. All Base Building mechanical equipment shall be properly protected with
pre-filters, dust covers etc. Protection shall be removed and wiped down at
completion.

 

  K. Energy management and Building control work is to be performed by a
contractor designated by Landlord and reasonably acceptable to K2M.

 

  L. Tenant-installed equipment that supplements existing Base Building
equipment such as VAV boxes, fire alarm devices, control work; etc. shall be
identical (or a closely identical as reasonably possible) to the existing Base
Building equipment to facilitate warranty and maintenance operations.

 

  M. All concealed equipment shall be located with necessary accessibility for
maintenance and repair.

 

  N. Contractor shall contact Landlord in writing 48 hours in advance for
Landlord wall and ceiling close-in inspection. Failure to do so will result in
the area being reopened for inspection by Landlord at the contractor’s expense.
Landlord will promptly inspect after notification by the contractor; provided
however that Landlord shall not be responsible for any delay in inspection by
any applicable Loudoun County governmental agencies.

 

  O. Contractors must abide by all notes on architectural and engineering
drawings.

Landlord has the right to reasonably modify or add to these Construction Rules
at any time with no less than thirty (30) days prior written notice to K2M or
contractor.

 

Schedule C-5-7



--------------------------------------------------------------------------------

SCHEDULE C-6

K2M IMPROVEMENTS BUDGET1

 

Construction (Davis gross estimate)

   $ 16,080,882.00   

Less PCO Log Items in Davis Estimate moved to Landlord base building

   ($ 2,795,893.71 ) 

FF&E

   $ 34,500.00   

Multi-media

   $ 0.00   

IT Corporate Equipment/Network

   $ 475,000.00   

Security

   $ 44,000.00   

Relocation Charges

   $ 0.00   

Contingency

   $ 851,238.27      

 

 

 

K2M Construction Costs

   $ 14,689,726.56   

Less (i) Improvement Allowance

   $ 7,468,920.49   

Less (ii) K2M Personalty Costs

   $ 553,500.00   

Less (iii) Relocation Charges

   $ 0.00   

Less (iv) those K2M Construction Costs incurred and paid by K2M prior to the
Effective Date of this Work Agreement

   $ 0.00   

K2M Improvements Contribution Fund

   $ 6,667,306.07   

 

1 Nothing contained or not contained in this Schedule C-6 shall prohibit the
payment of the Construction Management Fee per Section 5.9 or Section 6.7 of the
Work Agreement.

 

Schedule C-6-1



--------------------------------------------------------------------------------

SCHEDULE C-7

PROJECT COORDINATOR SERVICES

 

  •   Together with the K2M’s construction manager, monitor and coordinate the
work of the K2M Contractor and various consultants to ensure compliance with the
project schedule, project budget, construction contract, and the approved plans
and specifications.

 

  •   Coordinate with the K2M’s construction manager and the K2M’s Contractor
material deliveries, use of the service elevators, service shutdowns, tie-ins to
Base Building systems, etc. Assist with coordination of contractor activities as
it relates to inspections, Base Building system commissioning, coordination of
Base Building Improvement and K2M Improvement finishes and assemblies and act as
overall point of contact for the K2M’s project team as it pertains to
coordination of design and construction.

 

  •   Collaborate with the K2M’s Architect and K2M’s construction manager on the
review and approval of shop drawings, product data, samples, and other
submittals as provided for in the K2M Contract.

 

  •   Together with the K2M’s Architect and K2M’s construction manager, monitor
and observe the testing and start-up of all utilities, systems, and equipment.

 

  •   At the appropriate time, assist K2M’s Architect and other project
consultants in conducting inspections of the Project and cause the architect to
prepare the Punch List Items.

 

  •   Coordinate timely delivery of all required guarantees, affidavits,
releases, bonds, waivers, manuals and warranties.

 

  •   Collaborate with the K2M’s construction manager, K2M’s Architect, K2M’s
Contractor and Landlord’s Contractor with any third party such as furniture
installers, telecommunications contractors, interior improvements contractors,
art vendors, and moving contractors to ensure a smooth and seamless process and
minimize disruptions and delays.

 

  •   If necessary, assist K2M in preparation and coordination of all LEED
required information that would customarily be provided by a landlord of a
commercial office building (at no additional cost to Landlord).

 

Schedule C-7-1



--------------------------------------------------------------------------------

SCHEDULE D

FORM OF DRAW REQUEST

(LETTERHEAD OF TENANT)

Date:                                          

TC Oaklawn Owner, LLC

c/o TC MidAtlantic Development V, Inc.

1055 Thomas Jefferson St., NW. Suite 600

Washington, D.C. 20007 (“Landlord”)

 

Re: Draw Request to Pay Costs In Accordance with Work Agreement (the “Work
Agreement”) dated as of [            ], 201[    ], between K2M GROUP HOLDINGS,
INC. (“Tenant”) and Landlord

Ladies and Gentlemen:

Tenant hereby submits a Draw Request under the Work Agreement for payment of
costs incurred in connection with construction of the K2M Improvements, in the
amount of $        . All terms used and not otherwise defined in this Draw
Request are used as defined in the Work Agreement.

The status of costs for the K2M Improvements is as follows:

 

(a)    Total permitted costs per K2M Improvements Budget approved as of the
Effective Date    $                     (b)    Approved adjustments to date   
$                     (c)    Current projection of costs   
$                     The status of available funds under the Work Agreement is
as follows:    (d)    (1)    Total amount of Improvement Allowance   
($                    )    (2)    less advances to date   
($                    )    (3)    equals Available Allowance proceeds   
($                    ) (e)    Amount of this certification and advance   
($                    )

 

Schedule D-1



--------------------------------------------------------------------------------

Tenant represents as follows:

(a) The amount requested above has actually been incurred in connection with the
construction of the K2M Improvements and no previous advance has been made under
the Work Agreement to pay any of the costs for which Tenant requests this
advance.

(b) The representations of Tenant in the Work Agreement and Lease are true and
correct in all material respects as of the date this Draw Request is submitted
to Landlord.

(c) The calculations included on the Draw Request summary prepared by Tenant and
attached hereto and incorporated herein by reference as Attachment A are true
and correct in all material respects as of the date this Draw Request is
submitted to Landlord.

(c) All equipment, supplies and materials acquired or furnished in connection
with the construction of the K2M Improvements that are not affixed to or
incorporated into the K2M Improvements are stored on the Land or in the Base
Building Improvements or offsite in accordance with the provisions of the Work
Agreement.

(d) No Event of Default has occurred under the Lease or Work Agreement that has
not been waived by Landlord or cured.

 

Very truly yours, TENANT:

K2M GROUP HOLDINGS, INC.

a Delaware corporation

By:       ,   Name:         Title:      

 

Schedule D-2



--------------------------------------------------------------------------------

Attachment A to Draw Request

Tenant’s Draw Request Summary

 

ATTACHMENT A TO SCHEDULE D OF WORK AGREEMENT- FORM OF DRAW REQUEST Draw Request
Summary    [insert date]

Draw No.

 

K2M Construction Costs approved as of the Effective Date

   $ 18,081,420   

Adjustments to Date

   $ 0      

 

 

 

Current K2M Construction Costs

   $ 18,081,420   

Current Draw Request

   $ 0   

Reconciliation of Capped Costs

 

Amount of current Draw Request associated with Capped Personalty and Relocation
Costs (5.2A)

   $ 0   

Amount of current Draw Request associated with costs associated with Tenant
Change Cap

   $ 0   

 

     Capped                           Remaining        Amount      Current Draw
     Prior Draws      Total Draws      Funds  

Capped Personalty and Relocation Costs

   $ 1,458,190       $ 0         0       $ 0       $ 1,458,190   

Tenant Change Cap

   $ 1,000,000       $ 0         0       $ 0       $ 1,000,000   

Adjustments to Funds Available

 

     Original      Current      Prior      Total      Revised        Amount     
Adjustments      Adjustments      Adjustments      Amount  

K2M Improvements Contribution Fund

   $ 10,163,336       $ 0       $ 0       $ 0       $ 10,163,336   

Improvement Allowance

   $ 7,364,584       $ 0       $ 0       $ 0       $ 7,364,584      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Subtotal

   $ 17,527,920       $ 0       $ 0       $ 0       $ 17,527,920   

Draw Request per Disbursement Rules

 

     Revised             Previous             Remaining      Remaining       
Amount      Current Draw      Draws      Total Draws      Funds      Percentage
 

K2M Improvements Contribution Fund

   $ 10,163,336       $ 0       $ 0       $ 0       $ 10,163,336         100.00
% 

Improvement Allowance

   $ 7,364,584       $ 0       $ 0       $ 0       $ 7,364,584         100.00 % 
  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Subtotal

   $ 17,527,920       $ 0       $ 0       $ 0       $ 17,527,920         100.00
% 

 

Inclusive of this Draw Request the Available Allowance is:

   $ 7,364,584   

Calculation of Certain Payments Prior to Substantial Completion of Base Building
Improvements

 

     Current      Previous               Funding      Fundings     
Total Fundings  

Base Building Systems Change Costs (4.5)

   $ 0       $ 0       $ 0 * 

Material Change Costs (4.6B)

   $ 0       $ 0       $ 0 * 

K2M Construction Costs (5.1A)

   $ 0       $ 0       $ 0   

Section 5.6 Third Party Costs (5.6)

   $ 0       $ 0       $ 0      

 

 

    

 

 

    

 

 

 

Landlord’s Forward Advance Payments (5.1B(3))

   $ 0       $ 0       $ 0   

 

Inclusive of this Draw Request the total Landlord Forward Advance Payments is:

   $ 0   

 

* Items subject to the Tenant Change Cap

 

Schedule D-2



--------------------------------------------------------------------------------

SCHEDULE E

LEASE

[See attached]

 

Schedule E-1



--------------------------------------------------------------------------------

EXHIBIT D

Form of Estoppel Certificate

TENANT ESTOPPEL CERTIFICATE

Effective as of                          , 20        

Texas Capital Bank, National Association,

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attn: Commercial Real Estate

Ventas Mezz Finance Leesburg, LLC

10350 Ormsby Park Place

Suite 300

Louisville, Kentucky 40223

 

  Re: ADDRESS OF PROPERTY:                                       
                                   

 

  Re: LEASE

Dated:                                         ,         

Landlord:                                             

Tenant:                                                                    

Ladies and Gentlemen:

The undersigned, the tenant under the above-described lease (“Tenant”), a copy
of which is attached hereto as Exhibit A (“Lease”), provides this Tenant
Estoppel Certificate to you as conclusive evidence of the matters set forth
herein concerning the above-referenced Lease and the premises described therein
(the “Premises”). Capitalized terms used herein shall have the same meanings
ascribed to such terms in the Lease.

As of the date hereof, the undersigned hereby certifies the following:

1. The Lease supersedes, in all respects, all prior written or oral agreements
between Landlord and Tenant with respect to the Premises and there are no
agreements, understandings, warranties, or representations between Landlord and
Tenant with respect to the Lease or the Premises except as expressly set forth
in the copy of the Lease (including all amendments thereto, if any) attached
hereto as Exhibit A [and                    ].

2. The Lease has not been changed, amended, modified, supplemented or superseded
except as set forth in the copy of the Lease (including all amendments thereto,
if any) attached hereto as Exhibit A [and                     ].

3. The Lease is in full force and effect and there are no known defaults under
the Lease.

 

Exhibit D



--------------------------------------------------------------------------------

4. Tenant’s interest in the Lease and the Premises demised therein, or any part
thereof, has not been sublet, transferred or assigned [, except             ].

5. [INSERT THE FOLLOWING AS APPLICABLE] [The date payments by Tenant will
commence under the Lease is                     .][As of the date hereof, Tenant
is occupying the Premises and is paying rent on a current basis under the
Lease.]

6. [INSERT THE FOLLOWING AS APPLICABLE] [Tenant [has] | [has not] accepted
possession of the Premises, and, to Tenant’s knowledge all items of an executory
nature relating thereto to be performed by Landlord have [been] | [not been]
completed and/or performed (including, but not limited to, completion of initial
construction of the improvements required to be initially constructed thereon by
Landlord or paid by Landlord under the Lease in accordance with the terms of the
Lease and within the time periods set forth in the Lease [, except
            ]. Landlord [has] | [has not] paid in full any required contribution
towards work to be performed by Tenant under the Lease, except as follows (if
none, so state).]

7. The monthly Base Rent under the Lease is $            . No monthly rental has
been prepaid nor has Tenant been given any free rent, partial rent, rebates,
rent rebates or concessions, except as expressly set forth in the Lease. Tenant,
to its knowledge, has no claims, defenses or offsets against any rents payable
under the Lease.

8. Tenant has no right or interest in or under any contract, option or agreement
involving the sale or transfer of the Premises except as expressly set forth in
the Lease.

9. Tenant has not filed, and is not currently the subject of any filing,
voluntary or involuntary, for bankruptcy or reorganization under any applicable
bankruptcy or creditors rights laws.

10. That Tenant is a                     duly organized, validly existing and in
good standing under the law of the                     .

11. The Security Deposit under the Lease is $            . To the extent the
Security Deposit is in the form of the Letter of Credit, the designation number
of such Letter of Credit assigned by the Issuing Bank is             .

In issuing this Estoppel Certificate, Tenant understands that you will rely
hereupon in your funding of a loan to Landlord secured by certain real estate
which includes the Premises.

 

TENANT:  

[

     

]

By:

     

Name:

     

Title:

     

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT A TO TENANT ESTOPPEL

Copy of Lease

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT E

Form of SNDA

RECORDING REQUESTED BY

AND WHEN RECORDED, MAIL TO:

McGuire, Craddock & Strother, P.C.

2501 N. Harwood, Suite 1800

Dallas, Texas 75201

Attn: John D. Downey

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (the “Agreement”)
is made and entered into as of this                     day of
                    , 2014, by and among TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, a national banking association (“Lender”), K2M GROUP HOLDINGS,
INC., a Delaware corporation (“Tenant”), and                     , a
                    (“Landlord”).

RECITALS

A. Lender is the holder of a certain note (the “Note”) and beneficiary under a
Deed of Trust of even date herewith (the “Deed of Trust”), in which Landlord is
named as the grantor, which Deed of Trust shall be recorded in Office of the
County Clerk of Loudon County, Virginia. The Deed of Trust covers certain real
property together with all appurtenances thereto and improvements thereon (the
“Property”) all as more particularly described in Exhibit A attached hereto and
made a part hereof and which property is commonly known as
                        , Leesburg, Loudoun County, Virginia. The loan evidenced
by the Note is governed by a Construction Loan Agreement of even date herewith
(the “Loan Agreement”), by and between Lender and Landlord pertaining to the
financing of the construction of certain improvements on the land described in
the Deed of Trust.

B. Landlord is the owner in fee simple of the Property and is the current
obligor under the Note.

C. By Deed of Lease dated                     , 2014 (the “Lease”), Landlord
leased to Tenant those certain premises (the “Premises”) which constitutes or
forms all or a portion of the Property covered by the Deed of Trust, all as more
particularly described in said Lease. The Lease includes a Work Agreement dated
            , 2014 (the “Work Agreement”), by and between Landlord and Tenant
pertaining to the construction of certain improvements and tenant finish-out
pertaining to the Premises.

D. The Lease is subordinate in priority to the lien of the Deed of Trust.

 

Exhibit E



--------------------------------------------------------------------------------

E. Tenant wishes to obtain from Lender certain assurances that Tenant’s
possession of the Premises will not (subject to this Agreement) be disturbed by
reason of the enforcement of the Deed of Trust covering the Premises or a
foreclosure of the lien thereunder, and Lender will fund the tenant improvement
allowance to Tenant in the event of any such foreclosure, subject to the terms
and provisions of this Agreement.

F. Lender is willing to provide such assurances to Tenant upon and subject to
the terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the above, the reciprocal promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto do mutually
agree as follows:

1. Ratification. The Lease now is or shall become upon the mutual execution of
this Agreement subject and subordinate in all respects to the lien of the Deed
of Trust and all renewals, modifications and extensions thereof, subject to the
terms and conditions of this Agreement. Lender acknowledges receipt of a copy of
the Lease and hereby approves the same. Tenant hereby affirms that as of the
date hereof the Lease is in full force and effect and that the Lease has not
been modified or amended. Tenant acknowledges that it has received notice of the
Deed of Trust, and agrees that Lender shall have all of the lender protections
under Article VII of the Lease in addition to all of Lender’s rights hereunder.

2. Landlord’s Default. From and after the date Tenant receives a fully executed
copy of this Agreement, Tenant will not seek to terminate the Lease by reason of
any act or omission that constitutes (or would over time constitute) a default
of Landlord until Tenant shall have given written notice of such act or omission
to Lender (at Lender’s last address delivered to Tenant in writing) and until
the applicable notice and cure period provided for in Section 7.3 of the Lease
shall have elapsed, Lender shall have the right, but not the obligation, to
remedy such act or omission, provided however that if the act or omission does
not involve the payment of money from Landlord to Tenant and (i) is of such a
nature that it could not be reasonably remedied within the thirty (30) day
period aforesaid, or (ii) the nature of the act or omission or the requirements
of local law require Lender to appoint a receiver or to foreclose on or commence
legal proceedings to recover possession of the Property in order to effect such
remedy and such legal proceedings and consequent remedy cannot reasonably be
achieved within said thirty (30) days, then Lender shall have such further time
as is reasonable under the circumstances to effect such remedy provided that
Lender shall notify Tenant, within ten (10) days after receipt of Tenant’s
notice, of Lender’s intention to effect such remedy and provided further that
Lender institutes legal proceedings to appoint a receiver for the Property or to
foreclose on or recover possession of the Property within said thirty (30) day
period and thereafter prosecutes said proceedings and remedy with due diligence
and continuity to completion. Notwithstanding the foregoing, (i) Lender shall
have no rights under this Section 2 if Lender is an entity that controls, is
controlled by, or is under common control with Landlord, and (ii) nothing in
this Section 2 shall prohibit Tenant from exercising its rights under the Lease
for offset and/or damages following the expiration of any applicable notice and
cure period, and/or Tenant’s right to seek immediate declatory or other
equitable relief.

3. Non-Disturbance and Attornment. So long as Tenant is not in default under the
Lease (beyond any applicable grace or notice and cure period in the Lease) as
would entitle Landlord to terminate the Lease or would cause, without any
further action of Landlord, the termination of the Lease or would entitle
Landlord to dispossess Tenant thereunder, Lender will not disturb the peaceful
and quiet use, possession or enjoyment, or right of peaceful and quiet use,
possession or enjoyment, of the Premises by Tenant nor shall the Lease or its
appurtenances be extinguished by reason of any Foreclosure (as hereinafter
defined) or otherwise, nor join Tenant as a party in any action or proceeding,
including, but not limited to, any foreclosure proceeding, brought pursuant to
the Deed of Trust.

 

Exhibit E



--------------------------------------------------------------------------------

In the event that Lender or its successors or assigns, as defined in Section 7
hereof (“Successor Landlord”) acquires the interest of Landlord or comes into
the possession of or acquires title to the Premises (the “Succession”) by reason
of the foreclosure (judicial or non-judicial) or enforcement of the Deed of
Trust (including a private power of sale) or the Note or obligations secured
thereby or by a conveyance in lieu thereof or other conveyance or as a result of
any other means (any or all of the foregoing hereinafter referred to as a
“Foreclosure”), then the Lease and all appurtenances thereto shall remain in
full force and effect and Tenant shall be bound to Successor Landlord under all
of the provisions of the Lease for the balance of the term thereof (including
any extensions or renewals thereof which may be effected in accordance with any
options contained in the Lease) with the same force and effect as if Successor
Landlord was Landlord under the Lease, and Tenant shall attorn to Successor
Landlord as its landlord, such attornment to be effective and self operative,
without the execution of any further instruments on the part of either of the
parties hereto, immediately upon the Succession; and further, in such event,
Successor Landlord shall be bound to Tenant under all of the provisions of the
Lease with the same force and effect as if Successor Landlord was Landlord under
the Lease, and Tenant shall, from and after such Succession, have the same
remedies against Successor Landlord for the breach of any agreement contained in
the Lease that Tenant might have had under the Lease against Landlord
thereunder, provided, however, that if Successor Landlord is not an entity that
controls, is controlled by, or is under common control with Landlord, then
Successor Landlord shall not be:

(a) liable for any act or omission of any prior landlord (including Landlord)
unless Tenant shall have given notice (pursuant to Section 2 hereof) of such act
or omission to the party who was the then holder of the Deed of Trust (whether
or not such holder elected to cure or remedy such act or omission); or

(b) subject to any offsets (except those expressly permitted under the Lease) or
defenses which Tenant might have against any prior landlord (including Landlord)
which accrued prior to the date of the Succession, unless Tenant shall have
given notice (pursuant to Section 2 hereof) of the state of facts or
circumstances under which such offset or defense arose to the party who was the
then holder of the Deed of Trust (whether or not such holder elected to cure or
remedy such condition); or

(c) bound by any payment of rent or additional rent which Tenant might have paid
to any prior landlord (including Landlord) more than thirty (30) days in advance
of the due date under the Lease;

(d) bound by any security deposit which Tenant may have paid to any prior
landlord (including Landlord), unless such deposit is available to the party who
was the holder of the Deed of Trust at the time of a Foreclosure; or

(e) bound by any amendment or modification of the Lease that materially
adversely affects Landlord’s rights or remedies under the Lease, made after the
date of this Agreement without the consent of the party who was the holder of
the Deed of Trust at the time of such amendment or modification, which consent
shall not have been unreasonably withheld, conditioned or delayed, unless such
amendment or modification was (i) subsequently affirmed by an intervening holder
of the Deed of Trust, or (ii) arose from Tenant’s exercise of an express right
under the Lease (e.g., an amendment memorializing Tenant’s exercise of an
extension option); provided, however, that (i) the preceding clauses (a) and
(b) shall not be construed to relieve the Successor Landlord of its obligation
to perform all ongoing obligations of the landlord under the Lease after the
date the Successor Landlord acquires title to the Premises; and (b) the
Successor Landlord shall be subject to any abatement of rent to which Tenant is
entitled under Sections 2.1.3, 4.4.1, 4.5.1, 6.4.1, and 6.4.3 of the Lease,
subject to Section 3(b) above.

 

Exhibit E



--------------------------------------------------------------------------------

Notwithstanding the above, if upon Succession or at the time Successor Landlord
acquires title to the Premises, Landlord (or any time thereafter Successor
Landlord) has (a) failed to complete any Base Building Improvements (as defined
in the Work Agreement) required to be constructed by Landlord (or Successor
Landlord) in accordance with the Lease and Work Agreement, or (b) failed to
advance to Tenant all or any portion of the Improvement Allowance (as defined in
the Work Agreement) provided for in the Lease and Work Agreement and Tenant has
satisfied all conditions precedent set forth in the Lease and Work Agreement for
Tenant to be entitled to such advance, then Tenant may (but without obligation),
without limiting any other right or remedy Tenant may have, after Successor
Landlord fails to cure Landlord’s breach within ten (10) business days after
written notice thereof, either (i) complete such Base Building Improvements
itself (if Landlord was obligated to construct such Base Building Improvements
in accordance with the Lease and Work Agreement) and offset the reasonable cost
therefor, along with interest at the Default Rate (as defined in the Lease)
until all such amounts are fully offset, against the rent under the Lease next
coming due, after submitting to Successor Landlord reasonable documentation of
the costs therefor, and/or (ii) in the case of any unpaid Improvement Allowance,
offset the amount thereof, along with interest at the Default Rate until all
such amounts are fully offset), against the rent under the Lease next coming
due.

Tenant shall be under no obligation to pay rent to Lender or Successor Landlord
until Tenant receives written notice from Lender or Successor Landlord stating
that Lender or Successor Landlord is entitled to receive the rents under the
Lease directly from Tenant. Landlord, by its execution hereof, hereby authorizes
Tenant to accept such direction from Lender or Successor Landlord and to pay the
rents directly to Lender or Successor Landlord and waives all claims against
Tenant for any sums so paid at Lender’s or Successor Landlord’s direction.
Tenant may conclusively rely upon any written notice Tenant receives from Lender
or Successor Landlord notwithstanding any claims by Landlord contesting the
validity of any term or condition of such notice, including any default claimed
by Lender or Successor Landlord, and Tenant shall have no duty to inquire into
the validity or appropriateness of any such notice. Landlord hereby releases and
discharges Tenant of and from any liability to Landlord resulting from Tenant’s
payment to Lender in accordance with this Agreement.

For the purpose of this Agreement, the term “Lease” is deemed to include the
“Work Agreement,” and without limiting the terms of this sentence, in the event
Successor Landlord becomes bound to Tenant under the Lease, Successor Landlord
shall also become bound to Tenant under the Work Agreement. Further, for the
avoidance of doubt, after a Succession, and in the event less than all of the
aggregate Tenant Improvement Allowance required to be funded or delivered to
Tenant in accordance with the Lease and Work Agreement has actually been funded
or delivered to Tenant as of the date of such Succession (such remaining amount,
the “Outstanding Allowance”), Lender agrees to fund or deliver the Outstanding
Allowance to Tenant subject to, and in accordance with, the terms of the Lease
and Work Agreement from and after the Succession.

4. Notices of Default/Tenant’s Right to Cure. Lender hereby agrees to give to
Tenant a copy of each notice of a failure on the part of the mortgagor or
obligor under the Deed of Trust or Note to perform or observe any of the
covenants, conditions or agreements of such Deed of Trust or Note at the same
time as whenever any such notice shall be given to the said mortgagor or
obligor, such copy to be sent as provided in Section 6 herein. Further, Lender
shall accept the cure by Tenant of any default, which cure shall be made within
ten (10) days in the case of monetary defaults of Landlord and within thirty
(30) days in the case of non-monetary defaults following Tenant’s receipt of
such notice provided however that (i) if the failure of performance does not
involve the payment of money from Landlord to

 

Exhibit E



--------------------------------------------------------------------------------

Tenant, and (ii) is of such a nature that it could not be reasonably remedied
within the thirty (30) day period aforesaid, then Tenant shall have such further
time as is reasonable under the circumstances to effect such remedy provided
that Tenant shall notify Lender, within ten (10) days after receipt of Lender’s
notice, of Tenant’s intention to effect such remedy and provided further that
Tenant institutes steps to effect such remedy within said thirty (30) day period
and thereafter prosecutes said remedy with due diligence and continuity to
completion. Lender agrees that it will accept such performance by Tenant of any
covenant, condition or agreement to be performed by mortgagor or obligor under
the Deed of Trust or Note with the same force and effect as though performed by
such mortgagor or obligor. The provisions of this Section 4 are intended to
confer additional rights upon Tenant and shall not be construed as obligating
Tenant to cure any default of any such mortgagor or obligor.

5. Agreement to Release Proceeds or Awards.

a. Casualty. In the event of a casualty at the Premises, Lender shall release
its interest in any insurance proceeds applicable to the nonstructural
improvements installed by Tenant. Lender acknowledges that it has no interest
and waives any interest in Tenant’s personal property, furnishings, machinery,
trade fixtures, equipment, signs and any safety systems (such as, without
limitation, fire and security monitoring and alarm systems) installed at or
about the Premises, or any insurance proceeds payable with respect thereto under
either Landlord’s or Tenant’s policies.

b. Eminent Domain. In the event of a public taking or act of eminent domain,
Lender shall release its interest in that portion of the award to which Tenant
is entitled pursuant to the Lease, as well as its interest in so much of the
award applicable to the improvements installed by Tenant as shall be necessary
for the purposes of restoration, consistent with Landlord’s and Tenant’s rights
and obligations under the Lease.

6. Agreements Regarding Tenant Improvement Allowance. Lender acknowledges the
K2M Improvements Contribution Fund (as defined in the Work Agreement) shall be
deposited by Tenant with a third-party escrow agent selected by Tenant and
reasonably approved by Landlord (the “K2M Funds”). Lender hereby agrees that,
subject to the terms and provisions of the escrow agreement, the K2M Funds are
the sole and exclusive property of Tenant and are not security for the repayment
of the loan evidenced by the Note, Loan Agreement or Deed of Trust, Lender
hereby irrevocably and unconditionally waiving any right it may have to seek or
claim a lien or security interest in the K2M Funds, whether in the event of a
default by Landlord under such loan or otherwise.

7. Notices. Whenever a provision is made under this Agreement for any notice or
declaration of any kind, or where it is deemed desirable or necessary by either
party to give or serve any such notice or declaration to the other party, in
order to be effective such notice or declaration shall be in writing and served
either personally (provided that proof of delivery thereof can be produced) or
sent by United States mail, certified, postage prepaid, or by pre-paid
nationally recognized overnight courier service (provided that proof of delivery
thereof can be produced), addressed at the addresses set forth below or at such
address as either party may advise the others from time to time.

 

To Lender:    Texas Capital Bank, National Association    2000 McKinney Avenue,
Suite 700    Dallas, TX 75201    Attn: Commercial Real Estate To Tenant:    K2M
Group Holdings, Inc.    751 Miller Drive SE

 

Exhibit E



--------------------------------------------------------------------------------

   Leesburg, VA 20175   

Attn: David MacDonald

and

   K2M Group Holdings, Inc.    751 Miller Drive SE    Leesburg, VA 20175   
Attn: Luke Miller To Landlord:    TC Oaklawn Owner, LLC,    c/o Trammell Crow
Company    1055 Thomas Jefferson Street, NW    Suite 600    Washington, D.C.
20007    Attention: David R. Neuman   

and

   Tenenbaum & Saas, P.C.    4504 Walsh Street    Suite 200    Chevy Chase,
Maryland 20815    Attention: Brian Grindall.

Any party may change the address by written notice to the other parties clearly
stating such party’s intent to change the address for all purposes of this
Agreement, which new address shall be effective one (1) month after receipt.
Notice shall be deemed given when received or when receipt is refused, provided
that such notice was sent pursuant to the requirements of this Section 7.

8. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective personal representatives, heirs,
successors and assigns it being understood that the obligations herein of Lender
shall extend to it in its capacity as beneficiary under the Deed of Trust and to
its successors and assigns, including anyone who shall have succeeded to its
interest or to Landlord’s interest in the Premises or acquired possession
thereof by Foreclosure or otherwise.

9. Miscellaneous.

9.1 Authority. Each party hereby represents and warrants that this Agreement has
been duly authorized, executed and delivered by and on its behalf and
constitutes such party’s valid and binding agreement in accordance with the
terms hereof.

9.2 Severability. The invalidity of any provision of this Agreement, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.

9.3 Interpretation. Article and section headings are not a part hereof and shall
not be used to interpret the meaning of this Agreement. This Agreement shall be
interpreted in accordance with the fair meaning of its words and both parties
certify they either have been or have had the opportunity to be represented by
their own counsel and that they are familiar with the provisions of this
Agreement, which provisions have been fully negotiated, and agree that the
provisions hereof are not to be construed either for or against either party as
the drafting party.

 

Exhibit E



--------------------------------------------------------------------------------

9.4 Amendments. This Agreement may be modified only in writing, signed by the
parties in interest, at the time of the modification. Landlord and Lender
specifically acknowledge that Tenant’s employees at the Premises do not have
authority to modify this Agreement or to waive Tenant’s rights hereunder.

9.5 Waivers. No waiver of any provision hereof shall be deemed a waiver of any
other provision hereof or of any subsequent breach of the same or any other
provision. A party’s consent to or approval of any act shall not be deemed to
render unnecessary obtaining such party’s consent to or approval of any
subsequent act. No waiver shall be effective unless it is in writing, executed
on behalf of the party by the person to whom notices are to be addressed.

9.6 Cumulative Remedies. Except where otherwise expressly provided in this
Agreement, no remedy or election hereunder shall be deemed exclusive, but shall,
wherever possible, be cumulative with all other remedies at law or in equity.

9.7 Choice of Law. This Agreement shall be governed by the laws of the state
where the Premises are located.

9.8 Attorneys’ Fees. If either party brings an action or proceeding to enforce
the terms hereof or declare rights hereunder, the prevailing party in any such
action, proceeding, trial or appeal, shall be entitled to its reasonable
attorneys’ fees to be paid by the losing party as fixed by the court.

9.9 Consents. Whenever the right of approval or consent is given to a party
pursuant to this Agreement, that party shall not unreasonably withhold,
condition or delay its consent unless this Agreement expressly provides
otherwise.

9.10 Waiver of Jury Trial. With respect to any litigation arising out of or in
connection with this Agreement, each party hereby expressly waives the right to
a trial by jury.

9.11 No Other Mortgage. Landlord represents and warrants to Tenant that, as of
the date hereof, no lender, other than Lender, has a security interest in the
Property.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

(Signature Pages Follow)

 

Exhibit E



--------------------------------------------------------------------------------

LENDER TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association
By:    

 

Name:    

 

Title:    

 

 

STATE OF TEXAS

   §          §

COUNTY OF DALLAS

   §   

This instrument was acknowledged before me on the              day
of            , 2014, by                     , the                      of TEXAS
CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association, on behalf of
said national banking association.

 

 

Notary Public, State of Texas



--------------------------------------------------------------------------------

TENANT K2M GROUP HOLDINGS, INC., a Delaware corporation By:    

 

Name:    

 

Title:    

 

 

STATE OF             

   §          §

COUNTY OF             

   §   

This instrument was acknowledged before me on the              day of
            , 2014, by                     , the                      of K2M
GROUP HOLDINGS, INC., a Delaware corporation, on behalf of said corporation.

 

 

Notary Public, State of                                          



--------------------------------------------------------------------------------

LANDLORD   a     By:      

 

Name:      

 

Title:      

 

 

STATE OF             

   §          §

COUNTY OF             

   §   

This instrument was acknowledged before me on the              day of
            , 2014, by                     , the                     of
                , a             , on behalf of said                     .

 

 

Notary Public, State of                                          



--------------------------------------------------------------------------------

SNDA—EXHIBIT A

Legal Description

[Insert legal description here]



--------------------------------------------------------------------------------

EXHIBIT F-1

Form of Letter of Credit

[To be attached]



--------------------------------------------------------------------------------

EXHIBIT G

Building Generator

Office Building – Standard Emergency Size for office building to power emergency
lighting, life safety and the elevator is a 150 KW natural gas generator as more
specifically described and accounted for in the Work Agreement.

Research & Development Building – Standard Emergency Size for the Research &
Development Building to power emergency lighting, life safety and mechanical
units are two (2) 400 KW natural gas generators as more specifically described
and accounted for in Exhibit C-1 ( C ) of the Work Agreement.

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

Site Lighting

Plan

 

 

LOGO [g837554dsp_207.jpg]

 

Exhibit H



--------------------------------------------------------------------------------

 

LOGO [g837554dsp_208.jpg]

 

Schedule 2.4.6



--------------------------------------------------------------------------------

 

LOGO [g837554dsp_209.jpg]

 

Schedule 2.4.6



--------------------------------------------------------------------------------

 

LOGO [g837554dsp_210.jpg]

 

Schedule 2.4.6



--------------------------------------------------------------------------------

SCHEDULE 3.1.2

HVAC Specifications

Subject to further modification in accordance with the terms and conditions of
the Lease, the initial HVAC performance specifications are as follows:

Summer Indoor—75 degrees F.D.B. and 50% RH.

Summer Outdoor—Based on local 2-1/2% design conditions as specified in the
latest edition of the “ASHRE Handbook of Fundamentals”.

Winter Indoor -70 degrees F.D.B.

Winter Outdoor—Based on local 97-1/2 design conditions as specified in the
latest edition of the “ASHRE Handbook of Fundamentals”.

 

Schedule 3.1.2



--------------------------------------------------------------------------------

SCHEDULE 5.10.1

 

LOGO [g837554dsp_212.jpg]

 

Schedule 5.10.1